  

Exhibit 10.30

 

Execution Version

 

  

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

  

COLLABORATION AND LICENSE AGREEMENT

BY AND BETWEEN

AVEO PHARMACEUTICALS, INC.,

AVEO PHARMA LIMITED

AND

ASTELLAS PHARMA INC.

ASTELLAS US LLC

ASTELLAS PHARMA EUROPE LIMITED

EFFECTIVE AS OF

FEBRUARY 16, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

DEFINITIONS

     1   

1.1

  

“Affiliate”

     2   

1.2

  

“Applicable Law”

     2   

1.3

  

“ASTELLAS Know-How”

     2   

1.4

  

“ASTELLAS Patents”

     2   

1.5

  

“ASTELLAS Product Inventions”

     2   

1.6

  

“ASTELLAS Product IP”

     2   

1.7

  

“ASTELLAS RBT Commercialization Plan”

     2   

1.8

  

“ASTELLAS RBT Development Plan”

     3   

1.9

  

“AVEO Platform Technology”

     3   

1.10

  

“AVEO Product Invention Patents”

     3   

1.11

  

“AVEO Product Inventions”

     3   

1.12

  

“Bankruptcy Code”

     3   

1.13

  

“Business Day”

     3   

1.14

  

“cGMP”

     3   

1.15

  

“Clinical Regulatory Filings”

     3   

1.16

  

“Clinical Supply Agreement”

     3   

1.17

  

“Clinical Supply Product”

     4   

1.18

  

“CMC”

     4   

1.19

  

“Commercial Supply Agreement”

     4   

1.20

  

“Commercialization” or “Commercialize”

     4   

1.21

  

“Commercially Reasonable Efforts”

     4   

1.22

  

“Confidential Information”

     4   

1.23

  

“Control”

     5   

1.24

  

“Cover”, “Covering” or “Covered”

     5   

1.25

  

“Development” or “Develop”

     5   

1.26

  

“Distributor”

     5   

1.27

  

“DMF”

     6   

1.28

  

“Drug Product”

     6   

1.29

  

“EMA”

     6   

1.30

  

“Europe”

     6   

1.31

  

“European Commercialization Agreement”

     6   

1.32

  

“European Commercialization Plan”

     6   

1.33

  

“FDA”

     6   

1.34

  

“Field”

     6   

1.35

  

“FTE”

     6   

1.36

  

“FTE Cost”

     6   

1.37

  

“FTE Rate”

     6   

1.38

  

“GAAP”

     7   

1.39

  

“Generic Competition”

     7   

1.40

  

“Generic Product”

     7   

1.41

  

“IND”

     7   

1.42

  

“Indication”

     7   

1.43

  

“JDCT” or “Joint Development and Commercialization Territory”

     8   

1.44

  

“JDCT Commercialization Agreement”

     8   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

1.45

  

“JDCT Commercialization Plan”

     8   

1.46

  

“JDCT Development Plan”

     8   

1.47

  

“JDCT Medical Affairs Plan”

     8   

1.48

  

“Joint Inventions”

     8   

1.49

  

“Joint Other Invention Patents”

     8   

1.50

  

“Joint Other Inventions”

     8   

1.51

  

“Joint Product Inventions”

     8   

1.52

  

“Jointly Owned Product Patents”

     8   

1.53

  

“KHK”

     9   

1.54

  

“KHK Agreement”

     9   

1.55

  

“KHK Territory”

     9   

1.56

  

“Know-How”

     9   

1.57

  

“Lead Commercialization Party”

     9   

1.58

  

“Licensed Compounds”

     9   

1.59

  

“Licensed Know-How”

     9   

1.60

  

“Licensed Patents”

     9   

1.61

  

“Licensed Product Biomarkers”

     10   

1.62

  

“Licensed Products”

     10   

1.63

  

“Licensed Territory”

     10   

1.64

  

“Listed AVEO Patents”

     10   

1.65

  

“Major EU Countries”

     10   

1.66

  

“Major Market Countries”

     10   

1.67

  

“Manufacturing” or “Manufacture”

     11   

1.68

  

“Manufacturing Technology”

     11   

1.69

  

“Marketing Approval”

     11   

1.70

  

“Material Meetings”

     11   

1.71

  

“Medical Affairs Activities”

     11   

1.72

  

“NDA”

     12   

1.73

  

“Net Sales”

     12   

1.74

  

“North America”

     13   

1.75

  

“North American Commercialization Agreement”

     13   

1.76

  

“North American Commercialization Plan”

     13   

1.77

  

“Out-of-Pocket Costs”

     14   

1.78

  

“Party” and “Parties”

     14   

1.79

  

“Patent”

     14   

1.80

  

“Person”

     14   

1.81

  

“Phase II Trial”

     14   

1.82

  

“Phase III Trial”

     14   

1.83

  

“Pivotal Clinical Trial”

     14   

1.84

  

“Product Inventions”

     14   

1.85

  

“Profit-Share Product”

     15   

1.86

  

“Promotional/Educational Materials”

     15   

1.87

  

“Regulatory Authority”

     15   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

1.88

  

“Regulatory Exclusivity”

     15   

1.89

  

“Royalty-Bearing Product”

     15   

1.90

  

“Royalty-Bearing Territory” or “RBT”

     15   

1.91

  

“Safety Data”

     15   

1.92

  

“Sublicensee”

     15   

1.93

  

“Supply Agreement”

     16   

1.94

  

“Terminated Territory”

     16   

1.95

  

“Territory”

     16   

1.96

  

“Third Party”

     16   

1.97

  

“Valid Claim”

     16   

1.98

  

Additional Definitions

     16   

ARTICLE 2

  

GOVERNANCE

     19   

2.1

  

Joint Steering Committee

     19   

2.2

  

Joint Development Committee

     24   

2.3

  

Joint Commercialization Committee

     26   

2.4

  

Joint Medical Affairs Committee

     30   

2.5

  

Appointment of Alliance Managers

     32   

2.6

  

Actions and Conflict Resolution

     32   

2.7

  

KHK Access

     32   

2.8

  

Legal Compliance

     32   

ARTICLE 3

  

DEVELOPMENT

     33   

3.1

  

General

     33   

3.2

  

Development Plans

     33   

3.3

  

Certain Clinical Trials

     36   

3.4

  

Development Costs; Other Expenses

     38   

3.5

  

Sharing of Clinical and Other Data

     39   

3.6

  

Records; Access to Records

     40   

ARTICLE 4

  

MANUFACTURING AND SUPPLY

     41   

4.1

  

Clinical Supply; Clinical Supply Agreement

     41   

4.2

  

Commercial Supply; Commercial Supply Agreement

     42   

4.3

  

Supply Price

     43   

4.4

  

Licensed Product Biomarkers

     44   

ARTICLE 5

  

REGULATORY MATTERS

     44   

5.1

  

General

     44   

5.2

  

Communications with Regulatory Authorities

     46   

5.3

  

Safety Reporting; Global Safety Database

     47   

5.4

  

Recalls

     48   

ARTICLE 6

  

COMMERCIALIZATION

     49   

6.1

  

General

     49   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

6.2

  

JDCT Commercialization Agreement

     50   

6.3

  

ASTELLAS RBT Commercialization Plan

     50   

6.4

  

Trademarks; Labeling

     52   

ARTICLE 7

  

MEDICAL AFFAIRS ACTIVITIES

     54   

7.1

  

Medical Affairs Plan

     54   

7.2

  

Medical Affairs Activities

     55   

7.3

  

Medical Affairs Costs

     56   

7.4

  

Medical Affairs Personnel

     57   

7.5

  

Training

     57   

7.6

  

Materials for the JDCT

     58   

7.7

  

Medical Inquiries

     58   

7.8

  

Medical Affairs Standards of Conduct

     58   

ARTICLE 8

  

DILIGENCE

     58   

8.1

  

General

     58   

8.2

  

NDA Filing Diligence Goal

     59   

8.3

  

KHK

     59   

8.4

  

Performance by Sublicensees

     60   

ARTICLE 9

  

LICENSE GRANTS; EXCLUSIVITY

     60   

9.1

  

AVEO License Grants

     60   

9.2

  

Sublicensing by ASTELLAS

     61   

9.3

  

Compliance with KHK Agreement

     62   

9.4

  

ASTELLAS License Grants

     64   

9.5

  

Sublicensing by AVEO

     64   

9.6

  

Exclusivity Commitment.

     65   

9.7

  

Use of Patents and Know-How

     66   

9.8

  

Reservation of Rights

     66   

9.9

  

Third-Party Technology

     66   

9.10

  

Technology Sublicensed from Third Parties

     66   

9.11

  

Cross-Territory Sales

     66   

9.12

  

Inventions by Service Providers

     67   

9.13

  

No Implied Licenses

     68   

9.14

  

Bankruptcy

     68   

ARTICLE 10

  

COMPENSATION

     69   

10.1

  

Up-Front Payment

     69   

10.2

  

Research Funding

     69   

10.3

  

JDCT Profit Share; Quarterly Reconciliations

     69   

10.4

  

Development and Approval Milestone Payments for Licensed Products

     69   

10.5

  

JDCT Milestones for Licensed Product Biomarkers

     71   

10.6

  

Sales Milestones for the Licensed Territory

     71   

10.7

  

Royalty Payments

     72   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

10.8

  

Third Party Payments – General Case

     73   

10.9

  

Third Party Payments – Specific Case

     74   

10.10

  

Royalty Term

     75   

10.11

  

Combination Products

     75   

10.12

  

Quarterly Payment Timings

     76   

10.13

  

Royalty Payment Reports

     76   

10.14

  

Payment Method

     77   

10.15

  

No Credits or Refunds

     77   

10.16

  

Taxes

     77   

10.17

  

Blocked Currency

     78   

10.18

  

Sublicenses

     78   

10.19

  

Foreign Exchange

     78   

10.20

  

Records; Inspection

     78   

10.21

  

Interest

     80   

ARTICLE 11

  

PATENTS

     80   

11.1

  

Ownership and Disclosure of Inventions

     80   

11.2

  

Prosecution of Patents

     81   

11.3

  

Patent Term Extensions

     84   

11.4

  

Infringement of Patents by Third Parties

     85   

11.5

  

Infringement of Third-Party Rights

     88   

11.6

  

Patent Marking

     89   

11.7

  

Patent Oppositions and Other Proceedings

     89   

11.8

  

In-Licensed Patents

     89   

ARTICLE 12

  

CONFIDENTIALITY

     92   

12.1

  

Treatment of Confidential Information

     92   

12.2

  

Authorized Disclosure

     92   

12.3

  

Publicity

     93   

12.4

  

Publications

     94   

ARTICLE 13

  

REPRESENTATIONS AND WARRANTIES

     95   

13.1

  

General Representations and Warranties

     95   

13.2

  

AVEO’s Warranties

     95   

13.3

  

ASTELLAS’s Warranties

     98   

13.4

  

Employee Obligations

     98   

13.5

  

Warranty of No Debarment

     98   

13.6

  

Disclaimer Concerning Technology

     98   

ARTICLE 14

  

INDEMNIFICATION

     99   

14.1

  

Indemnification by ASTELLAS

     99   

14.2

  

Indemnification by AVEO

     100   

14.3

  

Product Liability Claims in the JDCT

     102   

14.4

  

Procedure

     102   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

14.5

  

Insurance

     103   

14.6

  

Limitation of Liability

     103   

ARTICLE 15

  

TERM AND TERMINATION

     103   

15.1

  

Term; Expiration

     103   

15.2

  

Elective Termination

     104   

15.3

  

Termination for Breach

     104   

15.4

  

Termination if ASTELLAS Challenges Licensed Patents

     105   

15.5

  

Effects of Termination by AVEO for ASTELLAS Patent Challenge; Effects of
Elective Termination by ASTELLAS

     106   

15.6

  

Effects of Partial Termination by AVEO for ASTELLAS Uncured Breach

     109   

15.7

  

Effects of Partial Termination by ASTELLAS for AVEO Uncured Breach

     111   

15.8

  

Treatment of Sublicensees

     114   

15.9

  

Survival

     114   

ARTICLE 16

  

DISPUTE RESOLUTION

     115   

16.1

  

Seeking Consensus

     115   

16.2

  

Arbitration

     115   

16.3

  

Governing Law

     117   

16.4

  

Injunctive Relief; Remedy for Breach of Exclusivity

     117   

16.5

  

Patent and Trademark Disputes

     117   

ARTICLE 17

  

MISCELLANEOUS

     117   

17.1

  

Export Control

     117   

17.2

  

Entire Agreement; Amendment

     118   

17.3

  

Force Majeure

     118   

17.4

  

Notices

     118   

17.5

  

Maintenance of Records

     120   

17.6

  

Construction

     120   

17.7

  

Assignment

     121   

17.8

  

Performance by Affiliates

     121   

17.9

  

Independent Contractors

     121   

17.10

  

Counterparts

     122   

17.11

  

Severability

     122   

17.12

  

Headings

     122   

17.13

  

No Waiver

     122   

17.14

  

No Third Party Beneficiaries

     122   

17.15

  

Costs

     122   

17.16

  

Standstill

     122   

 

vi



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A

   –   

Clinical Supply Agreement

Exhibit B

   –   

Definition of Europe

Exhibit C

   –   

FTE Rates

Exhibit D-1

   –   

European Commercialization Agreement

Exhibit D-2

   –   

North American Commercialization Agreement

Exhibit E

   –   

Initial JDCT Development Plan

Exhibit F

   –   

KHK Territory

Exhibit G

   –   

List of Patent Families for Listed AVEO Patents

Exhibit H

   –   

Profit-Share Terms

Exhibit I

   –   

Medical Affairs Interim 2011 Operating Budget

Exhibit J

   –   

Initial Public Announcement



--------------------------------------------------------------------------------

COLLABORATION AND LICENSE AGREEMENT

This COLLABORATION AND LICENSE AGREEMENT (this “Agreement”) is entered into as
of February 16, 2011 (the “Effective Date”) by and between AVEO PHARMACEUTICALS,
INC., a Delaware corporation with its principal offices at 75 Sidney Street,
Cambridge, MA 02139 United States (“AVEO US”), and its wholly owned subsidiary
AVEO Pharma Limited, a corporation established under the laws of England with
its principal office at Gainsborough House, 81 Oxford Street, London W1D 2EU,
United Kingdom (“AVEO UK”, collectively with AVEO US, subject to
Section 17.6(f), “AVEO”), and ASTELLAS PHARMA INC., a Japanese corporation with
its principal offices at 3-11, Nihonbashi-Honcho 2-Chome, Chuo-ku, Tokyo
103-8411, Japan (“API”) and its indirect wholly owned subsidiary Astellas US
LLC, a Delaware limited liability company with its principal office at Three
Parkway North, Deerfield, Illinois 60015, United States (“AUS”); and Astellas
Pharma Europe Limited, a corporation established under the law of England and
Wales with its principal office at Lovett House, Lovett Road, Staines,
Middlesex, TW18 3AZ, United Kingdom (“APEL”; collectively with API and AUS,
subject to Section 17.6(g), “ASTELLAS”). AVEO and ASTELLAS may be referred to
herein each, individually, as a “Party” or, collectively, as the “Parties”,
subject to Section 17.6(h).

RECITALS

WHEREAS, KHK (as hereinafter defined) and AVEO US have previously entered into
the KHK Agreement (as hereinafter defined), regarding the development,
manufacture and commercialization of a proprietary compound known as AV-951
(Tivozanib) and related Licensed Compounds (as hereinafter defined), and
corresponding Licensed Products and Licensed Product Biomarkers (each, as
hereinafter defined);

WHEREAS, ASTELLAS is interested in collaborating with AVEO on the development
and commercialization of the Licensed Compounds, Licensed Products and Licensed
Product Biomarkers in the Joint Development and Commercialization Territory (as
hereinafter defined), and in obtaining exclusive rights to further develop and
commercialize the Licensed Compounds, Licensed Products and Licensed Product
Biomarkers in the Royalty-Bearing Territory (as hereinafter defined); and

WHEREAS, AVEO is willing to undertake such collaboration with ASTELLAS in the
Joint Development and Commercialization Territory, and to grant to ASTELLAS such
exclusive rights with respect to the Royalty-Bearing Territory, all as more
particularly set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
obligations set forth in this Agreement, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

The initially capitalized terms below in this Article have the following
meanings as used throughout this Agreement. Derivative forms of these defined
terms shall be interpreted accordingly.



--------------------------------------------------------------------------------

1.1 “Affiliate”. Affiliate means, with respect to a Party, any entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Party. For this purpose,
“control” means the ownership of fifty percent (50%) or more of the voting
securities entitled to elect the directors or management of the entity, or the
actual power to elect or direct the management or policies of the entity,
whether by law, contract or otherwise.

1.2 “Applicable Law”. Applicable Law means any law, statute, rule, regulation,
ordinance or other pronouncement having the effect of law, of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, as from time to time enacted, repealed or amended, including good
clinical practices and adverse event reporting requirements, the United States
Federal Food, Drug, and Cosmetic Act and similar laws and regulations in
countries outside the United States, Association of the British Pharmaceutical
Industry (ABPI) and European Federation of Pharmaceutical Industries and
Associations (EFPIA) codes, and all other rules, regulations and requirements of
the FDA and other Regulatory Authorities applicable to the Development or
Commercialization of Licensed Compounds, Licensed Products or Licensed Product
Biomarkers hereunder.

1.3 “ASTELLAS Know-How”. ASTELLAS Know-How means all Know-How that API Controls
during the Term that relates in any way to any Licensed Product, Licensed
Compound, Licensed Product Biomarker or method of making, using (including
methods of administration) or testing of (or in the case of testing, of or for
the presence of) any of the foregoing (or any article necessary or useful to
practice (including those present during the practice of) any such method) The
ASTELLAS Know-How includes all clinical data generated in clinical trials of
Licensed Product by ASTELLAS or its Affiliates or Sublicensees.

1.4 “ASTELLAS Patents”. ASTELLAS Patents means all Patents that claim ASTELLAS
Product Inventions and all other Patents Controlled by API during the Term that
claim or otherwise Cover ASTELLAS Know-How.

1.5 “ASTELLAS Product Inventions”. ASTELLAS Product Inventions means any and all
Product Inventions for which API (or its Affiliate) has (meaning that it employs
or has engaged as a consultant) at least one (1) person who would be a properly
named inventor on the U.S. Patent claiming such invention, that were invented in
the course of API’s or its Affiliate’s Licensed Product activities during the
Term, other than any Joint Product Inventions.

1.6 “ASTELLAS Product IP”. ASTELLAS Product IP means the ASTELLAS Know-How; the
ASTELLAS Product Inventions; the ASTELLAS Patents and API’s interest in the
Joint Product Inventions and Jointly Owned Product Patents.

1.7 “ASTELLAS RBT Commercialization Plan”. ASTELLAS RBT Commercialization Plan
means a rolling three (3) year plan that describes API’s Commercialization plans
for Licensed Compounds, Licensed Products and Licensed Product Biomarkers in the
Field in the Royalty-Bearing Territory for such period, including subject matter
as called for in Section 6.3(a)(i). The ASTELLAS RBT Commercialization Plan may
be updated or amended pursuant to Section 6.3(a)(ii).

 

2



--------------------------------------------------------------------------------

1.8 “ASTELLAS RBT Development Plan”. ASTELLAS RBT Development Plan means a
rolling three (3) year plan that describes API’s Development plans for Licensed
Compounds, Licensed Products and Licensed Product Biomarkers in the Field in the
Royalty-Bearing Territory for such period, including specific studies to be
performed (including post-marketing studies), anticipated timelines thereof, and
other subject matter as called for in Section 3.2(b)(i). The ASTELLAS RBT
Development Plan may be updated or amended pursuant to Section 3.2(b).

1.9 “AVEO Platform Technology”. AVEO Platform Technology means (a) proprietary
tumor models, including chimeric mouse tumor models, directed complementation
tumor models, human-in-mouse tumor models, tumor archives, tumor cell lines, and
proprietary bioinformatics tools, in each case Controlled by AVEO; (b) Know-How
that is Controlled by AVEO and necessary or useful to Develop, make and use such
proprietary tumor models, tumor archives, tumor cell lines, or to utilize such
proprietary bioinformatics tools; and (c) Patents that are Controlled by AVEO
that claim such Know-How.

1.10 “AVEO Product Invention Patents”. AVEO Product Invention Patents means all
Patents claiming or disclosing AVEO Product Inventions.

1.11 “AVEO Product Inventions”. AVEO Product Inventions means any and all
Product Inventions for which AVEO (or its Affiliate) has (meaning that it
employs or has engaged as a consultant) at least one (1) person who would be a
properly named inventor on the U.S. Patent claiming such Product Invention, that
were invented in the course of AVEO’s (or its Affiliate’s) Licensed Product
activities during the Term, other than any Joint Product Inventions.

1.12 “Bankruptcy Code”. Bankruptcy Code means 11 U.S.C. §§ 101-1330, as amended,
and similar laws governing bankruptcy and insolvency in countries outside the
United States.

1.13 “Business Day”. Business Day means a day other than (a) a Saturday or a
Sunday, (b) a bank or other public holiday in Cambridge, MA, (c) a bank or other
public holiday in London, United Kingdom, or (d) a bank or other public holiday
in Tokyo, Japan.

1.14 “cGMP”. cGMP means, as of a given point in time and regulatory
jurisdiction, then-current good manufacturing practices in accordance with the
regulations and standards required by applicable Regulatory Authority(ies) in
the Territory, as applicable.

1.15 “Clinical Regulatory Filings”. Clinical Regulatory Filings means data,
filings or materials relating to Licensed Compounds, Licensed Products or
Licensed Product Biomarkers submitted to the applicable Regulatory Authorities,
including (a) data derived from clinical trials, and (b) data, filings or
materials relating to or contained in any CMC or DMF.

1.16 “Clinical Supply Agreement”. Clinical Supply Agreement means the clinical
supply agreement, dated as of the Effective Date, between API and AVEO US and
attached hereto as Exhibit A.

 

3



--------------------------------------------------------------------------------

1.17 “Clinical Supply Product”. Clinical Supply Product means Licensed Product
in filled and/or finished form supplied by or on behalf of AVEO US under the
terms of the Clinical Supply Agreement for use in the Development of Licensed
Products.

1.18 “CMC”. CMC means the Chemistry, Manufacturing and Controls portion of any
Licensed Product IND or NDA in the United States, or equivalent or similar
portion of an IND, NDA or Marketing Approval in another regulatory jurisdiction.

1.19 “Commercial Supply Agreement”. Commercial Supply Agreement means the
commercial supply agreement to be negotiated by the Parties pursuant to
Section 4.2(c).

1.20 “Commercialization” or “Commercialize”. Commercialization or Commercialize
means any activities directed to marketing, promoting, distributing, importing,
detailing, offering to sell, having sold and/or selling Licensed Compounds,
Licensed Products and/or Licensed Product Biomarkers in the Field, whether
before or after Marketing Approval for such product has been obtained. For
clarity, “Commercialization” excludes Manufacturing.

1.21 “Commercially Reasonable Efforts”. Commercially Reasonable Efforts means
the efforts required in order to carry out a task in a diligent and sustained
manner without undue interruption, pause or delay; which level is at least
commensurate with the level of efforts and investment that a biopharmaceutical
company would devote to an oncology product at a similar development stage or
product life, having similar market potential and having similar commercial and
scientific advantages and disadvantages based on conditions then prevailing,
explicitly ignoring the royalty, milestone and all other payments due AVEO under
this Agreement, and taking into account, without limitation, the safety and
efficacy of such product, regulatory authority-approved labeling, product
profile, the competitiveness of alternative products, its proprietary position,
pricing, reimbursement and other market-specific factors, the likelihood of
regulatory approval, the likely timing of the product’s entry into the market,
and all other relevant factors. Commercially Reasonable Efforts requires
(without limitation) that the Party exerting such efforts (a) promptly assign
responsibility for its obligations to specific employee(s) who are held
accountable for progress and monitor such progress, on an ongoing basis, (b) set
and continue to seek to achieve specific and meaningful performance objectives
for carrying out such obligations, and (c) make and implement decisions and
allocate resources designed to advance progress with respect to such performance
objectives, in each case in a commercially reasonable manner.

1.22 “Confidential Information”. Confidential Information means all information
received by a Party from the other Party, or disclosed by a Party to the other
Party pursuant to this Agreement, in each case, which information is disclosed
under circumstances reasonably indicating that it is confidential. “Confidential
Information” shall also include any information exchanged prior to the date
hereof in connection with the transactions set forth in this Agreement,
including any information disclosed by either Party pursuant to the Bilateral
Confidentiality Agreement between the Parties dated April 14, 2008 (as amended
to date, the “Confidentiality Agreement”) (which information shall be deemed to
be the disclosing Party’s Confidential Information hereunder). For purposes of
clarity, any information disclosed directly by KHK to either Party hereunder, or
any information disclosed by either Party about or from

 

4



--------------------------------------------------------------------------------

KHK, shall be deemed AVEO’s Confidential Information for purposes of this
Agreement. Notwithstanding the foregoing, Confidential Information shall not
include information that, in each case as demonstrated by competent written
documentation:

(a) is publicly disclosed and made generally available to the public by the
disclosing Party, either before or after it becomes known to the receiving
Party;

(b) was known to the receiving Party, without obligation to keep it
confidential, prior to the date of disclosure by the disclosing Party;

(c) is subsequently disclosed to the receiving Party by a Third Party lawfully
in possession thereof without obligation to keep it confidential and without a
breach of such Third Party’s obligations of confidentiality;

(d) has been publicly disclosed or made generally available to the public other
than through any act or omission of the receiving Party in breach of this
Agreement; or

(e) has been independently developed by or on behalf of the receiving Party or
its Affiliates without the aid, application or use of the disclosing Party’s
Confidential Information (the competent written proof of which must be
contemporaneous with such independent development).

1.23 “Control”. Control means, with respect to any Know-How, Patent or other
intellectual property right, possession by a Party, directly or through an
Affiliate controlled by such Party (whether by ownership or license (other than
pursuant to this Agreement)) of the ability to grant a license or sublicense as
provided for herein without violating the terms of any pre-existing written
agreement with any Third Party.

1.24 “Cover”, “Covering” or “Covered”. Cover, Covering or Covered means, with
respect to a product, technology, process or method that, in the absence of
ownership of or a license granted under a Valid Claim, the Manufacture, use,
offer for sale, sale or importation of such product or the practice of such
technology, process or method would infringe such Valid Claim (or, in the case
of a Patent that is a patent application, would infringe a pending claim of such
patent application if such claim were to issue).

1.25 “Development” or “Develop”. Development or Develop means discovery,
research, preclinical development, clinical development, and regulatory
activities with respect to Licensed Compounds, Licensed Products and/or Licensed
Product Biomarkers, including characterization, optimization, translational
research, design, toxicology, pharmacology, animal efficacy studies, statistical
analysis, clinical studies, technology transfer, regulatory affairs, and product
registration, whether before or after Marketing Approval for such product has
been obtained. For clarity, “Development” excludes Manufacturing.

1.26 “Distributor”. Distributor means any non-Sublicensee Third Party that has
been granted the right by the Lead Commercialization Party to distribute or
resell in the JDCT or by

 

5



--------------------------------------------------------------------------------

API to distribute or resell in the Royalty-Bearing Territory, as applicable, any
quantities of Licensed Product.

1.27 “DMF”. DMF means a Drug Master File in the United States or equivalent
filing or filing serving a similar purpose in another regulatory jurisdiction.

1.28 “Drug Product”. Drug Product means Licensed Product in final dosage form
(for clarity, excluding packaging and labeling with respect to Licensed Product
for Europe or the Royalty-Bearing Territory) supplied by or on behalf of AVEO
under the terms of the Commercial Supply Agreement for use in the
Commercialization of Licensed Products.

1.29 “EMA”. EMA means the European Medicines Agency or any successor entity.

1.30 “Europe”. Europe means all of the European countries listed on Exhibit B
attached hereto.

1.31 “European Commercialization Agreement”. European Commercialization
Agreement means the commercialization agreement dated as of the Effective Date
between AVEO UK and APEL, and attached hereto as Exhibit D-1.

1.32 “European Commercialization Plan”. European Commercialization Plan means
the three (3) year rolling commercialization plan that governs the
Commercialization of Profit-Share Products in Europe, to be prepared by AVEO UK
and APEL pursuant to the terms of the European Commercialization Agreement.

1.33 “FDA”. FDA means the United States Food and Drug Administration or any
successor entity.

1.34 “Field”. Field means the diagnosis, prevention, and treatment of any and
all diseases and conditions in humans, including any and all oncology
Indications.

1.35 “FTE”. FTE means a full-time equivalent person year (consisting of a total
of [**] hours per year) of scientific, technical or commercialization work, as
applicable, undertaken by the applicable Party’s or its Affiliates’ employees,
less standard time off pursuant to such Party’s or its Affiliates’ company
policy for vacations, holidays, sick time and the like. For purposes of clarity,
a single individual who works more than [**] hours (less vacations, holidays,
sick time and the like) in a single year shall be treated as one FTE regardless
of the number of hours worked.

1.36 “FTE Cost”. FTE Cost means, for any period, the product of (a) the actual
total FTEs (and/or portion thereof) during such period, and (b) the FTE Rate.

1.37 “FTE Rate”. FTE Rate means, with respect to each functional group or
category set forth on Exhibit C, the rate set forth on Exhibit C that is
applicable to each FTE within such functional group or category, as such rate
may be increased or decreased annually during the Term by the percentage
increase or decrease in the CPI as of December 31st of each year over the level
of the CPI as of December 31st of the prior year; provided that the rate payable
for an FTE

 

6



--------------------------------------------------------------------------------

within a functional group or category set forth on Exhibit C shall be the same
for each Party. As used in this definition, “CPI” means (i) with respect to FTEs
in North America, the Consumer Price Index – Urban Wage Earners and Clerical
Workers, US City Average, All Items, 1982-84 = 100, published by the United
States Department of Labor, Bureau of Labor Statistics (or its successor
equivalent index), and (ii) with respect to FTEs in Europe, the Harmonized Index
of Consumer Prices as set by the European Central Bank.

1.38 “GAAP”. GAAP means United States generally accepted accounting principles,
consistently applied.

1.39 “Generic Competition”. Generic Competition means, with respect to a
Licensed Product in a country in the Royalty-Bearing Territory in a given
calendar quarter, if, during such quarter one or more Generic Products shall be
commercially available in such country and such Generic Products shall, in the
aggregate, have a market share of [**] percent ([**]%) or more of the aggregate
market share of such Licensed Product and Generic Products (based on data
provided by IMS International or, if such data is not available, such other
reliable data source as agreed by the Parties (such agreement not to be
unreasonably withheld)) as measured by unit volume in such country.

1.40 “Generic Product”. Generic Product means, with respect to a Licensed
Product, any pharmaceutical product containing the same Licensed Compound as
such Licensed Product that (a) is sold by a Third Party that is not a licensee
or sublicensee of API or any of its Affiliates and that has not otherwise been
authorized by API or any of its Affiliates, under a Marketing Approval granted
by a Regulatory Authority in a country in the Royalty-Bearing Territory to such
Third Party that is based upon or relies upon the Marketing Approval in such
country granted by such Regulatory Authority for such Licensed Product; and
(b) is lawfully substitutable for such Licensed Product by a pharmacist.

1.41 “IND”. IND means an Investigational New Drug application (as defined in the
U.S. Federal Food, Drug and Cosmetics Act and the regulations promulgated
thereunder (21 C.F.R. §312)) in the United States or a comparable filing in any
other jurisdiction (i.e., a filing with a Regulatory Authority that must be made
prior to commencing clinical testing in humans, including Clinical Trial
Applications (“CTA”) in Europe), in each case with respect to a Licensed
Product.

1.42 “Indication”. Indication means a separate and distinct disease or medical
condition; provided that within the field of oncology, Indication means a
cancerous condition resulting from a separate and distinct tumor type that is
the basis for a separate and distinct Marketing Approval. For purposes of
clarity, examples of Indications within the field of oncology include, but are
not limited to: renal cell carcinoma, hepatocellular carcinoma, non-small cell
lung cancer, prostate cancer, colon cancer, breast cancer, and cancerous
conditions where treatment is based upon biomarker measurements independent of
the cancer’s tissue of origin. Indication shall have the same meaning whether a
Licensed Product is used to treat patients alone or in combination with other
treatment modalities. Moving from one line of therapy to another within an
Indication shall not be considered to be a new Indication, a non-limiting
example of which is moving from second line therapy to first line therapy.

 

7



--------------------------------------------------------------------------------

1.43 “JDCT” or “Joint Development and Commercialization Territory”. JDCT or
Joint Development and Commercialization Territory means North America and
Europe.

1.44 “JDCT Commercialization Agreement”. JDCT Commercialization Agreement means
(a) the North American Commercialization Agreement, (b) the European
Commercialization Agreement, or (c) both the North American Commercialization
Agreement and the European Commercialization Agreement, as the context requires.

1.45 “JDCT Commercialization Plan”. JDCT Commercialization Plan means (a) the
North American Commercialization Plan, (b) the European Commercialization Plan,
or (c) both the North American Commercialization Plan and the European
Commercialization Plan, as the context requires.

1.46 “JDCT Development Plan”. JDCT Development Plan means a rolling three
(3) year plan that describes the Parties’ Development plans with respect to
Licensed Compound, Licensed Product and Licensed Product Biomarker activities
for the JDCT for such period, including specific studies to be performed,
anticipated timelines thereof, activities assigned to each Party, a binding
budget for Development Costs for the first year covered by such plan, forecasts
for Development Costs for each of the second and third years covered by such
plan, and other subject matter as called for in Sections 3.2(a)(i) and
3.2(a)(ii). The initial JDCT Development Plan is attached hereto as Exhibit E.
The JDCT Development Plan may be updated or amended pursuant to Section 3.2(a).

1.47 “JDCT Medical Affairs Plan”. JDCT Medical Affairs Plan means the three
(3) year rolling plan that governs the plans for Medical Affairs Activities of
Licensed Products in the JDCT, to be prepared by the Parties pursuant to Article
7 herein, which shall be comprised of the North American Medical Affairs Plan
and the European Medical Affairs Plan.

1.48 “Joint Inventions”. Joint Inventions means any and all inventions for which
AVEO (or its Affiliate) and API (or its Affiliate) each have (meaning that each
employs or has engaged as a consultant) at least one (1) person who would be a
properly named inventor on the U.S. patent claiming such invention.

1.49 “Joint Other Invention Patents”. Joint Other Invention Patents means all
Patents claiming or disclosing Joint Other Inventions.

1.50 “Joint Other Inventions”. Joint Other Inventions means any and all Joint
Inventions that are not Product Inventions.

1.51 “Joint Product Inventions”. Joint Product Inventions means any and all
Joint Inventions that are Product Inventions.

1.52 “Jointly Owned Product Patents”. Jointly Owned Product Patents means all
Patents that claim Joint Product Inventions.

 

8



--------------------------------------------------------------------------------

1.53 “KHK”. KHK means Kyowa Hakko Kirin Co., Ltd., formerly Kirin Brewery Co.,
Ltd.

1.54 “KHK Agreement”. KHK Agreement means the License Agreement entered into by
and between AVEO US and KHK dated December 21, 2006, as may be amended from time
to time (subject to Section 9.3(c)).

1.55 “KHK Territory”. KHK Territory means all the countries in Asia, and their
territories and possessions. The countries in Asia as defined by the KHK
Agreement are listed in Exhibit F.

1.56 “Know-How”. Know-How means (a) all information, techniques, data,
inventions, discoveries, trade secrets, practices, methods, processes,
knowledge, know-how, skill, experience, technical data, test results (including
pharmacological, toxicological, clinical, analytical and quality control data,
regulatory submissions, correspondence and communications, and marketing,
distribution, pricing, cost, manufacturing, patent and legal data or
descriptions), and (b) compositions of matter, assays and other materials.

1.57 “Lead Commercialization Party”. Lead Commercialization Party for the JDCT
means (a) APEL with respect to Europe, and (b) AVEO US with respect to North
America.

1.58 “Licensed Compounds”. Licensed Compounds means (a) the compound that AVEO
refers to as of the Effective Date as AV-951 (Tivozanib) (the structure of which
has previously been disclosed in writing to API); (b) the compound that AVEO
refers to as of the Effective Date as KRN633 (the structure of which has
previously been disclosed in writing to API); (c) any and all salts,
stereoisomers, racemates, tautomers, polymorphs, complexes, chelates,
crystalline and amorphous forms, prodrugs, solvates (including hydrates),
metabolites and metabolic precursors (whether active or inactive) of any of the
foregoing in clause (a) or (b).

1.59 “Licensed Know-How”. Licensed Know-How means all Know-How that (a) is
Controlled by AVEO as of the Effective Date of this Agreement or thereafter
during the Term, and (b) relates to any Licensed Compound, Licensed Product,
Licensed Product Biomarker or method of using (including methods of
administration) or testing (in the case of testing, of or for the presence of)
any of the foregoing (or any article necessary or useful to practice any such
method); but excluding: (x) any in-licensed Know-How for which AVEO would owe a
Third Party (other than KHK) consideration if AVEO grants rights thereunder to
ASTELLAS (unless the Parties otherwise mutually agree as set forth in
Section 10.8), (y) Manufacturing Technology, and (z) the AVEO Platform
Technology. For purposes of clarity, Licensed Know-How includes, to the extent
Controlled by AVEO, “Licensed Know-How”, other than “Manufacturing Technology”,
licensed by KHK to AVEO pursuant to the KHK Agreement.

1.60 “Licensed Patents”. Licensed Patents means the Listed AVEO Patents, the
AVEO Product Invention Patents, and AVEO’s interest in the Jointly Owned Product
Patents; but excluding (x) any in-licensed Patents for which AVEO would owe a
Third Party (other than KHK) consideration if AVEO grants rights thereunder to
ASTELLAS (unless the Parties

 

9



--------------------------------------------------------------------------------

otherwise mutually agree as set forth in Section 10.8), (y) Manufacturing
Technology, and (z) the AVEO Platform Technology.

1.61 “Licensed Product Biomarkers”. Licensed Product Biomarkers means any and
all biomarkers (including metabolite, DNA, RNA and protein profiles) discovered
or developed by or on behalf of API during the Term or discovered or developed
by or on behalf of AVEO prior to the Effective Date or during the Term that
(a) are for use with (including use in clinical testing of or use in any
decision whether to prescribe), or (b) relate to, are associated with or are
correlated with patient populations or tumors that do or do not respond to
treatment with, in the case of each of (a) and (b), any one (1) or more Licensed
Product(s). For purposes of clarity, “Licensed Product Biomarkers” include
biomarker tests for detecting and measuring levels of any of the biomarker
molecules described in the preceding sentence, whether in the form of testing
products, test kits or tests performed at a centralized testing laboratory. Any
such biomarker or biomarker test is a Licensed Product Biomarker regardless of
its stage of discovery, development, advancement or commercialization, and
whether or not the biomarker or biomarker test is already validated or
recognized by any Regulatory Authority. For purposes of this definition,
biomarkers or biomarker tests “discovered or developed by or on behalf of API or
AVEO” include those (y) discovered or developed by API’s or AVEO’s respective
Affiliates, Sublicensees or contractors, and (z) discovered or developed by or
on behalf of KHK under the KHK Agreement to the extent that such biomarker or
biomarker test falls within the definition of “Licensed Product Biomarker” in
the KHK Agreement.

1.62 “Licensed Products”. Licensed Products means any and all pharmaceutical
compositions that contain one (1) or more Licensed Compound(s).

1.63 “Licensed Territory”. Licensed Territory means all countries in the world –
other than those of the KHK Territory – together with the territories and
possessions of such countries that are not part of the KHK Territory. For the
avoidance of doubt, the Licensed Territory shall exclude any Terminated
Territory(ies) or any Section 15.5 Terminated Territory.

1.64 “Listed AVEO Patents”. Listed AVEO Patents means (a) all patents and patent
applications listed in Exhibit G; (b) all patent applications (including
provisional and utility applications) claiming priority to or common priority
with or based on any of the foregoing, including all divisionals, continuations,
continuations-in-part, patents of addition and substitutions of any of the
foregoing; (c) all patents issuing on any of the foregoing, and all reissues,
reexaminations, renewals and extensions of any of the foregoing; (d) all
counterparts to the foregoing in other countries; and (e) all Supplementary
Protection Certificates, restoration of patent term and other similar rights of
AVEO and its Affiliates based on any of the foregoing.

1.65 “Major EU Countries”. Major EU Countries means France, Italy, Spain,
Germany and the United Kingdom.

1.66 “Major Market Countries”. Major Market Countries means the United States
and the Major EU Countries.

 

10



--------------------------------------------------------------------------------

1.67 “Manufacturing” or “Manufacture”. Manufacturing or Manufacture means, as
applicable, the production, manufacture, processing, filling, packaging,
labeling, shipping, and storage of Licensed Compounds, Licensed Products or
Licensed Product Biomarkers, and/or any components thereof, including process
and formulation development, process validation, in-process testing, stability
testing, release testing, manufacturing scale-up, preclinical, clinical and
commercial manufacture and analytical methods development and validation,
quality assurance and quality control development, testing and release.

1.68 “Manufacturing Technology”. Manufacturing Technology means Know-How or
Patents Controlled by AVEO and relating to Manufacturing or having Manufactured
or formulating Licensed Compounds, Licensed Products or Licensed Product
Biomarkers.

1.69 “Marketing Approval”. Marketing Approval means, with respect to a Licensed
Product, all approvals (including supplements, amendments, pre- and
post-approvals), licenses, registrations and authorizations of any national,
supra-national (e.g., the European Commission or the Council of the European
Union), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental authority necessary for the
Manufacture, distribution, use or sale of such Licensed Product in a regulatory
jurisdiction, including, in the case of a country in the Territory where Pricing
Approval is necessary for the sale of a Licensed Product, the granting of
Pricing Approval in such country. As used in this definition of Marketing
Approval, “Pricing Approval” means the approval or governmental decision
(outside the U.S.) establishing a price for a Licensed Product to be reimbursed
for such Licensed Product in such country.

1.70 “Material Meetings”. Material Meetings means any material meetings with
Regulatory Agencies, including meetings relating to Phase III Trial designs,
pre-NDA/MAA meetings, and Manufacturing and clinical pharmacology discussions.

1.71 “Medical Affairs Activities”. Medical Affairs Activities means activities
designed to ensure or improve appropriate medical use of, conduct medical
education of, or further research regarding, Licensed Products sold in the
Licensed Territory, including by way of example: (a) (i) with respect to North
America, activities of MSLs shall mean the following functions: (x) conduct
service based medical activities including providing input and assistance with
consultancy meetings, recommending investigators for clinical trials and
providing input in the design of such trials and other research related
activities, and (y) deliver non-promotional communications and conduct
non-promotional activities including presenting new clinical trial data and
other scientific information; and (ii) with respect to Europe, activities of
MSLs shall mean the activities set forth on Exhibit E to the European
Commercialization Agreement; (b) grants to support continuing medical education,
symposia, or Third Party research related to Licensed Products in the Licensed
Territory; (c) development, publication and dissemination of publications
relating to Licensed Products and relevant disease states in the Licensed
Territory; (d) medical information services provided in response to inquiries
communicated via sales representatives or received by letter, phone call or
email; (e) conducting advisory board meetings or other consultant programs;
(f) support of investigator-initiated trials; (g) managing relationships with
cooperative groups, physician/hospital networks and advocacy groups;
(h) establishing and implementing risk, evaluation and mitigation strategies,
and (i) voluntary phase

 

11



--------------------------------------------------------------------------------

4 trials. For the purposes of clarity, post-approval clinical studies within the
approved Indications shall be included within Medical Affairs Activities (except
post-approval clinical studies required by Regulatory Authorities which shall
constitute a Development activity).

1.72 “NDA”. NDA means a New Drug Application (as defined in the United States
Food Drug and Cosmetics Act and the regulations promulgated thereunder (21
C.F.R. §314)) in the United States, or a comparable filing serving to apply for
Marketing Approval in any other jurisdiction (including Marketing Authorization
Applications (“MAAs”) in Europe), in each case with respect to a Licensed
Product.

1.73 “Net Sales”. Net Sales means the gross amount invoiced by either Party or
their respective Affiliates and Sublicensees for the sale of Licensed Compounds,
Licensed Products and Licensed Product Biomarkers in the Licensed Territory,
less any of the following applicable deductions related to such sale and, except
in the case of (e), included in the invoiced amounts:

(a) normal, customary trade discounts (including volume discounts), credits,
chargebacks, reductions, and rebates, and allowances and adjustments for
rejections, recalls, outdated products, returns, in each event whether voluntary
or required;

(b) freight, shipping, insurance, sales, use, excise, value-added and similar
customs, taxes, tariffs or duties imposed on such sale, transfer, or other
disposition;

(c) credits actually given or allowances actually made for wastage replacement,
Medicare/Medicaid rebates, indigent patient and similar programs to provide
Licensed Compound, Licensed Product or Licensed Product Biomarker on a no-profit
or at-cost basis, to the extent actually deducted from the gross amount invoiced
and either not required to be paid by, or refunded to, the customer or other
payor;

(d) amounts repaid or credits taken by reason of rejections, defects or returns
or because of retroactive price reductions (to be clear, other than retroactive
price reductions granted as part of any collections efforts or to resolve
uncollectible accounts) or due to recalls or government laws or regulations
requiring rebates;

(e) an allowance for bad debt and uncollectible accounts, not to exceed [**]
percent ([**]%) of the gross amount invoiced and not to exceed the amount of the
allowance actually used by the invoicing entity to account for bad debt and
uncollectible accounts with respect to such invoiced amounts to prepare the
invoicing entity’s audited financial statements for financial reporting
purposes.

Even if there is overlap between any of deductions (a) – (d), each individual
item shall only be deducted once in each Net Sales calculation. Bad debt and
uncollectible accounts shall be addressed solely by the deduction of the
allowance provided for in clause (e) above in this paragraph, and any write-off
of bad debt or uncollectible accounts shall not be deemed encompassed in any of
deductions (a) – (d).

 

12



--------------------------------------------------------------------------------

Net Sales calculated as described above shall be adjusted in the Royalty-Bearing
Territory for Combination Products, as provided in Section 10.11.

Net Sales shall not include amounts for any Licensed Compound, Licensed Product
or Licensed Product Biomarker furnished to a Third Party for which payment is
not intended to be and is not received, such as Licensed Products used in
clinical trials or Licensed Products distributed as promotional or free goods;
provided that the amounts of such Licensed Compounds, Licensed Products and
Licensed Product Biomarkers so made available are reasonable for the intended
purpose and within customary amounts; and provided, further, that this sentence
is not intended to address accounting for quantities of Licensed Compounds,
Licensed Products or Licensed Product Biomarkers associated with bad debt or
uncollectible accounts (which, to be clear, shall be dealt with only under
clause (e) above).

Net Sales excludes amounts from sales or other dispositions of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers between a Party and
any of its Affiliates or Sublicensees, solely to the extent that such entity
purchasing a Licensed Compound, Licensed Product or Licensed Product Biomarker
intends to resell such Licensed Compound, Licensed Product or Licensed Product
Biomarker to a Third Party and any such resale is included in Net Sales.

Net Sales includes sales to any Distributor. If, in addition to or in lieu of a
transfer price paid for quantities of Licensed Compounds, Licensed Products and
Licensed Product Biomarkers supplied, any Distributor provides consideration to
a Party or such Party’s Affiliates or Sublicensees in connection with the grant
of rights to distribute any Licensed Compound, Licensed Product or Licensed
Product Biomarker, then such consideration shall be included in the calculation
of Net Sales in the quarter in which it is received by a Party or such Party’s
Affiliates or Sublicensees, as applicable.

Net Sales amounts shall be determined from the books and records of a Party, its
Affiliates and Sublicensees maintained in accordance with GAAP, and such amounts
shall be calculated using the same accounting principles used for other products
sold by such selling party for financial reporting purposes.

1.74 “North America”. North America means the United States, Canada and Mexico,
including all territories and possessions of such countries.

1.75 “North American Commercialization Agreement”. North American
Commercialization Agreement means the commercialization agreement between AVEO
US and AUS dated as of the Effective Date and attached hereto as Exhibit D-2.

1.76 “North American Commercialization Plan”. North American Commercialization
Plan means the three (3) year rolling commercialization plan that governs the
Commercialization of Profit-Share Products in North America, to be prepared by
AVEO US and AUS pursuant to the terms of the North American Commercialization
Agreement.

 

13



--------------------------------------------------------------------------------

1.77 “Out-of-Pocket Costs”. Out-of-Pocket Costs means, with respect to
particular activities hereunder, direct expenses of a Party or its Affiliates
that are specifically associated with the conduct of such activities for
Licensed Products, Licensed Compounds or Licensed Product Biomarkers, including
costs of consultants and agents, and have been recorded in accordance with GAAP.

1.78 “Party” and “Parties”. Party and Parties have the meanings given such terms
in the opening paragraph of this Agreement.

1.79 “Patent”. Patent means any patent application or patent anywhere in the
world, including all of the following kinds: provisional, utility, divisional,
continuation, continuation-in-part, and substitution applications; and utility,
re-issue, re-examination, renewal and extended patents, and patents of addition,
and any Supplementary Protection Certificates restoration of patent terms and
other similar rights.

1.80 “Person”. Person means any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

1.81 “Phase II Trial”. Phase II Trial means, with respect to a Licensed Product,
a clinical trial on sufficient numbers of human patients that is designed to
establish the safety and biological activity of such Licensed Product for its
intended use, and to define warnings, precautions and adverse reactions that are
associated with such Licensed Product in the dosage range to be prescribed or
that may be used to find or determine such dosage, as described as a phase II
clinical trial in 21 C.F.R. §312.21(b), or similar clinical study in a country
other than the United States.

1.82 “Phase III Trial”. Phase III Trial means, with respect to a Licensed
Product, a clinical trial on sufficient numbers of human patients that is
designed to establish that such Licensed Product is safe and efficacious for its
intended use, and to define warnings, precautions and adverse reactions that are
associated with such Licensed Product in the dosage range to be prescribed, and
more directly (than a Phase II Trial) supporting Marketing Approval or label
expansion of such Licensed Product, as described as a phase III clinical trial
in 21 C.F.R. §312.21(c), or similar clinical study in a country other than the
United States. In addition, for purposes of Section 10.4 and Section 10.5, a
Pivotal Clinical Trial shall be considered to be a Phase III Trial.

1.83 “Pivotal Clinical Trial”. Pivotal Clinical Trial means any clinical trial
that is officially designated as a phase III clinical trial with the Regulatory
Authority having jurisdiction, or that is intended to serve to gather any of the
pivotal data that (if favorable) would support Marketing Approval (regardless of
whether such trial is denominated “phase II”, “phase III”, “phase II/III” or
otherwise denominated).

1.84 “Product Inventions”. Product Inventions means any and all patentable
inventions that constitute or relate in any way to (a) any Licensed Compound,
Licensed Product, Licensed Product Biomarker, (b) any method of making, using
(including methods of

 

14



--------------------------------------------------------------------------------

administration) or testing (in the case of testing, of or for the presence of)
any of the foregoing, or (c) any article necessary or useful to practice
(including those present during the practice of) any method referred to in
clause (b). To avoid any doubt, as used throughout this Agreement, “methods of
testing for the presence of any Licensed Product Biomarkers” includes assays for
the presence of such Licensed Product Biomarkers, including any that may be
employed in either Party’s clinical testing of any Licensed Product or that may
be referred to in the labeling for any Licensed Product in connection with
Marketing Approval thereof anywhere in the world, and any items necessary or
useful to conduct such assays in the same manner as in such clinical testing or
as referred to in such Marketing Approvals.

1.85 “Profit-Share Product”. Profit-Share Product means any Licensed Compound,
Licensed Product or Licensed Product Biomarker Developed, Manufactured or
Commercialized for use or sale in the Field in the JDCT.

1.86 “Promotional/Educational Materials”. Promotional/Educational Materials has
the meaning given in the applicable JDCT Commercialization Agreement.

1.87 “Regulatory Authority”. Regulatory Authority means any national (e.g., but
without limitation, the FDA), supra-national (e.g., but without limitation, the
European Commission, the Council of the European Union, or the EMA), regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity in any jurisdiction of the world involved in the
granting of Marketing Approval for pharmaceutical products or medical devices
(including regulated diagnostics).

1.88 “Regulatory Exclusivity”. Regulatory Exclusivity means a government-granted
right to exclude others from Manufacturing, using or marketing a pharmaceutical
product, other than a right conferred solely by a Patent.

1.89 “Royalty-Bearing Product”. Royalty-Bearing Product means any Licensed
Compound, Licensed Product or Licensed Product Biomarker Developed, Manufactured
or Commercialized for use or sale in the Field in the Royalty-Bearing Territory.

1.90 “Royalty-Bearing Territory” or “RBT”. Royalty-Bearing Territory or RBT
means all countries in the Licensed Territory – other than those of the JDCT –
together with the territories and possessions of such countries that are not
part of the JDCT.

1.91 “Safety Data”. Safety Data means adverse event information and other
information (if any) required by one (1) or more Regulatory Authorities to be
reported to such Regulatory Authorities under Applicable Laws.

1.92 “Sublicensee”. Sublicensee means (a) with respect to API, any Third Party
to whom API (or any of its Affiliates) has granted a license under ASTELLAS
Product IP or, subject to Section 9.2, a sublicense under API’s rights to the
Licensed Patents and Licensed Know-How, to Develop, Manufacture or Commercialize
Licensed Compounds, Licensed Products or Licensed Product Biomarkers in the
Field for the Licensed Territory, and (b) with respect to AVEO, any Third Party
to whom AVEO (or any of its Affiliates) has granted a license

 

15



--------------------------------------------------------------------------------

under the Licensed Patents and Licensed Know-How or, subject to Section 9.5, a
sublicense under AVEO’s rights to the ASTELLAS Product IP, to Develop,
Manufacture or Commercialize Licensed Compounds, Licensed Products or Licensed
Product Biomarkers in the Field for the Licensed Territory; in each case
excluding KHK.

1.93 “Supply Agreement”. Supply Agreement means the Clinical Supply Agreement or
the Commercial Supply Agreement, as applicable.

1.94 “Terminated Territory”. Terminated Territory means the ASTELLAS Terminated
Territory or the AVEO Terminated Territory, as applicable.

1.95 “Territory”. Territory means the KHK Territory and the Licensed Territory.

1.96 “Third Party”. Third Party means any Person other than a Party or an
Affiliate of a Party.

1.97 “Valid Claim”. Valid Claim means (a) a claim of an issued and unexpired
patent within the Licensed Patents which has not been found to be unpatentable,
invalid or unenforceable by a court or other authority having jurisdiction, from
which decision no appeal is taken or can be taken; and (b) a claim of a pending
application within the Licensed Patents that has not been finally abandoned or
finally rejected and which has been pending for no more than seven (7) years.
(For clarity, a claim of the Licensed Patents that ceases to be a Valid Claim
because it has been pending too long, but subsequently issues and is otherwise
described by clause (a) of the foregoing sentence shall again be considered to
be a Valid Claim once it issues. The same principle shall apply in similar
circumstances such as if, for example (but without limitation), a final
rejection of a claim is overcome.)

1.98 Additional Definitions. Each of the following definitions is set forth in
the section of this Agreement indicated below:

 

Definitions

   Section

Acquiring Corporation

  

17.16(c)(ii)

Additional Indications

  

10.4(e)

Agreement

  

Preamble

Alliance Manager

  

2.1(a)

Allowable Expenses

  

Exhibit H

Annual Regulatory Report

  

3.5(a)

APEL

  

Preamble

API

  

Preamble

ASTELLAS

  

Preamble

ASTELLAS Indemnitees

  

14.2(a)

ASTELLAS Terminated Territory(ies)

  

15.6

ASTELLAS Third-Party Claim

  

14.2(c)

Auditee

  

10.20(a)

Auditing Party

  

10.20(a)

Auditor

  

10.20(a)

 

16



--------------------------------------------------------------------------------

Definitions

   Section

AUS

   Preamble

AVEO

   Preamble

AVEO US

   Preamble

AVEO UK

   Preamble

AVEO Indemnitee

   14.1(a)

AVEO Terminated Territory(ies)

   15.7

Blocking Third Party Rights

   Exhibit H

Business Combination

   17.16(c)(ii)

Change in Control

   17.16(c)

Combination Product

   10.11

Commercialization Costs

   Exhibit D

Committed Clinical Trials

   3.2(a)(i)

Competitive Infringement

   11.4(b)(i)

Confidentiality Agreement

   1.22

CPI

   1.37

CTA

   1.41

Debtor

   9.14

Development Costs

   Exhibit H

Diligence Plan

   8.3

Dispute

   16.1

Distribution Costs

   Exhibit H

Effective Date

   Preamble

Enforcing Party

   11.4(b)(i)

EU Pre-Tax Profit or Loss

   Exhibit H

European Medical Affairs Plan

   7.1(b)

Excess Product Liability Costs

   14.3

Force Majeure

   17.3

Global Trademark Strategy

   6.4(a)

Infringement or Infringe

   11.4(a)

JCC

   2.3(a)

JDC

   2.2(a)

JDCT Trademarks

   6.4(b)

JMAC

   2.4(a)

JMC

   2.1(a)

JSC

   2.1(a)

[**]

   8.1(d)

KHK Indemnitees

   14.1(b)

[**]

   9.6(b)(ii)

Losses

   14.1(a)

M&A Event

   17.7

MAA

   1.72

Manufacturing Costs

   Exhibit H

Manufacturing Requirements

   4.1(b)

Marketing-Related Materials

   15.5(o)

 

17



--------------------------------------------------------------------------------

Definitions

   Section

Material Communications

   2.1(d)(i)(E)

Medical Affairs Costs

   Exhibit H

Minor Market Countries

   15.3(b)(iii)

MSLs

   2.4(d)(i)(C)

N.A. Pre-Tax Profit or Loss

   Exhibit H

Non-Arbitrable Dispute

   16.1

[**]

   9.6(b)(iii)

North American Medical Affairs Plan

   7.1(a)

Owned Affiliate

   9.6(b)(i)

Party or Parties

   Preamble

Patent and Trademark Costs

   Exhibit H

Payee Party

   10.16

Payor Party

   10.16

Possessing Entities

   3.5(b)

[**]

   9.6(b)(iv)

Pre-Tax Profit or Loss

   Exhibit H

Pricing Approval

   1.69

Product Liability Costs

   Exhibit H

Proposing Party

   3.4(a)(iii)

Proprietary Combination Trial

   3.4(a)(iii)

Prosecuting Party

   11.2(c)(ii)

Recall

   5.4(a)

Regulatory Costs

   Exhibit H

Regulatory Documents

   15.5(f)

Regulatory Interactions

   5.1(a)(iii)

[**]

   11.4(h)(ii)(A)

Royalty Term

   10.10

SEC

   12.3(c)(iii)

Section 15.5 Terminated Territory

   15.5(a)

SDEA

   5.3(a)

Standard

   10.11

Standstill Period

   17.16(a)

Term

   15.1(a)

Third-Party Claim

   14.1(a)

Third Party Blocking IP Costs

   Exhibit H

Trademarks

   6.4(a)

Transferred Country(ies)

   15.7(b)(ii)

Travel Expenses

   7.3(a)

[**]

   8.1(d)

Withholding Tax Action

   10.16

 

18



--------------------------------------------------------------------------------

ARTICLE 2

GOVERNANCE

2.1 Joint Steering Committee.

(a) JSC Formation. Within [**] days following the Effective Date, the Parties
shall form a joint steering committee composed of [**] representatives (one
member should be the Alliance Manager (as defined below)) from each of AVEO and
ASTELLAS (unless otherwise mutually agreed by the Parties) (the “JSC”) all of
whom, except for the Alliance Manager, will have sufficient seniority and shall
be employees within the applicable Party to make decisions arising within the
scope of the JSC’s responsibilities (for example, it is the Parties’
understanding that, at the appropriate stage of Commercialization of
Profit-Share Products in the JDCT hereunder, at least one (1) representative
from each of AVEO UK and APEL, along with at least one (1) representative from
each of AVEO US and AUS, shall be members of the JSC), and one (1) of whom will
have alliance management responsibility (such representative, an “Alliance
Manager”). The JSC shall be the executive committee responsible for the overall
governance of the Parties’ Development, Manufacturing and Commercialization
activities under this Agreement, including the activities of the JDC and the
JCC. The JSC does not intend to actively participate in soliciting orders from
customers directly resulting in sales, negotiating any contract or sale, or
performing other significant services necessary for the consummation of any
sale. Each of AVEO and ASTELLAS shall designate its JSC Committee
representatives in writing to the other within [**] days after the Effective
Date. Each of AVEO and ASTELLAS may change its representatives by written notice
to the other, and an alternate member designated by either AVEO or ASTELLAS may
serve temporarily in the absence of a permanent member of the JSC for such
Party; provided, however, that each Party will ensure that at all times during
the existence of the JSC, its representatives on the JSC are appropriate in
terms of expertise and seniority for the then-current stage of Development,
Manufacturing and Commercialization of Licensed Compounds, Licensed Products and
Licensed Product Biomarkers. The JSC may from time to time establish project
teams or subcommittees, in addition to the JDC, the JCC and the JMAC, to handle
matters within the scope of its authority. With regard to such subcommittees,
the Parties agree and acknowledge that a joint manufacturing committee (the
“JMC”) shall be established promptly after the Effective Date to, among other
things, review the manufacturing and supply issues set forth in
Section 2.1(d)(iii), Article 4 and the Supply Agreements, and review, and submit
to the JSC for JSC review and approval, budgets and forecasts of Manufacturing
Costs.

(b) JSC Meetings and Procedures. The JSC shall convene its first meeting within
[**] days after the Effective Date. Subsequently, JSC meetings shall be held
regularly (but no less frequently than on a [**] basis). The JSC may also meet
more frequently as and to the extent reasonably requested by either AVEO or
ASTELLAS or if required to perform its role for initial discussion of any
disputes in accordance with Section 2.6. If not otherwise mutually agreed upon,
a meeting shall be held promptly after AVEO or ASTELLAS, as the requesting
Party, delivers the written request. JSC meetings may be held in person or by
videoconference or teleconference, as the AVEO and ASTELLAS JSC representatives
may agree, except that at least [**] meetings per year shall be in person. The
Parties shall use good faith efforts to have

 

19



--------------------------------------------------------------------------------

the chief executive officers of each Party meet in person at least [**] per
year, separately from any JSC meeting, at a mutually acceptable time and place.
In-person meetings shall be held at locations alternately selected by AVEO and
by ASTELLAS. In addition to its JSC representatives, AVEO or ASTELLAS may have
other personnel attend JSC meetings with the prior approval of the other Party,
but such approval shall not be unreasonably withheld. The chair of the JSC shall
alternate every calendar year with AVEO acting as the initial chair. The
Alliance Managers will work with the chair of the JSC to set and provide an
agenda for each regularly scheduled meeting with the goal of providing such
agenda to each JSC representative at least one (1) week prior to such meeting.
The Alliance Managers will be responsible for preparing reasonably detailed
written minutes of all JSC meetings that reflect, without limitation, material
decisions made and action items identified at such meetings. The Alliance
Managers shall send draft meeting minutes to each member of the JSC for review
and comment within ten (10) Business Days after each JSC meeting. JSC members
shall provide written comments on draft minutes within ten (10) Business Days of
receipt. Minutes will be officially endorsed by the JSC at the next JSC meeting,
and will be signed by the Alliance Managers.

(c) JSC Meeting Agendas. Agenda items for regularly scheduled JSC meetings shall
generally include a discussion of:

(i) JDCT Activities: with respect to the JDCT:

(A) the then-current JDCT Development Plan and any updates or amendments
proposed thereto, including budgets and forecasts;

(B) the then-current JDCT Commercialization Plan and any updates or amendments
proposed thereto, including budgets, forecasts and performance objectives;

(C) the progress of Development (including regulatory) activities, including the
results AVEO and API (and their respective Affiliates) have obtained with
respect to the Development of Licensed Compounds, Licensed Products and Licensed
Product Biomarkers, including written updates from the JDC with respect thereto;

(D) the progress of Commercialization activities relative to performance
objectives in the period leading up to the meeting, including written updates
from the JCC with respect thereto;

(ii) RBT Activities: with respect to the Royalty-Bearing Territory:

(A) the then-current ASTELLAS RBT Development Plan and any updates or amendments
proposed thereto;

(B) the then-current ASTELLAS RBT Commercialization Plan and any updates or
amendments proposed thereto, including forecasts;

 

20



--------------------------------------------------------------------------------

(C) the progress of Development (including regulatory) activities, including
results API (and its Affiliates) have obtained with respect to the Development
of Licensed Compounds, Licensed Products and Licensed Product Biomarkers,
including written updates from the JDC with respect thereto;

(D) the progress of Commercialization activities in the period leading up to the
meeting, including written updates from the JCC with respect thereto;

(iii) Manufacturing: the progress of Manufacturing activities, including any
improvement of Know How of AVEO and/or KHK with regard to Manufacturing, in the
period leading up to the meeting, Manufacturing Cost budgets and forecasts, and
supply forecasts for the JDCT and the RBT, as applicable;

(iv) IP Matters: a report by each of AVEO and API as to their respective new
AVEO Product Inventions, ASTELLAS Product Inventions and Joint Inventions (as
applicable), and progress in prosecution or enforcement of Licensed Patents,
ASTELLAS Patents, Jointly Owned Product Patents and Joint Other Invention
Patents for which such Party is responsible hereunder;

(v) KHK: any proposed activities or interactions with KHK, and the progress of
any ongoing interactions with KHK, as applicable; and

(vi) Other Matters: any other matters requiring the input, review or approval of
the JSC, including any disputes between the Parties which may have arisen during
the period leading up to the meeting; provided that, to the extent that either
Party desires to have any item added to the agenda (and not already addressed in
clauses (i) through (v) above) for discussion at a regularly scheduled meeting
of the JSC, such Party shall notify the chair of the JSC and the other Party at
least fourteen (14) days prior to such meeting (except that under exigent
circumstances requiring JSC input, a Party may provide its proposed agenda items
to the other Party in a shorter period of time in advance of the meeting, it
being understood that the chair of the JSC shall use good faith efforts to
include such agenda item in the agenda for such meeting).

(d) JSC Functions and Powers. The JSC’s responsibilities shall include:

(i) JDCT: with respect to the JDCT:

(A) review and approve the JDCT Development Plan and any updates or amendments
proposed thereto, including the overall strategy for Development activities and
any budgets or forecasts;

(B) review the JDCT Commercialization Plan and any updates or amendments
proposed thereto;

(C) approve the following elements of the JDCT Commercialization Plan (and any
updates or amendments thereto): the strategy plans, budgets,

 

21



--------------------------------------------------------------------------------

forecasts, [**] Licensed Products and Licensed Product Biomarkers, performance
objectives, and reimbursement strategies;

(D) review and approve the JDCT Medical Affairs Plan including lifecycle
strategy and any updates or amendments proposed thereto;

(E) monitor each Party’s progress with respect to the Development of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers for the JDCT,
including regulatory strategy and Material Communications with Regulatory
Authorities. “Material Communications” shall mean any material communications
with a Regulatory Authority, including without limitation, clinical study
protocols and amendments thereto, meeting requests and materials, request for
information and responses thereto, clinical hold notices, investigator’s
brochures, and supplemental NDA submissions;

(F) monitor each Party’s progress relative to performance objectives with
respect to the Commercialization of Licensed Compounds, Licensed Products and
Licensed Product Biomarkers for the JDCT;

(G) provide a forum for exchange and discussion of any Development or
Commercialization activities conducted, or proposed to be conducted, for the
JDCT;

(ii) RBT: with respect to the Royalty-Bearing Territory:

(A) review (but not approve, subject to Section 3.2(b)(iii)) the ASTELLAS RBT
Development Plan and any updates or amendments proposed thereto, including the
overall strategy for Development activities and forecasts (excluding supply
forecasts);

(B) review (but not approve, subject to Section 6.3(a)(ii)) the ASTELLAS RBT
Commercialization Plan and any updates or amendments proposed thereto, including
the overall strategy for Commercialization activities, proposed pricing, and
forecasts (excluding supply forecasts);

(C) monitor API’s progress with respect to the Development of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers for the RBT,
including regulatory strategy and material communications with Regulatory
Authorities;

(D) monitor API’s progress with respect to the Commercialization of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers for the RBT;

(E) provide a forum for exchange and discussion of any Development or
Commercialization activities conducted, or proposed to be conducted, for the
RBT, including discussions with respect to any coordination of activities that
the Parties may desire between the RBT and the JDCT;

 

22



--------------------------------------------------------------------------------

(iii) Manufacturing:

(A) review and approve the overall strategy for clinical and commercial
Manufacturing of Licensed Compounds and Licensed Products for the Licensed
Territory, including plans for packaging, labeling, supply chain and trade and
distribution activities for the JDCT, and risk mitigation strategies (including
potential second source suppliers), but excluding the commercial aspects of
packaging and labeling (which shall be established in accordance with
Section 2.3(d)(i)(G) and the JDCT Commercialization Agreement);

(B) review and approve any Third Party contractors proposed to be used for
Manufacturing of Profit-Share Products and Royalty-Bearing Products, including
drug substance, finished product, packaging and labeling; provided that, the
Parties agree that Third Party Manufacturing contractors selected by AVEO as of
the Effective Date and previously disclosed to API are hereby approved;

(C) monitor each Party’s progress with respect to the Manufacturing of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers for the JDCT,
including manufacturing strategy and related Material Communications with
Regulatory Authorities;

(D) review and approve each Party’s budgets and forecasts of Manufacturing
Costs, as submitted by the JMC (including under the Supply Agreements);

(E) review and approve the Manufacturing strategy with respect to any Licensed
Product Biomarker for use or sale in the Licensed Territory, including
allocation of Manufacturing responsibilities between the Parties and applicable
budgets;

(iv) IP Matters: monitor the status of new AVEO Product Inventions, ASTELLAS
Product Inventions and Joint Inventions, and the status of patent prosecution
and enforcement activities for which each Party is responsible under this
Agreement;

(v) KHK:

(A) review and approve clinical trials proposed to be undertaken by KHK in the
Licensed Territory, and clinical trials proposed to be undertaken by either
Party in the KHK Territory, subject to Section 3.3(a) and Section 3.3(b),
respectively;

(B) review the Kirin Annual Development Plan (as defined in the KHK Agreement)
for the KHK Territory, and discuss any concerns, questions or input that either
Party may have to such Kirin Annual Development Plan, which concerns, questions
or input AVEO shall undertake to relay at the next Development Committee (as
defined in the KHK Agreement) meeting at which KHK is scheduled to make a
presentation about such Kirin Annual Development Plan; provided that, (1) the
foregoing review and discussion shall be subject to KHK providing to AVEO such
Kirin Annual Development Plan under the KHK Agreement reasonably in advance of
the Development Committee meeting at which KHK is

 

23



--------------------------------------------------------------------------------

scheduled to make a presentation to AVEO about such Kirin Annual Development
Plan to allow such review and discussion by the Parties at such JSC meeting, and
(2) KHK is entitled to make the final decision with regard to Licensed Product
and Licensed Product Biomarkers for the KHK Territory and that KHK has no
diligence or other responsibility to AVEO or ASTELLAS to conduct Licensed
Compound, Licensed Product and/or Licensed Product Biomarker development and/or
commercialization for the KHK Territory; and

(C) oversee the coordination of activities regarding Licensed Products, Licensed
Compounds and Licensed Product Biomarkers, between the Parties, and between AVEO
and KHK, with respect to any interactions with KHK, including:

[**];

(vi) Dispute Resolution: serve as a forum for informal dispute resolution of
issues that may arise in relation to activities engaged in pursuant to this
Agreement, including any disputes arising at the JDC, JCC or JMAC or other
project teams or subcommittees level and submitted to the JSC for resolution and
any disputes concerning the calculation of Pre-Tax Profit or Loss or any other
financial terms hereunder, to the extent set forth in Section 2.6.

(e) JSC Decisions; Limitation of Authority. All decisions of the JSC shall
require the unanimous approval of the members of the JSC, with the JSC
representatives of each Party collectively having one vote. Notwithstanding the
foregoing, the JSC shall have no power to amend, modify or waive compliance with
this Agreement. The JSC shall have only such powers as are specifically set
forth in this Agreement for the JSC to perform. The JSC’s meeting minutes,
regardless of whether signed by Alliance Managers of AVEO and ASTELLAS, shall
not be deemed to amend, modify or waive compliance with this Agreement or the
KHK Agreement.

2.2 Joint Development Committee.

(a) JDC Formation. Within [**] days after the Effective Date, the Parties shall
form a joint development subcommittee composed of an equal number of
representatives from each of AVEO and API) (but in any event no less than [**]
representatives from each of AVEO and API) (the “JDC”). Each of AVEO and API
shall designate its JDC representatives out of its (or their respective
Affiliate’s) employees in writing to the other within [**] days after the
Effective Date. Each of AVEO and API may change its representatives by written
notice to the other, and an alternate member designated by either AVEO or API
may serve temporarily in the absence of a permanent member of the JDC for such
Party; provided, however, that each JDC representative shall have sufficient
experience and expertise in Development matters in the pharmaceuticals and/or
biotechnology industry to serve on the JDC.

(b) JDC Meetings and Procedures. Unless otherwise mutually agreed by the
Parties, the JDC shall meet within [**] days after the Effective Date and,
thereafter, at least [**] per calendar quarter for so long as there are ongoing
Development activities with respect to Licensed Compounds, Licensed Products
and/or Licensed Product Biomarkers under this Agreement. The JDC may also meet
more frequently as and to the extent reasonably requested

 

24



--------------------------------------------------------------------------------

by either AVEO or API or if required to perform its role for initial discussion
of any disputes in accordance with Section 2.6. If not otherwise mutually agreed
upon, a meeting shall be held promptly after AVEO or API, as the requesting
Party, delivers the written request. JDC meetings may be held in person or by
videoconference or teleconference, as the AVEO or API JSC representatives may
agree, except that at least [**] meetings per year shall be in person. In-person
meetings shall be held at locations alternately selected by AVEO and by API. In
addition to its JDC representatives, AVEO or API may have other personnel attend
JDC meetings with the prior approval of the other Party, but such approval shall
not be unreasonably withheld. The chair of the JDC shall alternate every
calendar year, with AVEO acting as the initial chair. The chair of the JDC, in
conjunction with the Alliance Manager, shall be responsible for setting and
providing an agenda for each regularly scheduled meeting with the goal of
providing such agenda to each JDC representative at least one (1) week prior to
such meeting, and for preparing written minutes of each meeting with the goal of
distributing such minutes to each JDC representative within ten (10) Business
Days following such meeting. JDC meeting minutes for any particular meeting
shall be subject to approval at the next JDC meeting.

(c) JDC Meeting Agendas. Agenda items for regularly scheduled JDC meetings shall
generally include a discussion of:

(i) JDCT Activities: with respect to the JDCT:

(A) the then-current JDCT Development Plan and the formulation of any updates or
amendments thereto, including budgets and forecasts;

(B) the progress of Development (including regulatory) activities, including
results AVEO and API (and their respective Affiliates) have obtained with
respect to the Development of Licensed Compounds, Licensed Products and Licensed
Product Biomarkers; and

(ii) RBT Activities: with respect to the Royalty-Bearing Territory:

(A) the then-current ASTELLAS RBT Development Plan and any updates or amendments
proposed thereto; and

(B) the progress of Development (including regulatory) activities, including
results API (and its Affiliates) have obtained with respect to the Development
of Licensed Compounds, Licensed Products and Licensed Product Biomarkers.

(d) JDC Functions and Powers. The JDC shall serve as a forum for ongoing
discussions and information-sharing between the Parties with respect to the
Development of Licensed Compounds, Licensed Products and Licensed Product
Biomarkers in the Field in the Licensed Territory and shall have the
responsibility and authority to establish certain plans and policies with the
goal of ensuring global strategic alignment of such Development. The JDC’s
responsibilities shall include the following:

(i) JDCT: with respect to the JDCT:

 

25



--------------------------------------------------------------------------------

(A) formulate any updates or amendments to the JDCT Development Plan, including
any updates or amendments to the overall strategy for Development activities or
to any related budgets or forecasts (including supply forecasts);

(B) once formulated by the JDC, submit updates or amendments to the JDCT
Development Plan for review and approval by the JSC;

(C) oversee implementation of, and coordinate the Parties’ activities under the
JDCT Development Plan;

(ii) RBT: with respect to the Royalty-Bearing Territory:

(A) review the initial ASTELLAS RBT Development Plan and any updates or
amendments proposed thereto, including supply forecasts;

(B) submit to the JSC the initial ASTELLAS RBT Development Plan and any updates
or amendments thereto for review (but not approval, subject to
Section 2.1(d)(ii) and Section 3.2(b)(iii)) by the JSC;

(C) provide a forum for discussion of the ASTELLAS RBT Development Plan,
including discussions with respect to any coordination of activities that the
Parties may desire between the JDCT and the RBT; and

(iii) Other Matters: assume such other responsibilities as the Parties may
mutually delegate to the JDC.

(e) JDC Decisions; Limitation of Authority. All decisions of the JDC shall
require the unanimous approval of the members of the JDC, with the JDC
representatives of each Party collectively having one vote. Notwithstanding the
foregoing, the JDC shall have no power to amend, modify or waive compliance with
this Agreement. The JDC shall have only such powers as are specifically set
forth in this Agreement for the JDC to perform. The JDC’s meeting minutes,
regardless of whether signed by the Alliance Managers of AVEO and API, shall not
be deemed to amend, modify or waive compliance with this Agreement or the KHK
Agreement.

2.3 Joint Commercialization Committee.

(a) JCC Formation. Within [**] days following the Effective Date, the Parties
shall form a joint commercialization subcommittee composed of an equal number of
representatives from each of AVEO and ASTELLAS (but in any event no less than
[**] representatives from each of AVEO and ASTELLAS), including at least one
(1) representative from each of AVEO UK and APEL along with at least
(1) representative from each of AVEO US and AUS (the “JCC”). Each of AVEO and
ASTELLAS shall designate its JCC representatives out of its employees in writing
to the other within [**] days following the Effective Date; provided, however,
that during the first [**] months following the Effective Date, contractors may
be used to perform the obligations of AVEO UK hereunder (including the

 

26



--------------------------------------------------------------------------------

duties of the AVEO UK JCC members) while appropriate employees of AVEO UK are
being recruited. Each of AVEO and ASTELLAS may change its representatives by
written notice to the other, and an alternate member designated by either AVEO
or ASTELLAS may serve temporarily in the absence of a permanent member of the
JCC for such Party; provided, however, that each JCC representative shall have
sufficient experience and expertise in Commercialization matters in the
pharmaceuticals and/or biotechnology industry to serve on the JCC.

(b) JCC Meetings and Procedures. The Parties shall mutually agree on the time
and location for the first scheduled meeting of the JCC and, thereafter, the JCC
shall meet at least [**] per calendar quarter for so long as there are ongoing
Commercialization activities with respect to Licensed Compounds, Licensed
Products and/or Licensed Product Biomarkers under this Agreement. The JCC may
also meet more frequently as and to the extent reasonably requested by either
AVEO or ASTELLAS or if required to perform its role for initial discussion of
any disputes in accordance with Section 2.6. If not otherwise mutually agreed
upon, a meeting shall be held promptly after AVEO or ASTELLAS, as the requesting
Party, delivers the written request. JCC meetings may be held in person or by
videoconference or teleconference, as the AVEO or ASTELLAS JCC representatives
may agree, except that at least [**] meetings per year shall be in person.
In-person meetings shall be held at locations alternately selected by AVEO and
by ASTELLAS. In addition to its JCC representatives, AVEO or ASTELLAS may have
other personnel attend JCC meetings with the prior approval of the other Party,
but such approval shall not be unreasonably withheld. The chair of the JCC shall
alternate every calendar year, with AVEO acting as the initial chair. The chair
of the JCC, in conjunction with the Alliance Manager, shall be responsible for
setting and providing an agenda for each regularly scheduled meeting with the
goal of providing such agenda to each JCC representative at least one (1) week
prior to such meeting, and for preparing written minutes of each meeting with
the goal of distributing such minutes to each JCC representative within ten
(10) Business Days following such meeting. JCC meeting minutes for any
particular meeting shall be subject to approval at the next JCC meeting.

(c) JCC Meeting Agendas. Agenda items for regularly scheduled JCC meetings shall
generally include a discussion of:

(i) JDCT Activities: with respect to the JDCT:

(A) the then-current JDCT Commercialization Plan and the formulation of any
updates or amendments thereto;

(B) the progress that AVEO and ASTELLAS (and their respective Affiliates) have
made relative to performance objectives with respect to the Commercialization of
Licensed Compounds, Licensed Products and Licensed Product Biomarkers, including
a discussion of potential actions to address any failure or inability by either
Party to meet such performance objectives; and

(ii) RBT Activities: with respect to the Royalty-Bearing Territory:

 

27



--------------------------------------------------------------------------------

(A) the then-current ASTELLAS RBT Commercialization Plan and any updates or
amendments proposed thereto; and

(B) the progress that API (and its Affiliates) have made with respect to the
Commercialization of Licensed Compounds, Licensed Products and Licensed Product
Biomarkers.

(d) JCC Functions and Powers. The JCC shall serve as a forum for ongoing
strategic and tactical discussions and information-sharing between the Parties
with respect to the Commercialization of Licensed Compounds, Licensed Products
and Licensed Product Biomarkers in the Field in the Licensed Territory and shall
have the responsibility and authority to establish or approve, as applicable,
certain plans and policies with the goal of ensuring global strategic alignment
of such Commercialization. The JCC does not intend to actively participate in
soliciting orders from customers directly resulting in sales, negotiating any
contract or sale, or performing other significant services necessary for the
consummation of any sale. The JCC’s responsibilities shall include the
following:

(i) JDCT: with respect to the JDCT:

(A) oversee formulation of the initial JDCT Commercialization Plan and any
updates or amendments thereto (it being understood that, as set forth in
Section 6.2(a), the initial 2011 operating budget of Commercialization Costs
under such JDCT Commercialization Plan shall be in effect, and deemed approved,
by the JSC as of the Effective Date);

(B) once formulated by the JCC, submit the initial JDCT Commercialization Plan
and any updates or amendments thereto for JSC review and, with respect to
strategy plans, budgets, forecasts, pricing of Licensed Products and Licensed
Product Biomarkers, performance objectives, supply chain, trade and
distribution, and reimbursement services, JSC approval;

(C) oversee implementation of, and coordinate the Parties’ activities under the
JDCT Commercialization Plan;

(D) evaluate the progress of Commercialization activities under the JDCT
Commercialization Plan relative to performance objectives;

(E) oversee and serve as a forum for discussion of regional strategic/lifecycle
planning, budgets, forecasts, pricing of Licensed Products and Licensed Product
Biomarkers, performance objectives, supply chain, trade and distribution, and
reimbursement services, and formulate global plans for the foregoing activities;

(F) receive regular updates on, and serve as a forum for discussion of, regional
marketing activities (including competitive intelligence, advisory boards,
public relations, health economics/value proposition, agency selection and
contracts, Promotional/Educational Materials, local market research, packaging
and labeling, and customer

 

28



--------------------------------------------------------------------------------

service), field sales activities/key customer coverage, certain sales operations
(including compensation and dashboard reporting), sales training activities and
materials;

(G) review and approve strategies and plans for branding, global market
research, certain sales operations (the sizing and alignment of sales operations
and incentive compensation), selection of primary Third Party advertising and
public relations agencies, commercial aspects of packaging and labeling (e.g.,
size, type and branding of package);

(H) review and approve Distributors (excluding wholesale distributors such as
McKesson) and CSOs (as defined in the applicable JDCT Commercialization
Agreement) proposed to be used by either Party for the JDCT (it being understood
that no JCC approval shall be required with respect to Distributors engaged by
APEL or APEL’s European Affiliates as of the Effective Date);

(ii) RBT: with respect to the Royalty-Bearing Territory:

(A) review the initial ASTELLAS RBT Commercialization Plan and any updates or
amendments proposed thereto, including supply forecasts;

(B) submit to the JSC the initial ASTELLAS RBT Commercialization Plan and any
updates or amendments thereto for review (but not approval, subject to
Section 2.1(d)(ii) and Section 6.3(a)(ii)) by the JSC;

(C) evaluate the progress of Commercialization activities under the ASTELLAS RBT
Commercialization Plan;

(D) review pricing for the RBT;

(E) provide a forum for discussion of the ASTELLAS RBT Commercialization Plan,
including discussions with respect to any coordination of activities that the
Parties may desire between the JDCT and the RBT;

(iii) Global Trademark Strategy: establish the Global Trademark Strategy to be
implemented by the Parties throughout the Licensed Territory; and

(iv) Other Matters: assume such other responsibilities as the Parties may
mutually delegate to the JCC.

(e) JCC Decisions; Limitation of Authority. All decisions of the JCC shall
require the unanimous approval of the members of the JCC, with the JCC
representatives of each Party collectively having one vote. Notwithstanding the
foregoing, the JCC shall have no power to amend, modify or waive compliance with
this Agreement. The JCC shall have only such powers as are specifically set
forth in this Agreement for the JCC to perform. The JCC’s meeting minutes,
regardless of whether signed by the Alliance Manager of AVEO and ASTELLAS, shall
not be deemed to amend, modify or waive compliance with this Agreement or the
KHK Agreement.

 

29



--------------------------------------------------------------------------------

2.4 Joint Medical Affairs Committee.

(a) JMAC Formation: Within [**] days following the Effective Date, the Parties
shall form a joint medical affairs subcommittee composed of an equal number of
representatives from each of AVEO and ASTELLAS (but in any event no less than
[**] representatives from each of AVEO and ASTELLAS), including at least one
(1) representative from each of AVEO UK and APEL along with at least one
(1) representative from each of AVEO US and AUS (the “JMAC”). Each of AVEO and
ASTELLAS shall designate its JMAC representatives out of its employees in
writing to the other within [**] days following the Effective Date; provided,
however, that during the first [**] months following the Effective Date,
contractors may be used to perform the obligations of AVEO UK hereunder
(including the duties of the AVEO UK JMAC members) while appropriate employees
of AVEO UK are being recruited. Each of AVEO and ASTELLAS may change its
representatives by written notice to the other, and an alternate member
designated by either AVEO or ASTELLAS may serve temporarily in the absence of a
permanent member of the JMAC for such Party; provided, however, that each JMAC
representative shall have sufficient experience and expertise in medical affairs
matters in the pharmaceuticals and/or biotechnology industry to serve on the
JMAC.

(b) JMAC Meetings and Procedures. The Parties shall mutually agree on the time
and location for the first scheduled meeting of the JMAC and, thereafter, the
JMAC shall meet at least [**] per calendar quarter for so long as there are
ongoing Medical Affairs Activities with respect to Licensed Compounds, Licensed
Products and/or Licensed Product Biomarkers under this Agreement. The JMAC may
also meet more frequently as and to the extent requested by either AVEO or
ASTELLAS or if required to perform its role for initial discussion of any
disputes in accordance with Section 2.6. If not otherwise mutually agreed upon,
a meeting shall be held promptly after AVEO or ASTELLAS, as the requesting
Party, delivers the written request. JMAC meetings may be held in person or by
videoconference or teleconference, as the AVEO or ASTELLAS JMAC representatives
may agree, except that at least [**] meetings per year shall be in person.
In-person meetings shall be held at locations alternately selected by AVEO and
by ASTELLAS. In addition to its JMAC representatives, AVEO or ASTELLAS may have
other personnel attend JMAC meetings with the prior approval of the other Party,
but such approval shall not be unreasonably withheld. The chair of the JMAC
shall alternate every calendar year, with AVEO acting as the initial chair. The
chair of the JMAC, in conjunction with the Alliance Managers, shall be
responsible for setting and providing an agenda for each regularly scheduled
meeting with the goal of providing such agenda to each JMAC representative at
least one (1) week prior to such meeting, and for preparing written minutes of
each meeting with the goal of distributing such minutes to each JMAC
representative within ten (10) Business Days following such meeting. JMAC
meeting minutes for any particular meeting shall be subject to approval at the
next JMAC meeting.

(c) JMAC Meeting Agendas. Agenda items for regularly scheduled JMAC meetings
shall generally include a discussion of:

(i) JDCT Activities:

 

30



--------------------------------------------------------------------------------

(A) the then-current JDCT Medical Affairs Plan and the formulation of any
updates or amendments thereto;

(B) the progress that AVEO and ASTELLAS (and their respective Affiliates) have
made relative to plan with respect to Medical Affairs Activities, including a
discussion of potential actions to address any failure or inability by either
Party to adhere to plan; and

(ii) RBT Activities: the progress that API (and its Affiliates) have made with
respect to Medical Affairs Activities.

(d) JMAC Functions and Powers. The JMAC shall serve as a forum for ongoing
strategic and tactical discussions and information-sharing between the Parties
with respect to the Medical Affairs Activities in the Field in the Licensed
Territory and shall have the responsibility and authority to establish or
approve, as applicable, certain plans and policies with the goal of ensuring
global strategic alignment of such Medical Affairs Activities. The JMAC’s
responsibilities shall include the following:

(i) JDCT:

(A) formulate the initial JDCT Medical Affairs Plan (pursuant to Section 7.1
below) and any updates or amendments thereto;

(B) once formulated by the JMAC, submit the initial JDCT Medical Affairs Plan
and any updates or amendments thereto for JSC review and approval;

(C) oversee implementation of, and coordinate the Parties’ activities under, the
JDCT Medical Affairs Plan, including, without limitation, medical science
liaison (“MSLs”) strategy, sizing and alignment of MSLs (including strategy for
management of key opinion leaders), and global publication strategy (including
selection of publication agencies of record);

(D) evaluate the progress of Medical Affairs Activities under the JDCT Medical
Affairs Plan relative to plan;

(ii) RBT:

(A) review the Medical Affairs Activities conducted by API;

(B) provide a forum for discussion of the Medical Affairs Activities performed
by API, including discussions with respect to any coordination of activities
that the Parties may desire between the JDCT and the RBT.

(e) JMAC Decisions; Limitation of Authority. All decisions of the JMAC shall
require the unanimous approval of the members of the JMAC, with the JMAC
representatives of each Party collectively having one vote. Notwithstanding the
foregoing, the JMAC shall have no power to amend, modify or waive compliance
with this Agreement. The

 

31



--------------------------------------------------------------------------------

JMAC shall have only such powers as are specifically set forth in this Agreement
for the JMAC to perform. The JMAC’s meeting minutes, regardless of whether
signed by the Alliance Manager of AVEO and ASTELLAS, shall not be deemed to
amend, modify or waive compliance with this Agreement or the KHK Agreement.

2.5 Appointment of Alliance Managers. Each Party shall appoint an appropriately
qualified individual to serve as Alliance Manager under this Agreement. Such
persons shall endeavor to assure clear and responsive communication between the
Parties and the effective exchange of information, and may serve as a single
point of contact for any matters arising under this Agreement. The Alliance
Managers may attend meetings of all committees and subcommittees under this
Agreement. The Alliance Managers shall not have any authority under this
Agreement.

2.6 Actions and Conflict Resolution. If any dispute arises between the Parties
(at the JDC, JCC, JMAC or JSC or other project teams or subcommittees level or
otherwise) in relation to this Agreement (including regarding its interpretation
or a Party’s performance hereunder), then the Parties shall seek in good faith
to resolve such dispute by having thorough discussions of it and attempting to
reach consensus, subject to Sections 2.1(e), 2.2(e), 2.3(e) and 2.4(e). If the
Parties are unable to resolve any dispute at the JDC, JCC or JMAC or other
project teams or subcommittees level, the Parties shall submit such dispute to
the JSC for resolution. In any event, unless the JSC unanimously decides to
continue discussing the issue, the JSC shall have only one (1) meeting within
thirty (30) days of receiving the dispute submission to reach unanimous
consensus on a resolution. If the JSC is unable to reach a resolution of any
matter before the JSC (either after the first meeting or any mutually agreed
continued discussions), then (a) if the matter pertains to a dispute under the
North American Commercialization Agreement, the senior executive management of
each Party’s US marketing and sales organizations shall have one (1) meeting in
order to reach a resolution, within thirty (30) days after the JSC has
determined its inability to reach a resolution; (b) if, under the circumstances
set forth in clause (a), the senior executive management of each Party’s US
marketing and sales organizations are unable to reach a resolution of a dispute
under the North American Commercialization Agreement within such thirty (30)-day
period, any Party may refer the matter for resolution under Section 16.1 (and,
for clarity, not pursuant to Section 16.2); and (c) for all matters not covered
by clauses (a) or (b), any Party may refer the matter for resolution under
Section 16.1 (and, for clarity, not pursuant to Section 16.2).

2.7 KHK Access. ASTELLAS hereby acknowledges and agrees that all plans, reports,
data and information provided to the JSC, JDC, JMAC and JCC hereunder may be
disclosed to KHK in accordance with and subject to the KHK Agreement.

2.8 Legal Compliance.

(a) In conducting any Development or Commercialization activities hereunder,
each of AVEO and ASTELLAS (and their respective Affiliates and Sublicensees)
shall:

 

32



--------------------------------------------------------------------------------

(i) use diligent efforts to ensure that its employees, agents, clinical
institutions and clinical investigators comply with all Applicable Laws and
applicable industry codes, including Regulatory Authority statutory and
regulatory requirements with respect to Licensed Compounds, Licensed Products
and Licensed Product Biomarkers, including (as applicable): the United States
Federal Food, Drug and Cosmetic Act, as amended (FFDCA), the Public Health
Service Act (PHSA), the Foreign Corrupt Practices Act (FCPA), regulatory
provisions regarding protection of human subjects, financial disclosure by
clinical investigators, Institutional Review Boards (IRB), Good Clinical
Practices, Good Laboratory Practices, IND regulations, and any conditions
imposed by a reviewing IRB or Regulatory Authority, and comparable statutes and
regulatory requirements in other jurisdictions; and

(ii) not, to the best of its knowledge, utilize, in conducting such activities,
any Person that at such time is debarred by, or that, at such time, is under
investigation by the FDA or other Regulatory Authority for debarment action
pursuant to the provisions of the Generic Drug Enforcement Act of 1992 (21
U.S.C. Section 335), and comparable statutes and regulatory requirements in
other jurisdictions.

(b) If a Party is claimed or found to have violated any of the statutes or
requirements referenced in clause (i) above in conducting any activities
hereunder for the JDCT, or to have utilized a debarred Person in conducting any
activities hereunder for the JDCT in violation of clause (ii) above, then,
notwithstanding anything in this Agreement to the contrary with respect to
sharing of costs or expenses to the extent allocable to the JDCT, the Parties
shall not share in any fines or other costs or expenses associated with such
claimed or actual violation, or any resulting investigation or Recall in the
JDCT.

ARTICLE 3

DEVELOPMENT

3.1 General. Subject to oversight by the JSC and JDC:

(a) JDCT. AVEO and API shall collaborate on, and be jointly responsible with
respect to, and shall use Commercially Reasonable Efforts to (by itself or
through its Affiliates) conduct, the Development of Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in the Field for the JDCT in accordance
with the terms hereof, including the JDCT Development Plan.

(b) Royalty-Bearing Territory. API shall be solely responsible for, and shall
use Commercially Reasonable Efforts to conduct, the Development of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers in the Field in the
Royalty-Bearing Territory in accordance with the terms hereof, including the
ASTELLAS RBT Development Plan.

3.2 Development Plans.

(a) JDCT Development Plan.

 

33



--------------------------------------------------------------------------------

(i) The initial JDCT Development Plan, which shall be deemed to have been
approved by the JSC for purposes of this Agreement, shall include a binding
budget for (A) Development Costs for the first year and (B) all Development
Costs associated with Committed Clinical Trials and other Development activities
committed to in such first year which are anticipated to take longer than such
year to complete (unless otherwise noted in such plan). For purposes of this
Section 3.2(a), “Committed Clinical Trials” means clinical trials marked as
“Committed” or “Gated” in the JDCT Development Plan; provided that, clinical
trials marked as Gated will only be deemed to be a Committed Clinical Trial in
the event that the relevant gating events (as set forth in the JDCT Development
Plan) are achieved.

(ii) On or before September 30, 2011 and each September 30 thereafter, the JDC
shall formulate, and propose to the JSC for JSC review and approval, any annual
updates to the JDCT Development Plan. On or before December 31, 2011 and each
December 31 thereafter, the JSC shall review and approve such annual update. The
JDCT Development Plan, including all annual updates, shall include, at a
minimum, on an Indication-by-Indication and country-by-country basis:

(A) a summary of Development activities in the prior year, including all Product
Inventions from that year; clinical trials from which final reports or interim
data are available; and Licensed Product Biomarkers discovered;

(B) detailed plans for Licensed Product and Licensed Product Biomarker
Development in the next three (3) years (provided that, with respect to any
clinical trial or other material Development activities which are anticipated to
take longer than three (3) years to complete, such detailed plans shall cover
such longer period), including clinical trials that will be commenced (including
their proposed protocols if already prepared); clinical trials that are expected
in the next year to be completed; Material Meetings with Regulatory Agencies;
INDs and NDAs planned for filing; and anticipated timelines;

(C) a binding budget for (i) Development Costs for the first year and (ii) all
Development Costs associated with Committed Clinical Trials and other
Development activities committed to in such first year which are anticipated to
take longer than such year to complete (unless otherwise noted in such plan);
provided that, if the Parties mutually agree to changes in the JDCT Development
Plan that affect such budget, then such binding budget will be adjusted
accordingly;

(D) forecasts for Development Costs for each of the second and third years,
covered by such plan; provided that, with respect to clinical trials or other
material Development activities which are anticipated to take longer than three
(3) years to complete, the forecasts and related budget shall cover (i) the
entire period during which such clinical trials or other material Development
activities are expected to be undertaken, and (ii) all FTE Costs and
Out-of-Pocket Costs expected to be incurred in conducting such clinical trials
or other material Development activities during such period through completion;

(E) a forecast for clinical supply of Clinical Supply Product for each of the
three (3) years covered by such plan; provided that, with respect to the initial
JDCT

 

34



--------------------------------------------------------------------------------

Development Plan, such forecast for clinical supply will be agreed to within
[**] days from the Effective Date; and

(F) a budget for clinical Manufacturing Costs for the first year, and forecasts
for clinical Manufacturing Costs for each of the second and third years, covered
by such plan, provided that, with respect to the initial JDCT Development Plan,
such Manufacturing Costs budget will be agreed to within [**] days from the
Effective Date.

(iii) If either Party wishes to make any updates or amendments to the JDCT
Development Plan during the course of the year, such Party(ies) shall promptly
notify the JDC of such proposed update or amendment and the Parties (through the
JDC) shall formulate any mutually-agreed updates or amendments to the JDCT
Development Plan for JSC review and approval.

(b) ASTELLAS RBT Development Plan.

(i) API shall provide to AVEO an initial ASTELLAS RBT Development Plan as soon
as available, but in any event [**] months prior to commencement of Development
activities for the RBT. On or before each September 30 thereafter, API shall
prepare and deliver to the JDC annual updates to the ASTELLAS RBT Development
Plan, which the JDC shall submit to the JSC for JSC review (but not approval).
The initial ASTELLAS RBT Development Plan and each annual update to the ASTELLAS
RBT Development Plan shall include, at a minimum, on an Indication-by-Indication
and country-by-country basis:

(A) a summary of Development activities in the prior year, including all Product
Inventions from that year; clinical trials from which final reports or interim
data are available; and Licensed Product Biomarkers discovered;

(B) plans for Licensed Product and Licensed Product Biomarker Development in the
next three (3) years, including clinical trials that will be commenced
(including their proposed protocols if already prepared); clinical trials that
are expected in the next year to be completed; Material Meetings with Regulatory
Agencies; INDs and NDAs planned for filing; and anticipated timelines; and

(C) a forecast for clinical supply of Clinical Supply Product each of the three
(3) years covered by such plan.

(ii) If API wishes to make any updates or amendments to the ASTELLAS RBT
Development Plan during the course of the year, API shall promptly notify the
JDC of such update or amendment, and the JDC shall submit such update or
amendment to the JSC for JSC review (but not approval) at the next scheduled JSC
meeting.

(iii) The ASTELLAS RBT Development Plan, and any updates or amendments thereto,
proposed by API shall be deemed final; provided that, solely to the extent that
[**], AVEO shall have the right to approve (through the JSC) such strategy or
activities in

 

35



--------------------------------------------------------------------------------

the ASTELLAS RBT Development Plan (or any updates or amendments proposed
thereto), in which event such aspects of the ASTELLAS RBT Development Plan (or
the applicable update or amendment thereto) shall not be deemed final, and API
shall not proceed with the strategy or activities giving rise to [**] and if
AVEO fails to do so, the ASTELLAS RBT Development Plan shall be deemed final.
For purposes of clarity, any disputes between the Parties with respect to such
strategy or activities shall be resolved in accordance with Section 2.6. Once
the ASTELLAS RBT Development Plan is deemed final, API shall use Commercially
Reasonable Efforts to perform its Development activities in the Royalty-Bearing
Territory in accordance with the ASTELLAS RBT Development Plan.

(iv) Without limiting the generality of Section 3.2(b)(i)(C), API shall provide
to AVEO, within [**] days following the Effective Date, an initial non-binding
forecast for clinical supply of Clinical Supply Product for each of the first
three (3) calendar years following the Effective Date.

(v) API shall be reasonably available to discuss with the JDC and the JSC, as
necessary, the ASTELLAS RBT Development Plan and any updates or amendments
thereto.

(c) Presentation and Discussion to KHK. ASTELLAS acknowledges that, once the
JDCT Development Plan (or any updates or amendments thereto) is approved by the
JSC as set forth in Section 2.1(d)(i)(A) above, and once the ASTELLAS RBT
Development Plan (or any updates or amendments thereto) is deemed final and
effective as set forth in Section 3.2(b)(iii) above, AVEO is required under the
KHK Agreement to present to KHK the JDCT Development Plan and the ASTELLAS RBT
Development Plan, and to enter into discussions with KHK with respect to the
foregoing plans (or any updates or amendments thereto).

(d) API shall use Commercially Reasonable Efforts to (by itself or through its
Affiliates) assist AVEO with respect to such presentation and discussion,
including, (i) if requested by AVEO, attendance and participation, together with
AVEO, at relevant meetings with KHK with respect to the JDCT Development Plan or
the ASTELLAS RBT Development Plan (or any updates or amendments to any of the
foregoing), subject to KHK’s prior written consent, and (ii) reasonably
considering KHK’s suggestions with respect to the ASTELLAS RBT Development Plan.

(e) Affiliate/Sublicensee Activities and Plans. For purposes of clarity, the
JDCT Development Plan and the ASTELLAS RBT Development Plan shall include each
Party’s Affiliates’ and Sublicensees’ accomplishments and activities (past and
planned).

(f) Operational Control. Notwithstanding anything in this Agreement to the
contrary, subject to JSC approval of the JDCT Development Plan, the Party
specifically designated as being responsible for a particular activity under
such JDCT Development Plan shall have operational control over such activity.

3.3 Certain Clinical Trials.

 

36



--------------------------------------------------------------------------------

(a) KHK Clinical Trials in Licensed Territory.

(i) ASTELLAS acknowledges that under the KHK Agreement KHK (whether itself or
through its Affiliates, its licensees and distributors) retains the right to
conduct clinical trials of Licensed Product, or clinical trials of or with
Licensed Product Biomarkers, in the Licensed Territory if needed to support
KHK’s (or its Affiliate’s or its licensee’s or distributor’s) development or
commercialization of Licensed Products for the KHK Territory, subject to the
prior written consent of AVEO. Under the KHK Agreement, KHK has agreed to
provide advance notification to AVEO before seeking to commence (i.e., before
filing any IND to enable) such trials in the Licensed Territory in order to
obtain such consent, and so that KHK and AVEO and/or ASTELLAS, as applicable,
may choose to coordinate their activities to the extent such parties desire to
do so.

(ii) To the extent that either Party receives any notification from KHK with
respect to the proposed conduct of clinical trials in the Licensed Territory,
such Party shall promptly notify the other Party thereof, and, subject to JSC
oversight, the Parties shall cooperate with each other in good faith on an
appropriate response to KHK with respect thereto and in discussions with each
other and with KHK with respect to KHK’s proposed conduct of clinical trials in
the Licensed Territory.

(iii) Notwithstanding anything in the foregoing to the contrary, as between
ASTELLAS and AVEO, subject to JSC oversight, AVEO shall be responsible for
interacting with KHK with respect to any proposed clinical trials in the
Licensed Territory, provided that AVEO shall not provide any consent to KHK with
respect to such proposed clinical trials in the Licensed Territory unless
specifically authorized to do so by the JSC.

(b) Clinical Trials in KHK Territory.

(i) The Parties acknowledge that each Party (whether itself or through its
Affiliates or Sublicensees) has the right to conduct clinical trials of Licensed
Product, or clinical trials of or with Licensed Product Biomarkers, in the KHK
Territory if the Parties mutually agree (through the JSC) that such clinical
trials would support such Party’s (or its Affiliate’s or Sublicensee’s)
Development or Commercialization of Licensed Products for the Licensed
Territory, subject to the prior written consent of KHK pursuant to the terms of
the KHK Agreement. AVEO will be responsible for notifying KHK in advance before
either Party seeks to commence (i.e., before filing any IND to enable) such
trials in the KHK Territory in order to obtain such consent, and so that KHK and
AVEO and/or ASTELLAS, as applicable, may choose to coordinate their activities
to the extent the parties all desire, provided, that AVEO will provide ASTELLAS
with prior notice of any such notifications to KHK.

(ii) Notwithstanding anything in the foregoing to the contrary, as between
ASTELLAS and AVEO, subject to JSC oversight, AVEO shall be responsible for
interacting with KHK with respect to any proposed clinical trials in the KHK
Territory, and ASTELLAS shall reasonably cooperate with AVEO in such efforts.
Subject to receipt of KHK’s consent to conduct such clinical trials in the KHK
Territory, AVEO and ASTELLAS, as applicable, shall propose any necessary updates
or changes to the JDCT Development Plan or the

 

37



--------------------------------------------------------------------------------

ASTELLAS RBT Development Plan, as applicable, to conduct such clinical trials in
the KHK Territory, in accordance with Section 3.2 above.

3.4 Development Costs; Other Expenses.

(a) Sharing of JDCT Development Costs.

(i) As set forth on Exhibit H, the Parties shall share equally in all
Development Costs incurred by the Parties (which, by its definition, includes
only those costs and expenses incurred from and after [**]) in accordance with
the JDCT Development Plan and the JSC-approved budget set forth therein, it
being understood that ASTELLAS’s share of such Development Costs shall be borne
by API and AVEO’s share of such Development Costs shall be borne by AVEO US.

(ii) Notwithstanding anything in this Agreement to the contrary, the total
actual Development Costs incurred by AVEO US or API or any of their respective
Affiliates for a calendar year shall not exceed [**] percent ([**]%) of the
Development Costs included in the JSC-approved budget for such calendar year, as
shown on the then current version of the JDCT Development Plan, or if no budget
has been approved for such calendar year, on the last multi-year forecast
showing the relevant activities, except to the extent the JSC unanimously
approves the increase over [**] percent ([**]%) of the budgeted Development
Costs. Notwithstanding the foregoing, either AVEO US or API, at its own
discretion, may elect to (itself or through its Affiliates) devote additional
resources toward Development in the JDCT (beyond what is contemplated in the
JDCT Development Plan); provided that all additional costs incurred in excess of
[**] percent ([**]%) of what is budgeted in the JDCT Development Plan, shall be
borne by the Party incurring the additional costs.

(iii) Combination Trials Involving Other Proprietary Products. If either AVEO US
or API (the “Proposing Party”) proposes to (itself or through its Affiliates)
conduct a clinical trial using a Licensed Compound or Licensed Product in
combination with one or more other clinically and pharmacologically active
ingredients which are Controlled by such Party, to further the Development of
such Licensed Compound or Licensed Product in the Field for the JDCT (each, a
“Proprietary Combination Trial”), then such Party shall provide written notice
to the JSC indicating with reasonable specificity such other clinically and
pharmacologically active ingredients proposed to be used in the Proprietary
Combination Trial and the related protocol and the conduct of such Proprietary
Combination Trial shall be considered an amendment to the JDCT Development Plan
subject to approval by the JSC pursuant to Section 2.1(d)(i)(A). If the JSC
consents to the conduct and funding of the Proprietary Combination Trial, AVEO
US and API (or their respective Affiliates, as applicable) shall undertake such
trial pursuant to the amended JDCT Development Plan and shall share the
Development Costs associated therewith as set forth on Exhibit H. If the JSC
consents to the conduct of the Proprietary Combination Trial but does not
approve funding, the Proposing Party may nonetheless proceed with such
Proprietary Combination Trial; provided that, all costs incurred related to such
Proprietary Combination Trial shall be borne one hundred percent (100%) by the
Proposing Party. If the JSC does not consent to the conduct of the Proprietary
Combination Trial, then neither Party shall undertake the Proprietary
Combination Trial. For

 

38



--------------------------------------------------------------------------------

purposes of clarity, (x) the Proposing Party conducting the Proprietary
Combination Trial shall continue to regularly update the JDC and JSC on the
progress of such Proprietary Combination Trial, including disclosing all data
and results generated in the course of such Proprietary Combination Trial, in
accordance with the terms of this Agreement; and (y) if API is the Proposing
Party, API shall continue to purchase its requirements for clinical supply of
Clinical Supply Product from AVEO US in accordance with Article 4 and the
Clinical Supply Agreement, provided that if the JSC has not approved funding for
such Proprietary Combination Trial, API shall pay AVEO US for [**] of such
clinical supply within [**] days of invoice therefor and such [**] shall not be
shared between the Parties as an Allowable Expense in the calculation of Pre-Tax
Profit or Loss.

(b) ASTELLAS Sole Responsibility for Royalty-Bearing Territory Costs. API shall
be solely responsible, at its sole cost and expense, for the Development of
Licensed Compounds, Licensed Products and Licensed Product Biomarkers in the
Field for the Royalty-Bearing Territory.

(c) All Other Expenses. Except as otherwise expressly set forth in this
Agreement, each of AVEO and ASTELLAS shall be solely responsible for its own
Out-of-Pocket Costs and disbursements incurred, and for providing the necessary
facilities, supplies, personnel and other resources necessary, in the
performance of its obligations under this Agreement.

3.5 Sharing of Clinical and Other Data.

(a) Quarterly Reports. From time to time (but no less frequently than
quarterly), each Party shall disclose to the other Party (through the JDC), in a
form mutually agreed by the Parties, setting forth in reasonable detail their
respective Development activities (including, in case of AVEO, activities by KHK
solely to the extent disclosed by KHK to AVEO) in the Territory and a summary of
the results and progress thereof, on an Indication-by-Indication and
country-by-country basis, including a summary of clinical data with respect to
Licensed Compounds, Licensed Products and Licensed Product Biomarkers generated
by or under authority of such Party since the last such disclosure. Without
limiting the generality of the foregoing, API shall also provide to AVEO a copy
of the annual report describing Development with respect to Licensed Compounds,
Licensed Products and Licensed Product Biomarkers conducted by or on behalf of
API, that API (or others acting under its authority, including its Affiliates
and Sublicensees) provides to Regulatory Authorities in the Licensed Territory
(each, an “Annual Regulatory Report”).

(b) Access to Information. Upon the request of any Party, the other Party shall
provide prompt and complete access to and the right to use for purposes of the
activities for which such requesting Party is licensed hereunder (in API’s case
in Section 9.1 hereof; in AVEO’s case, in Section 9.4 hereof) any clinical data,
Clinical Regulatory Filings, Safety Data and CMC data generated by such Party,
its Affiliates and its Sublicensees and, in case of AVEO, KHK (solely to the
extent disclosed by KHK to AVEO under the KHK Agreement) with respect to
Licensed Compounds, Licensed Products and Licensed Product Biomarkers; provided
that in any such case the requesting Party provides notice to the other Party
reasonably in advance.

 

39



--------------------------------------------------------------------------------

Each Party shall include its Sublicensees, and in case of AVEO (solely to the
extent disclosed by KHK to AVEO under the KHK Agreement) KHK’s, Clinical
Regulatory Filings data and CMC data in its reports to the other Party hereunder
(or cause the Sublicensee to provide such a report to AVEO or API,
respectively), and shall provide access to its Sublicensees’ Clinical Regulatory
Filings and CMC data on the same basis as if the Sublicensees were such Party.
If requested by AVEO or API, the JDC or JSC, as applicable, shall discuss any
Annual Regulatory Reports or other filings or data shared by a Party hereunder.
In addition to the reports, filings or data required to be shared as stated
above in this Section 3.5, if reasonably necessary for a Party or its Affiliate
or Sublicensee (or KHK) to have access to the underlying raw data, case report
forms or other original documents (including laboratory notebooks) generated by
or on behalf of the other Party (or its Affiliates and Sublicensees
(collectively with such other Party, the “Possessing Entities”)), then the
Possessing Entities shall provide copies, or if required by Regulatory
Authorities, access to the originals, of such items. The Parties acknowledge
that KHK is obligated under Section 2.5 of the KHK Agreement to provide AVEO
with Clinical Regulatory Filings and Safety Data generated by KHK upon request
by AVEO, and, if reasonably necessary, to provide AVEO with copies or, if
required by Regulatory Authorities, access to the originals of the items set
forth in the immediately preceding sentence. To the extent not previously
provided by KHK, the Parties shall discuss the need for requesting any such
information from KHK and, if mutually-agreed that such a request is reasonably
necessary, AVEO shall communicate such request to KHK. In addition, the Parties
shall cooperate, in accordance with the terms of Section 9.3, to address any
material delay or failure by KHK in complying with any such request by AVEO.

(c) KHK Access. ASTELLAS acknowledges that KHK has the right under the KHK
Agreement to obtain access to any reports, filings and data provided by API (and
its Affiliates and Sublicensees) hereunder.

(d) ASTELLAS Access. The Parties acknowledge that API, as a Sublicensee of AVEO
under the KHK Agreement, has the right under the KHK Agreement to obtain access
to any reports, filings and data related to Licensed Products and Licensed
Product Biomarkers in the Field provided by KHK to AVEO under the KHK Agreement;
it being understood that (i) such reports, filings and data shall be deemed
AVEO’s Confidential Information for purposes of this Agreement, and (ii) such
access shall not be construed in any way to permit API (or its Affiliates or
Sublicensees) to use such reports, filings or data outside of the scope of the
licenses granted to API hereunder.

3.6 Records; Access to Records.

(a) Record-keeping. Each Party shall maintain complete and accurate records of
all work (including research, development, clinical, manufacturing and
commercialization) it conducts (itself or through its Affiliates or Third
Parties) under this Agreement and all results, data and developments made
pursuant to its efforts under this Agreement. Such records shall be complete and
accurate and shall fully and properly reflect all work done and results achieved
in the performance of this Agreement in sufficient detail and in good scientific
manner appropriate for Patent and regulatory purposes.

 

40



--------------------------------------------------------------------------------

(b) Access. Each Party shall have the right to review and copy the records of
the other Party described in Sections 3.5 and 3.6 (including raw data and
scientific notebooks, to the extent provided for under Section 3.5(b)) at
reasonable times to the extent necessary for it to conduct its activities in the
JDCT or the Royalty-Bearing Territory, as applicable, or exercise its rights
under this Agreement. With respect to filings made to a Regulatory Authority
(including INDs, NDAs and the like) each Party shall make available to the other
Party original documentation of such records in connection therewith. Each Party
shall have the right to use the records of the other Party for purposes of the
Development, Manufacturing (with respect to ASTELLAS, solely to the extent that
API is responsible for packaging and labeling activities hereunder) or
Commercialization of any Licensed Compound, Licensed Product or Licensed Product
Biomarker (including the filing of NDAs) in the JDCT or the Royalty-Bearing
Territory, as applicable, during the Term pursuant to the terms of this
Agreement. ASTELLAS acknowledges that KHK has the right to review and copy
ASTELLAS’s records and data including, but not limited to, Safety Data and may
use such records and/or data for purposes of Development or Commercialization of
Licensed Compounds, Licensed Products and Licensed Product Biomarkers in the KHK
Territory. ASTELLAS has the right to review and copy AVEO’s and (solely to the
extent that AVEO has access to KHK’s records and data) KHK’s records and data
including, but not limited to, Safety Data and may use such records and/or data
for purposes of Development or Commercialization of Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in the Licensed Territory.

ARTICLE 4

MANUFACTURING AND SUPPLY

4.1 Clinical Supply; Clinical Supply Agreement.

(a) Subject to oversight by the JSC (or the JMC, as applicable) and pursuant to
the terms of the Clinical Supply Agreement:

(i) AVEO shall be responsible for the Manufacture (including packaging and
labeling in a manner for which adequate stability data already exists as of the
Effective Date) of, Clinical Supply Product for use by the Parties in conducting
Development activities for the JDCT in accordance with the JDCT Development
Plan, and for use by API in conducting Development activities for the
Royalty-Bearing Territory in accordance with the ASTELLAS RBT Development Plan;
and

(ii) API shall purchase from AVEO Clinical Supply Product for use by API (and
its Affiliates) in conducting Development activities for the JDCT in accordance
with the JDCT Development Plan, and for use by API (and its Affiliates) in
conducting Development activities for the Royalty-Bearing Territory in
accordance with the ASTELLAS RBT Development Plan.

(b) Pursuant to the terms of the Clinical Supply Agreement, AVEO (by itself or
through its Affiliates or designated Third Party manufacturers) shall
Manufacture Clinical Supply Product in accordance with cGMP applicable to
clinical materials and other Regulatory Authority requirements; provided that,
(i) API informs AVEO in advance of all cGMP or other

 

41



--------------------------------------------------------------------------------

Regulatory Authority requirements in the Royalty Bearing Territory or KHK
Territory that are inconsistent with, or in addition to, then-current good
manufacturing practices in accordance with the regulations and standards
required by applicable Regulatory Authority(ies) in the United States or Europe,
as applicable (the “Manufacturing Requirements”) with respect to clinical
supply, and (ii) API shall be responsible for all Manufacturing Costs related to
AVEO’s supplying Clinical Supply Product in accordance with the Manufacturing
Requirements.

(c) For purposes of clarity, any failure by AVEO to meet its Manufacturing
obligations with respect to Clinical Supply Product under this Section 4.1 shall
be addressed under the Clinical Supply Agreement.

4.2 Commercial Supply; Commercial Supply Agreement.

(a) Subject to oversight by the JSC or the JMC, as applicable, and pursuant to
the terms of the Commercial Supply Agreement:

(i) North America. AVEO shall be responsible for the Manufacture (including
packaging and labeling) of Drug Product for sale in North America in accordance
with the North American Commercialization Agreement (including the North
American Commercialization Plan).

(ii) Europe. API (or its Affiliate, including APEL if applicable) shall purchase
from AVEO, and AVEO shall be responsible for the Manufacture of, Drug Product
for sale in Europe in accordance with the European Commercialization Agreement
(including the European Commercialization Plan); provided that API shall be
responsible for, and shall use Commercially Reasonable Efforts to conduct, all
packaging and labeling for Europe in accordance with the European
Commercialization Plan and all Applicable Laws.

(iii) Royalty-Bearing Territory. API shall purchase from AVEO, and AVEO shall be
responsible for the Manufacture of, Drug Product for sale in the Royalty-Bearing
Territory in accordance with the ASTELLAS RBT Commercialization Plan; provided
that API shall be responsible for, and shall use Commercially Reasonable Efforts
to conduct, all packaging and labeling for the Royalty-Bearing Territory in
accordance with the ASTELLAS RBT Commercialization Plan and all Applicable Laws.

(b) Pursuant to the terms of the Commercial Supply Agreement, AVEO (by itself or
through its Affiliates or designated Third Party manufacturers) shall
Manufacture Drug Product in accordance with cGMP and other Regulatory Authority
requirements; provided that, (i) API (or the applicable Affiliate) informs AVEO
in advance of all Manufacturing Requirements related to commercial supply of
Drug Product for the Royalty-Bearing Territory or KHK Territory, and (ii) API
shall be responsible for all Manufacturing Costs related to AVEO’s supplying
Drug Product in accordance with the Manufacturing Requirements. For purposes of
clarity, any failure by AVEO to meet its Manufacturing obligations with respect
to Drug Product under this Section 4.2 shall be addressed under the Commercial
Supply Agreement.

 

42



--------------------------------------------------------------------------------

(c) The Parties shall use diligent efforts to enter into a commercial supply
agreement within [**] months of the Effective Date (the “Commercial Supply
Agreement”) pursuant to which AVEO shall commit to Manufacturing Drug Product
for API (or the applicable Affiliate) in Europe and the RBT. The terms of the
Commercial Supply Agreement shall contain (i) obligations of AVEO and rights of
API substantially similar to the provisions contained in the Clinical Supply
Agreement, and (ii) contain obligations of AVEO that are consistent with the
obligations contained in the contract manufacturing agreement to be entered into
by AVEO and its Third Party contract manufacturer of Drug Product.

4.3 Supply Price. Unless otherwise mutually agreed by the Parties, the transfer
price for clinical supply of Clinical Supply Product Manufactured by AVEO under
the Clinical Supply Agreement, and the transfer price for commercial supply of
Drug Product Manufactured by AVEO under the Commercial Supply Agreement, shall
be equal to AVEO’s [**] for the quantities supplied, determined in accordance
with GAAP, and shall be accounted as follows:

(a) JDCT.

(i) With respect to clinical supply of Clinical Supply Product by AVEO for use
in the JDCT, AVEO’s Manufacturing Cost (as defined on Exhibit H) associated with
such clinical supply shall be included as an Allowable Expense in the
calculation of Pre-Tax Profit or Loss and shared by the Parties in accordance
with Section 10.3 and Exhibit H (except as otherwise set forth in Section 3.4(a)
or in Section 15.7(b)(ii)(D)).

(ii) With respect to commercial supply of Drug Product by AVEO for sale in the
JDCT, AVEO’s Manufacturing Costs associated with such commercial supply shall be
included as an Allowable Expense in the calculation of Pre-Tax Profit or Loss
and shared by the Parties in accordance with Section 10.3 and Exhibit H (except
as otherwise set forth in Section 3.4(a) or in Section 15.7(b)(ii)(D)).

(iii) For purposes of clarity, with respect to packaging and labeling of Drug
Product by API for sale in Europe, API’s Manufacturing Cost associated with such
packaging and labeling shall be included as an Allowable Expense in the
calculation of EU Pre-Tax Profit or Loss and shared by the Parties in accordance
with Section 10.3 and Exhibit H.

(iv) Without limiting the generality of any of the foregoing in this
Section 4.3(a), for purposes of valuation, AVEO shall include in each shipment
to API of Clinical Supply Product or Drug Product, as applicable, an estimate of
anticipated Manufacturing Costs for such supply of Clinical Supply Product or
Drug Product, as applicable, which shall be subject to final reconciliation
between the Parties in accordance with Exhibit H.

(b) Royalty-Bearing Territory. With respect to clinical supply of Clinical
Supply Product and commercial supply of Drug Product for use or sale in the
Royalty-Bearing Territory, API shall pay AVEO for AVEO’s [**]. AVEO shall
provide monthly invoices to API setting forth such [**], and API shall pay AVEO
such invoiced amount in U.S. dollars within [**] days following Acceptance (as
defined in the applicable Supply Agreement).

 

43



--------------------------------------------------------------------------------

4.4 Licensed Product Biomarkers. Subject to JSC approval, the Parties shall
determine the Manufacturing or centralized laboratory testing strategy for each
Licensed Product Biomarker Developed or Commercialized for use or sale in either
the JDCT or the RBT, on a case-by-case basis, including applicable budgets,
provided that the Parties acknowledge that AVEO has responsibility to
Manufacture such Licensed Product Biomarker, if applicable.

ARTICLE 5

REGULATORY MATTERS

5.1 General.

(a) Lead Party.

(i) Subject to oversight by the JSC, AVEO shall have lead responsibility for all
Regulatory Interactions (as defined below) with respect to Licensed Compounds,
Licensed Products and Licensed Product Biomarkers Developed or Commercialized in
the Field for North America and, as between AVEO and ASTELLAS, the KHK
Territory.

(ii) Subject to oversight by the JSC, API shall have lead responsibility for all
Regulatory Interactions with respect to Licensed Compounds, Licensed Products
and Licensed Product Biomarkers Developed or Commercialized in the Field for
Europe, and sole responsibility for Regulatory Interactions in the
Royalty-Bearing Territory; provided, however, that AVEO shall retain lead
responsibility for, and operational control over, the conduct of (A) any
clinical trials in Europe that are ongoing as of the Effective Date,
(B) clinical trials in Europe for which a CTA has been filed with the applicable
Regulatory Authorities as of the Effective Date, and (C) any meetings or
conference calls with Regulatory Authorities in Europe which have been planned
as of the Effective Date.

(iii) “Regulatory Interactions” means (A) monitoring and coordinating all
regulatory actions, communications and filings with, and submissions to, all
Regulatory Authorities with respect to a Licensed Compound, Licensed Product
and/or Licensed Product Biomarker, and (B) interfacing, corresponding and
meeting with the Regulatory Authorities with respect to a Licensed Compound,
Licensed Product and/or Licensed Product Biomarker. Each Party shall use
Commercially Reasonable Efforts to conduct Regulatory Interactions for which
such Party is responsible in the JDCT hereunder in accordance with the JDCT
Development Plan and JDCT Commercialization Plan, as applicable. API shall use
Commercially Reasonable Efforts to conduct Regulatory Interactions for which API
is responsible in the Royalty-Bearing Territory hereunder in accordance with the
ASTELLAS RBT Development Plan and ASTELLAS RBT Commercialization Plan, as
applicable.

(b) Regulatory Filings and Approvals.

(i) Subject to oversight by the JSC, AVEO US (and its Affiliates and
Sublicensees) shall have the right to file in its own name, and to own, all
INDs, NDAs and Marketing Approvals for Licensed Products (and any related
Licensed Product Biomarkers) in

 

44



--------------------------------------------------------------------------------

North America, and to apply for Regulatory Exclusivity for Licensed Products and
Licensed Product Biomarkers in the Field for North America; provided, however,
that the JDCT Development Plan shall address and assign responsibility between
the Parties for future IND or other applicable regulatory filings for clinical
studies to be conducted in North America, with the expectation that the Party
that is responsible for conducting a particular clinical study in North America
shall also be responsible for preparing and filing any applicable INDs (or other
required regulatory filing) to conduct such clinical study.

(ii) Subject to oversight by the JSC and the remainder of this
Section 5.1(b)(ii), API (and its Affiliates, including APEL, and Sublicensees)
shall have the right to file in its own name, and to own, all CTAs, NDAs and
Marketing Approvals for Licensed Products (and any related Licensed Product
Biomarkers) in Europe, and to apply for Regulatory Exclusivity for Licensed
Products and Licensed Product Biomarkers in the Field for Europe.
Notwithstanding the foregoing, (A) AVEO shall retain ownership of the existing
CTAs for the Licensed Product in order for AVEO to perform or continue to
perform such studies in Europe which are ongoing as of the Effective Date or for
which a CTA has been filed with the applicable Regulatory Authorities as of the
Effective Date; and (B) the JDCT Development Plan shall address and assign
responsibility between the Parties for future CTA filings for Europe, with the
expectation that the Party that is responsible for conducting a particular
clinical trial in Europe shall also be responsible for preparing and filing any
applicable CTAs to conduct such clinical trial.

(iii) Subject to oversight by the JSC and the remainder of this
Section 5.1(b)(iii), API (and its Affiliates and Sublicensees) shall have the
right to file in its own name, and to own, all INDs, NDAs and Marketing
Approvals for Licensed Products (and any related Licensed Product Biomarkers) in
the Royalty-Bearing Territory, and to apply for Regulatory Exclusivity for
Licensed Products and Licensed Product Biomarkers in the Field for the
Royalty-Bearing Territory. Notwithstanding the foregoing, AVEO may prepare and
file INDs (including CTAs and other applicable regulatory filings) to perform
clinical studies in the Royalty-Bearing Territory.

(c) Right of Reference or Use. Without limiting the generality of the foregoing,
AVEO (and its Affiliates and Sublicensees) shall have a right of reference or
use to API’s (and its Affiliates’ and Sublicensees’) INDs, NDAs and Marketing
Approvals and other Regulatory Documents for Licensed Products (and any related
Licensed Product Biomarker) in the Licensed Territory to exercise AVEO’s rights
and perform AVEO’s obligations hereunder with respect to the JDCT. ASTELLAS (and
its Affiliates and Sublicensees) shall have a right of reference or use to
AVEO’s (and its Affiliates’ and Sublicensees’ and KHK’s, to the extent that AVEO
has access under the KHK Agreement) INDs, NDA, Marketing Approvals and other
Regulatory Documents for Licensed Products (and any related Licensed Product
Biomarker) in the Territory to exercise ASTELLAS’s rights and perform ASTELLAS’s
obligations hereunder with respect to the Licensed Territory.

(d) Manufacturing Information. AVEO shall use Commercially Reasonable Efforts to
provide to ASTELLAS, free of charge, any information with regard to

 

45



--------------------------------------------------------------------------------

Manufacturing which is required for filing with the Regulatory Authorities in
the Licensed Territory.

(e) Sharing of Costs. For purposes of clarity, the Parties shall share
Regulatory Costs incurred in the JDCT as an Allowable Expense in the calculation
of Pre-Tax Profit or Loss. API shall be solely responsible for all costs and
expenses incurred in connection with Regulatory Interactions in the
Royalty-Bearing Territory.

5.2 Communications with Regulatory Authorities.

(a) Regular Updates. The Party with lead responsibility for Regulatory
Interactions as set forth in Section 5.1(a) above shall keep the other Party
informed on an ongoing basis regarding its (or its Affiliate’s or Sublicensee’s
or, in case of AVEO (solely to the extent that AVEO is informed by KHK), KHK’s)
regulatory strategy, planned regulatory submissions, material communications and
other material Regulatory Interactions with Regulatory Authorities for which
such Party has lead responsibility hereunder. In addition, the lead Party shall
provide the other Party with reasonable advance notice of any meeting or
substantive telephone conference with any Regulatory Authority relating to any
Licensed Product or Licensed Product Biomarker. In addition, each Party shall
promptly furnish to the other Parties copies of all correspondence that the
furnishing Party (or its Affiliate or Sublicensee or, in case of AVEO (solely to
the extent that AVEO is informed by KHK), KHK) receives from, or submits to, any
Regulatory Authority in the Licensed Territory (including contact reports
concerning conversations or substantive meetings) relating to any Licensed
Product or Licensed Product Biomarker. The furnishing Party shall also provide
to the other Party any meeting minutes that reflect material communications with
any Regulatory Authority regarding a Licensed Product or Licensed Product
Biomarker in the Licensed Territory. ASTELLAS acknowledges that any information
provided by ASTELLAS (or its Affiliates or Sublicensees) under this Section 5.2
may be disclosed to KHK under and subject to the KHK Agreement.

(b) Consultation; Participation.

(i) During the Term, except as otherwise set forth in Section 5.1(a) or in the
JDCT Development Plan, (A) AVEO (and its Affiliates and Sublicensees) shall not
communicate with Regulatory Authorities in Europe or the Royalty-Bearing
Territory regarding any Licensed Compound, Licensed Product or Licensed Product
Biomarker without ASTELLAS’s prior consent, and (B) ASTELLAS (and its Affiliates
and Sublicensees) shall not communicate with Regulatory Authorities in North
America regarding any Licensed Compound, Licensed Product or Licensed Product
Biomarker without AVEO’s prior consent; provided however, that either Party (and
its Affiliates and Sublicensees) may communicate with Regulatory Authorities
with respect to regulatory filings for an applicable clinical study for which
such Party is responsible. The Parties acknowledge that KHK is prohibited under
the KHK Agreement from communicating with Regulatory Authorities in the Licensed
Territory regarding any Licensed Compound, Licensed Product or Licensed Product
Biomarker, without AVEO’s advance written consent (which consent shall not be
given by AVEO unless and until the Parties mutually agree to do so, such
agreement not to be unreasonably withheld, delayed or conditioned by either
Party), subject to the remainder of this clause (b).

 

46



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, AVEO and ASTELLAS (and their respective
Affiliates and Sublicensees) shall (A) consult with each other with respect to
the content, and shall coordinate the timing, of any planned regulatory
submissions in the JDCT, (B) consult with each other in advance with respect to
any Material Communications submitted to, or received from, Regulatory
Authorities in the JDCT (it being understood that the Parties may mutually agree
in writing, on a case-by-case basis, that specific planned submissions or
communications with Regulatory Authorities may not require such advance
consultation), (C) provide the other Party the opportunity to participate in
planned meetings or conference calls with Regulatory Authorities in the JDCT,
including any meetings related to Recalls in North America or Europe, and
(D) establish the agenda for such planned meetings or conference calls with
Regulatory Authorities in the JDCT.

(iii) In addition, AVEO (and its Affiliates and Sublicensees) shall have the
right to attend and observe (but, unless otherwise mutually agreed by the
Parties, not participate actively in) any Material Meetings and Material
Communications in the Royalty-Bearing Territory for which API has lead
responsibility hereunder.

(iv) ASTELLAS acknowledges that KHK has the right to attend and observe (but not
participate actively in) any Material Meeting or material conference call
between either Party and any Regulatory Authority regarding Licensed Products or
Licensed Product Biomarkers in the Licensed Territory, and, if requested by
AVEO, ASTELLAS shall reasonably cooperate with AVEO in coordinating the
logistics of any such attendance or observation by KHK.

(v) To the extent that AVEO is notified by KHK of, and has the right to itself
attend and observe, any material meeting or material conference call between KHK
and any Regulatory Authority regarding the Licensed Products or Licensed Product
Biomarkers in the KHK Territory, AVEO shall notify ASTELLAS and, if requested by
ASTELLAS, AVEO shall notify KHK of such request by ASTELLAS to attend and
observe (but not participate actively in) any material meeting or material
conference call between KHK and/or AVEO and any Regulatory Authority regarding
Licensed Products or Licensed Product Biomarkers in the KHK Territory, and, if
permitted by KHK, AVEO shall reasonably cooperate with ASTELLAS in coordinating
the logistics with KHK of any such attendance or observation by ASTELLAS.

5.3 Safety Reporting; Global Safety Database.

(a) Safety Data Exchange Agreement. The safety data exchange agreement between
the Parties regarding the exchange of all adverse event information on an
ongoing basis in the Licensed Territory (the “SDEA”) will be executed within
[**] days after the Effective Date but no later than the date of initiation of
the first API conducted clinical study of the Licensed Compounds. The SDEA shall
include applicable timelines and scope for reporting (including adverse event
data collection and analysis) between AVEO and API (or applicable Affiliates)
that will (i) enable each Party to comply with its respective reporting
requirements to Regulatory Authorities in the Licensed Territory and to satisfy
its duty of care with respect to Licensed Compounds and Licensed Products in the
Licensed Territory, (ii) enable KHK to comply with its reporting requirements to
Regulatory Authorities in the KHK Territory, and (iii)

 

47



--------------------------------------------------------------------------------

ensure worldwide safety surveillance. The SDEA, and any mutually agreed
amendments thereto, shall be consistent with the existing adverse event
reporting agreement between AVEO and KHK, a copy of which has been provided to
API as of the Effective Date. Each Party shall require it Affiliates,
Distributors (excluding wholesale distributors) and Sublicensees, as applicable,
to also comply with such SDEA.

(b) Global Safety Database. As between AVEO and ASTELLAS, AVEO shall be
responsible for establishing, holding and maintaining the global safety database
for Licensed Compounds and Licensed Products in the Licensed Territory. ASTELLAS
shall have the right to hold and maintain a parallel safety database for any
Licensed Compound or Licensed Product as needed or required according to
Applicable Laws.

5.4 Recalls.

(a) Notification. Each Party shall, within twenty-four (24) hours, notify the
other Party in writing if it determines that any event, incident or circumstance
has occurred which may result in the need for a “recall” or “market withdrawal”
(as such terms are defined in 21 CFR 7.3 or other similar national, state or
local law or regulation) (hereinafter referred to as a “Recall”) of a Licensed
Product or any lot(s) thereof in the Licensed Territory. AVEO shall also
promptly notify ASTELLAS if AVEO receives any such notification from KHK with
respect to an actual or potential Recall in the KHK Territory. ASTELLAS
acknowledges that AVEO may disclose to KHK any information about an actual or
potential Recall in the Licensed Territory, including information obtained from
ASTELLAS hereunder.

(b) Allocation of Responsibility for Recalls.

(i) If at any time (A) any Regulatory Authority issues a request, directive or
order for a Recall of a Licensed Product in the JDCT, or (B) a court of
competent jurisdiction orders a Recall of a Licensed Product in the JDCT, then
the Parties shall promptly consult with each other on the appropriate course of
action to be undertaken and the Parties shall reasonably cooperate with each
other in the implementation of any Recall in the JDCT, provided that AVEO US
shall have final decision-making authority with respect to implementing any
Recalls in North America and APEL shall have final decision-making authority
with respect to implementing any Recalls in Europe. The Parties shall share
equally the costs of any Recall of a Licensed Product in the JDCT, which costs
shall be included as Product Liability Costs in calculating Pre-Tax Profit or
Loss, unless the Recall results from the breach of AVEO’s obligations under the
Clinical Supply Agreement or the Commercial Supply Agreement, in which case all
costs and expenses shall be borne by AVEO.

(ii) API shall be solely responsible for implementing any Recalls in the
Royalty-Bearing Territory, provided that API shall use good faith efforts to
consult with AVEO US on the appropriate course of action prior to undertaking
such Recall. Any Recalls in the Royalty-Bearing Territory shall be at API’s cost
and expense, unless the Recall results from the breach of AVEO’s obligations
under the Clinical Supply Agreement or the Commercial Supply Agreement, in which
case all costs and expenses shall be deducted by API from Net Sales for the RBT.

 

48



--------------------------------------------------------------------------------

ARTICLE 6

COMMERCIALIZATION

6.1 General.

(a) North America. Subject to oversight by the JSC and JCC, (i) AVEO US, in its
role as Lead Commercialization Party, shall have lead responsibility for
formulating the Commercialization strategy of Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in North America, including marketing
and promotion thereof, and shall have responsibility for distribution of
Licensed Compounds, Licensed Products and Licensed Product Biomarkers in North
America, all in accordance with the North American Commercialization Agreement
and North American Commercialization Plan, and (ii) AUS and AVEO US shall each
be responsible for undertaking the Commercialization activities in North America
assigned to it under the North American Commercialization Agreement and the
North American Commercialization Plan.

(b) Europe. Subject to oversight by the JSC and JCC, (i) APEL shall have lead
responsibility for the Commercialization of Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in Europe, including distribution,
marketing and promotion thereof, in accordance with the European
Commercialization Agreement and European Commercialization Plan, and (ii) AVEO
UK shall be responsible for undertaking the Commercialization activities in
Europe assigned to AVEO UK under the European Commercialization Agreement and
European Commercialization Plan.

(c) Royalty-Bearing Territory. Subject to oversight by the JSC and JCC and API’s
compliance with its diligence obligations in Article 8, with respect to RBT, API
shall have sole responsibility and decision-making authority for
Commercialization activities for Licensed Compounds, Licensed Products and
Licensed Product Biomarkers in the Royalty-Bearing Territory in accordance with
the ASTELLAS RBT Commercialization Plan, and API shall be responsible for all
costs and expenses associated with such activities.

(d) Sales. AVEO US will book all sales of the applicable Licensed Product or
Licensed Product Biomarker in North America. APEL will book all sales of the
applicable Licensed Product or Licensed Product Biomarker in Europe. API will
book all sales of the applicable Licensed Product or Licensed Product Biomarker
in the Royalty-Bearing Territory.

(e) Operational Control. Notwithstanding anything in this Agreement to the
contrary, subject to JCC and JSC approval, as applicable, of the JDCT
Commercialization Plan, the Party specifically designated as being responsible
for a particular activity under such JDCT Commercialization Plan shall have
operational control over such activity.

(f) Combination Products. Licensed Products may only be sold as a Combination
Product in the JDCT pursuant to an approved JDCT Commercialization Plan.

 

49



--------------------------------------------------------------------------------

6.2 JDCT Commercialization Agreement.

(a) JDCT Commercialization Plan. All Commercialization activities of AVEO US and
AUS in connection with North America shall be governed by the North American
Commercialization Agreement (including the North American Commercialization
Plan), and all Commercialization activities of AVEO UK and APEL in connection
with Europe shall be governed by the European Commercialization Agreement
(including the European Commercialization Plan). The North American
Commercialization Plan and the European Commercialization Plan shall be
finalized by the Parties within the time period contemplated in the applicable
JDCT Commercialization Agreement; provided that, notwithstanding anything in the
foregoing to the contrary, (i) an initial 2011 operating budget for
Commercialization Costs for North America for the first [**] months of 2011
shall be attached to the North American Commercialization Agreement as of the
Effective Date and shall be in effect prior to the finalization of the initial
North American Commercialization Plan under the North American Commercialization
Agreement, and (ii) an initial 2011 operating budget for Commercialization Cost
for Europe for the first [**] months of 2011 shall be attached to the European
Commercialization Agreement as of the Effective Date and shall be in effect
prior to the finalization of the initial European Commercialization Plan under
the European Commercialization Agreement. The European Commercialization Plan
shall state that APEL does not intend to actively participate in soliciting
orders, negotiating sales contracts, or performing other significant services
with respect to the European Commercialization Plan in the U.S. and such
activities will be performed in Europe or other non-U.S. jurisdictions. On or
before September 30, 2011 and each September 30 thereafter, the JCC shall submit
to the JSC any annual updates to the JDCT Commercialization Plan, which the JSC
shall approve on or before December 31 of such year.

(b) Sharing of Commercialization Costs. As further described in the JDCT
Commercialization Agreement, AVEO US and AUS shall share equally in any
Commercialization Costs for North America, which shall be included as Allowable
Expenses in calculating N.A. Pre-Tax Profit or Loss under this Agreement, and
AVEO UK and APEL shall share equally in any Commercialization Costs for Europe,
which shall be included as Allowable Expenses in calculating EU Pre-Tax Profit
or Loss under this Agreement.

(c) Breach. For purposes of clarity, unless otherwise expressly set forth in the
JDCT Commercialization Agreement, any breach by either Party (or its Affiliates
or Sublicensees, as applicable) of any terms set forth in the JDCT
Commercialization Agreement shall be addressed under this Agreement as a breach
by such Party under this Agreement.

6.3 ASTELLAS RBT Commercialization Plan.

(a) Content; Updates.

(i) As soon as available, but in any event [**] months prior to commercial
launch in the Royalty-Bearing Territory, API shall provide to AVEO US the
initial ASTELLAS RBT Commercialization Plan and each annual update thereto,
which shall set forth in reasonable detail, on an Indication-by-Indication and
country-by-country basis:

 

50



--------------------------------------------------------------------------------

(A) the Commercialization strategy over the next three (3) years and proposed
pricing;

(B) revenue forecasts for each of the three years covered by such plan; and

(C) a forecast for commercial supply of Drug Product for the RBT for each of the
three (3) years covered by such plan;

in each case, for Licensed Products and Licensed Product Biomarkers in the Field
for the Royalty-Bearing Territory and including activities of API’s Affiliates
and Sublicensees. The ASTELLAS RBT Commercialization Plan shall state that API
does not intend to actively participate in soliciting orders, negotiating sales
contracts, or performing other significant services with respect to the RBT
Commercialization Plan in the U.S. and such activities will be performed in the
Royalty-Bearing Territory.

(ii) API will provide to the JCC and JSC annual updates to the ASTELLAS RBT
Commercialization Plan on or before each September 30 thereafter. The ASTELLAS
RBT Commercialization Plan, and any updates or amendments thereto, proposed by
API shall be deemed final; provided that, solely to the extent that [**], AVEO
shall have the right to approve (through the JSC) such strategy or activities in
the ASTELLAS RBT Commercialization Plan (or any updates or amendments proposed
thereto), in which event such aspects of the ASTELLAS RBT Commercialization Plan
(or the applicable update or amendment thereto) shall not be deemed final, and
API shall not proceed with the strategy or activities giving rise to [**] and if
AVEO fails to do so, the ASTELLAS RBT Commercialization Plan shall be deemed
final. For purposes of clarity, any disputes between the Parties with respect to
such strategy or activities shall be resolved in accordance with Section 2.6.
API shall be reasonably available to discuss with the JCC and the JSC, as
necessary, the ASTELLAS RBT Commercialization Plan and any updates or amendments
thereto.

(iii) Once the ASTELLAS RBT Commercialization Plan is deemed final, API shall
use Commercially Reasonable Efforts to perform its Commercialization activities
in the Royalty-Bearing Territory in accordance with the ASTELLAS RBT
Commercialization Plan.

(b) Quarterly Reports. In addition to the annual updates and any mid-year
updates to the ASTELLAS RBT Commercialization Plan proposed by ASTELLAS, API
shall provide quarterly reports to AVEO (through the JCC), on an
Indication-by-Indication and country-by-country or region-by-region basis,
summarizing its (and its Affiliates’ and Sublicensees’) significant
Commercialization activities (such as product launches, updated quarterly actual
and forecasted sales by country or region, as available) involving the Licensed
Product and Licensed Product Biomarkers in the Field in the Royalty-Bearing
Territory during such period.

(c) Initial Supply Forecast. Without limiting the generality of
Section 6.3(a)(i)(C), ASTELLAS shall provide to AVEO in conjunction with the
development of the

 

51



--------------------------------------------------------------------------------

JDCT Commercialization Plan, within [**] days following the Effective Date, an
initial non-binding forecast for commercial supply of Drug Product for each of
the first three (3) calendar years following the Effective Date.

(d) KHK Access. ASTELLAS acknowledges and agrees that the ASTELLAS RBT
Commercialization Plan, any updates and amendments thereto, and any reports
provided to AVEO under this Section 6.3 may be disclosed to KHK under and
subject to the terms of the KHK Agreement.

6.4 Trademarks; Labeling.

(a) Global Strategy. The JCC shall establish the overall strategy and global
style guide with respect to Trademarks (hereinafter defined). (“Global Trademark
Strategy”). The term “Trademarks” means trademarks, trade names, logos and
branding for use with the Licensed Products and Licensed Product Biomarkers in
the Field in the Licensed Territory.

(b) Trademarks for JDCT.

(i) The JCC shall select the Trademarks for Licensed Products and Licensed
Product Biomarkers in the Field for the JDCT (“JDCT Trademarks”) in a manner
that is consistent with the Global Trademark Strategy. Each Party shall adhere
to the use of such JDCT Trademarks in its Commercialization of Licensed Products
and Licensed Product Biomarkers in the JDCT hereunder, to the extent permitted
by Applicable Law and subject to compliance with Sections 6.4(d) and 6.4(e). The
JDCT Trademarks on Licensed Products and Licensed Product Biomarkers sold by
either Party (and its Affiliates and Sublicensees) in the JDCT and, subject to
Section 6.4(c) below, the Royalty-Bearing Territory, including all goodwill
associated therewith, shall be owned by AVEO, and ASTELLAS hereby assigns to
AVEO all of its right, title and interest in and to such JDCT Trademarks and
associated goodwill. The costs to establish, maintain and enforce the JDCT
Trademarks shall be shared equally by the Parties as Patent and Trademark Costs
in the calculation of Pre-Tax Profit or Loss.

(ii) Without limiting the generality of the foregoing, to the extent permitted
by Applicable Law, both Parties’ names and logos shall be displayed with equal
prominence on all packaging, labels, literature and other printed matters with
respect to Licensed Products and Licensed Product Biomarkers for use or sale in
the JDCT.

(c) Trademarks for Royalty-Bearing Territory.

(i) Subject to oversight by the JCC, API shall select the Trademarks for
Licensed Products and Licensed Product Biomarkers in the Field for the
Royalty-Bearing Territory in a manner that is consistent with the Global
Trademark Strategy, including selection of the same trademark as the JDCT
Trademarks for use, free of charge, with such Licensed Products and Licensed
Product Biomarkers in the Royalty-Bearing Territory, to the extent permitted by
Applicable Law and subject to compliance with Sections 6.4(d) and 6.4(e). The
Trademarks on Licensed Products and Licensed Product Biomarkers (excluding any
JDCT Trademarks) sold by API (and its Affiliates and Sublicensees) in the
Royalty-Bearing Territory,

 

52



--------------------------------------------------------------------------------

including all goodwill associated therewith, shall be owned or Controlled by
API, at its cost and expense.

(ii) Without limiting the generality of the foregoing, to the extent permitted
by Applicable Law, API agrees that all packaging, packaging inserts and labels
with respect to Licensed Products and Licensed Product Biomarkers for use or
sale in the Royalty-Bearing Territory shall include an expression to the effect
that the Licensed Products and Licensed Product Biomarkers were developed under
license from AVEO, together with the AVEO logo.

(d) Trademark Usage Guidelines. The JDCT Trademarks (excluding any AVEO logo)
under which any Licensed Product or Licensed Product Biomarker is marketed or
sold by AUS in North America or APEL in Europe (or their respective Affiliates
and Sublicensees) (other than ASTELLAS’s corporate Trademarks or trade names)
shall be used by AUS and APEL, as applicable (and their respective Affiliates
and Sublicensees) only pursuant to the terms of this Agreement and in accordance
with the guidelines for trademark usage, which shall be developed by mutual
agreement of the Parties. Any AVEO logo under which any Licensed Product or
Licensed Product Biomarker is marketed or sold by ASTELLAS (or its Affiliates or
Sublicensees) shall be used by ASTELLAS (and its Affiliates and Sublicensees)
only pursuant to the terms of this Agreement and in accordance with the
guidelines for trademark usage, which shall be developed solely by AVEO. The
JDCT Trademarks shall be used solely to identify, and in connection with the
Commercialization of, Licensed Products and Licensed Product Biomarkers in the
Field in the Licensed Territory, and shall not be used by ASTELLAS to identify,
or in connection with the marketing of, any other products. ASTELLAS agrees that
it will not at any time during or after the Term assert or claim any interest
in, or do anything which may adversely affect the validity or enforceability of,
or derogate from AVEO’s rights in the JDCT Trademarks intended to be used on or
in connection with the marketing or sale of Licensed Products and Licensed
Product Biomarkers in the Field.

(e) Trademark Quality Monitoring. AVEO shall have the right to monitor the
quality of Licensed Products and Licensed Product Biomarkers for the purpose of
protecting and maintaining the standards of quality established by AVEO for
products sold under the JDCT Trademarks. Upon AVEO’s request, ASTELLAS shall
provide a reasonable number of samples of Promotional/Educational Materials
used, and samples of Licensed Products and Licensed Product Biomarkers in the
form marketed or sold, by APEL (or its Affiliates or Sublicensees) in Europe and
by API (or its Affiliates or Sublicensees) in the Royalty-Bearing Territory (to
the extent the JDCT Trademarks are utilized) for AVEO’s inspection. If AVEO
finds that any such samples of Licensed Products, Licensed Product Biomarkers or
Promotional/Educational Materials do not meet the standards of quality
acceptable to AVEO or have been packaged in a misleading or deceptive manner, or
otherwise have been prepared, packaged, advertised or sold in a manner in
violation of this Agreement or Applicable Laws, the Parties shall take
reasonable actions to remedy such deficiencies.

 

53



--------------------------------------------------------------------------------

ARTICLE 7

MEDICAL AFFAIRS ACTIVITIES

7.1 Medical Affairs Plan. The Parties agree to collaborate with respect to the
Medical Affairs Activities in support of the Licensed Products and Licensed
Product Biomarkers in the Field in the JDCT as provided in this Article 7 under
the direction of the JMAC.

(a) AVEO US shall have lead responsibility for Medical Affairs Activities in
North America, and shall be responsible for formulating the medical affairs
strategy, which includes lifecycle strategy, for the Licensed Products and
Licensed Product Biomarkers in North America, including, subject to approval by
the JMAC and JSC as provided for in Article 2 above, formulation of, and updates
and amendments to, a three (3) year rolling plan that governs the Medical
Affairs Activities in North America, including pre-launch activities, launch
activities and subsequent Medical Affairs Activities for such Licensed Product
and Licensed Product Biomarkers in the JDCT (including without limitation
anticipated voluntary phase 4 clinical trials), key tactics and strategies for
implementing those activities, the relative responsibilities of the Parties and
the associated budget for such activities (the “North American Medical Affairs
Plan”). In the development of the medical affairs strategy for North America,
including formulation of the North American Medical Affairs Plan, AVEO US agrees
to consult with, and consider in good faith, input received from AUS. AVEO US
shall, in consultation with AUS, also be responsible for formulating global
elements of Medical Affairs strategy that are neither North American nor
European-specific.

(b) APEL shall have lead responsibility for Medical Affairs Activities in
Europe, and shall be responsible for formulating the medical affairs strategy,
which includes lifecycle strategy, for Licensed Products and Licensed Product
Biomarkers in Europe, including, subject to approval by the JMAC and JSC as
provided for in Article 2 above, formulation of, and updates and amendments to,
a three (3) year rolling plan that governs the Medical Affairs Activities in
Europe, including pre-launch activities, launch activities and subsequent
Medical Affairs Activities for such Licensed Product and Licensed Product
Biomarkers in the JDCT (including without limitation anticipated voluntary
phase 4 clinical trials), key tactics and strategies for implementing those
activities, the relative responsibilities of the Parties and the associated
budget for such activities (the “European Medical Affairs Plan”). In the
development of the medical affairs strategy for Europe, including formulation of
the European Medical Affairs Plan, APEL agrees to consult with, and consider in
good faith, input received from AVEO UK.

(c) AVEO US, with respect to the North American Medical Affairs Plan, and APEL,
with respect to the European Medical Affairs Plan, shall formulate and submit
such plan to the JMAC for review so that the JMAC may submit annual updates to
the JDCT Medical Affairs Plan to the JSC on or before September 30, 2011 and
each September 30 thereafter.

(d) The initial JDCT Medical Affairs Plan shall be prepared within [**] days
following the Effective Date. Until such time as the initial JDCT Medical
Affairs Plan has been approved by the JMAC and JSC pursuant to Article 2 herein,
the Parties will operate in accordance with the interim 2011 medical affairs
operating budget attached as Exhibit I hereto,

 

54



--------------------------------------------------------------------------------

and all expenses incurred pursuant to the interim 2011 medical affairs operating
budget shall be deemed Medical Affairs Costs to be shared by the Parties
pursuant to Section 7.3 below.

(e) ASTELLAS acknowledges and agrees that the JDCT Medical Affairs Plan and any
Medical Affairs Activities plan for the RBT, and any updates and amendments
thereto, may be disclosed to KHK under and subject to the terms of the KHK
Agreement.

7.2 Medical Affairs Activities.

(a) In the JDCT:

(i) AVEO US and AUS shall be jointly responsible for Medical Affairs Activities
in North America, and AVEO UK and APEL shall be jointly responsible for Medical
Affairs Activities in Europe; provided that, (i) AVEO US shall be solely
responsible for medical information, the disbursement of grants (investigator
sponsored study grants) and CME administration (independent medical education
and company sponsored activities including symposia and speaker programs) in
North America, and (ii) APEL shall be solely responsible for medical
information, the disbursement of grants (investigator sponsored study grants),
and CME administration in Europe (independent medical education and company
sponsored activities including symposia and speaker programs). AVEO US and AUS
shall agree on the deployment of AVEO US and AUS MSLs in North America, and AVEO
UK and APEL shall agree on the deployment of AVEO UK and APEL MSLs in Europe;
provided that, the Parties agree that AVEO UK MSLs in Europe shall be deployed
only in Major EU Countries unless AVEO UK agrees otherwise.

(ii) Subject to JMAC and JSC approval of the JDCT Medical Affairs Plan, AVEO US,
in North America, and APEL, in Europe, shall be responsible for establishing the
number of medical affairs personnel and allocation between the Parties of
medical affairs coverage for North America or Europe, as applicable, with the
goal of having the other Party participate on a meaningful basis in such
activities; provided that, unless otherwise mutually agreed by the Parties:

(A) AUS will be allocated responsibility for up to fifty percent (50%) of MSL
coverage for North America within regions of existing territories and reasonable
geographic area (i.e. without overly-burdensome travel requirements); and

(B) AVEO UK will be allocated responsibility for fifty percent (50%) of MSL
coverage for the Major EU Countries, as more specifically defined in the
European Commercialization Agreement.

(iii) Each Party shall keep the JMAC fully informed, no less frequently than
[**] every calendar quarter, regarding the progress and results of Medical
Affairs Activities in support of Licensed Product in the JDCT, including an
annual review of achievements versus plans (as such plans are set forth in the
JDCT Medical Affairs Plan(s)).

 

55



--------------------------------------------------------------------------------

(iv) Solely with respect to Licensed Products, Licensed Compounds, and Licensed
Product Biomarkers, AUS will be allowed to participate in the conduct of
competitive intelligence gathering, advisory boards, public relations and
relationships with advocacy groups in North America. AVEO US agrees to provide
reasonable notice to AUS in order to facilitate such participation.

(b) In the RBT:

API (i) shall be responsible for Medical Affairs Activities in the RBT,
(ii) shall provide informational updates to the JMAC of its planned Medical
Affairs Activities and recent results in support of Licensed Product and/or
Licensed Product Biomarkers in the RBT on a quarterly basis, and (iii) shall
respond in a timely fashion to any reasonable requests of AVEO with respect to
such activities and results. API will consider in good faith AVEO’s input;
provided that, API shall have final decision making authority with respect to
Medical Affairs Activities in support of Licensed Product and/or Licensed
Product Biomarkers in the RBT; provided however, that, solely to the extent that
AVEO believes in good faith that any aspect of such Medical Affairs Activities
proposed to be undertaken by API may adversely affect the activities conducted
or proposed to be conducted for the JDCT or may adversely affect the value of
Profit-Share Products, AVEO shall have the right to object to such Medical
Affairs Activities, in which event API shall not proceed or continue with such
activities giving rise to AVEO’s concerns, unless and until AVEO’s concerns with
respect to such activities have been resolved to AVEO’s reasonable satisfaction;
further provided that, AVEO shall inform API in writing of its concerns within
thirty (30) days after such Medical Affairs Activities plan in RBT is submitted
to AVEO and if AVEO fails to do so, such Medical Affairs Activities in RBT shall
be deemed final.

(c) Reporting. The Parties shall report and monitor the Medical Affairs
Activities described in this Article 7 pursuant to agreed upon reporting systems
and policies.

7.3 Medical Affairs Costs.

(a) In the JDCT. AVEO US and AVEO UK, as applicable, shall be responsible for
fifty percent (50%), and AUS and APEL, as applicable, shall be responsible for
fifty percent (50%) of Medical Affairs Costs incurred in North America and
Europe, respectively, pursuant to the JDCT Medical Affairs Plan (which includes
those costs and expenses incurred from and after [**]), which costs shall be
considered Allowable Expenses and reported and reconciled in accordance with
Exhibit H. Notwithstanding anything in this Agreement to the contrary, the total
actual Medical Affairs Costs in the JDCT incurred by AVEO US or AVEO UK, or by
AUS or APEL, or any of their respective Affiliates for a calendar year shall not
exceed [**] percent ([**]%) of the budgeted Medical Affairs Costs for such
calendar year, as shown on the then current JDCT Medical Affairs Plan, or if no
budget has been approved for such calendar year, on the last approved multi-year
forecast showing the relevant activities, except to the extent the JSC
unanimously approves the increase over [**] percent ([**]%) of the budgeted
Medical Affairs Costs. Notwithstanding the foregoing, either Party, at its own
discretion, may elect to devote additional resources toward the Medical Affairs
Activities in the JDCT (beyond what is contemplated in the JDCT Medical Affairs
Plan); provided that all

 

56



--------------------------------------------------------------------------------

additional costs incurred in excess of [**] percent ([**]%) of what is budgeted
in the JDCT Medical Affairs Plan, shall be borne by the Party incurring the
additional costs. All travel expenses related to the performance of activities
under the JDCT Medical Affairs Plan (“Travel Expenses”) shall be subject to a
travel budget jointly agreed by the Parties (through the JMAC) and approved by
the JSC, and pursuant to a travel policy mutually agreed by the Parties. Subject
to the foregoing, any Travel Expenses shall be treated as Medical Affairs Costs
in accordance with Exhibit H.

(b) In the RBT. API shall be solely responsible for all costs and expenses
incurred by or on behalf of API for Medical Affairs Activities in support of
Licensed Product and/or Licensed Product Biomarkers in the RBT.

7.4 Medical Affairs Personnel.

(a) Subject to this Article 7, AVEO US and AVEO UK shall be responsible for
recruiting, hiring, terminating, establishing and maintaining its medical
affairs personnel, including MSLs, for North America and Europe, respectively,
and AUS and APEL shall be responsible for recruiting, hiring, terminating,
establishing and maintaining its medical affairs personnel for North America and
Europe, respectively, in each case to enable such Party to meet the targeted
sizing and allocation set forth in the JDCT Medical Affairs Plan and in
accordance with this Article 7, such Party’s standard procedures and industry
standards for oncology products of similar market opportunity and life cycle
stage. The Parties will keep each other informed regarding any issues or
concerns relating to the conduct of the other Party’s medical affairs personnel.
The Parties shall discuss in good faith any issues or concerns raised by either
Party with respect thereto.

(b) Neither Party’s medical affairs personnel shall hold themselves out as, nor
give any Person any reason to believe that they are, employees of the other
Party. Each Party shall be solely responsible for any employee benefits, payroll
and employment taxes, insurance and worker’s compensation with respect to its
employees, subject to sharing of Medical Affairs Costs pursuant to this
Agreement.

7.5 Training.

(a) AVEO US, in consultation with AUS, shall be responsible for developing
training materials for the AVEO US and AUS MSLs for North America. APEL, in
consultation with AVEO UK, shall be responsible for developing training
materials for the APEL and AVEO UK MSLs for Europe. API shall be responsible for
developing training materials for the API MSLs in the RBT.

(b) Each Party shall independently train its own MSLs with respect to Licensed
Products and Licensed Product Biomarkers in the JDCT and the RBT (with respect
only to API), including conducting proficiency testing which shall verify that
the MSLs are adequately trained in the following matters: disease state,
Licensed Product knowledge, competitive product knowledge, obligations under
this Agreement, coordination with the other

 

57



--------------------------------------------------------------------------------

Party’s MSLs, knowledge of internal compliance policies, administration and
other appropriate information.

(c) Each Party shall provide initial training (including general and Licensed
Product-specific training) to each member of their respective MSLs prior to his
or her commencement of activities hereunder in accordance with the training
objectives, plans and programs for North America or Europe, as applicable, as
established in the JDCT Medical Affairs Plan. In addition to such initial
training, each Party shall utilize the training programs and materials on an
ongoing basis to assure consistent messaging with respect to MSLs in accordance
with the JDCT Medical Affairs Plan.

7.6 Materials for the JDCT.

(a) AVEO US shall be responsible for developing all educational materials
sufficient to permit the Parties to perform the Medical Affairs Activities
assigned to such Parties in North America. AVEO US shall consult with, and
consider in good faith, input received from AUS with regard to such activities.

(b) APEL shall be responsible for developing all educational materials
sufficient to permit the Parties to perform the Medical Affairs Activities
assigned to such Parties in Europe. APEL shall consult with, and consider in
good faith, input received from AVEO UK with regard to such activities.

7.7 Medical Inquiries. Subject to Section 5.3 herein, (a) AVEO US shall be
responsible for handling and reporting of medical inquiries in North America,
(b) APEL shall be responsible for handling and reporting of medical inquiries in
Europe, and (c) API shall be responsible for handling and reporting of medical
inquiries in the RBT.

7.8 Medical Affairs Standards of Conduct.

(a) Diligence. Each of AVEO US, AVEO UK, AUS and APEL shall use Commercially
Reasonable Efforts to carry out the tasks assigned to it under the JDCT Medical
Affairs Plan in a timely and effective manner and in compliance with Applicable
Law and applicable industry codes.

(b) ASTELLAS Diligence Obligations. API shall use Commercially Reasonable
Efforts to perform Medical Affairs Activities in support of Licensed Product
and/or Licensed Product Biomarkers throughout the RBT.

ARTICLE 8

DILIGENCE

8.1 General.

(a) Efforts in JDCT.

 

58



--------------------------------------------------------------------------------

(i) Each of AVEO, API and AUS shall use Commercially Reasonable Efforts to
Develop and Commercialize at least one (1) Licensed Product for each country in
North America, and, in the case of ASTELLAS, without any lowering of such
standard on account of ASTELLAS’s [**] (as defined in Section 8.1(d) below);
provided that, for purposes of this Section 8.1(a)(i), API and AUS’s diligence
obligations shall be limited to use of Commercially Reasonable Efforts to
perform the activities assigned to API and AUS, and payment of API’s and AUS’s
share of costs and expenses, for North America under the JDCT Development Plan
or JDCT Commercialization Plan, as applicable.

(ii) Each of AVEO, API and APEL shall use Commercially Reasonable Efforts to
Develop and Commercialize at least one (1) Licensed Product for each country in
Europe, and, in the case of ASTELLAS, without any lowering of such standard on
account of ASTELLAS’s [**]; provided that, for purposes of this
Section 8.1(a)(ii), AVEO’s diligence obligations shall be limited to use of
Commercially Reasonable Efforts to perform the activities assigned to AVEO, and
payment of AVEO’s share of costs and expenses, for Europe under the JDCT
Development Plan or JDCT Commercialization Plan, as applicable.

(b) Efforts in Royalty-Bearing Territory. API shall use Commercially Reasonable
Efforts to Develop and Commercialize at least one (1) Licensed Product for each
country of the Royalty-Bearing Territory, without any lowering of such standard
on account of ASTELLAS’s [**].

(c) Scope of Commercialization Activities. The scope of the Development and
Commercialization activities contemplated above in this Section 8.1 shall
include launching Licensed Products and Licensed Product Biomarkers in the Field
in each of the countries or jurisdictions in the Licensed Territory where
Marketing Approval is obtained, and thereafter actively promoting to the
appropriate audience(s) all Licensed Products and Licensed Product Biomarkers
that have received Marketing Approval and filling the market demand for such
Licensed Products and Licensed Product Biomarkers in the countries or
jurisdictions in the Licensed Territory where such Licensed Products have been
approved.

(d) [**] means any pharmaceutical product or product candidate that:
(i) contains (A) [**]. For the purpose of this [**] definition, [**] means any
composition of matter [**].

8.2 NDA Filing Diligence Goal. Without limiting the generality of Section 8.1,
the efforts and activities of each Party in the JDCT shall include, at a
minimum, obtaining FDA acceptance of the filing of the first NDA submission for
a Licensed Product in the United States with respect to treatment of renal cell
carcinoma [**]. Such efforts, in the case of API, shall be at least as great as
the efforts expended by API with respect to its [**], taking into account all
relevant factors such as the relative stage of development of the products,
unique development issues related to each of the products, and potential uses of
the products.

8.3 KHK. In the event of any failure to meet the NDA filing requirement set
forth in Section 8.2 above within the timeline set forth therein, ASTELLAS
acknowledges that, if requested by KHK, AVEO is required under Section 3.4 of
the KHK Agreement to (a) meet with

 

59



--------------------------------------------------------------------------------

KHK within [**] days to discuss the reasons for not meeting such timeline, how
to overcome any impediments to achievement, and a reasonable revised timeline to
achieve such diligence goal; (b) provide to KHK, within [**] days following such
meeting, a written plan for the further development and commercialization of
Licensed Products and revised timelines for the NDA filing requirement, taking
into consideration factors (including scientific, technical, clinical and
regulatory factors) that are out of the reasonable control of or not reasonably
foreseeable by AVEO; (c) meet with KHK to discuss KHK’s comments on such written
plan; (d) provide a final written plan reasonably addressing KHK’s concerns
within [**] days following such meeting (“Diligence Plan”); and (e) use
Commercially Reasonable Efforts to carry out such Diligence Plan. If the failure
to meet the NDA filing requirement set forth in Section 8.2 above by the
timeline set forth therein is due, in whole or in part, to any delay or failure
by API (or any of its Affiliates or Sublicensees) to perform the activities
assigned to API under the JDCT Development Plan, then API shall use Commercially
Reasonable Efforts to cure such delay or failure and to assist AVEO with respect
to the foregoing meetings and plan preparation, including, if requested by AVEO,
attendance and participation, together with AVEO, at relevant meetings with KHK,
subject to KHK’s prior written consent. In addition, API shall use Commercially
Reasonable Efforts to carry out the Diligence Plan.

8.4 Performance by Sublicensees. Neither Party shall be relieved of its
diligence obligations hereunder by the granting of any sublicense(s). The
activities and achievements of any Sublicensee(s) shall be counted, however,
towards such Party’s performance hereunder. AVEO shall require its Sublicensees
to comply with (and shall remain responsible for such compliance by its
Sublicensees with) the JDCT Development Plan and the JDCT Commercialization
Plan, and ASTELLAS shall require its Sublicensees to comply with (and shall
remain responsible for such compliance by its Sublicensees with) the JDCT
Development Plan, the JDCT Commercialization Plan, the ASTELLAS RBT Development
Plan and the ASTELLAS RBT Commercialization Plan, in each case as applicable to
such Sublicensee’s sublicensed territory.

ARTICLE 9

LICENSE GRANTS; EXCLUSIVITY

9.1 AVEO License Grants. Subject to the terms and conditions of this Agreement:

(a) AVEO’s license grants to API are as follows:

(i) AVEO hereby grants to API a co-exclusive license under the Licensed Patents
and Licensed Know-How, to Develop and Commercialize Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in the Field for the JDCT (for purposes
of clarity, AVEO’s co-exclusive interest under this Section 9.1(a)(i) shall be
limited to the exercise of its rights hereunder and any purported assignment or
sublicense of AVEO’s co-exclusive interest to a Third Party (except in the case
of an assignment pursuant to an M&A Event) shall be subject to the prior written
consent of ASTELLAS);

(ii) AVEO hereby grants to API an exclusive, royalty-bearing (in accordance with
Article 10) license under the Licensed Patents and the Licensed Know-How to

 

60



--------------------------------------------------------------------------------

Develop and Commercialize Licensed Compounds, Licensed Products and Licensed
Product Biomarkers in the Field for the Royalty-Bearing Territory; and

(iii) AVEO hereby grants to API a non-exclusive license under the Manufacturing
Technology to perform packaging and labeling with respect to Drug Products in
Europe and the Royalty-Bearing Territory in accordance with the provisions of
Article 4 and the Commercial Supply Agreement.

(b) Subject to Section 3.3(b), API shall have the non-exclusive right to perform
clinical trials of Licensed Compounds, Licensed Products and Licensed Product
Biomarkers in the KHK Territory solely for purposes of the activities listed in
clause (a)(i) and clause (a)(ii) above.

(c) For purposes of clarity, as between AVEO and ASTELLAS, subject to the
provisions of Article 4 and the Supply Agreements, except as otherwise set forth
in Section 9.1(a)(iii) above, AVEO retains the right under the Licensed Patents
and the Licensed Know-How to Manufacture and have Manufactured Licensed
Compounds, Licensed Products and Licensed Product Biomarkers on a worldwide
basis in furtherance of the Parties’ Development and Commercialization of
Licensed Products in the Field for the Licensed Territory.

(d) The licenses granted to API in this Section 9.1 shall be sublicenseable
solely as provided in Section 9.2, but shall otherwise be non-assignable and
non-transferable (except as part of assigning this Agreement pursuant to
Section 17.7).

9.2 Sublicensing by ASTELLAS.

(a) API shall not have the right to grant sublicenses under its license under
Section 9.1(a)(i) or Section 9.1(b) with respect to the JDCT, or any country in
the JDCT, except (i) to its Affiliates, it being understood that, as of the
Effective Date, API will have granted a sublicense to AUS under
Section 9.1(a)(i) to Commercialize Licensed Compounds, Licensed Products and
Licensed Product Biomarkers in the Field for North America, and a sublicense to
APEL under Section 9.1(a)(i) to Commercialize Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in the Field for Europe, and (ii) with
prior JSC or JCC approval, as applicable, to Third Party contractors (including
CROs). API shall not have the right to grant sublicenses to any Third Parties
under the license granted to API under Section 9.1(a)(iii) with respect to the
JDCT, or any country in the JDCT, except to Affiliates or, with prior JSC or JCC
approval, as applicable, Third Party contractors. For the avoidance of doubt,
upon the approval of the JCC, API, AUS and/or APEL, as applicable, may appoint
Distributors in the countries of the JDCT where it has no Affiliates.

(b) API shall be entitled to grant sublicenses under its license under
Section 9.1(a)(ii) or Section 9.1(b) with respect to the Royalty-Bearing
Territory subject to all of the following, and subject to the rights of AVEO as
set forth in Section 9.12(b):

(i) API shall provide AVEO with a true, accurate and complete copy of each
sublicense within [**] Business Days after execution;

 

61



--------------------------------------------------------------------------------

(ii) such Sublicensees shall be prohibited from further sublicense except if all
of the following conditions are satisfied: (A) the further sublicenses are on
terms consistent with this Agreement, including this Section 9.2, and (B) the
economic terms of the further sublicenses are such that the [**];

(iii) each sublicense shall be subject to the terms and conditions of this
Agreement. Without limiting the generality of the foregoing, API shall in
particular:

(A) require its Sublicensees to make available Clinical Regulatory Filings,
Safety Data, and underlying detailed data as required by Section 3.5; and

(B) obtain ownership of or the right to grant each of AVEO and KHK (and their
respective Affiliates and Sublicensees) a royalty-free license having at least
the same scope as the license of Section 9.4(a) and Section 9.4(b),
respectively, under: (1) all Patent rights claiming inventions developed by or
for the Sublicensee in Licensed Product or Licensed Product Biomarker-related
activities that if invented by API would be ASTELLAS Product Inventions; and
(2) all Know-How developed in such activities that if Controlled by API would be
ASTELLAS Know-How; and

(iv) for sublicenses to Sublicensees that (themselves or through an Affiliate)
have any [**], the Sublicensee shall:

(A) [**];

(B) [**];

(C) [**];

(D) commit in writing to keep the timelines required of API under this Agreement
as relevant to the Sublicensee’s sublicensed territory; and

(E) promptly (within no more than [**] days after any request by AVEO) meet with
KHK together with AVEO and API through a representative of the Sublicensee at
the level of at least Vice President or above.

(c) For the avoidance of doubt, API may appoint Distributors in countries of the
Royalty-Bearing Territory where API has no Affiliates.

(d) API shall remain responsible for each of its and its Affiliates’
Sublicensees’ compliance with the applicable terms and obligations of this
Agreement, and any breach thereof by any such Sublicensee shall be deemed a
breach of this Agreement by API.

9.3 Compliance with KHK Agreement.

(a) ASTELLAS acknowledges that the licenses granted to API pursuant to
Section 9.1 include sublicenses to Know-How and Patents that have been licensed
to AVEO US by KHK pursuant to the KHK Agreement, and that such sublicenses are
subject to the terms and

 

62



--------------------------------------------------------------------------------

conditions of the KHK Agreement. In the event of any conflict or inconsistency
between this Agreement (or any agreement with an Affiliate or Sublicensee
entered into under this Agreement) and the KHK Agreement, the Parties shall
reasonably cooperate with each other and, if necessary, with KHK to implement
terms under this Agreement (or such other agreement with an Affiliate or
Sublicensee) that comply with the terms set forth in the KHK Agreement, subject
to Section 9.3(c) and JSC oversight.

(b) Without limiting the generality of the foregoing, to the extent that
ASTELLAS (itself or through any of its Affiliates) has any [**] at any stage of
Development or Commercialization, ASTELLAS shall promptly (within no more than
[**] days after any request by AVEO) meet with KHK together with AVEO and the
Development Committee (as defined under the KHK Agreement) through a
representative of ASTELLAS or any of its Affiliates at the level of at least
Vice President or above. In addition, ASTELLAS acknowledges that a complete copy
of this Agreement shall be disclosed to KHK following execution hereof.

(c) During the Term, AVEO shall not modify or amend the KHK Agreement without
ASTELLAS’s prior written consent, and AVEO shall not terminate the KHK
Agreement, in its entirety or with respect to any country or jurisdiction in the
Licensed Territory, without ASTELLAS’s prior written consent. At the reasonable
request of ASTELLAS and subject to JSC oversight, AVEO shall exercise such
rights and make such requests that relate to ASTELLAS’s rights hereunder as are
permitted under the KHK Agreement. Similarly, in the event that the Parties
decide to enter into discussions with KHK to obtain rights with respect to
additional territories within the KHK Territory, such discussions shall be held
jointly and subject to JSC oversight, and any definitive agreement with KHK
shall be subject to mutual agreement of the Parties with respect to the terms
thereof, including costs. Without limiting the generality of the foregoing, the
Parties may agree that only one of the Parties (or its Affiliates) be the
contracting party with KHK for such additional territories, all on terms to be
mutually agreed upon. For purposes of clarity, as between AVEO and ASTELLAS,
AVEO shall have the sole right and responsibility for interacting with KHK with
respect to any matter requiring such interaction with KHK under this Agreement
or under the KHK Agreement, subject to oversight by the JSC.

(d) AVEO shall furnish ASTELLAS with copies of all notices received by AVEO
relating to any alleged breach or default by AVEO under the KHK Agreement.
Subject to consultation with ASTELLAS and JSC oversight (and without limiting
Section 8.3 with respect to any failure to meet the NDA filing requirement),
AVEO shall use Commercially Reasonable Efforts to cure any such breach or
default. Notwithstanding the foregoing, if AVEO is unable to address the alleged
breach or default within the [**] day cure period set forth in Section 10.2 of
the KHK Agreement (or if, pursuant to Section 8.3 of this Agreement, AVEO fails
to use Commercially Reasonable Efforts to carry out the Diligence Plan), and KHK
elects to terminate the KHK Agreement, then the following provisions shall
apply:

(i) The sublicense granted by AVEO to API under the KHK Agreement shall survive
in accordance with the terms of Section 10.7 of the KHK Agreement.

 

63



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, if ASTELLAS (or any of its Affiliates or
Sublicensees) have contributed to the breach or default giving rise to KHK’s
termination of the KHK Agreement, AVEO shall have the right to terminate this
Agreement in its entirety upon written notice to ASTELLAS and the effects of
termination set forth in Section 15.5 shall apply, except that, if requested by
AVEO, ASTELLAS shall (and shall require its Affiliates and Sublicensees to)
grant the rights, and perform the activities, set forth in Section 15.5(c)
(Transition Assistance), 15.5(d) (License Grant; Patent and Know-How
Assignment), 15.5(e) (Trademark License), 15.5(f) (Regulatory Filings), 15.5(g)
(Data), and 15.5(j) (Packaging and Labeling) directly to KHK.

9.4 ASTELLAS License Grants. Subject to the terms and conditions of this
Agreement:

(a) ASTELLAS hereby grants to AVEO a non-exclusive, royalty-free license under
the ASTELLAS Product IP: (i) to Develop, use, sell, offer for sale, import and
otherwise Commercialize Licensed Compounds, Licensed Products and Licensed
Product Biomarkers in the Field for the JDCT; (ii) to make, have made and use
Licensed Compounds, Licensed Products and Licensed Product Biomarkers anywhere
in the Territory for purposes of the activities described in clauses (i) or
(iii); and (iii) to conduct clinical trials of Licensed Compounds, Licensed
Products and Licensed Product Biomarkers anywhere in the Royalty-Bearing
Territory to obtain data to support any NDA for Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in the JDCT for applications within the
Field.

(b) ASTELLAS hereby grants to AVEO a non-exclusive, royalty-free license under
the ASTELLAS Product IP, solely for sublicense to KHK under the KHK Agreement
and not for use by AVEO (or its Affiliates or Sublicensees) under this
Agreement: (i) to research, develop, use, sell, offer for sale, and import
Licensed Compounds, Licensed Products and Licensed Product Biomarkers in the KHK
Territory for the Field and worldwide outside the Field; (ii) to make, have made
and use Licensed Compounds, Licensed Products and Licensed Product Biomarkers
anywhere in the world for purposes of the activities described in clauses (i) or
(iii); and (iii) subject to Section 3.3(a), to clinically test Licensed
Compounds, Licensed Products and Licensed Product Biomarkers anywhere in the
world to obtain data to support any NDA for Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in the KHK Territory for applications
within the Field and worldwide for applications outside the Field.

(c) Except as otherwise expressly set forth in Section 9.5, the licenses granted
to AVEO under this Section 9.4 shall otherwise be non-assignable and
non-transferable (except as part of assigning this Agreement pursuant to
Section 17.7).

9.5 Sublicensing by AVEO.

(a) The licenses granted to AVEO in Section 9.4(a) shall be sublicenseable to
AVEO’s Affiliates. Except with respect to Manufacturing rights under
Section 9.4(a)(ii), AVEO shall not have the right to grant sublicenses to any
Third Parties under the license granted to AVEO under Section 9.4(a) with
respect to the JDCT, or any country in the JDCT. AVEO shall remain responsible
for each of its and its Affiliates’ Sublicensees’ compliance with the

 

64



--------------------------------------------------------------------------------

applicable terms and conditions of this Agreement, and any breach thereof by any
such Sublicensee shall be deemed a breach of this Agreement by AVEO.

(b) The licenses granted to AVEO in Section 9.4(b) shall be sublicenseable
solely to KHK as provided in Section 9.4(b).

9.6 Exclusivity Commitment.

(a) During the term of this Agreement, neither ASTELLAS and its Owned Affiliates
(as defined below), nor AVEO and its Owned Affiliates, shall Commercialize any
product that has the [**] (as defined below) for any oncology Indication
(except, with respect to ASTELLAS and its Owned Affiliates, for [**]
hematological cancer) for the Licensed Territory. Notwithstanding any provisions
of this Agreement to the contrary, ASTELLAS and its Owned Affiliates and AVEO
and its Owned Affiliates may commercialize any products (other than the Licensed
Product under this Agreement) in the RBT on a country-by-country basis after the
Royalty Term has expired in such country, and any product (other than Licensed
Product under this Agreement) in the JDCT after all Valid Claims have expired in
the JDCT.

(b) As used in this Section 9.6:

(i) “Owned Affiliate” of a Party means any person, corporation, joint venture or
business entity (A) as to which such Party is the beneficial owner of at least
fifty percent (50%) of the voting share capital, or (B) that such Party has the
ability to control the policies of (or to control the hiring and firing of the
management who determine the policies of) through a voting agreement or other
contract.

(ii) “[**]” shall mean any product or program that is an [**].

(iii) “[**]” shall mean any product or program that is not a [**].

(iv) “[**]” shall mean:

(A) with respect to any [**] that is Controlled by ASTELLAS or its Affiliates as
of the Effective Date or that is discovered by ASTELLAS or its Affiliates
internally after the Effective Date, a [**] shall mean (1) [**];

(B) with respect to any [**] that is Controlled by ASTELLAS or its Affiliates as
of the Effective Date or that is discovered by ASTELLAS or its Affiliates
internally after the Effective Date, a [**] shall mean (1) [**];

(C) with respect to any [**] in-licensed or acquired by ASTELLAS or its
Affiliates from a Third Party after the Effective Date, a [**] shall mean
(1) [**]; or

(D) with respect to any [**] in-licensed or acquired by ASTELLAS or its
Affiliates from a Third Party after the Effective Date, a [**] shall mean the
[**].

 

65



--------------------------------------------------------------------------------

9.7 Use of Patents and Know-How. Each Party hereby covenants that it (and its
Affiliates and Sublicensees, as applicable) shall not practice the Patents or
Know-How licensed to such Party hereunder outside the scope of the licenses to
such Party under this Agreement, except to the extent permitted by, and in
accordance with, this Agreement.

9.8 Reservation of Rights. No right, title or interest is granted by either
Party whether expressly or by implication to or under any Patents or Know-How,
other than those rights and licenses expressly granted in this Agreement. Each
Party reserves to itself all rights not expressly granted under this Agreement.
This Agreement shall not be deemed to restrict a Party from exploiting any of
its rights not expressly granted to the other Party under this Agreement except
as provided in Section 9.6.

9.9 Third-Party Technology. Neither AVEO nor ASTELLAS shall in-license any
intellectual property that contains subject matter relevant to any Licensed
Compound, Licensed Product or Licensed Product Biomarker without first
conferring with the other Party and, if requested by AVEO, with KHK, as to the
application of the intellectual property being licensed. If requested by the
other Party or by KHK, as applicable, the licensing Party shall use good faith
efforts to include in such in-licenses the ability to sublicense such
intellectual property to be sublicensed to the other Party and to KHK, as
applicable, on a pass-through basis for use in the JDCT or the Royalty-Bearing
Territory (if the requesting Party is ASTELLAS), the JDCT (if the requesting
party is AVEO), or the KHK Territory (if the requesting party is KHK) throughout
the same scope as set forth in Section 9.1 (with respect to ASTELLAS),
Section 9.4(a) (with respect to AVEO), and Section 9.4(b) (with respect to KHK),
as applicable.

9.10 Technology Sublicensed from Third Parties. The licenses granted under this
Article 9, to the extent they include (or come to include) sublicenses under
Patents or Know-How of a Third Party, shall be subject to the terms and
conditions of the agreement governing the license under which the sublicense is
granted. Without limiting the generality of Section 9.3, if a good faith dispute
between a Third Party (including KHK) and the Party that entered into a license
with such Third Party arises about the interpretation of any provision of the
agreement governing such Third Party license (including the KHK Agreement), the
other Party shall use its Commercially Reasonable Efforts to ensure that its
actions, if any, under this Agreement do not detrimentally affect the ability of
the allegedly breaching Party to contest the interpretation advanced by such
Third Party; provided, however, that in no event shall the obligation to
exercise such Commercially Reasonable Efforts require such Party to waive any
rights granted to it under this Agreement or otherwise available to it at law or
in equity.

9.11 Cross-Territory Sales.

(a) The Parties recognize that it is possible that:

(i) Licensed Products originally sold by API (or its Affiliate, Sublicensee or
Distributor) in the Royalty-Bearing Territory may be imported and resold in the
JDCT, to AVEO’s detriment in that this would diminish sales of Licensed Products
by AVEO US or APEL (and their respective Affiliates, Sublicensees and
Distributors) in the JDCT;

 

66



--------------------------------------------------------------------------------

(ii) Licensed Products sold by or under authority of AVEO (or its Affiliates,
Sublicensees or Distributors) in the JDCT may be imported and resold in the
Royalty-Bearing Territory, to API’s detriment in that this would diminish sales
of Licensed Products by API (and its Affiliates, Sublicensees and Distributors)
in the Royalty-Bearing Territory; or

(iii) Licensed Products originally sold by AVEO or ASTELLAS (or their respective
Affiliates, Sublicensees or Distributors) in the Licensed Territory may be
imported and resold in the KHK Territory, to KHK’s detriment in that this would
diminish sales of Licensed Products by KHK (and its Affiliates, Sublicensees and
Distributors) in the KHK Territory; or

(iv) Licensed Products originally sold by KHK (or its Affiliate, Sublicensee or
Distributor) in the KHK Territory may be imported and resold in the Licensed
Territory, to ASTELLAS and AVEO’s detriment in that this would diminish sales of
Licensed Products by AVEO US OR APEL (and their respective Affiliates,
Sublicensees and Distributors) in the JDCT or by API (and its Affiliates,
Sublicensees and Distributors) in the Royalty-Bearing Territory.

(b) ASTELLAS and AVEO shall take legally permissible and reasonable measures (in
the opinion of their respective legal counsel) to prevent any such sales, to the
full extent permitted by Applicable Law. This shall include that, as required
under Section 4.12 and Section 4.13 of the KHK Agreement, each of ASTELLAS and
AVEO shall (i) label Licensed Products to be sold by such Party as being for
sale within the Licensed Territory (or a country thereof, as applicable), and
(ii) refrain from selling Licensed Products to any entity such Party has reason
to believe will resell quantities of Licensed Product in the KHK Territory. If,
despite taking such reasonable measures, cross-territory resales between the
Licensed Territory and the KHK Territory nevertheless occur, the Parties, as
their sole remedy, shall discuss with each other and, if requested by either
Party, together with KHK, in good faith and mutually agree on an equitable
mechanism to compensate the party losing sales in the JDCT, the Royalty-Bearing
Territory or the KHK Territory, as applicable.

(c) If cross-Territory resales nevertheless occur within the Licensed Territory,
the Parties shall discuss with each other in good faith and mutually agree on an
equitable mechanism to compensate the other Party losing sales in the JDCT or
the Royalty-Bearing Territory, as applicable.

9.12 Inventions by Service Providers.

(a) From all contractors performing services in connection with the Development,
Manufacturing or Commercialization of Licensed Compounds, Licensed Products or
Licensed Product Biomarkers hereunder (excluding Sublicensees who will be
entitled to sell the Licensed Product for their own account), AVEO shall
(i) obtain the royalty-free right of access and use by API and its Sublicensees
(including further sublicenses by such Sublicensees) to Clinical Regulatory
Filings and Safety Data developed by any such contractors as well as all
underlying original data and documentation as described in Section 3.5, for
purposes of Development and Commercialization of Licensed Products and Licensed
Product Biomarkers in

 

67



--------------------------------------------------------------------------------

the Field in the Licensed Territory under this Agreement, and (ii) obtain the
royalty-free right to grant to API non-exclusive sublicenses (including the
right of API to grant further sublicenses, and further sublicenses by such
Sublicensees), having at least the same scope as the license granted to API in
Section 9.1, under the Patents and Know-How developed by such contractors in the
course of conducting activities with respect to Licensed Compounds, Licensed
Products or Licensed Product Biomarkers that if claiming an invention invented
by AVEO or Know-How owned or Controlled by AVEO would be AVEO Product Inventions
or AVEO Know-How. ASTELLAS acknowledges that KHK is subject to similar
obligations to AVEO under Section 4.14(b) of the KHK Agreement and that, subject
to consultation with ASTELLAS and JSC oversight, AVEO shall use Commercially
Reasonable Efforts to enforce such obligations against KHK if KHK fails to
comply with such obligations. Information provided by an AVEO or KHK contractor
(or of an AVEO or KHK contractor provided by AVEO or KHK) to ASTELLAS and its
Sublicensees under this Section 9.12(a) shall be the Confidential Information of
AVEO.

(b) From all contractors performing services in connection with the Development,
Manufacturing or Commercialization of Licensed Compounds, Licensed Products or
Licensed Product Biomarkers hereunder (excluding Sublicensees who will be
entitled to sell the Licensed Product for their own account), ASTELLAS shall
(i) obtain the royalty-free right of access and use by AVEO and KHK, and their
respective Affiliates and Sublicensees (including further sublicenses by such
Sublicensees), to Clinical Regulatory Filings and Safety Data developed by any
such contractors, as well as all underlying original data and documentation as
described in Section 3.5, for purposes of development, manufacturing and
commercialization of Licensed Products and Licensed Product Biomarkers in the
Field in the Licensed Territory (and the KHK Territory, as it relates to the
rights granted to KHK); and (ii) obtain the royalty-free right to grant to AVEO
and to KHK non-exclusive sublicenses (including the right of AVEO and KHK to
grant further sublicenses, and further sublicenses by such sublicensees), having
at least the same scope as the license granted to AVEO in Section 9.4(a) and the
sublicense granted to KHK in Section 9.4(b), under the Patents and Know-How
developed by such contractors in the course of conducting activities with
respect to Licensed Compounds, Licensed Products or Licensed Product Biomarkers
that if claiming an invention invented by ASTELLAS or Know-How owned or
Controlled by ASTELLAS would be ASTELLAS Product Inventions or ASTELLAS
Know-How. Information provided by an ASTELLAS contractor (or of an ASTELLAS
contractor provided by ASTELLAS) to AVEO (including for access and use by KHK)
and its Sublicensees under this Section 9.12(b) shall be the Confidential
Information of ASTELLAS.

9.13 No Implied Licenses. Except as otherwise explicitly set forth in this
Agreement, neither Party grants under its intellectual property (including
Patents) any license, express or implied, to the other Party.

9.14 Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by either Party to the other are and shall be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(52) of the Bankruptcy Code.
Each Party agrees that the other Party, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the

 

68



--------------------------------------------------------------------------------

Bankruptcy Code. Without limiting the foregoing, the Parties further agree that
if a bankruptcy proceeding is commenced by or against one Party (the “Debtor”)
then, in the event the Debtor rejects this Agreement pursuant to Section 365 of
the Bankruptcy Code or otherwise Applicable Law and the other Party elects to
retain its rights hereunder pursuant to Section 365(n) of the Bankruptcy Code or
otherwise Applicable Law, the other Party shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property. The Parties further
agree, without limiting the foregoing, that unless and until the Debtor rejects
this Agreement pursuant to Applicable Law, the Debtor shall perform all of its
obligations hereunder or immediately provide to the other Party a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and the same, if not
already in the other Party’s possession; provided, however, that upon assumption
of this Agreement by the Debtor pursuant to Section 365 of the Bankruptcy Code
or otherwise Applicable Law, the other Party shall promptly return all such
tangible materials, intellectual property and embodiments thereof that have been
provided to it solely as a result of this Section 9.14.

ARTICLE 10

COMPENSATION

10.1 Up-Front Payment. Within ten (10) Business Days after the Effective Date,
API shall pay AVEO a one-time, upfront payment of Seventy Five Million U.S.
Dollars (US$75,000,000). Such amount shall be non-refundable and shall not be
creditable against any other amount due hereunder.

10.2 Research Funding. Within ten (10) Business Days after the Effective Date,
API shall pay AVEO a one-time payment of Fifty Million U.S. Dollars
(US$50,000,000) for research and development funding for the Development of
Licensed Products and Licensed Product Biomarkers. Such amount shall be
non-refundable and shall not be creditable against any other amount due
hereunder.

10.3 JDCT Profit Share; Quarterly Reconciliations. N.A. Pre-Tax Profit or Loss
shall be allocated fifty percent (50%) to each of AVEO US and AUS, and EU
Pre-Tax Profit or Loss shall be allocated fifty percent (50%) to each of AVEO UK
and APEL, such that ASTELLAS and AVEO shall each share fifty percent (50%) of
Pre-Tax Profit or Loss with respect to each Profit-Share Product until such
Profit-Share Product is permanently discontinued or no longer sold in North
America or Europe, as applicable. Pre-Tax Profit or Loss shall be calculated in
accordance with Exhibit H. The Parties shall conduct a quarterly reconciliation
of Pre-Tax Profit or Loss in accordance with Exhibit H.

10.4 Development and Approval Milestone Payments for Licensed Products. API
shall pay AVEO the following one-time milestone payments upon the first
achievement of each milestone event indicated below (whether achieved by or on
behalf of AVEO, API or their respective Affiliates or Sublicensees) with respect
to the first Licensed Product to achieve such milestone event, on an
Indication-by-Indication basis, as set forth below:

 

69



--------------------------------------------------------------------------------

    

Milestone Event

   Milestone Payments
(in U.S. Dollars)  

(a)

  

[**]

     

[**]

   $ [ **]    

[**]

   $ [ **]    

[**]

   $ [ **]    

[**]

   $ [ **] 

(b)

  

[**]

     

[**]

   $ [ **]    

[**]

   $ [ **]    

[**]

   $ [ **]    

[**]

   $ [ **]    

[**]

   $ [ **] 

(c)

  

[**]

     

[**]

   $ [ **]    

[**]

   $ [ **]    

[**]

   $ [ **] 

(d)

  

[**]

     

[**]

   $ [ **]    

[**]

   $ [ **]    

[**]

   $ [ **] 

(e)

  

For each Indication other than the Indications specified in clauses (a), (b),
(c) and (d) above (each, an “Additional Indication”) (e.g., [**]), up to [**]
Additional Indications:

     

[**]

   $ [ **]    

[**]

   $ [ **]    

[**]

   $ [ **] 

Each milestone payment by API to AVEO pursuant to clauses (a), (b), (c) and
(d) above shall be payable only once with respect to the first achievement of
the milestone by a Licensed Product. Each milestone payment by API to AVEO
pursuant to clause (e) above shall be payable up to [**] times (i.e., upon the
first achievement of such milestone with respect to up to [**] Additional
Indications). Each of the foregoing milestone payments shall be nonrefundable
and non-creditable against any other payments due hereunder.

For the avoidance of doubt, for purposes of determining whether any of the
milestones set forth in the table above has been achieved with respect to [**],
as applicable, need not include [**].

For purposes of clarity, API shall pay AVEO (if not previously paid by API)
(1) the milestone amount corresponding to the achievement of the [**] milestone
event in subclause (b)(i) above upon the achievement of the milestone event in
subclause (b)(ii) or (b)(iii) above, (2) the

 

70



--------------------------------------------------------------------------------

milestone amount corresponding to the achievement of the [**] milestone event in
subclause (c)(i) above upon the achievement of the milestone event in subclause
(c)(ii) above, (3) the milestone amount corresponding to the achievement of the
[**] milestone event in subclause (d)(i) above upon the achievement of the
milestone event in subclause (d)(ii) above, and (4) the milestone amount
corresponding to the achievement of the [**] milestone event in subclause (e)(i)
above upon the achievement of the milestone event in subclause (e)(ii) above.

Each milestone payment under this Section 10.4 shall be made by API within
thirty (30) days after the achievement of the applicable milestone by API or any
of its Affiliates or Sublicensees or, if achievement of such milestone is within
the control of AVEO or any of its Affiliates or Sublicensees, within thirty
(30) days following API’s receipt of written notice of the achievement or such
milestone.

10.5 JDCT Milestones for Licensed Product Biomarkers. In addition to the
milestones set forth in Section 10.4 above, API shall pay AVEO the following
milestone payments upon the achievement of each milestone event indicated below
(whether achieved by or on behalf of AVEO, API or their respective Affiliates or
Sublicensees):

(a) API shall pay AVEO an additional [**] U.S. Dollars (US$[**]) upon [**]; and

(b) API shall pay AVEO an additional [**] U.S. Dollars (US$[**]) for each [**].

Each milestone payment by API to AVEO pursuant to clause (a) above shall be
payable multiple times, with respect to the [**]. Each milestone payment by API
to AVEO pursuant to clause (b) above shall be payable multiple times, with
respect to each [**]. Each of the foregoing milestone payments shall be
nonrefundable and non-creditable against any other payments due hereunder.

Each milestone payment under this Section 10.5 shall be made by API within
thirty (30) days after the achievement of the applicable milestone by API or any
of its Affiliates or Sublicensees or, if achievement of such milestone is within
the control of AVEO or any of its Affiliates or Sublicensees, within thirty
(30) days following API’s receipt of written notice of the achievement of such
milestone.

10.6 Sales Milestones for the Licensed Territory. As to each of the sales
milestones set forth below, API shall pay AVEO each of the one-time (for all
Licensed Products and Licensed Product Biomarkers for all Indications, in
aggregate), non-refundable, non-creditable sales milestone payments indicated
below upon the first achievement of the sales milestone events set forth below.

 

71



--------------------------------------------------------------------------------

Sales Milestone Event

  

Milestone Payment
(in U.S. dollars)

Aggregate Net Sales in the Licensed Territory of $[**] over any period of four
(4) consecutive calendar quarters

   $    [**]

Aggregate Net Sales in the Licensed Territory of $[**] over any period of four
(4) consecutive calendar quarters

   $    [**]

Aggregate Net Sales in the Licensed Territory of $[**] over any period of four
(4) consecutive calendar quarters

   $    [**]

Aggregate Net Sales in the Licensed Territory of $[**] over any period of four
(4) consecutive calendar quarters

   $    [**]

Aggregate Net Sales in the Licensed Territory of $[**] over any period of four
(4) consecutive calendar quarters

   $    [**]

Aggregate Net Sales in the Licensed Territory of $[**] over any period of four
(4) consecutive calendar quarters

   $    [**]

Aggregate Net Sales in the Licensed Territory of $[**] over any period of four
(4) consecutive calendar quarters

   $    [**]

API shall pay AVEO the corresponding sales milestone payments within thirty
(30) days following receipt of invoice from AVEO for such amount.

If a sales milestone payment set forth above in this Section 10.6 is earned
based on aggregate Net Sales in the Licensed Territory over a period that is
shorter in duration than four (4) consecutive calendar quarters, such payment
shall become due and payable after the end of the earliest calendar quarter in
which Net Sales sufficient to satisfy the applicable sales milestone event
conditions were made. If more than one sales milestone event is achieved over
the same consecutive four (4) calendar quarter period, then API shall pay all
such sales milestone payments in accordance with this Section.

10.7 Royalty Payments. API shall pay AVEO royalties on Net Sales of
Royalty-Bearing Products in the Royalty-Bearing Territory at the following rates
with respect to all aggregate annual (calendar year) Net Sales achieved by API,
its Affiliates and Sublicensees during the applicable Royalty Term (determined
on a country-by-country and Licensed Product-by-Licensed Product basis in
accordance with Section 10.10 below):

 

72



--------------------------------------------------------------------------------

Annual Net Sales Level in the Royalty-Bearing Territory

  

Royalty Rate
(Percentage
of Net Sales)

Level 1: That portion of Net Sales in a given calendar year that is [**] U.S.
dollars (US$[**]) or less.

   [**] percent ([**]%)

Level 2: That portion of Net Sales in a given calendar year between [**] U.S.
dollars (US$[**]) and [**] U.S. dollars (US$[**]).

   [**] percent ([**]%)

Level 3: That portion of Net Sales in a given calendar year that is greater than
or equal to [**] U.S. dollars (US$[**]).

   [**] percent ([**]%)

10.8 Third Party Payments – General Case.

(a) Payments to KHK. As between the Parties, AVEO shall remain responsible for
any and all amounts payable to KHK under the KHK Agreement, provided that any
amounts due to KHK under the KHK Agreement on account of regulatory milestones
associated with North America and any royalties associated with sales of
Licensed Products in North America shall be deducted for purposes of calculating
N.A. Pre-Tax Profit or Loss.

(b) Payments to Third Parties (Excluding KHK) in JDCT. Subject to Section 9.9,
if either Party is required to pay to a Third Party (excluding KHK) any amounts
to Develop, Manufacture or Commercialize a Licensed Compound, Licensed Product
or Licensed Product Biomarker in the Field for the JDCT under a license with
such Third Party, then such amounts shall be shared equally by the Parties as
Third Party Blocking IP Costs in the calculation of Pre-Tax Profit or Loss;
provided that the Parties have mutually agreed to the terms pursuant to which
such Party shall obtain such a license from such Third Party under Patents or
Know-How owned or controlled by such Third Party that Covers such Licensed
Compound, Licensed Product or Licensed Product Biomarker, or the Manufacture,
use, sale or importation thereof.

(c) Payments to Third Parties (Excluding KHK) in Royalty-Bearing Territory.
Subject to Section 9.9 and except as otherwise set forth in Section 10.9, API
shall be responsible for obtaining any rights from Third Parties (excluding KHK)
necessary to Develop, Manufacture (to the extent that API is responsible for
performing packaging and labeling hereunder) or Commercialize any Licensed
Compound, Licensed Product or Licensed Product Biomarker in the Field for the
Royalty-Bearing Territory. If API is required to pay to any such Third Party
royalties to Develop, Manufacture or Commercialize such Licensed Compound,
Licensed Product or Licensed Product Biomarker in the Field for the
Royalty-Bearing Territory under such license (including royalties which API may
be required to pay to a Third Party under Section 10.9(a)(iii)), then API shall
be entitled to credit against royalties payable to AVEO under Section 10.7 each
quarter hereunder an amount equal to [**] percent ([**]%) of the royalties paid
by API to such Third Party for such quarter. However, in no event shall
royalties payable to

 

73



--------------------------------------------------------------------------------

AVEO hereunder in respect of any calendar quarter be reduced by more than [**]
percent [**]%) thereof.

10.9 Third Party Payments – Specific Case.

(a) If it becomes necessary for either Party or their respective Affiliates or
Sublicensees to access patent rights claiming priority from [**] in order to
make, use or sell a Licensed Product in the Licensed Territory (i.e., if it
issues and covers the Licensed Product actually being commercialized, and
withstands any challenge KHK or AVEO may choose to bring), then:

(i) ASTELLAS acknowledges that KHK will be responsible, [**], for taking a
license thereunder (on an exclusive or non-exclusive basis) or another similar
right (such as a covenant not to sue) and for sublicensing (or otherwise
transferring such license to AVEO and/or ASTELLAS and their respective
Affiliates or Sublicensees) in accordance with the terms of the KHK Agreement.
Subject to consultation with ASTELLAS and JSC oversight, AVEO shall use
Commercially Reasonable Efforts to enforce the provisions of Section 5.6 of the
KHK Agreement against KHK if KHK fails to comply with aforementioned obligations
under the KHK Agreement;

(ii) the Parties shall be jointly responsible for, and shall share equally as a
Third Party Blocking IP Cost in the calculation of Pre-Tax Profit or Loss, any
excess costs and expenses associated with such license or sublicense (i.e.,
costs and expenses that are not covered by KHK) to the extent that the rights
obtained by KHK and sublicensed to either Party are necessary to Develop,
Manufacture or Commercialize Profit-Share Products for use or sale in the JDCT,
provided that ASTELLAS shall not have any obligation to pay such Third Party
Blocking IP Cost if ASTELLAS has no opportunity to discuss, review or approve
aforementioned rights obtained by KHK; and

(iii) API shall be solely responsible for any excess costs and expenses
associated with such license or sublicense (i.e., costs and expenses that are
not covered by KHK) to the extent that the rights obtained by KHK and
sublicensed to API are necessary to Develop, Manufacture or Commercialize
Royalty-Bearing Products for use or sale in the Royalty-Bearing Territory,
subject to Section 10.8(c) above, provided that API shall not have any
obligation to pay such costs and expenses if API has no opportunity to discuss,
review or approve aforementioned rights obtained by KHK.

(b) To the extent that AVEO is notified by KHK of KHK’s intent to commence any
formal challenge to any such patents, AVEO will notify ASTELLAS and the Parties
shall reasonably cooperate with each other and with KHK to discuss and seek to
reach a common understanding whether such challenge would be likely to have a
material adverse effect on AVEO’s or ASTELLAS’s (or their respective Affiliates’
or Sublicensees’) ability to commercialize the Licensed Product in the Licensed
Territory and the most sensible course of action weighing the relevant
probabilities, costs and benefits.

 

74



--------------------------------------------------------------------------------

10.10 Royalty Term. “Royalty Term” means, on a Licensed Product-by-Licensed
Product and country-by-country basis, the time from the first post-Marketing
Approval sale of such Licensed Product in such country in the Royalty-Bearing
Territory until the later to occur of:

(a) the expiration of the last Valid Claim claiming or Covering the composition
of the Licensed Product in the country in which such Licensed Product is sold;

(b) the expiration of the last Valid Claim claiming or Covering the use of the
Licensed Product in the country in which such Licensed Product is sold (but only
for so long as no Generic Competition exists in such country); or

(c) twelve (12) years after the first post-Marketing Approval sale of such
Licensed Product in such country.

10.11 Combination Products. If API or its Affiliate or Sublicensee sells any
Licensed Product in the Royalty-Bearing Territory as a combination product
containing one or more active ingredients in addition to a Licensed Compound
(which may be either combined in a single formulation or bundled with separate
formulations) (“Combination Product”), Net Sales for such Combination Product
shall be calculated by multiplying actual Net Sales of such Combination Product
by the fraction A/(A+B) where A is the invoice price of the Licensed Compound
thereof if sold separately, and B is the total invoice price of any other active
ingredient or ingredients in the combination, if sold separately. If, on a
country-by-country basis, the other active ingredient or ingredients in the
combination are not sold separately in such country, Net Sales for the purpose
of determining royalties of the Combination Product shall be calculated by
multiplying actual Net Sales of such Combination Product by the fraction A/C
where A is the invoice price of the Licensed Product if sold separately, and C
is the invoice price of the Combination Product. If, on a country-by-country
basis, neither the Licensed Compound nor the other active ingredient or
ingredients of the Combination Product is sold separately in such country, or
the mechanics provided above are otherwise inapplicable, Net Sales for the
purposes of determining royalties of the Combination Product shall be determined
by the Parties in good faith, based on the relative fair market values of the
different active ingredients and in accordance with standard and customary
practice if any, and in looking in particular to the relative list prices in
other countries if available. If the immediately preceding sentence applies, API
shall in good faith propose to AVEO a Net Sales allocation for such Combination
Product based on the principles set forth in the immediately preceding sentence,
such other Party shall in good faith consider such proposal, and the Parties
shall seek to reach agreement on such allocation. If the Parties are unable to
reach such agreement within sixty (60) days of API’s proposal, then the matter
shall be referred for non-binding resolution to a mutually agreeable individual
(not affiliated with either Party) having expertise in the research,
development, marketing and sales of similar pharmaceutical products (including
experience in pricing and reimbursement), such resolution to occur within sixty
(60) days after such referral. Such individual shall be instructed to determine
the Net Sales allocation for such Combination Product using the following
standard: the allocation shall be made based on the relative fair market value
contribution made by each of the different active ingredients contained in such
Combination Product to its overall sales price, determined in accordance with
standard customary practice (if

 

75



--------------------------------------------------------------------------------

any), and looking in particular to the relative list prices in other countries,
if available (the “Standard”). If either Party disagrees with the conclusions of
such individual, then such Party shall refer the matter for resolution in
accordance with Article 16. The standard to be applied in any arbitration of
this allocation under Article 16 shall be the Standard (defined above in this
Section 10.11).

10.12 Quarterly Payment Timings. All royalties due under Section 10.7 shall be
paid quarterly, on a country-by-country basis, within [**] days after the end of
the relevant calendar quarter for which royalties are due.

10.13 Royalty Payment Reports.

(a) Preliminary Reports. Within ten (10) days after the end of each calendar
quarter (commencing with the first calendar quarter after commercial launch in
the Royalty-Bearing Territory), API shall provide to AVEO a preliminary written
report stating:

(i) Actual gross sales and deductions in the RBT for the first two (2) months of
such calendar quarter, including:

(A) a statement of the amount of gross sales of Royalty-Bearing Products in the
RBT during such two (2) month period;

(B) an itemized calculation of Net Sales (1) in the RBT as a whole and (2) on a
country-by-country basis, showing for both (1) and (2) deductions provided for
in the definition of “Net Sales” during such two (2) month period; and

(C) a calculation of the amount of royalty payment due on such Net Sales for
such two (2) month period, less any amounts already remitted in accordance with
Section 10.12 hereof; and

(ii) API’s good faith estimate of gross sales and deductions in the RBT for the
last month of such calendar quarter, for financial reporting purposes.

(b) Final Reports. Within thirty (30) days after the end of each calendar
quarter, API shall provide to AVEO a final written report stating:

(i) a statement of the amount of gross sales of Royalty-Bearing Products in the
Royalty-Bearing Territory during such calendar quarter;

(ii) an itemized calculation of Net Sales (A) in the Royalty-Bearing Territory
as a whole and (B) on a country-by-country basis, showing for both (A) and
(B) deductions provided for in the definition of “Net Sales” during such
calendar quarter; and

(iii) a calculation of the amount of royalty payment due on such Net Sales for
such calendar quarter less any amounts already remitted in accordance with
Section 10.12 hereof.

 

76



--------------------------------------------------------------------------------

(c) Certain Requirements. Each report shall provide the information required on
a country-by-country and Royalty-Bearing Product-by-Royalty-Bearing Product
basis. Without limiting the generality of the foregoing, API shall require its
Affiliates and Sublicensees to account for its Net Sales and to provide such
reports with respect thereto as if such sales were made by API.

10.14 Payment Method. Except as otherwise provided in Section 10.17 regarding
blocked currency, all payments due under this Agreement to a Party hereunder
shall be made by bank wire transfer in immediately available funds to an account
designated by such Party. All payments hereunder shall be made in the legal
currency of the United States of America, and all references to “$” or “dollars”
shall refer to United States dollars (i.e., the legal currency of the United
States).

10.15 No Credits or Refunds. Except as otherwise explicitly stated in this
Agreement, all payments to a Party hereunder shall be noncreditable and
nonrefundable, except only to the extent that an audit conducted pursuant to
Section 10.20 below confirms that a Party had overpaid amounts to the other
Party, in which case such overpaid Party shall refund to the other Party the
amount of such overpayment within thirty (30) days of receipt of an invoice
therefor.

10.16 Taxes. The Party making a payment hereunder or otherwise incurring an
obligation to withhold tax in respect of income allocable hereunder (the “Payor
Party”) shall be responsible for and may withhold from payments made to the
other Party (the “Payee Party”) under this Agreement any taxes required to be
withheld by such Payor Party under Applicable Law. Any withholding taxes
required to be paid by a Party with respect to income allocable to the other
Party shall be remitted to the proper tax authorities at such time and in such
manner as required by Applicable Law and, except as otherwise provided below,
shall reduce the amounts otherwise payable to such other Party hereunder. If the
amount of such taxes exceeds the amounts otherwise payable to such other Party
hereunder, such other Party shall reimburse the first Party within ten (10) days
of written demand therefor. If Payor Party is required to deduct and withhold
taxes on any payment or income allocable to Payee Party and such withholding
obligation arises as a result of any action by Payor Party that has the effect
of modifying the tax treatment of the Parties (including any assignment or
sublicense, or any failure on the part of Payor Party to comply with Applicable
Law or filing or record retention requirements) (a “Withholding Tax Action”),
then the sum payable by Payor Party (in respect of which such deduction or
withholding is required to be made) shall be increased to the extent necessary
to ensure that Payee Party actually receives the sum that it would have received
had no such Withholding Tax Action occurred; provided, however, that no such
increase shall apply to the extent such increase would have resulted (a) from a
change in Applicable Law increasing the applicable withholding tax rate, which
change occurs after the Effective Date, (b) in circumstances where actions or
inactions of Payee Party or any of its Affiliates cause a change in the
applicable withholding tax rate, for example, the failure of Payee Party to
timely provide to Payor Party the appropriate treaty forms and the certificate
of residence necessary for Payor Party to withhold at a more favorable rate or
the assignment by Payee Party to an Affiliate or Third Party of the right to
receive any payments hereunder or (c) from the failure of Payee Party to meet a
limitation of benefits provision of the applicable tax treaty. Payor Party shall
provide

 

77



--------------------------------------------------------------------------------

to Payee Party evidence of the payment to the proper tax authorities of any
taxes withheld or paid on behalf of Payee Party. For purposes of clarity, the
Parties acknowledge that (x) with respect to N.A. Pre-Tax Profit or Loss, the
relationship between AVEO US and AUS shall be considered a partnership for U.S.
tax purposes, and that, as between the Parties, AVEO US shall be responsible for
any filings required to be made in the U.S. in connection with such partnership,
and (y) with respect to EU Pre-Tax Profit or Loss, the relationship between AVEO
UK and APEL shall be considered a partnership for U.K. tax purposes, and that,
as between the Parties, APEL shall be responsible for any filings required to be
made in the U.K. in connection with such partnership.

10.17 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties and any other amounts accrued in
that country shall be paid to the payee Party in the country in local currency
by deposit in a local bank designated by such payee Party, unless the Parties
otherwise agree.

10.18 Sublicenses. If either Party grants any sublicenses in the Licensed
Territory under this Agreement, such sublicenses shall include an obligation for
the Sublicensee to (a) maintain records adequate to document and verify the
proper consideration (including royalties) to be paid to the licensor Party;
(b) provide reports with each payment to the licensor Party sufficient to allow
such verification; and (c) allow the licensor Party to conduct an audit as
requested by the other Party to verify the proper payment of royalties,
milestones and such Party’s share of Pre-Tax Profit or Loss, if applicable (such
audit right is not required to be any stronger than that of Section 10.20).

10.19 Foreign Exchange. All payments to be made by one Party to the other Party
under this Agreement shall be made in United States Dollars and may be paid by
bank wire transfer in immediately available funds to such bank account in the
United States as may be designated in writing by the Payee Party from time to
time. In the case of sales or expenses outside the United States, the rate of
exchange to be used in computing the amount of currency equivalent in United
States Dollars shall be made using the average of the exchange rates for the
purchase and sale of U.S. dollars, as published in Oanda.com for the last
Business Day of the calendar quarter to which such payment pertains. With any
payment in relation to which a currency conversion is performed to calculate the
amount of payment due, the Payor Party shall provide to the Payee Party a true,
accurate and complete copy of the Oanda.com exchange rates used in the
calculation.

10.20 Records; Inspection.

(a) Each Party (the “Auditee”) shall keep and ensure that its Affiliates keep
complete and accurate records of its Development, Manufacturing and/or
Commercialization activities, as applicable, including sales and other
dispositions (including use in clinical trials, or provision on a compassionate
use basis or as marketing samples) of the Licensed Products and Licensed Product
Biomarkers, including all such records that may be necessary for the purposes of
calculating all payments due to the other Party (the “Auditing Party”) under
this Agreement. The Auditee shall make such records available for inspection by
an accounting firm selected by the other Party (the “Auditor”) under
Section 10.20(c) at the Auditee’s or its Affiliates premises

 

78



--------------------------------------------------------------------------------

where the relevant records are stored on reasonable notice during regular
business hours (in accordance with the remaining provisions of this
Section 10.20) no more than once in any calendar year.

(b) Upon timely request and at least thirty (30) Business Day’s prior written
notice from the other Party, the Auditor shall be permitted to conduct such
audit during regular business hours in such a manner as to not unnecessarily
interfere with Auditee’s or its Affiliates’ normal business activities. Such
audit shall be limited to results in any period that has not previously been
audited under this Section 10.20, not to exceed [**] years prior to the audit
notification.

(c) At the Auditing Party’s expense no more than once per calendar year, the
Auditing Party has the right to retain an independent certified public
accountant from a nationally recognized (in the U.S.) accounting firm (that is
not an Affiliate of the Auditing Party) perform on behalf of the Auditor an
audit, conducted in accordance with generally accepted auditing standards in the
United States, of such books and records of the Auditee and its Affiliates as
are deemed necessary by the independent public accountant to report on Net
Sales, Pre-Tax Profit or Loss and any other amounts payable hereunder, for the
period or periods requested by the Auditor and the correctness of any report or
payments made under this Agreement (all subject to subsection (b)).

(d) In addition, each Party shall ensure that its Sublicensees keep complete and
accurate records of such Sublicensee’s sales and other dispositions (including
use in clinical trials, or provision on a compassionate use basis or as
marketing samples) of the Licensed Products including all such records that may
be necessary for the purposes of calculating all payments due under this
Agreement. Each Party shall require that such Sublicensee make such records
available for inspection by such Party, or an independent accounting firm
selected by such Party, at least once during any calendar year in which the
agreement between such Party and any Sublicensee is in effect and thereafter for
a period of [**] years after the calendar year to which the audit pertains. Upon
the reasonable request of the other Party with respect to any such Sublicensee,
and no more than [**] in any calendar year, such Party shall exercise its audit
rights with respect such Sublicensee and shall report the results of such audit
to the other Party in accordance with Section 10.20(f).

(e) All information, data, documents and abstracts referred to in this
Section 10.20 shall be used only for the purpose of verifying compliance with
this Agreement, shall be treated as the Auditee’s Confidential Information
subject to the obligations of this Agreement and need neither be retained more
than [**] after completion of an audit hereof, if an audit has been requested;
nor more than [**] years from the end of the calendar year to which each shall
pertain; nor more than [**] years after the date of the expiration or
termination of this Agreement.

(f) Audit results shall be shared between the Parties, and may be provided by
AVEO to KHK. The Auditor shall be under written obligations to the Auditee (and,
where applicable, any Sublicensee) of confidentiality and non-use (other than
uses required by this Section 10.20) equivalent in scope to those set forth in
Article 12 hereof.

 

79



--------------------------------------------------------------------------------

(g) If the audit reveals an underpayment to the Auditing Party, the Auditee
shall promptly pay to the Auditing Party the amount of such undisputed
underpayment plus interest in accordance with Section 10.21. If the audit
reveals that the undisputed monies owed by the Auditee to the Auditing Party has
been understated by more than five percent (5%) for the period audited, the
Auditee shall, in addition, pay the reasonable costs of such audit. If the audit
reveals an undisputed overpayment to the Auditing Party, the amount of such
overpayment shall be payable to the Auditee as provided in Section 10.15.

10.21 Interest. If either Party fails to make any payment due to the other Party
under this Agreement, then interest shall accrue from the date the particular
payment is due until paid at a rate equal to the Dollars prime or equivalent
rate per annum quoted by The Wall Street Journal on the first Business Day after
such payment is due, plus [**] percent ([**]%).

ARTICLE 11

PATENTS

11.1 Ownership and Disclosure of Inventions.

(a) Inventorship. Inventorship for purposes of this Agreement shall be
determined in accordance with United States patent law.

(b) AVEO Product Inventions. As between the Parties, AVEO shall solely own the
AVEO Product Inventions and the AVEO Product Invention Patents.

(c) ASTELLAS Product Inventions and ASTELLAS Patents. As between the Parties,
API shall solely own the ASTELLAS Product Inventions and ASTELLAS Patents.

(d) Joint Inventions.

(i) AVEO US or AVEO UK, as applicable, and API shall jointly own the Joint
Inventions, Jointly Owned Product Patents and Joint Other Invention Patents. The
joint ownership of Joint Inventions, Jointly Owned Product Patents and Joint
Other Inventions Patents shall be, on a worldwide basis with respect to each
jurisdiction in which such a jointly owned Patent exists, joint ownership in
accordance with and bearing with it the same rights as the joint ownership
interests of co-inventors named on U.S. Patents under U.S. patent laws in the
absence of a written agreement (including the right to practice the invention
without having to obtain consent from and without having any duty of accounting
to the other Party; and including the right to license others to do the same,
without having to obtain consent from and without having any duty of accounting
to the other Party), subject to Article 9 and except solely to the extent
explicitly provided to the contrary in this Agreement (including Article 9 and
Article 10).

(ii) To implement the rights of joint ownership throughout the world as provided
for in clause (i) above, each of AVEO US or AVEO UK, as applicable, and API
hereby assigns to the other, and hereby grants to the other all consents,
licenses and waivers, in each case that are necessary to achieve such joint
ownership and the rights associated with such joint ownership (as described in
clause (i) above) worldwide, and agrees to provide documents

 

80



--------------------------------------------------------------------------------

evidencing or that may be required to record such assignments, consents,
licenses and waivers promptly upon the other Party’s request. Each of the
foregoing assignments and other grants is coupled with an interest. Promptly
after requested in writing, each of AVEO US or AVEO UK, as applicable, and API
shall provide to the other all documents and instruments required to evidence or
record any such assignments, consents, licenses or waivers, or (to the extent
otherwise consistent with this Agreement) to enforce rights in the assigned
Patents. Each of AVEO US and AVEO UK, on the one hand, and API, on the other
hand, hereby appoints the other as the appointing Party’s attorney-in-fact to
execute and deliver each of the foregoing documents and instruments if the other
Party is unable, after making reasonable inquiry, to obtain the appointing
Party’s signature on any such documents and instruments. This
Section 11.1(d)(ii) shall not be deemed, read, or used to contradict or
undermine the Parties’ rights and obligations as set forth in Articles 9 and 10.

(e) Invention Disclosure. Without modifying or limiting the ownership and rights
as provided for in Sections 11.1(a)-(d), each Party shall promptly disclose to
the other Party any ASTELLAS Product Invention, Joint Product Invention, Joint
Other Invention and AVEO Product Invention, as applicable, prior to any public
disclosure or filing of a patent application and allow sufficient time for
comment and review by the other Party as to whether such other Party would
recommend for a Patent to be filed (by the Party who is entitled to do so in
accordance with Section 11.2). For the avoidance of doubt, the recommending
Party in this Section shall not automatically be regarded as the joint inventor
of such inventions solely as a result of such recommendation.

11.2 Prosecution of Patents.

(a) Listed AVEO Patents and AVEO Product Invention Patents. Subject to
Section 11.8:

(i) As between AVEO and ASTELLAS, AVEO shall be responsible for the filing,
prosecution and maintenance of the Listed AVEO Patents and AVEO Product
Invention Patents on a worldwide basis. As between AVEO and ASTELLAS, AVEO shall
be responsible for paying one hundred percent (100%) of the prosecution and
maintenance costs with respect to Listed AVEO Patents and AVEO Product Invention
Patents worldwide.

(ii) API shall have the right to review and comment upon AVEO’s prosecution of
the Listed AVEO Patents and AVEO Product Invention Patents in each case in the
Licensed Territory. AVEO shall provide (or have provided by its patent attorney)
to API, a copy of each substantive communication received from any patent
authority, and a copy of each proposed submission to a patent authority in the
Licensed Territory regarding a Listed AVEO Patent or AVEO Product Invention
Patent reasonably in advance (but no less than thirty (30) days for API’s
review) of making such filing. Furthermore, with respect to the preparation,
filing, prosecution and maintenance of Listed AVEO Patents and AVEO Product
Invention Patents in each case in the Licensed Territory, AVEO agrees to:
(A) keep API reasonably informed with respect to such activities; (B) consult
with API regarding such matters, including the final abandonment of any Listed
AVEO Patent or AVEO Product Invention Patent claims; and (C) reasonably consider
API’s comments.

 

81



--------------------------------------------------------------------------------

(iii) If AVEO determines to abandon or not maintain any Patent that is a Listed
AVEO Patent or an AVEO Product Invention Patent in each case in the Licensed
Territory, then AVEO shall provide API with at least thirty (30) days prior
written notice of such determination (or such other period of time reasonably
necessary to allow API to assume such responsibilities). If API requests, any
such Patent solely owned (but not in-licensed or jointly-owned) by AVEO shall be
assigned to API and, API shall have the right, at its expense, to control the
filing, prosecution and maintenance of it at its own expense, without affecting
any of the other financial terms set forth in this Agreement. For purposes of
clarity, such Patent shall no longer be deemed a Licensed Patent for all
purposes of this Agreement.

(b) ASTELLAS Patents. Subject to Section 11.8:

(i) API shall be responsible for filing, prosecution and maintenance of the
ASTELLAS Patents on a worldwide basis. API shall be responsible for paying one
hundred percent (100%) of the prosecution and maintenance costs with respect to
ASTELLAS Patents worldwide.

(ii) AVEO shall have the right to review and comment upon API’s prosecution of
the ASTELLAS Patents in the Licensed Territory. API shall provide (or have
provided by its patent attorney) to AVEO, a copy of each substantive
communication received from any patent authority, and a copy of each proposed
submission to a patent authority in the Licensed Territory regarding an ASTELLAS
Patent reasonably in advance (but no less than thirty (30) days for AVEO’s
review) of making such filing. Furthermore, with respect to the preparation,
filing, prosecution and maintenance of ASTELLAS Patents in the Licensed
Territory, API agrees to: (A) keep AVEO reasonably informed with respect to such
activities; (B) consult with AVEO regarding such matters, including the final
abandonment of any ASTELLAS Patent claims; and (C) reasonably consider AVEO’s
comments.

(iii) If API determines to abandon or not maintain any ASTELLAS Patent in the
Licensed Territory, then API shall provide AVEO with at least thirty (30) days
prior written notice of such determination (or such other period of time
reasonably necessary to allow AVEO to assume such responsibilities). If AVEO
requests, any such Patent solely owned (but not in-licensed or jointly-owned) by
API shall be assigned to AVEO and, AVEO shall have the right, at its expense, to
control the filing, prosecution and maintenance of it at its expense, without
affecting any of the other financial terms set forth in this Agreement.

(c) Jointly Owned Product Patents. Subject to Section 11.8:

(i) With respect to each Joint Product Invention, as between AVEO and ASTELLAS,
AVEO shall prepare, file, prosecute and maintain the corresponding Jointly Owned
Product Patents in the JDCT, and API shall prepare, file, prosecute and maintain
the corresponding Jointly Owned Product Patents in the Royalty-Bearing
Territory. AVEO and API shall share equally in the prosecution and maintenance
costs incurred by either Party with respect to Jointly Owned Product Patents in
the JDCT and in the Royalty-Bearing Territory.

 

82



--------------------------------------------------------------------------------

(ii) AVEO shall have the right to review and comment upon API’s prosecution and
maintenance of Jointly Owned Product Patents in the Royalty-Bearing Territory,
and API shall have the right to review and comment upon AVEO’s prosecution and
maintenance of Jointly Owned Product Patents in the JDCT. The Party responsible
for prosecution and maintenance (the “Prosecuting Party”) of Jointly Owned
Product Patents in the JDCT or the Royalty-Bearing Territory, as applicable,
shall provide (or have provided by its patent attorney) to the other Party, a
copy of each substantive communication received from any patent authority, and a
copy of each proposed submission to a patent authority in the JDCT (if the
Prosecuting Party is AVEO) or the Royalty-Bearing Territory (if the Prosecuting
Party is API) regarding a Jointly Owned Product Patent reasonably in advance
(but no less than thirty (30) days for the other Party’s review) of making such
filing in the JDCT or the Royalty-Bearing Territory, as applicable. Furthermore,
with respect to the preparation, filing, prosecution and maintenance of Jointly
Owned Product Patents in the JDCT (if the Prosecuting Party is AVEO) or the
Royalty-Bearing Territory (if the Prosecuting Party is API), the Prosecuting
Party agrees to: (A) keep the other Party reasonably informed with respect to
such activities; (B) consult with the other Party regarding such matters,
including the final abandonment of any Jointly Owned Product Patent claims; and
(C) reasonably consider the other Party’s comments.

(iii) If the Prosecuting Party determines to abandon or not maintain any Jointly
Owned Product Patent in the JDCT (if the Prosecuting Party is AVEO), or the
Royalty-Bearing Territory (if the Prosecuting Party is API), then such
Prosecuting Party shall provide the other Party with at least sixty (60) days
prior written notice of such determination (or such other period of time
reasonably necessary to allow the other Party to assume such responsibilities).
If the other Party requests, any such Patent shall be assigned to the other
Party and, the other Party shall have the right, at its expense, to control the
filing, prosecution and maintenance of the Patent that would otherwise have gone
abandoned at its expense, without affecting any of the other financial terms set
forth in this Agreement.

(d) Joint Other Invention Patents. With respect to each Joint Other Invention,
AVEO and API shall confer and agree upon which Party shall prosecute or maintain
the corresponding Joint Other Invention Patent. Either Party may disclaim its
interest in any particular patent application or patent that is a Joint Other
Invention Patent on thirty (30) days written notice to the other Party, in which
case:

(i) the disclaiming Party shall assign its ownership interest in such Patent to
the other Party for no additional consideration;

(ii) the Party that is then the sole owner shall be solely responsible for all
future costs of such patent application or patent; and

(iii) the disclaiming Party shall hold no further rights thereunder.

(e) Certain Proceedings. For the purposes of this Section 11.2 and the
definition of Patent and Trademark Costs, “prosecution” shall include defending
the applicable Patents in proceedings such as oppositions, reexaminations,
interferences, nullities or other administrative actions in which a Third Party
contests the inventorship, validity, title or

 

83



--------------------------------------------------------------------------------

enforceability of a Patent, provided, however, in the event there is conflict
between this Section 11.2 and Section 11.4, or conflict between Sections 11.2
and 11.5, then Section 11.4 or Section 11.5 shall control.

(f) Affiliates/Sublicensees. API may grant to its Affiliates or Sublicensees all
or certain of its rights with respect to the preparation, filing, prosecution
and maintenance of Licensed Patents and ASTELLAS Patents, set forth in this
Section 11.2, and AVEO may grant to its Affiliates and Sublicensees all or
certain of its rights with respect to the preparation, filing and prosecution of
the Listed AVEO Patents and AVEO Product Invention Patents set forth in this
Section 11.2.

11.3 Patent Term Extensions.

(a) Discussion of Patent Term Extensions. AVEO and API shall discuss (with each
other and, subject to Section 9.3(c), with KHK) and seek to reach mutual
agreement for which, if any, of the Patents within the Licensed Patents, Jointly
Owned Product Patents, and the ASTELLAS Patents, in each case in the Licensed
Territory, the owner of record of the Patent in question shall apply to extend
the patent term with respect to Licensed Products (and related Licensed Product
Biomarkers), pursuant to patent term extension laws or regulations or
Supplemental Protection Certificate laws and regulations in the Licensed
Territory. ASTELLAS acknowledges that, KHK’s consent is required (in KHK’s sole
discretion) for the extension of any Licensed Patent (as defined in the KHK
Agreement) other than a License-Specific Licensed Patent (as defined in the KHK
Agreement).

(b) Final Decision-Making Authority. If AVEO and API cannot reach agreement as
to whether to apply to extend the term of a particular Patent in the Licensed
Territory, then, subject to Section 11.8:

(i) Listed AVEO Patent: if the Patent is a Listed AVEO Patent, as between the
Parties, AVEO shall have the right to make the final decision with respect to
the JDCT, and API shall have the right to make the final decision with respect
to the Royalty-Bearing Territory (which decision AVEO shall have the sole right
and responsibility to seek to implement vis-à-vis KHK, subject to JSC
oversight);

(ii) AVEO Product Invention Patent: if the Patent is an AVEO Product Invention
Patent, as between the Parties, AVEO shall have the right to make the final
decision with respect to the JDCT, and API shall have the right to make the
final decision with respect to the Royalty-Bearing Territory;

(iii) ASTELLAS Patent: if the Patent is an ASTELLAS Patent, API shall have the
right to make the final decision with respect to the Licensed Territory;

(iv) Jointly Owned Product Patent: if the Patent is a Jointly Owned Product
Patent, AVEO shall have the right to make the final decision with respect to the
JDCT, and API shall have the right to make the final decision with respect to
the Royalty-Bearing Territory;

 

84



--------------------------------------------------------------------------------

Provided that, in each of the foregoing cases, if API has the right to make the
final decision with respect to extending the patent term for a Licensed Patent
and determines to extend an ASTELLAS Patent in the Royalty-Bearing Territory
(where applicable, if permitted under the agreement by which API obtained its
license rights to such ASTELLAS Patent), but a Licensed Patent could have been
extended instead, then claims in such Licensed Patent shall continue for
purposes of determining all affected Royalty Terms to be deemed “Valid Claims”
throughout the term of the extension that was available for the Licensed Patent,
notwithstanding that they will have earlier expired.

11.4 Infringement of Patents by Third Parties.

(a) Notification. Each Party shall promptly notify the other Party in writing if
the notifying Party reasonably believes that any Licensed Patent or ASTELLAS
Patent is being or has been infringed or misappropriated in the Licensed
Territory or the KHK Territory by a Third Party (such infringement, together
with any that may be imminently threatened to occur by any potential generic
version of a Licensed Product arising under the implementing procedures of 35
U.S.C. 271(e)(2) or ex-U.S. equivalent, “Infringement,” and “Infringe” shall be
interpreted accordingly). In addition, AVEO shall promptly notify ASTELLAS in
writing if AVEO receives any notice from KHK that any ASTELLAS Patent is
Infringed in the KHK Territory.

(b) Competitive Infringement of Licensed Patents (Including Listed AVEO Patents,
AVEO Product Invention Patents and Jointly Owned Product Patents).

(i) First Right. With respect to activities or conduct of a Third Party in the
Field in the JDCT that compete with, or are expected to compete with, or
otherwise materially affect the market for, Licensed Products in the Licensed
Territory (“Competitive Infringement”), (A) AVEO shall have the first right, but
not the obligation, to enforce the Listed AVEO Patents, AVEO Product Invention
Patents and Jointly Owned Product Patents with respect to any such Competitive
Infringement in the JDCT, and (B) API (or its Affiliate) shall have the first
right, but not the obligation, to enforce the Listed AVEO Patents, AVEO Product
Invention Patents and Jointly Owned Product Patents with respect to any such
Competitive Infringement in the Royalty-Bearing Territory. The Party with the
right to enforce under this Section 11.4(b)(i) (the “Enforcing Party”) shall
reasonably consider the other Party’s comments on any such enforcement
activities.

(ii) Back-up Right. If the Enforcing Party under subclause (i) above does not
bring action to prevent or abate the Competitive Infringement in the JDCT (if
AVEO is the Enforcing Party) or the Royalty-Bearing Territory (if API or its
Affiliate is the Enforcing Party) within [**] days (or [**] Business Days in the
case of an action brought under the Hatch-Waxman Act or any ex-U.S. equivalent
of the Hatch-Waxman Act) after notification thereof to or by the other Party
pursuant to Section 11.4(a), then, subject to Section 11.8, API (or its
Affiliate) shall have the right, but not the obligation, to bring an appropriate
action in the JDCT (if AVEO is the Enforcing Party), and AVEO shall have the
right, but not the obligation, to bring an appropriate action in the
Royalty-Bearing Territory (if API or its Affiliate is the Enforcing Party)
against any Person engaged in such Competitive Infringement, whether direct or

 

85



--------------------------------------------------------------------------------

contributory; provided, however, that such Party shall not initiate legal action
without first conferring with the Enforcing Party and considering in good faith
the Enforcing Party’s reasons for not bringing any such action.

(iii) Costs. The Parties shall share equally in the costs and expenses for
enforcement of the foregoing Licensed Patents in the JDCT under this
Section 11.4(b) (which costs and expenses, for purposes of clarity, shall be
included as Patent and Trademark Costs in the calculation of Pre-Tax Profit or
Loss), and, except as provided in Section 11.4(h), API shall bear all costs and
expenses for enforcement of the foregoing Licensed Patents in the
Royalty-Bearing Territory under this Section 11.4(b) (including the costs of the
other Party’s cooperation as required under subsection (f)), provided, however,
if AVEO exercises its back-up right under Section 11.4(b)(ii), then AVEO shall
bear all costs and expenses for enforcement of the foregoing Licensed Patents in
the Royalty-Bearing Territory under this Section 11.4(b) (including the costs of
the other Party’s cooperation as required under subsection (f)).

(c) Competitive Infringement of ASTELLAS Patents. For purposes of clarity, API
or its Affiliates shall have the sole right, but not the obligation, to enforce
the ASTELLAS Patents with respect to any Competitive Infringement in the
Licensed Territory. API and its Affiliates shall keep AVEO reasonably informed
with respect to any such enforcement activities, and shall reasonably consider
AVEO’s comments on any such enforcement activities, including conferring with
AVEO with respect to any decision by API or the applicable Affiliate for not
bringing any action to prevent or abate the Competitive Infringement in the
JDCT.

(d) KHK Right to Enforce Certain Infringements. ASTELLAS acknowledges that KHK
has certain rights (but not the obligation) under the KHK Agreement to enforce
certain Licensed Patents with respect to activities or conduct of a Third Party
in or for the Field outside the Licensed Territory or outside the Field
worldwide, and with respect to certain Infringements in the Territory (other
than a Competitive Infringement in the Licensed Territory), and that each of the
Party’s rights and obligations with respect to enforcement of Licensed Patents
hereunder shall be subject to such KHK rights.

(e) Third Party Infringement of Jointly Owned Product Patents and Joint Other
Invention Patents. With respect to any Third Party Infringement of (i) Jointly
Owned Product Patents anywhere in the Licensed Territory (other than a
Competitive Infringement in the Licensed Territory), or (ii) Joint Other
Invention Patents, the Parties shall confer with each other and take such action
in such manner as they shall agree. If the Parties are unable after a reasonable
period of time to agree on how to proceed, then each Party may, at its own cost
and expense, exercise its rights as joint owner of the affected Joint Patent in
accordance with the allocation of joint ownership rights as expressed in
Section 11.1. If the Parties mutually agree on how to proceed in the JDCT, the
Parties shall share equally in the costs and expenses for enforcement of the
foregoing Patents in the JDCT under this Section 11.4(e) (which costs and
expenses, for purposes of clarity, shall be included as Patent and Trademark
Costs in the calculation of Pre-Tax Profit or Loss). Except as provided in
Section 11.4(h), API shall bear all costs and expenses for enforcement of the
foregoing Patents in the Royalty-Bearing Territory

 

86



--------------------------------------------------------------------------------

under this Section 11.4(e) (including the costs of the other Party’s cooperation
as required under subsection (f)).

(f) Participation of the Other Party with Respect to Infringement Suits. If a
Party brings an action against infringement under Section 11.4(b) or
Section 11.4(e), the other Party shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense, and such Party
shall cooperate fully with the Party bringing such action including by being
joined as a party plaintiff if necessary to obtain standing for such action (all
at the expense on a pass-through basis of the prosecuting Party). ASTELLAS
acknowledges that KHK has the right under the KHK Agreement to participate in
any such action in accordance with the terms thereof.

(g) Settlement.

(i) AVEO shall not settle a claim brought under Section 11.4(b) or
Section 11.4(e) involving Licensed Patents (including Jointly Owned Product
Patents) in a manner that would limit or restrict the ability of ASTELLAS to
sell Licensed Products for use in the Field in the Licensed Territory, impair
the co-exclusivity of API’s rights hereunder with respect to the JDCT or the
exclusivity of API’s rights hereunder with respect to the Royalty-Bearing
Territory, or that would limit or restrict the ability of KHK to sell Licensed
Products in the KHK Territory or for use outside the Field worldwide or impair
the exclusivity of KHK’s rights under the KHK Agreement, in each case without
the prior written consent of ASTELLAS (which consent shall not be unreasonably
withheld, conditioned or delayed) and, if applicable, KHK.

(ii) ASTELLAS shall not settle a claim brought under Section 11.4(b),
Section 11.4(c) or Section 11.4(e) involving Licensed Patents (including Jointly
Owned Product Patents) or ASTELLAS Patents, as applicable, that would limit or
restrict the ability of AVEO to sell Licensed Products in the JDCT, impair the
co-exclusivity of AVEO’s rights hereunder with respect to the JDCT, or that
would limit or restrict the ability of KHK to sell Licensed Products in the KHK
Territory or for use outside the Field worldwide, or impair the exclusivity of
KHK’s rights under the KHK Agreement, in each case without the prior written
consent of AVEO (which consent shall not be unreasonably withheld, conditioned
or delayed) and, if applicable, KHK.

(h) Allocation of Proceeds. If monetary damages are recovered from any Third
Party in an action brought by a Party under Section 11.4(b) or Section 11.4(e)
with respect to any Competitive Infringement or Infringement, as applicable, in
the Licensed Territory, such recovery shall be allocated to the Parties as set
forth below:

(i) first, to reimburse the Parties for any costs and expenses incurred by such
Parties in such litigation (including, for this purpose, a reasonable allocation
of expenses of internal counsel or other personnel acting in such capacity
(i.e., coordination of litigation matters and the like)) to the extent not
previously reimbursed and, solely to the extent required under Section 6.5(g) of
the KHK Agreement, to reimburse KHK for costs and expenses incurred by KHK in
such litigation; and

 

87



--------------------------------------------------------------------------------

(ii) the portion of any remaining amounts after the allocation in clause
(i) above that represents recovery for [**] shall be applied to KHK as follows:

(A) the portion of any such remaining amounts that represents recovery for [**]
on any action brought under Section 11.4(b) above (1) to the extent [**], with
the remaining portion of the [**] that does not represent treble or punitive
damages being allocated to AVEO and ASTELLAS in accordance with clause
(iii) below; and (2) to the extent [**] shall be allocated [**] percent ([**]%)
to KHK and [**] percent ([**]%) to AVEO and ASTELLAS in accordance with clause
(iii) below;

(B) the [**] on any action brought by KHK after exercising its back-up
enforcement rights under Section 6.5(b)(ii) of the KHK Agreement shall be
allocated to KHK in the same amount as under subclause (A) above that AVEO or
ASTELLAS, as applicable, would have received if the action had been brought by
AVEO or ASTELLAS, as applicable, under Section 11.4(b) above, with the [**]
under this subclause (B) being allocated to AVEO and ASTELLAS in accordance with
clause (iii) below;

(C) the portion of any such remaining amounts that represents recoveries in
relation to lost sales of Licensed Products in the KHK Territory or of Licensed
Products for use outside the Field in the Licensed Territory shall be allocated
to KHK; and

(D) the portion of any such remaining amounts that represents recovery for
Infringement in an action brought with respect to any Licensed Patents that fall
within the definition of Jointly Owned Product Patents (as defined in the KHK
Agreement) or Joint Other Invention Patents (as defined in the KHK Agreement)
pursuant to Section 6.5(d) of the KHK Agreement shall be [**] percent ([**]%) to
KHK and [**] percent ([**]%) to AVEO and ASTELLAS in accordance with clause
(iii) below, unless KHK and AVEO agree in writing to a different allocation
(which agreement AVEO shall not provide to KHK without ASTELLAS’s agreement on
such terms); and

(iii) any remaining amounts after the allocation in clauses (i) and (ii) above
shall be allocated [**] percent ([**]%) to the Party controlling such litigation
and [**] percent ([**]%) to the other Party [**], and such remaining amounts
after the allocation in clauses (i) and (ii) above shall be [**].

(i) Affiliates/Sublicensees. API may grant to its Affiliates or Sublicensees its
rights to enforce Licensed Patents as set forth in this Section 11.4, and vice
versa for AVEO and its Affiliates and its Sublicensees.

11.5 Infringement of Third-Party Rights. If any Licensed Product Manufactured,
used or sold by AVEO or its Affiliates or Sublicensees becomes the subject of a
Third Party’s claim or assertion of infringement of a Patent granted by a
jurisdiction within the JDCT, or if any Licensed Product Manufactured, used or
sold by ASTELLAS or its Affiliates or Sublicensees becomes the subject of a
Third Party’s claim or assertion of infringement of a Patent granted by a
jurisdiction within the JDCT or the Royalty-Bearing Territory, in each case
relating to the Manufacture, use, sale, offer for sale or importation of
Licensed Product, the Party first having

 

88



--------------------------------------------------------------------------------

notice of the claim or assertion shall promptly notify the other Party, and the
Parties shall promptly confer to consider the claim or assertion and the
appropriate course of action. Unless the Parties otherwise agree in writing,
each Party shall have the right to defend itself against a suit that names it as
a defendant, subject to the indemnification provisions of Article 14. Neither
Party shall enter into any settlement of any claim described in this
Section 11.5 that affects the other Party’s rights or interests (or the rights
or interests of KHK under the KHK Agreement) without such other Party’s (or
KHK’s, if applicable) written consent, which consent shall not be unreasonably
withheld or delayed. Any judgments, settlements, awards or other amounts
received by either Party as a result of the defense of any such Third Party
claim or assertion of Patent infringement within the JDCT shall be included as
proceeds in the calculation of Pre-Tax Profit or Loss, and any Losses payable by
either Party as a result of the defense of any such Third Party claim or
assertion of Patent infringement within the JDCT shall be included as an
Allowable Expense in the calculation of Pre-Tax Profit or Loss, in each case
which shall be shared equally by the Parties. Any judgments, settlements, awards
or other amounts received by API as a result of the defense of any such Third
Party claim or assertion of Patent infringement within the RBT shall be [**],
and any Losses payable by API as a result of the defense of any such Third Party
claim or assertion of Patent infringement within the RBT shall be [**]. In any
event, the Parties shall reasonably assist one another and cooperate in any such
litigation at the other Party’s request and expense.

11.6 Patent Marking. ASTELLAS (or its Affiliate, Sublicensee or Distributor)
shall mark Licensed Products (and related Licensed Product Biomarkers) marketed
and sold by ASTELLAS (or its Affiliate, Sublicensee or Distributor) hereunder
with appropriate Licensed Patent numbers or indicia at AVEO’s request to the
extent permitted by Applicable Law, in those countries in which such notices
affect recoveries of damages or equitable remedies available with respect to
infringements of patents.

11.7 Patent Oppositions and Other Proceedings. If either Party desires to bring
an opposition, action for declaratory judgment, nullity action, interference,
reexamination or other attack upon the validity, title or enforceability of a
Patent owned or controlled by a Third Party that covers or may cover the
Manufacture, use for the Field or sale of any Licensed Product (or related
Licensed Product Biomarker), such Party shall so notify the other Party. The
Parties shall discuss in good faith the rationale for, and proposed actions to
be taken, with respect to such opposition or other action.

11.8 In-Licensed Patents.

(a) ASTELLAS acknowledges and agrees that, without limiting the generality of
Section 9.3, any rights granted to ASTELLAS under this Article 11 with respect
to the prosecution or enforcement of Listed AVEO Patents, AVEO Product Invention
Patents or other Licensed Patents (including the right to decide on matters
related to patent term extensions) shall be subject to the following rights of,
and obligations to, KHK under the KHK Agreement:

(i) Pursuant to Section 6.2(a) of the KHK Agreement, KHK shall have the first
right and responsibility for filing, prosecution and maintenance of the Listed
AVEO Patents and any other Licensed Patents that fall within the definition of
Kirin Product Invention

 

89



--------------------------------------------------------------------------------

Patents (as defined in the KHK Agreement) on a worldwide basis, with AVEO having
step-in rights on prosecution and maintenance if KHK determines to abandon or
not maintain any such Listed AVEO Patent;

(ii) Pursuant to Section 6.2(c) of the KHK Agreement, KHK shall have the first
right and responsibility for filing, prosecution and maintenance of any Licensed
Patents that fall within the definition of Jointly Owned Product Patents (as
defined in the KHK Agreement) in the KHK Territory, and, as between KHK and
AVEO, AVEO shall have the first right and responsibility for filing, prosecution
and maintenance of such Licensed Patents in the Licensed Territory, subject to
(A) keeping the other party reasonably informed with respect to such activities,
consulting with the other party on such matters (including with respect to final
abandonment of any claims), and reasonably considering the other party’s
comments, (B) reasonable cooperation and mutual agreement on (and sharing costs
equally with respect to) filings that are applicable to both the KHK Territory
and the Licensed Territory, and (C) the other party having the right to step-in
on prosecution and maintenance if the original prosecuting party determines to
abandon or not maintain any such Licensed Patent in the would-be-abandoning
party’s territory;

(iii) Pursuant to Section 6.2(d) of the KHK Agreement, ASTELLAS acknowledges
that KHK and AVEO have agreed to confer and agree upon which party shall
prosecute and/or maintain any Joint Other Invention Patent (as defined in the
KHK Agreement). AVEO shall not undertake such conference or agreement with KHK
with respect to any Licensed Patent without the Parties’ mutual agreement (which
agreement shall not be unreasonably withheld, conditioned or delayed by either
Party);

(iv) If AVEO or ASTELLAS, as applicable, does not bring action to prevent or
abate Competitive Infringement of any Licensed Patents within [**] days (or [**]
days in the case of an action brought under the Hatch-Waxman Act or any ex-U.S.
equivalent of the Hatch-Waxman Act) after notification thereof to or by such
Party pursuant to Section 11.4(a) above, then KHK shall have a back-up right
under Section 6.5(b)(ii) of the KHK Agreement to bring, at its own expense, an
appropriate action in the Licensed Territory against any person or entity
engaged in any such Competitive Infringement directly or contributorily. The
Parties acknowledge that KHK has agreed under the KHK Agreement not to initiate
legal action without first conferring with AVEO (and AVEO shall not undertake
such conference without ASTELLAS to the extent related to any Competitive
Infringement in the Royalty-Bearing Territory, unless otherwise mutually agreed
by the Parties) and considering in good faith AVEO’s (and ASTELLAS’s, if
applicable) reasons for not bringing any such action;

(v) KHK shall have the sole right under Section 6.5(a)(iii) of the KHK Agreement
to enforce the Listed AVEO Patents and Licensed Patents that fall within the
definition of Kirin Product Invention Patents (as defined in the KHK Agreement)
and/or Jointly Owned Product Patents (as defined in the KHK Agreement) with
respect to activities or conduct of a Third Party in or for the Field in the KHK
Territory or outside the Field worldwide;

(vi) KHK shall have the exclusive right under Section 6.5(c) of the KHK
Agreement to prevent or abate any Infringement of any Listed AVEO Patents or
Licensed

 

90



--------------------------------------------------------------------------------

Patents that fall within the definition of Kirin Product Invention Patents (as
defined in the KHK Agreement) anywhere in the world (including in the Licensed
Territory) other than Competitive Infringement in the Licensed Territory or
Infringement in the KHK Territory resulting from activities or conduct of a
Third Party in or for the Field in the KHK Territory that compete with, or are
expected to compete with, or otherwise materially affect the market for,
Licensed Products in the KHK Territory. In such event, the Parties acknowledge
that KHK has agreed to notify AVEO of such Infringement (in which event, AVEO
shall notify ASTELLAS) and to keep AVEO reasonably informed with respect to the
disposition of any action taken in connection therewith (in which event, AVEO
shall pass along such information to ASTELLAS);

(vii) With respect to any Third Party Infringement of any Licensed Patents that
fall within the definition of Jointly Owned Product Patents (as defined in the
KHK Agreement) anywhere in the world (including in the Licensed Territory) other
than a Competitive Infringement in the Licensed Territory or an Infringement in
the KHK Territory that competes with, or is expected to compete with, or
otherwise materially affect the market for, Licensed Products in the KHK
Territory, AVEO (and ASTELLAS, with respect to any Competitive Infringement in
the Royalty-Bearing Territory) shall confer with KHK pursuant to Section 6.5(d)
of the KHK Agreement and take such action in such manner as all parties agree.
If the parties are unable after a reasonable period of time to agree on how to
proceed, then KHK and AVEO may exercise their rights as joint owners of the
affected Licensed Patent in accordance with the allocation of joint ownership
rights as expressed in Section 6.1 of the KHK Agreement; and

(viii) Pursuant to Section 6.5(e) of the KHK Agreement, if either AVEO or
ASTELLAS brings an action against infringement related to any of the Licensed
Patents under Section 11.4 above for which KHK has back-up enforcement rights,
the Parties acknowledge that KHK shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense.

(b) Subject to Sections 9.9 and 10.8, without limiting the generality of clause
(a) above, if there are at any time any Licensed Patents that are in-licensed by
AVEO instead of owned by AVEO (or any AVEO Affiliate) and that are made known to
ASTELLAS by AVEO in writing, then Sections 11.2(a), 11.3 and 11.4 shall apply to
the prosecution or enforcement of such Patents, as the case may be, in the same
way as if they were Licensed Patents owned by AVEO, to the full extent AVEO has
prosecution and enforcement rights under the agreement by which AVEO received
its license rights to such Patents that are in-licensed by AVEO instead of owned
by AVEO (or any AVEO Affiliate), and subject to the rights of the Third Party
licensor under such agreement.

(c) Subject to Sections 9.9 and 10.8, if there are at any time any ASTELLAS
Patents that are in-licensed by ASTELLAS instead of owned by ASTELLAS (or an
ASTELLAS Affiliate) and that are made known to AVEO by ASTELLAS in writing, then
Sections 11.2(b), 11.3 and 11.4 shall apply to the prosecution and enforcement
of such Patents, as the case may be, in the same way as if they were ASTELLAS
Patents owned by ASTELLAS, to the full extent ASTELLAS has prosecution and
enforcement rights under the agreement by which ASTELLAS received its license
rights to such ASTELLAS Patents that are in-licensed by ASTELLAS

 

91



--------------------------------------------------------------------------------

instead of owned by ASTELLAS (or an ASTELLAS Affiliate), and subject to the
rights of the Third Party licensor under such agreement.

ARTICLE 12

CONFIDENTIALITY

12.1 Treatment of Confidential Information. The Parties agree that during the
Term, and for a period of five (5) years after the Term expires in the last
country or jurisdiction, as applicable, in the Licensed Territory in which it
expires or is terminated, a Party receiving Confidential Information of any
other Party shall (a) maintain in confidence such Confidential Information to
the same extent such Party maintains its own most highly confidential
proprietary information (but at a minimum each Party shall use Commercially
Reasonable Efforts to maintain such Confidential Information in confidence),
(b) not disclose such Confidential Information to any Third Party without prior
written consent of the other Party, and (c) not use such Confidential
Information for any purpose except those permitted by this Agreement or the KHK
Agreement.

12.2 Authorized Disclosure. Notwithstanding Section 12.1, a Party may disclose
Confidential Information of another Party to the extent such disclosure is
reasonably necessary in the following instances:

(a) filing for, prosecuting or maintaining Patents;

(b) regulatory filings;

(c) prosecuting or defending litigation;

(d) complying with applicable governmental regulations or submitting information
to tax or other governmental authorities, provided that if the receiving Party
is required by Applicable Law to make any public disclosures of Confidential
Information of the disclosing Party, to the extent it may legally do so, it will
give reasonable advance notice to the disclosing Party of such disclosure and
will use its reasonable efforts to secure confidential treatment of Confidential
Information prior to its disclosure (whether through protective orders or
otherwise);

(e) to (i) its Affiliates, and to prospective and actual licensees,
Sublicensees, Distributors, acquirors, employees, consultants, agents,
accountants, lawyers, advisors and investors, and (ii) others in order to (and
solely to the extent required to) exercise such Party’s rights or fulfill its
obligations under this Agreement or the KHK Agreement (including
commercialization or sublicensing of Licensed Patents, Licensed Know-How or
Licensed Products) on a need to know basis, each of whom in (i) and (ii) prior
to disclosure must be bound by similar obligations of confidentiality and
non-use substantially equivalent in scope to those set forth in this Article 12
and that are of reasonable duration in view of the circumstances of the
disclosure; and

(f) to the extent mutually agreed to in writing by the Parties.

 

92



--------------------------------------------------------------------------------

12.3 Publicity.

(a) The Parties have agreed to issue a joint press release in the form and with
the content set forth on Exhibit J for the initial public announcement of the
execution of this Agreement. Any other publication, news release or other public
announcement by either Party regarding the execution or terms of this Agreement,
shall first be reviewed and approved by the other Party, which approval shall
not be unreasonably withheld, conditioned or delayed.

(b) In addition, each Party shall submit to the other Party for review and
comment not less than five (5) Business Days in advance any significant public
announcement regarding Licensed Compounds’, Licensed Products’ or Licensed
Product Biomarkers’ performance and achievements hereunder or under the KHK
Agreement and shall consider in good faith any comments made by the other Party
therein. In case of any disclosure that is required by Applicable Law as
reasonably advised by the disclosing Party’s counsel, such Party will provide
the other Party with prompt notice of the required disclosure (but in any event
no less than two (2) Business Days unless advised by legal counsel that more
rapid disclosure is required under the circumstances), such other Party shall
not be entitled to withhold consent, but the Parties shall find a mutually
acceptable manner in which to make the disclosure. Permission to repeat
information that has already been publicly disclosed shall not be required.

(c) The terms of this Agreement shall be treated as Confidential Information of
both Parties; as between the Parties, the terms of the KHK Agreement shall be
treated as Confidential Information of AVEO.

(i) Such terms may be disclosed by a Party to individuals or entities covered by
Section 12.2(e)(i) (but not Section 12.2(e)(ii)), each of whom prior to
disclosure shall be bound by similar obligations of confidentiality and non-use
substantially equivalent in scope to those set forth in this Article 12.

(ii) Disclosure of the terms of this Agreement (but not other Confidential
Information received from the other Party) may also be made, to actual or
potential bankers, lenders, investors, acquirors, licensees, Sublicensees and
Distributors of the disclosing Party, who are bound to obligations of
confidentiality and non-use substantially equivalent in scope to those set forth
in this Article 12; provided, however, that, ASTELLAS shall not be permitted to
disclose the terms of the KHK Agreement.

(iii) In addition, if at any time the disclosing Party is legally required to
file a copy of this Agreement with the Securities and Exchange Commission
(“SEC”) (or its counterpart in any country other than the U.S.) in connection
with any public offering of such Party’s securities or regular reporting
obligations as a public company, such Party shall attempt to obtain confidential
treatment of economic and trade secret information for which such treatment is
reasonably available in accordance with Applicable Laws and SEC practice. To
that end, the filing Party shall, at least thirty (30) days in advance of any
such filing, provide the other Party with a draft set of redactions to this
Agreement for which confidential treatment will be sought, and incorporate the
other Party’s comments as to additional terms it would like to see

 

93



--------------------------------------------------------------------------------

redacted, and seek confidential treatment for such additional terms (except only
in the limited circumstances where confidential treatment is manifestly
unavailable).

(iv) The Parties acknowledge that AVEO is required under Section 7.4 of the KHK
Agreement to obtain KHK’s prior approval (not to be unreasonably withheld,
conditioned or delayed) with respect to any publication, news release or public
announcement regarding the terms of the KHK Agreement, to use good faith efforts
to notify KHK in advance of any significant public announcement regarding
Licensed Products’ performance and achievement, and, if either Party is required
to file a copy of this Agreement with the SEC, to provide KHK, at least thirty
(30) days in advance of such filing, with a draft set of redactions to this
Agreement (as it relates to the KHK Agreement) for which any confidential
treatment will be sought, and to incorporate KHK’s comments as to additional
terms KHK would like to see redacted, and seek confidential treatment for such
additional terms (except only in the limited circumstances where confidential
treatment is manifestly unavailable). ASTELLAS shall reasonably cooperate with
AVEO with respect to AVEO’s efforts to comply with the foregoing obligations to
KHK under the KHK Agreement.

12.4 Publications.

(a) Neither Party shall first publish or first present in a public forum the
scientific or technical results of any activities performed pursuant to this
Agreement without the opportunity for prior review by the other Party. Each
Party agrees to provide the other Party the opportunity to review any proposed
abstracts, manuscripts or scientific presentations (including verbal
presentations) which relate to its activities performed pursuant to this
Agreement or to any Licensed Compound, Licensed Product or Licensed Product
Biomarker at least thirty-five (35) days prior to their intended submission for
publication and agrees, upon request, not to submit any such abstract or
manuscript for publication until the other Party is given a reasonable period of
time to secure patent protection for any material in such publication which it
or they believe to be patentable. The Parties understand that a reasonable
commercial strategy may require delay of publication of information or filing of
patent applications first. The Parties agree to review and decide whether to
delay publication to permit filing of patent applications. If the other Party
offers no comments on the Publication, the submitting Party may submit the
Publication thirty-five (35) days after it provided the Publication to the
reviewing Party (or earlier, with the written consent of the reviewing Party).
The submitting Party shall consider the comments of the reviewing Party in good
faith. If the Parties are unable to agree upon any aspect of the Publication,
including its form, content, timing (including with respect to additional time
required for seeking patent protection for inventions disclosed in the
Publication), or proposed medium of publication, either Party may refer the
dispute to the JMAC, which shall resolve the dispute in accordance with
Section 2.6. Neither Party shall have the right to publish or present
Confidential Information of the other Party without the prior approval of the
other Party. Nothing contained in this Section 12.4 shall prohibit the inclusion
of information necessary for a patent application, provided the non-filing Party
is given a reasonable opportunity to review the information to be included prior
to submission of such patent application and to request deletion of its
Confidential Information (subject to Section 12.2(a)).

 

94



--------------------------------------------------------------------------------

(b) The Parties acknowledge that AVEO is required under Section 7.5 of the KHK
Agreement to provide KHK with an opportunity to review any proposed abstracts,
manuscripts or scientific presentations (including verbal presentations) which
relate to development or commercialization activities under this Agreement or
any Licensed Product, at least thirty (30) days prior to their intended
submission for publication, and to not submit any such abstract or manuscript
for publication until KHK is given a reasonable period of time to secure patent
protection for any material in such publication which it believes to be
patentable. ASTELLAS shall reasonably cooperate with AVEO with respect to AVEO’s
efforts to comply with the foregoing obligations to KHK under the KHK Agreement.

ARTICLE 13

REPRESENTATIONS AND WARRANTIES

13.1 General Representations and Warranties. Each Party represents, warrants and
covenants to the other Party that:

(a) It is duly organized and validly existing under the laws of its state or
country of incorporation, and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof.

(b) It is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the Person or Persons executing this Agreement on
its behalf has and have been duly authorized to do so by all requisite corporate
action.

(c) This Agreement is legally binding upon it and enforceable in accordance with
its terms. The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any material law
or regulation of any court, governmental body or administrative or other agency
having jurisdiction over it.

(d) It has not granted, and shall not grant during the Term of the Agreement,
any right to any Third Party which would conflict with the rights granted to the
other Party hereunder. It has (or shall have at the time performance is due)
maintained and shall maintain and keep in full force and effect all agreements
necessary to perform its obligations hereunder.

(e) It is not aware of any action, suit or inquiry or investigation instituted
by any governmental agency which questions or threatens the validity of this
Agreement.

13.2 AVEO’s Warranties. AVEO represents and warrants to ASTELLAS that as of the
Effective Date:

(a) AVEO owns or otherwise Controls all Listed AVEO Patents listed on Exhibit G,
free and clear of any liens, charges and encumbrances, and has the right to
grant to ASTELLAS the rights and licenses set forth hereunder.

 

95



--------------------------------------------------------------------------------

(b) The Listed AVEO Patents include all Patents Controlled by AVEO anywhere in
the Licensed Territory that claim the composition of Licensed Compounds or the
use of any of them in the Field. The sole remedy for any unintentional breach of
this representation and warranty shall be for AVEO to update Exhibit G to
reflect and include the unintentionally omitted Patent(s).

(c) Neither AVEO nor its Affiliates nor, to AVEO’s knowledge, KHK has received
any written notice of any claim that any Patent or trade secret right owned or
controlled by a Third Party would be infringed or misappropriated by the use,
sale, offer for sale or importation of Licensed Compounds or Licensed Products
as contemplated by this Agreement.

(d) To AVEO’s knowledge, (i) no proceeding is pending or threatened that
challenges AVEO’s or KHK’s ownership or Control, as applicable, of the Licensed
Patents, and (ii) the Licensed Patents are not subject to any pending or
threatened re-examination, opposition, interference or litigation proceedings.

(e) To AVEO’s knowledge the Licensed Patents and Licensed Know-How are not being
infringed or misappropriated by any Third Party, except where such infringement
would not materially affect the rights granted to ASTELLAS hereunder.

(f) To AVEO’s knowledge, there is no valid issued Third Party Patent in
existence as of the Effective Date that would be infringed by the exploitation
of the Licensed Patents and Licensed Know-How as contemplated by this Agreement.

(g) There is no action, claim, demand, suit, proceeding, arbitration, grievance,
citation, summons, or subpoena of any nature (civil, criminal, regulatory or
otherwise), in law or in equity, pending or, to AVEO’s knowledge, threatened,
against AVEO or its Affiliates relating to the Licensed Patents, the Licensed
Know-How, the Licensed Compounds or the transaction contemplated by this
Agreement.

(h) None of the Listed AVEO Patents listed on Exhibit G require the payment of
consideration by AVEO, its Affiliates or Sublicensees, or by ASTELLAS, its
Affiliates or Sublicensees, to any Third Party (excluding KHK) in connection
with the grant of rights to ASTELLAS, its Affiliates or Sublicensees under this
Agreement, or the exercise of such rights by ASTELLAS, its Affiliates or
Sublicensees.

(i) To AVEO’s knowledge, AVEO has heretofore disclosed or made available to
ASTELLAS (i) all material scientific and technical information known to it or
its Affiliates and in its possession as of the Effective Date relating to
(A) the safety and efficacy of Licensed Compound and Licensed Product, including
the results of any non-clinical studies and/or clinical trials with respect to
the foregoing, and (B) the drug quality, including stability, variability,
impurities and delivery performance, of Licensed Compound and Licensed Product
and (ii) all material Regulatory Materials and Regulatory Approvals submitted to
or filed with a Regulatory Authority by AVEO or any of its Affiliates related to
Licensed Compound and Licensed Product and in its possession as of the Effective
Date, and the status of all material discussions with Regulatory Authorities
related to Licensed Compound and Licensed Product

 

96



--------------------------------------------------------------------------------

known to AVEO as of the Effective Date, in each case, that would be material and
relevant to a reasonable assessment of the scientific, commercial, safety and
regulatory potential of the Licensed Compound and Licensed Product.

(j) To AVEO’s knowledge, (i) all Regulatory Materials with respect to Licensed
Compound and Licensed Product, including all INDs, submitted or filed by AVEO or
any of its Affiliates prior to the Effective Date were, at the time of
submission or filing, true, complete and accurate in all material respects,
(ii) no serious adverse event information has come to the attention of AVEO or
any of its Affiliates that is materially different with respect to the
incidence, severity or nature of such serious adverse events than the
information that was filed as safety updates to any such Regulatory Materials or
Regulatory Approvals, and (iii) all written data summaries that were included in
any such Regulatory Materials or Regulatory Approvals based on clinical trials
conducted or sponsored by AVEO or any of its Affiliates accurately summarize in
all material respects the raw data underlying such summaries.

(k) AVEO has not received any written notice from any Regulatory Authority that
indicates that any of the INDs for Licensed Compound or Licensed Product are not
currently in good standing with the FDA or any other applicable Regulatory
Authority; and AVEO has filed with the FDA all required notices, supplemental
applications and annual or other reports or documents, including adverse
experience reports, with respect to each IND that are material to the continued
Development of Licensed Compound and Licensed Product.

(l) To AVEO’s knowledge, neither AVEO nor any of its Affiliates, nor any of its
or their respective officers, employees, or agents has made an untrue statement
of material fact or fraudulent statement to the FDA or any other Regulatory
Authority with respect to the Development of Licensed Compound or Licensed
Product, failed to disclose a material fact required to be disclosed to the FDA
or any other Regulatory Authority with respect to the Development of Licensed
Compound or Licensed Product, or committed an act, made a statement, or failed
to make a statement with respect to the Development of Licensed Compound
or Licensed Product that, in each case, could reasonably be expected to provide
a basis for the FDA to invoke its policy respecting “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities”, set forth in 56 Fed. Reg.
46191 (September 10, 1991) and any amendments thereto.

(m) All Development activities related to Licensed Compound and the Licensed
Product have been conducted by AVEO and its Affiliates in accordance with
Applicable Law in all material respects.

(n) All Manufacturing conducted by AVEO and its Affiliates, and to its
knowledge, by its suppliers, relating to Licensed Compound and Licensed Product
are currently conducted as of the Effective Date, and have been conducted prior
to the Effective Date with respect to clinical Manufacturing of Licensed
Compound and the Licensed Product, in compliance in all material respects with
cGMP and other Applicable Law as applicable at the time of such Manufacturing
activity.

 

97



--------------------------------------------------------------------------------

13.3 ASTELLAS’s Warranties. ASTELLAS represents and warrants to AVEO that as of
the Effective Date:

(a) ASTELLAS does not own or Control any ASTELLAS Product IP.

(b) Neither ASTELLAS nor any of its Affiliates is clinically developing or
Commercializing a [**], other than [**] (which ASTELLAS acknowledges has a
[**]).

(c) (i) it has made detailed inquiry concerning Licensed Compound and Licensed
Product, (ii) AVEO has made available to ASTELLAS all material documents which
ASTELLAS has requested, including the IND related to the Licensed Compound and
Licensed Product, and (iii) AVEO has answered to ASTELLAS’s satisfaction all
inquiries made by ASTELLAS.

13.4 Employee Obligations. AVEO and ASTELLAS each covenants to the other Party
that all of its and its Affiliates’ employees, officers, consultants and
advisors who have been, are or will be involved in the performance of
Development, Manufacture or Commercialization activities under this Agreement
have executed agreements (or, prior to becoming involved in such activities,
will have executed agreements) or have existing obligations under Applicable Law
requiring assignment to such Party of all intellectual property made during the
course of and as the result of their association with such Party, and obligating
the individual to maintain as confidential such Party’s Confidential
Information, to the extent required to support such Party’s obligations under
this Agreement.

13.5 Warranty of No Debarment. Each of AVEO and ASTELLAS represents and warrants
to the other Party that such Party has not, as of the Effective Date, used any
employee or consultant who has been debarred by the FDA or other Regulatory
Authorities, or, to the best of such Party’s knowledge, who was or is the
subject of debarment proceedings by the FDA or other Regulatory Authorities.

13.6 Disclaimer Concerning Technology. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, THE PATENTS AND KNOW-HOW PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the generality of the foregoing, each Party expressly does not warrant
(i) the success of activities performed pursuant to this Agreement or (ii) the
safety, efficacy or usefulness for any purpose of the Patents or Know-How it
provides under this Agreement or the subject matter of them.

 

98



--------------------------------------------------------------------------------

ARTICLE 14

INDEMNIFICATION

14.1 Indemnification by ASTELLAS.

(a) ASTELLAS shall indemnify, hold harmless and defend AVEO, AVEO’s Affiliates,
AVEO’s and its Affiliates’ Sublicensees and all of the respective officers,
directors, employees and agents of each of the foregoing entities (collectively
the “AVEO Indemnitees”) from and against any and all losses, damages,
liabilities, judgments, fines, amounts paid in settlement, expenses and costs of
defense (including reasonable attorneys’ fees and witness fees) (collectively
“Losses”) resulting from any demand, claim, action or proceeding brought or
initiated by a Third Party (each a “Third-Party Claim”) against any AVEO
Indemnitees(s) to the extent that such Third-Party Claim arises out of:

(i) the breach or alleged breach of any representation, warranty or covenant by
ASTELLAS in this Agreement or the JDCT Commercialization Agreement;

(ii) the negligence or willful misconduct of any ASTELLAS Indemnitee (as defined
in Section 14.2);

(iii) except as otherwise provided in Section 14.3, the Development, storage,
handling, shipping, use, sale, offer for sale, importation or other
Commercialization of Licensed Compounds, Licensed Products or Licensed Product
Biomarkers by or for the ASTELLAS Indemnitees (as defined below) (to avoid any
doubt, for this purpose, the AVEO Indemnitees’ Licensed Compound, Licensed
Product and Licensed Product Biomarker activities are not considered done by or
for the ASTELLAS Indemnitees);

(iv) breach or alleged breach of (i) Section 4.5(d) or 5.6(b) of the Clinical
Supply Agreement and any reciprocal provision contained in the Commercial Supply
Agreement, and (ii) the representations and warranties made by ASTELLAS under
the applicable Supply Agreement in connection with the exercise of its right
under the applicable Supply Agreement to assume the Manufacture of Licensed
Compounds or Licensed Product under the applicable Supply Agreement (e.g.,
pursuant to Section 5.6(e) of the Clinical Supply Agreement); or

(v) information supplied under, or omissions of information related to,
Section 4.5(d) or 5.6(b) of the Clinical Supply Agreement.

in each case, provided that (y) the AVEO Indemnitees comply with the procedure
set forth in Section 14.4; and (z) such indemnity shall not apply to the extent
AVEO has an indemnification obligation pursuant to Section 14.2 for such Loss.

(b) ASTELLAS shall indemnify, hold harmless and defend KHK, KHK’s Affiliates,
KHK’s and its Affiliates’ Sublicensees and all of the respective officers,
directors, employees and agents of each of the foregoing entities (collectively
the “KHK Indemnitees”) from and against any and all Losses resulting from any
Third-Party Claim against any KHK

 

99



--------------------------------------------------------------------------------

Indemnitees(s) to the extent that such Third-Party Claim arises out of the
research, development, manufacture, storage, handling, use, sale, offer for sale
or importation of Licensed Compounds, Licensed Products or Licensed Product
Biomarkers by or for the ASTELLAS Indemnitees (as defined below) (to avoid any
doubt, for this purpose, the AVEO Indemnitees’ or KHK Indemnitees’ Licensed
Compound, Licensed Product and Licensed Product Biomarker activities are not
considered done by or for the ASTELLAS Indemnitees); provided that (i) the KHK
Indemnitees comply with the procedure set forth in Section 9.3 of the KHK
Agreement; and (ii) such indemnity shall not apply to the extent KHK has an
indemnification obligation pursuant to Section 9.2 of the KHK Agreement for such
Loss.

14.2 Indemnification by AVEO.

(a) AVEO shall indemnify, hold harmless and defend ASTELLAS, ASTELLAS’s
Affiliates, ASTELLAS’s and its Affiliate’s Sublicensees and all of the
respective officers, directors, employees and agents of each of the foregoing
entities (collectively the “ASTELLAS Indemnitees”) from and against any and all
Losses resulting from any Third-Party Claim against them to the extent that such
Third-Party Claim arises out of:

(i) the breach or alleged breach of any representation, warranty or covenant by
AVEO in this Agreement or the JDCT Commercialization Agreement;

(ii) the negligence or willful misconduct of any AVEO Indemnitee;

(iii) except as otherwise provided in Section 14.3, the Development, storage,
handling, shipping, use, sale, offer for sale, importation or other
Commercialization of Licensed Compounds, Licensed Products or Licensed Product
Biomarkers by or for AVEO Indemnitees (to avoid any doubt, for this purpose, the
ASTELLAS Indemnitees’ Licensed Compound, Licensed Product, and Licensed Product
Biomarker activities are not considered done by or for the AVEO Indemnitees); or

(iv) breach or alleged breach of the Clinical Supply Product Warranties (as
defined in the Clinical Supply Agreement) and the reciprocal representations and
warranties to be included in the Commercial Supply Agreement.

in each case, provided that (y) the ASTELLAS Indemnitees comply with the
procedure set forth in Section 14.4; and (z) such indemnity shall not apply to
the extent ASTELLAS has an indemnification obligation pursuant to Section 14.1
for such Loss.

(b) In addition, the Parties acknowledge that, pursuant to Section 9.2 of the
KHK Agreement, KHK has agreed to indemnify, hold harmless and defend AVEO and
its Sublicensees and all of the respective officers, directors, employees and
agents of the foregoing entities from and against any and all Losses resulting
from any Third-Party Claim against AVEO or its Sublicensees to the extent that
such Third-Party Claim arises out of:

(i) the breach or alleged breach of any representation, warranty or covenant by
KHK in Article 8 of the KHK Agreement;

 

100



--------------------------------------------------------------------------------

(ii) the negligence or willful misconduct of any Kirin Indemnitee (as defined in
the KHK Agreement); or

(iii) the development (which, for clarity, shall include all activities
conducted prior to the Transition Date (as defined in the KHK Agreement) in
connection with the Current KRN951 Clinical Study (as defined in the KHK
Agreement)), manufacture, storage, handling, use, sale, offer for sale or
importation of Licensed Products or Licensed Product Biomarkers by or for Kirin
Indemnitees (to avoid any doubt, for this purpose, AVEO’s and its Sublicensees’
Licensed Compound, Licensed Product and Licensed Product Biomarker activities
are not considered done by or for the Kirin Indemnitees) but excluding
activities conducted after the Transition Date by or for the Kirin Indemnitees
in connection with the Current KRN951 Clinical Study.

in each case provided that (y) AVEO and the applicable Sublicensee(s) comply
with the procedure set forth in Section 9.3 of the KHK Agreement, and (z) such
indemnity shall not apply to the extent that AVEO has an indemnification
obligation to KHK for such Loss pursuant to Section 9.1 of the KHK Agreement.

(c) If ASTELLAS, as a Sublicensee of AVEO, seeks to be indemnified by KHK with
respect to a Third-Party Claim as set forth in Section 14.2(b) above and
pursuant to Section 9.2 of the KHK Agreement (“ASTELLAS Third-Party Claim”),
ASTELLAS shall promptly notify AVEO thereof and, in order to ensure compliance
with the procedure set forth in Section 9.3 of the KHK Agreement, each Party
shall comply with the procedures set forth below:

(i) To the extent that AVEO receives prompt notice from ASTELLAS of any ASTELLAS
Third-Party Claim, AVEO shall use Commercially Reasonable Efforts to provide KHK
with prompt notice of such ASTELLAS Third-Party Claim giving rise to KHK’s
indemnification obligation pursuant to Section 9.2 of the KHK Agreement and the
exclusive ability to defend (with the reasonable cooperation of AVEO and
ASTELLAS, at KHK’s expense on a pass-through basis) or settle any such claim.
The Parties acknowledge that, pursuant to Section 9.3 of the KHK Agreement, KHK
has agreed not to enter into any settlement for damages other than monetary
damages without AVEO’s written consent (which consent shall not be given by AVEO
unless and until the Parties mutually agree to do so, such agreement not to be
unreasonably withheld, delayed or conditioned by either Party).

(ii) The Parties acknowledge that, pursuant to Section 9.3 of the KHK Agreement,
AVEO has the right to participate in the defense of any claim or suit that has
been assumed by KHK under Section 9.2 of the KHK Agreement. If requested by
ASTELLAS and subject to JSC oversight, AVEO shall use Commercially Reasonable
Efforts to obtain KHK’s consent to ASTELLAS’s participation, along with AVEO, in
the defense of any claim or suit with respect to any ASTELLAS Third-Party Claim
that has been assumed by KHK under Section 9.2 of the KHK Agreement; it being
understood that any participation by ASTELLAS in such suit or claim shall be
conducted at ASTELLAS’s own expense and with counsel of ASTELLAS’s own choice.

 

101



--------------------------------------------------------------------------------

(iii) The Parties acknowledge that, pursuant to Section 9.3 of the KHK
Agreement, if AVEO and KHK cannot agree as to the application of Section 9.1 or
Section 9.2 of the KHK Agreement as to any particular ASTELLAS Third-Party Claim
(which agreement shall not be given or withheld by AVEO unless and until the
Parties mutually agree to do so, such agreement not to be unreasonably withheld,
delayed or conditioned by either Party), AVEO and KHK may conduct separate
defenses of such ASTELLAS Third-Party Claim. In such case, as between AVEO and
ASTELLAS, AVEO shall have the exclusive right to assume the defense of such
ASTELLAS Third-Party Claim, including any settlement thereof (provided that AVEO
shall not enter into any settlement for damages other than monetary damages
without ASTELLAS’s written consent, which shall not be unreasonably withheld,
delayed or conditioned), and ASTELLAS shall have the right to participate in
such defense, at ASTELLAS’s own expense and using counsel of ASTELLAS’s own
choice. The Parties acknowledge that AVEO reserves the right, and shall use
Commercially Reasonable Efforts, to claim indemnity from KHK in accordance with
Section 9.2 of the KHK Agreement upon resolution of the underlying ASTELLAS
Third-Party Claim.

14.3 Product Liability Claims in the JDCT. Any Losses arising out of any Third
Party claim, suit, action, proceeding, liability or obligation involving any
actual or alleged death or bodily injury arising out of or resulting from the
Development, Manufacture or Commercialization of any Licensed Compounds,
Licensed Products or Licensed Product Biomarkers for use or sale in the Field in
the JDCT, to the extent that such Losses exceed the amount (if any) covered by
the applicable Party’s product liability insurance (“Excess Product Liability
Costs”), shall be shared equally by the Parties as a Product Liability Cost for
purposes of calculating Pre-Tax Profit or Loss, except to the extent such Losses
arise out of any Third-Party Claim based on (a) a Party’s breach of any of its
representations, warranties, covenants or obligations pursuant to this
Agreement, the Supply Agreements or the JDCT Commercialization Agreement, or
(b) the negligence or willful misconduct of a Party, its Affiliates, its or its
Affiliates’ Sublicensees, or any of the respective officers, directors,
employees and agents of each of the foregoing entities, in the performance of
obligations or exercise of rights under this Agreement, the Supply Agreements or
the JDCT Commercialization Agreement.

14.4 Procedure. To be eligible to be indemnified hereunder, a Party shall
provide the indemnifying Party with prompt notice of the Third-Party Claim
giving rise to the indemnification obligation pursuant to this Article 14 and
the exclusive ability to defend (with the reasonable cooperation of the
indemnified Party, at the defending Party’s expense on a pass-through basis) or
settle any such claim; provided, however, that the indemnifying Party shall not
enter into any settlement for damages other than monetary damages without the
indemnified Party’s written consent, such consent not to be unreasonably
withheld, delayed or conditioned. The indemnified Party shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the indemnifying Party. If the
Parties cannot agree as to the application of Sections 14.1 and 14.2 to any
particular Third Party Claim, the Parties may conduct separate defenses of such
Third Party Claim. Each Party reserves the right to claim indemnity from the
other in accordance with Sections 14.1 and 14.2 above upon resolution of the
underlying claim, notwithstanding the provisions of this Section

 

102



--------------------------------------------------------------------------------

14.4 requiring the indemnified Party to tender to the indemnifying Party the
exclusive ability to defend such claim or suit.

14.5 Insurance. Each Party shall procure and maintain insurance or
self-insurance, including product liability insurance, which are consistent with
normal business practices of prudent companies similarly situated, at all times
during which any Licensed Product is being clinically tested in human subjects
or commercially distributed or sold by or on behalf of such Party. At a minimum,
prior to the first Marketing Approval in the JDCT (with respect to AVEO and
ASTELLAS) or the Royalty-Bearing Territory (with respect to ASTELLAS), such
Party shall be insured for [**] U.S. dollars (US$[**]) to cover its obligations
under this Agreement. After Marketing Approval, each Party shall be insured for
a minimum of [**] U.S. dollars (US$[**]) to cover its obligations under this
Agreement. It is understood that such insurance or self-insurance shall not be
construed to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 14. Each Party shall provide the
other with written evidence of such insurance or self-insurance upon request.
Each Party shall provide the other with written notice at least thirty (30) days
prior to the cancellation, non renewal or material change in such insurance or
self-insurance which materially adversely affects the rights of the other Party
hereunder.

14.6 Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO
INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 14 OR IN RESPECT OF A BREACH OF
ARTICLE 12, NEITHER PARTY NOR THEIR RESPECTIVE AFFILIATES AND LICENSEES
(INCLUDING SUBLICENSEES) SHALL BE LIABLE FOR SPECIAL, INCIDENTAL, EXEMPLARY,
CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE.

ARTICLE 15

TERM AND TERMINATION

15.1 Term; Expiration.

(a) Term. This Agreement shall become effective on the Effective Date and shall
continue (i) with respect to the JDCT as a whole, until the expiration of all
payment obligations hereunder associated with the JDCT, or (ii) with respect to
the Royalty-Bearing Territory, on a country-by-country and Licensed
Product-by-Licensed Product basis, until the expiration of the Royalty Term for
such Licensed Product in such country in the Royalty-Bearing Territory, unless
this Agreement is earlier terminated pursuant to this Article 15 (the “Term”).

(b) Expiration.

(i) Upon expiration of this Agreement as set forth in clause (a) above with
respect to Licensed Compounds, Licensed Products and Licensed Product Biomarkers
in the JDCT, or with respect to a particular Licensed Compound, Licensed Product
or Licensed Product Biomarker in a particular country in the Royalty-Bearing
Territory, as the case may be,

 

103



--------------------------------------------------------------------------------

the licenses to API pursuant to Section 9.1 and licenses to the JDCT Trademark
with respect to such Licensed Compounds, Licensed Products or Licensed Product
Biomarkers shall automatically become, with respect to such Licensed Compounds,
Licensed Products and Licensed Product Biomarkers in the JDCT or such
country(ies) in the Royalty-Bearing Territory, as applicable, freely
sublicensable, perpetual, non-exclusive, and fully paid.

(ii) Unless this Agreement is earlier terminated as provided in this Article 14,
the licenses granted by ASTELLAS to AVEO pursuant to Section 9.4 shall survive
until the expiration of this Agreement with respect to all Licensed Compounds,
Licensed Products and Licensed Product Biomarkers, at which time they shall
automatically convert to become freely sublicensable, perpetual, non-exclusive,
and fully paid.

15.2 Elective Termination. ASTELLAS shall have the right, in its sole
discretion, to terminate this Agreement (i) in its entirety or (ii) with respect
to the whole of the Royalty Bearing Territory while retaining rights to the
JDCT, by providing not less than one hundred eighty (180) days prior written
notice to AVEO, which notice may be given at any time after the second
(2nd) anniversary of the Effective Date.

15.3 Termination for Breach.

(a) Notice; Cure. If either AVEO or ASTELLAS believes that the other is in
material breach of this Agreement or the JDCT Commercialization Agreement, then
the non-breaching Party (AVEO or ASTELLAS, as the case may be) may deliver
written notice of such breach to the allegedly breaching Party. To be an
effective notice under this Section 15.3(a), the written notice must
(i) explicitly reference this Section 15.3, (ii) describe in reasonable detail
the nature of the claimed breach, including the country(ies) in the JDCT or the
Royalty-Bearing Territory with respect to which the claimed breach occurred, and
(iii) explicitly state that if the breach is not cured, the notifying Party will
have the right to terminate this Agreement. For purposes of illustration only
and without limitation, a breach of Section 9.6 (Exclusivity Commitment) or a
breach of a Party’s diligence obligations under Article 8 shall be deemed a
material breach of this Agreement. Promptly following receipt of such notice of
breach, the allegedly breaching Party shall discuss in good faith with the other
Party (which good faith efforts shall include, if requested by the other Party,
at least one in-person meeting between the chief executive officers of each
Party, but which does not require either Party to continue discussions for
longer than [**] days) the nature of the claimed breach, implications of the
circumstances giving rise to the claimed breach, and a proposed plan to cure the
claimed breach. Unless otherwise mutually agreed by the Parties, the allegedly
breaching Party shall have [**] days (or such longer period of time as may be
mutually agreed by the Parties) from the end of the good-faith discussions to
cure the breach in accordance with any plan mutually agreed by the Parties
failing which the non-breaching Party may terminate this Agreement upon [**]
days prior written notice to the other Party; provided that if the breach is not
curable, the non-breaching Party may terminate this Agreement upon [**] days’
prior written notice to the other Party; and provided, further, that, unless
otherwise mutually agreed by the Parties, the cure period shall be [**] days for
breaches involving non-payment of any amount due hereunder.

 

104



--------------------------------------------------------------------------------

(b) Failure to Cure. If, within the applicable cure period set forth in clause
(a) above:

(i) the allegedly breaching Party is ASTELLAS, ASTELLAS fails to cure a breach
(A) with respect to any Major Market Country, or (B) of Section 9.6 with respect
to any country(ies) of the JDCT, and AVEO elects to terminate this Agreement,
then this Agreement shall terminate with respect to the JDCT as a whole (with
the effects of termination set forth in Section 15.6);

(ii) the allegedly breaching Party is AVEO, AVEO fails to cure the breach with
respect to any country(ies) of the JDCT, and ASTELLAS elects to terminate this
Agreement, then this Agreement shall terminate solely with respect to such
country(ies) of the JDCT (with the effects of termination set forth in
Section 15.7); and

(iii) the allegedly breaching Party fails to cure the breach with respect to any
country(ies) of the Royalty-Bearing Territory or any countries in the JDCT which
are not Major Market Countries (the “Minor Market Countries”) and the Party
originally delivering the notice of breach elects to terminate this Agreement,
then this Agreement shall terminate solely with respect to such country(ies) of
the Royalty-Bearing Territory or such Minor Market Country(ies), as applicable
(with the effects of termination set forth in either Section 15.6 if ASTELLAS is
the breaching Party or Section 15.7 if AVEO is the breaching Party).

For purposes of clarity, in the event of a partial termination of this Agreement
under this Section 15.3 with respect to the JDCT, country(ies) in the JDCT, or
country(ies) in the Royalty-Bearing Territory, as the case may be, this
Agreement shall continue in full force and effect with respect to the
country(ies) of the Licensed Territory unaffected by such partial termination.

(c) Disputes. If a Party gives notice of termination under Section 15.3(a), and
the other Party disputes whether such notice was proper, then the issue of
whether this Agreement has been terminated shall be resolved in accordance with
Article 16 (which Article 16 shall apply and take precedence over any
discussions between the Parties under Section 15.3(a)). If as a result of such
dispute resolution process it is determined that the notice of termination was
proper by reason of a material breach of the Agreement and the breaching Party
fails to cure such material breach within the applicable cure period pursuant to
Section 15.3(a) after such determination, then such termination of the Agreement
(in its entirety, or with respect to the JDCT, country(ies) in the JDCT, or
country(ies) in the Royalty-Bearing Territory, as applicable) shall be deemed to
be effective as of the date of the notice of termination. If as a result of such
dispute resolution process it is determined that the notice of termination was
improper, then no termination shall have occurred and this Agreement shall
remain in effect (but without affecting any other termination of the Agreement
with respect to the JDCT, country(ies) in the JDCT, or country(ies) in the
Royalty-Bearing Territory, as applicable, which has either already occurred or
was or is otherwise determined to be proper).

15.4 Termination if ASTELLAS Challenges Licensed Patents. If ASTELLAS or any of
its Affiliates or Sublicensees (a) initiates or requests an interference or
opposition proceeding with respect to any Licensed Patent, (b) makes, files or
maintains any claim, demand,

 

105



--------------------------------------------------------------------------------

lawsuit, or cause of action to challenge the validity or enforceability of any
Licensed Patent, (c) opposes any extension of, or the grant of a supplementary
protection certificate with respect to, any Licensed Patent, or (d) funds or
otherwise provides material assistance to any other Person with respect to any
of the foregoing, AVEO shall have the right to terminate this Agreement upon
thirty (30) days’ prior written notice to ASTELLAS. Any such termination shall
only become effective if ASTELLAS or its Affiliate or Sublicensee, as
applicable, has not withdrawn such action before the end of the above notice
period.

15.5 Effects of Termination by AVEO for ASTELLAS Patent Challenge; Effects of
Elective Termination by ASTELLAS. Upon termination of this Agreement in its
entirety by AVEO under Section 15.4 (Termination if ASTELLAS Challenges Licensed
Patents), or by ASTELLAS under Section 15.2 (Elective Termination):

(a) License Termination. All of the licenses granted by AVEO to API under
Section 9.1 shall terminate (i) in the case of a termination under
Section 15.2(i) or 15.4, for the entire Licensed Territory and (ii) in the case
of a termination under Section 15.2(ii), for the Royalty-Bearing Territory
(subsections (i) or (ii), as applicable referred to as the “Section 15.5
Terminated Territory”.)

(b) Summary of Activities. Within [**] days after such termination, ASTELLAS
shall provide to AVEO a fair and accurate summary report of the status and
results of its (and its Affiliates’ and Sublicensees’) Development,
Commercialization and, to the extent that API (or its Affiliate) was responsible
for any Manufacturing activities (including packaging and labeling) prior to
termination, Manufacturing activities with respect to Licensed Compounds,
Licensed Products and Licensed Product Biomarkers for the Section 15.5
Terminated Territory.

(c) Transition Assistance. Without limiting the generality of the remainder of
this Section 15.5, ASTELLAS shall use its Commercially Reasonable Efforts, at no
cost to AVEO, to effect a seamless, timely transition to AVEO of all
Development, Manufacturing and Commercialization activities and responsibilities
with respect to Licensed Compounds, Licensed Products and Licensed Product
Biomarkers for the Section 15.5 Terminated Territory, in accordance with a
transition plan to be mutually agreed by the Parties, provided that in no event
shall ASTELLAS be required to provide any assistance to AVEO for a period of
longer than [**] months following effective termination.

(d) License Grant; Patent and Know-How Assignment. Effective upon such
termination, ASTELLAS hereby assigns to AVEO (or AVEO’s designee) any and all
ASTELLAS Product IP owned by ASTELLAS directly or through any Affiliate that is
necessary to Develop, Manufacture or Commercialize Licensed Compounds, Licensed
Products and Licensed Product Biomarkers (including to avoid doubt, ASTELLAS’s
interest in all Jointly Owned Product Patents) in the Section 15.5 Terminated
Territory. To the extent any ASTELLAS Product IP is not owned by, but is instead
licensed to, ASTELLAS, ASTELLAS hereby grants to AVEO (effective upon such
termination) an exclusive, irrevocable, perpetual, fully-paid sublicense, with
the right to further sublicense, under such ASTELLAS Product IP for the
Section 15.5 Terminated Territory, to the extent permitted under ASTELLAS’s
agreement with the licensor of such ASTELLAS Product IP, including any
Sublicensee or contractor

 

106



--------------------------------------------------------------------------------

hereunder; provided that, to the extent that any licenses or sublicenses to AVEO
or KHK, as applicable, have already been obtained from such licensor prior to
the effective date of termination, ASTELLAS shall ensure that AVEO and KHK, as
applicable, shall retain, at a minimum, such licenses following the effective
date of termination.

(e) Trademark License. At AVEO’s election, effective upon such termination,
ASTELLAS shall grant to AVEO an exclusive, fully-paid, royalty-free license,
with the right to further sublicense, to use Trademarks owned or controlled by
ASTELLAS and used solely in connection with the Commercialization of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers in the Section 15.5
Terminated Territory. Promptly after such termination, ASTELLAS shall
immediately discontinue all use of such Trademarks in the Section 15.5
Terminated Territory, and ASTELLAS shall execute any documents required to
effectuate the license granted by this Section 15.5(e), and any goodwill that
ASTELLAS has acquired or developed in any of the foregoing, to AVEO in the
Section 15.5 Terminated Territory following which execution of documents, any
and all trademark maintenance fees and related costs, fees, and disbursements
shall be borne exclusively by AVEO.

(f) Regulatory Filings. To the extent permitted by Applicable Law, ASTELLAS
shall transfer to AVEO all INDs, NDAs, Marketing Approvals (including
reimbursement and Pricing Approvals), drug dossiers, master files and other
regulatory filings and regulatory correspondence related to any Licensed
Compounds, Licensed Products or Licensed Product Biomarkers (“Regulatory
Documents”) that ASTELLAS Controls as of the effective date of such termination
that are applicable to the Section 15.5 Terminated Territory. If ASTELLAS is
restricted under Applicable Law from transferring ownership of any of the
foregoing items to AVEO, ASTELLAS shall grant AVEO (or its designee) a right of
reference or use to such item. ASTELLAS shall take all permitted actions
reasonably necessary to effect such transfer or grant of right of reference or
use to AVEO.

(g) Data. ASTELLAS shall transfer to AVEO its entire right, title, and interest
in and to all preclinical and clinical data, Clinical Regulatory Filings, Safety
Data and all other supporting data, including pharmacology, toxicology,
chemistry and biology data, in ASTELLAS’s Control as of the effective date of
such termination related to, and to the extent necessary or reasonably useful
for AVEO to continue the Development, Manufacture or Commercialization of,
Licensed Compounds, Licensed Products and Licensed Product Biomarkers in the
Section 15.5 Terminated Territory.

(h) Final Reconciliation of Pre-Tax Profit or Loss. In the case of a termination
by ASTELLAS under Section 15.2(i) or by AVEO under Section 15.4, within [**]
days after such termination, the Parties shall conduct a final reconciliation in
accordance with Item 3 of Exhibit H for the purpose of calculating Pre-Tax
Profit or Loss with respect to the JDCT through the effective date of
termination of this Agreement; provided, however, that, API shall remain
responsible for fifty percent (50%) of the Development Costs of any clinical
trials or other Development activities that (i) are included within the approved
JDCT Development Plan in place prior to such termination and (ii) are ongoing,
as of the effective date of termination, until the completion or earlier
termination of such clinical trials or other Development activities by AVEO.
AVEO shall invoice API for such Development Costs on a

 

107



--------------------------------------------------------------------------------

quarterly basis, and API shall pay such Development Costs within [**] days
following the date of such invoice.

(i) Remaining Inventories. API (or its Affiliate) shall return to AVEO, at no
cost to AVEO, all or a portion of any remaining inventory of Licensed Compounds,
Licensed Products and Licensed Product Biomarkers held by API (or its Affiliate)
as of the effective date of termination for the Section 15.5 Terminated
Territory, as may be requested by AVEO. AVEO shall notify API within [**] months
after termination whether AVEO elects to exercise such right.

(j) Packaging and Labeling. At AVEO’s request, to the extent that API (or its
Affiliate) was responsible for performing (or having performed by a Third Party)
any packaging or labeling, or any other Manufacturing activities, with respect
to Licensed Compounds, Licensed Products or Licensed Product Biomarkers in the
Section 15.5 Terminated Territory as of the effective date of termination, API
(or its Affiliate) shall (i) transfer to AVEO (or its designee) any ASTELLAS
Know-How, to the extent the foregoing is Controlled by API and necessary or
reasonably useful to perform such packaging, labeling or other Manufacturing
activities; and (ii) provide technical assistance to AVEO as may be reasonably
requested by AVEO, provided that in no event shall API (or its Affiliate) be
required to provide any assistance to AVEO for a period of longer than [**]
months following effective termination. Without limiting the generality of the
foregoing, at AVEO’s request, API (or its Affiliate) shall continue to perform
such packaging, labeling and other Manufacturing activities for a period of up
to [**] months, at [**], until such activities have been transitioned to AVEO
hereunder.

(k) No Further Representations. Except to the extent necessary for ASTELLAS to
perform its transition obligations as contemplated in this Section 15.5,
ASTELLAS shall discontinue making any representation regarding its status as a
licensee of AVEO in the Section 15.5 Terminated Territory for Licensed
Compounds, Licensed Products and Licensed Product Biomarkers and shall cease
conducting all activities with respect to the Development, Manufacturing or
Commercialization of all of the foregoing in the Section 15.5 Terminated
Territory.

(l) Transfer of Contracts. To the extent requested by AVEO, for a period of [**]
months following the effective date of termination, ASTELLAS shall provide, at
no cost to AVEO, such assistance as may be reasonably necessary to transfer or
transition over such period of time to AVEO any license agreements or other
contracts specific to Licensed Compounds, Licensed Products and Licensed Product
Biomarkers in the Section 15.5 Terminated Territory (including clinical trial
and Manufacturing agreements with respect to the Section 15.5 Terminated
Territory), to the extent such agreements are in effect as of the effective date
of termination and such assignment or transfer is permitted.

(m) Prosecution and Enforcement. The provisions of Article 11 (other than
Section 11.1) shall be terminated with respect to the Section 15.5 Terminated
Territory, provided that, as between the Parties, AVEO shall have the sole right
(but not the obligation) to prosecute, maintain and enforce all Licensed
Patents, Joint Patents and ASTELLAS Patents, and ASTELLAS shall provide such
assistance and cooperation as may be reasonably necessary in

 

108



--------------------------------------------------------------------------------

connection with the transition of prosecution and enforcement responsibilities
to AVEO with respect to any Licensed Patents, Joint Patents and ASTELLAS Patents
with respect to which ASTELLAS (or its Affiliate or Sublicensee) had
prosecution, maintenance or enforcement responsibility prior to the effective
date of termination, including execution of such documents as may be necessary
to effect such transition.

(n) JDCT Commercialization Agreement. The JDCT Commercialization Agreement shall
terminate in its entirety in the case of a termination under Section 15.2(i) or
15.4, but shall remain in effect in the case of a termination under
Section 15.2(ii).

(o) Transfer of Marketing-Related Materials. ASTELLAS shall transfer to AVEO all
promotional materials, customer data, competitive intelligence data, market
research and other materials, information or data related to the marketing,
promotion or sale of Licensed Compounds, Licensed Products and Licensed Product
Biomarkers (“Marketing-Related Materials”) Controlled by ASTELLAS as of the
effective date of such termination, to the extent necessary or reasonably useful
for the Commercialization of Licensed Compounds, Licensed Products and Licensed
Product Biomarkers in the Section 15.5 Terminated Territory.

(p) Supply Agreements. Each of the Supply Agreements shall terminate (i) in the
case of a termination under Section 15.2(i) or 15.4, for the entire Licensed
Territory and (ii) in the case of a termination under Section 15.2(ii), for the
Royalty-Bearing Territory.

(q) Affiliates and Sublicensees. ASTELLAS shall cause its Affiliates and
Sublicensees to comply with Section 15.5(a)-(p) as if they were ASTELLAS.

15.6 Effects of Partial Termination by AVEO for ASTELLAS Uncured Breach. If AVEO
elects to terminate this Agreement pursuant to Section 15.3(b)(i) or
Section 15.3(b)(iii) (Termination for Breach) with respect to the JDCT as a
whole, or one or more countries of the Royalty-Bearing Territory or one or more
Minor Market Countries, as the case may be (once terminated, the JDCT as a
whole, such country(ies) of the Royalty-Bearing Territory or such Minor Market
Countries may be referred to herein as an “ASTELLAS Terminated Territory(ies)”),
then:

(a) Certain Effects of Termination. The effects of termination set forth in
Sections 15.5(a) (License Termination), 15.5(b) (Summary of Activities), 15.5(c)
(Transition Assistance), 15.5(e) (Trademark License), 15.5(i) (Remaining
Inventories), 15.5(j) (Packaging and Labeling), 15.5(k) (No Further
Representation), 15.5(l) (Transfer of Contracts), and 15.5(m) (Prosecution and
Enforcement) above shall apply solely as to such ASTELLAS Terminated
Territory(ies).

(b) License Grant; Patent and Know-How Assignment. The effects of termination
set forth in Section 15.5(d) (License Grant; Patent and Know-How Assignment)
shall apply only with respect to ASTELLAS Product IP that is necessary to
Develop, Manufacture or Commercialize the Licensed Compounds, Licensed Products
and Licensed Product Biomarkers in the ASTELLAS Terminated Territory(ies),
provided that if ASTELLAS is required to retain rights to any ASTELLAS Product
IP in order to exercise its rights under this

 

109



--------------------------------------------------------------------------------

Agreement with respect to any country(ies) of the Licensed Territory that are
still in effect hereunder, then ASTELLAS shall grant, and hereby grants, to AVEO
an exclusive, irrevocable, perpetual, fully-paid license or sublicense, with the
right to further sublicense, under such ASTELLAS Product IP to Develop,
Manufacture and Commercialize Licensed Compounds, Licensed Products and Licensed
Product Biomarkers in the Field for the ASTELLAS Terminated Territory(ies)
(including the right to clinically test outside the ASTELLAS Terminated
Territory(ies) as necessary to Develop, Manufacture or Commercialize for the
ASTELLAS Terminated Territory(ies)), subject to such ASTELLAS retained rights,
to the extent permitted under ASTELLAS’s agreement with the licensor of such
ASTELLAS Product IP, including any Sublicensee or contractor hereunder; provided
that, to the extent that any licenses or sublicenses to AVEO or KHK, as
applicable, have already been obtained from such licensor prior to the effective
date of termination, ASTELLAS shall ensure that AVEO and KHK, as applicable,
shall retain, at a minimum, such licenses following the effective date of
termination.

(c) Regulatory Filings. ASTELLAS shall:

(i) transfer to AVEO ownership of all Marketing Approvals received with respect
to, all INDs, NDAs and other regulatory filings filed in, and all other
Regulatory Documents related to, any ASTELLAS Terminated Territory(ies); and

(ii) to the extent necessary for AVEO to assume Development, Manufacture or
Commercialization of Licensed Compounds, Licensed Products and Licensed Product
Biomarkers in any ASTELLAS Terminated Territory(ies), (A) grant AVEO (or its
designee) a right of reference or use to any and all such Marketing Approvals
received with respect to, all INDs, NDAs and other regulatory filings filed in,
and all other Regulatory Documents related to any country(ies) or
jurisdiction(s), as applicable, with respect to which ASTELLAS retains its
licenses under this Agreement (i.e., country(ies) or jurisdiction(s) within the
Licensed Territory other than the ASTELLAS Terminated Territory(ies)); and
(B) sign, and cause its Affiliates to sign, any instruments reasonably requested
by AVEO in order to effect the grants contemplated in the foregoing subclause
(A).

(d) Data. ASTELLAS shall transfer to AVEO, and grant AVEO a right to use
(consistent with the license granted to AVEO under Section 15.6(b) above), all
the data described in Section 15.5(g) in ASTELLAS’s Control related to, and to
the extent necessary for AVEO to continue, the Development, Manufacture or
Commercialization of Licensed Compounds, Licensed Products and Licensed Product
Biomarkers in the ASTELLAS Terminated Territory(ies);

(e) Final Reconciliation of Pre-Tax Profit or Loss. To the extent that the
ASTELLAS Terminated Territory(ies) includes the JDCT, the Parties shall conduct
a reconciliation in accordance with Item 3 of Exhibit H for the purpose of
calculating Pre-Tax Profit or Loss through the effective date of termination, to
the extent allocable to such ASTELLAS Terminated Territory(ies); provided
however that API shall remain responsible for fifty percent (50%) of the
Development Costs of any clinical trials or other Development activities that
(i) are allocable to countries in the JDCT, and (ii) solely with respect to
ASTELLAS Terminated Territories, (A) are included within the approved JDCT
Development

 

110



--------------------------------------------------------------------------------

Plan in place prior to such termination, and (B) are ongoing, as of the
effective date of termination, until the completion or earlier termination of
such clinical trials or other Development activities by AVEO. AVEO shall invoice
API for such Development Costs on a quarterly basis, and API shall pay such
Development Costs within [**] days following the date of such invoice.

(f) JDCT Commercialization Agreement.

(i) To the extent that the ASTELLAS Terminated Territory(ies) includes all
countries in the JDCT (pursuant to AVEO’s termination rights under
Section 15.3(b)(i)), the JDCT Commercialization Agreement shall terminate in its
entirety.

(ii) To the extent that the ASTELLAS Terminated Territory(ies) includes only
Minor Market Countries (pursuant to AVEO’s termination rights under
Section 15.3(b)(iii)), each Party’s rights and obligations under the applicable
JDCT Commercialization Agreement shall terminate solely with respect to such
ASTELLAS Terminated Territory(ies).

(g) Transfer of Marketing-Related Materials. ASTELLAS shall transfer to AVEO all
Marketing-Related Materials Controlled by ASTELLAS as of the effective date of
such termination, to the extent necessary or reasonably useful for the
Commercialization of Licensed Compounds, Licensed Products and Licensed Product
Biomarkers in such ASTELLAS Terminated Territory(ies).

(h) Supply Agreement. AVEO’s obligations under the Supply Agreements with
respect to the Manufacture of Licensed Compounds, Licensed Products or Licensed
Product Biomarkers for use or sale in the ASTELLAS Terminated Territory(ies)
shall terminate.

(i) Affiliates and Sublicensees. ASTELLAS shall cause its Affiliates and
Sublicensees to comply with Sections 15.6(a)-(h) as if they were ASTELLAS.

15.7 Effects of Partial Termination by ASTELLAS for AVEO Uncured Breach. If
ASTELLAS elects to terminate this Agreement pursuant to Section 15.3(b)(ii) or
Section 15.3(b)(iii) (Termination for Breach) with respect to one or more
countries of the JDCT or of the Royalty-Bearing Territory, as the case may be
(once terminated, such country(ies) of the JDCT or of the Royalty-Bearing
Territory may be referred to herein as an “AVEO Terminated Territory(ies)”),
then ASTELLAS shall have the option of:

(a) terminating this Agreement in accordance with Section 15.3, in which case:

(i) the licenses granted under this Agreement to each Party shall terminate
solely with respect to such AVEO Terminated Territory(ies);

(ii) to the extent that the AVEO Terminated Territory includes any country(ies)
of the JDCT, within [**] days after such termination, the Parties shall conduct
a final reconciliation in accordance with Item 3 of Exhibit H for the purpose of
calculating Pre-Tax

 

111



--------------------------------------------------------------------------------

Profit or Loss through the effective date of termination of this Agreement, to
the extent allocable to such AVEO Terminated Territory(ies), and ASTELLAS shall
not be responsible for any Development Costs incurred by AVEO for the AVEO
Terminated Territory(ies) following the effective date of termination; and

(iii) ASTELLAS shall have the right to pursue any remedies that may be available
to it hereunder or at law; or

(b) waiving its right to terminate this Agreement by providing notice to AVEO
(i) specifying the nature of the breach in accordance with Section 15.3(a),
(ii) indicating that ASTELLAS is not exercising its termination right under
Section 15.3 in the event such breach is not cured, and (iii) that ASTELLAS
shall continue the licenses and this Agreement in accordance with the terms and
conditions set forth herein with respect to such country(ies) of the JDCT or of
the Royalty-Bearing Territory; provided that any claimed breaches shall remain
subject to the cure provisions of Section 15.3(b) and the dispute provisions of
Section 15.3(c); and provided further that

(i) if the claimed breach giving rise to the notice set forth in Section 15.7(b)
relates to any country(ies) in the Royalty-Bearing Territory, then any royalty
payments to AVEO that become due under Section 10.7 shall, as of the date of
such waiver by ASTELLAS of its termination right hereunder and for the remainder
of the term of this Agreement, be reduced by [**] percent ([**]%) of the
otherwise applicable royalty set forth in Section 10.7; and

(ii) if the claimed breach giving rise to termination by ASTELLAS under
Section 15.3 relates to any country(ies) in the JDCT (“Transferred
Country(ies)”), then:

(A) effective as of the date of ASTELLAS’s waiver of its right to terminate this
Agreement hereunder (subject to the Parties’ compliance with any applicable
requirements under the Hart-Scott-Rodino Act), such Transferred Country(ies)
shall no longer be treated as a country(ies) in the JDCT, but shall instead be
treated as a country(ies) in the Royalty-Bearing Territory for purposes of this
Agreement, and all Licensed Compounds, Licensed Products and Licensed Product
Biomarkers Developed or Commercialized for use or sale in such Transferred
Country(ies) shall be deemed Royalty-Bearing Products, including for purposes of
the exclusive license grants to API under Section 9.1 and payment of royalties
to AVEO under Section 10.7; provided, that, [**], API shall continue to pay
[**];

(B) to the extent that AVEO was the Lead Commercialization Party in such
Transferred Country(ies), or the Party with lead responsibility with respect to
any Development (including regulatory) matters for such Transferred
Country(ies), AVEO shall use Commercially Reasonable Efforts to, at its costs
and expenses, (1) transition all such Development or Commercialization
activities to ASTELLAS in accordance with a transition plan to be mutually
agreed by the Parties, to the extent necessary for API to exercise its exclusive
license, and to perform its obligations, under this Agreement with respect to
Licensed Compounds, Licensed Products and Licensed Product Biomarkers in such
Transferred Country(ies), including transfer of Know-How (to the extent that
ASTELLAS did not already have access to such Know-How), transfer of INDs, NDAs
and Marketing Approvals, transfer of

 

112



--------------------------------------------------------------------------------

relevant clinical data and Safety Data, transfer of Marketing-Related Materials,
assignment of Third Party contracts to the extent such assignment is permitted
(including clinical trial agreements but excluding Manufacturing agreements,
except to the extent mutually agreed by the Parties as part of the transition
plan to effect any transfer of Manufacturing Technology to ASTELLAS pursuant to
clause (D) below), in each case to the extent Controlled by AVEO, and (2) to
provide reasonable technical assistance with respect to any of the foregoing;

(C) AVEO shall be released from its Development and Commercialization
obligations, and for cost and expenses related thereto, under this Agreement or
the JDCT Commercialization Agreement, as applicable, with respect to Licensed
Compounds, Licensed Products and Licensed Product Biomarkers for such
Transferred Country(ies), including diligence obligations pursuant to Article 8
(except (1) as set forth in subclause (B) above with respect to transition
activities to be performed by AVEO, and (2) for Development Costs in the JDCT
Development Plan that are ongoing as of the effective date of termination).
ASTELLAS shall assume all such Development and Commercialization obligations
with respect to Licensed Compounds, Licensed Products and Licensed Product
Biomarkers for such Transferred Country(ies); provided that, as between AVEO and
ASTELLAS, AVEO shall retain the sole right and responsibility for interacting
with KHK with respect to any matters involving the Transferred Country(ies), or
any Licensed Compound, Licensed Product or Licensed Product Biomarker Developed
or Commercialized for use or sale in such Transferred Country(ies), to the
extent necessary under this Agreement or the KHK Agreement, subject to JSC
oversight;

(D) AVEO shall retain all right and responsibility for Manufacturing, and API
shall continue to purchase from AVEO all of its (and its Affiliates’)
requirements for, Licensed Compounds, Licensed Products and Licensed Product
Biomarkers for the Transferred Country(ies), in accordance with Article 4 and
the terms of the Clinical Supply Agreement or Commercial Supply Agreement, as
applicable; provided that, if the claimed breach giving rise to termination by
ASTELLAS under Section 15.3 relates to all countries in the JDCT, (1) AVEO shall
transfer to API (or its Affiliate or its designated Third Party manufacturer)
all Manufacturing Technology used, as of the effective date of termination, in
the Manufacture of Licensed Compounds, Licensed Products and, if applicable,
Licensed Product Biomarkers for the JDCT, under a transition plan to be mutually
agreed by the Parties, (2) AVEO shall grant to API a non-exclusive,
non-transferable (except as set forth in Section 17.7), non-sublicenseable
(except to API’s Affiliates and API’s designated Third Party manufacturer)
license under such Manufacturing Technology to make or have made such Licensed
Compounds, Licensed Products and Licensed Product Biomarkers in the Field for
the Transferred Countries for the remainder of the Term, (3) AVEO shall continue
to Manufacture and supply to API Licensed Compounds, Licensed Products and, if
applicable, Licensed Product Biomarkers for the Transferred Country(ies) in
accordance with Article 4 and the terms of the Supply Agreements until such
activities have been transitioned to API hereunder and a relevant Regulatory
Authority has approved Manufacture by API of such Licensed Compounds, Licensed
Products and Licensed Product Biomarkers for the Transferred Country(ies), but
in no event for more than [**] years from the effective date of such termination
(at which time AVEO’s Manufacturing obligations under the Supply Agreements with
respect to the JDCT shall terminate), and (4) API shall pay AVEO for [**] of any
supply of Licensed Compounds, Licensed Products and Licensed Product

 

113



--------------------------------------------------------------------------------

Biomarkers provided to API under the foregoing subclause (3) within [**] days of
invoice therefor (for clarity, which [**] shall not be shared between the
Parties as an Allowable Expense in the calculation of Pre-Tax Profit or Loss);

(E) within [**] days after such waiver, the Parties shall conduct a final
reconciliation in accordance with Item 3 of Exhibit H for the purpose of
calculating Pre-Tax Profit or Loss through the effective date of termination of
this Agreement, to the extent allocable to the Transferred Country(ies); and

(F) all applicable definitions, license grants, financial terms, Development,
Commercialization and regulatory provisions, and other relevant terms of this
Agreement, the JDCT Commercialization Agreement, the Clinical Supply Agreement,
the Commercial Supply Agreement and the SDEA, as applicable, including any
related plans, budgets and forecasts, shall be amended by the Parties as
necessary to ensure the foregoing.

15.8 Treatment of Sublicensees. In the event of any termination of this
Agreement, other than a termination of this Agreement by ASTELLAS under
Section 15.2 (Elective Termination), any sublicense granted by API in compliance
with this Agreement to a Sublicensee which (a) is then in good standing, and
(b) in the case of a termination of this Agreement by AVEO for ASTELLAS’ uncured
material breach or patent challenge, has not contributed to the event that led
to such termination, shall remain in full force and effect pursuant to the terms
thereof, except that such Sublicensee shall become a direct licensee of AVEO and
all monies and other obligations due to ASTELLAS thereunder shall become
immediately due to AVEO (or its licensor, as may be designated by AVEO) instead
of ASTELLAS. The foregoing sentence only applies if the Sublicensee promptly
(within [**] days after termination) pays to AVEO any amounts due hereunder that
have not by then been paid by ASTELLAS, that are due hereunder in respect of the
particular Sublicensee’s sublicensed territory. For the avoidance of doubt, if
this Agreement is terminated solely with respect to specific Terminated
Territory(ies), this Section 15.8 shall apply to the extent that the
Sublicensee’s sublicensed territory is comprised of, or is affected by such
termination of, the Terminated Territory(ies).

15.9 Survival.

(a) Upon any termination or expiration of this Agreement, unless otherwise
specified in this Agreement, all rights and obligations of each Party under this
Agreement shall terminate; provided, however, that the following provisions
shall survive any expiration or termination of this Agreement in accordance with
their terms: Articles 1, 10 (to the extent any amounts are payable but unpaid as
of the effective date of termination), 12, 14, 16 and 17, and Sections 3.6, 4.3,
6.4(b) (the second to last sentence only), 6.4(c)(i) (last sentence only), 11.1,
13.6, 15.1(b), 15.5, 15.6, 15.7, 15.8 and this 15.9.

(b) Expiration or termination of this Agreement, the JDCT Commercialization
Agreement, the Clinical Supply Agreement, the Commercial Supply Agreement or the
SDEA, as applicable, shall not relieve the Parties of any rights, obligations or
liabilities which accrued hereunder or thereunder prior to the effective date of
such expiration or termination, nor preclude either Party from pursuing all
rights and remedies it may have hereunder or thereunder, or at law

 

114



--------------------------------------------------------------------------------

or in equity, with respect to any breach of this Agreement, the JDCT
Commercialization Agreement, the Clinical Supply Agreement, the Commercial
Supply Agreement or the SDEA, as applicable, unless otherwise expressly stated
herein or therein.

ARTICLE 16

DISPUTE RESOLUTION

16.1 Seeking Consensus. If any dispute, controversy or claim arising out of or
relating to the validity, construction, enforceability, performance or breach of
this Agreement arises between the Parties (“Dispute”), including any Dispute
that is escalated to the JSC by the JDC or JCC pursuant to Section 2.6 or
otherwise falls within the jurisdiction of the JSC (e.g., a Dispute concerning
matters that are purely business, operational or technical matters) but cannot
be resolved by the JSC pursuant to Section 2.6 (“Non-Arbitrable Dispute”), then
upon the written request of either Party, the chief executive officers of each
Party shall promptly meet and discuss the Dispute and seek to identify and reach
agreement on a potential resolution thereof in good faith, which good faith
efforts shall include at least one in-person meeting between the chief executive
officers of each Party. The written request shall explain the nature of the
Dispute and refer to the relevant provisions of the Agreement upon which the
Dispute is based. The complaining Party shall also set forth a proposed solution
to the problem, including a suggested time frame within which the Parties must
act. If the Dispute is not resolved within [**] days following the written
request for discussions, either Party may then invoke binding arbitration in
accordance with Section 16.2 below to resolve such Dispute, excluding any
Non-Arbitrable Dispute (which shall not be subject to further arbitration or
litigation hereunder).

16.2 Arbitration.

(a) Notice of Arbitration. Any Dispute which may arise between the Parties that
is not resolved pursuant to Section 16.1 shall be settled by binding arbitration
as set forth in this Section 16.2, excluding (i) any Non-Arbitrable Dispute,
(ii) any Dispute concerning patent term extensions with respect to ASTELLAS
Patents and Licensed Patents other than Joint Other Invention Patents (which
Dispute shall be resolved pursuant to Section 11.3), and (iii) any Patent and
trademark Disputes as specified in Section 16.5 (which shall be resolved
pursuant to Section 16.5). Either Party, following the end of the [**] day
period referenced in Section 16.1, may refer such issue to arbitration by
submitting a written notice of such request to the other Party.

(b) Selection of Arbitrators. The number of arbitrators to resolve any Dispute
submitted to arbitration under Section 16.2(a) shall be three (3). Each Party
shall select one (1) arbitrator within [**] days following receipt of notice
under Section 16.2(a), and the two arbitrators selected by the Parties shall be
responsible for selecting the third arbitrator. Each arbitrator shall be neutral
and independent of both Parties and all of their respective Affiliates, shall
have significant experience and expertise in licensing and partnering agreements
in the pharmaceutical and biotechnology industries. If the two arbitrators
selected by the Parties cannot agree on a third arbitrator within [**] days
following either Party’s request for arbitration hereunder, then such third
arbitrator shall be appointed by JAMS, which arbitrator must meet the foregoing
criteria.

 

115



--------------------------------------------------------------------------------

(c) Location; Proceedings. The place of arbitration shall be New York City, New
York. The proceedings shall be conducted pursuant to the rules set forth by JAMS
for international arbitration proceedings. All proceedings and communications
shall be in English. Each Party shall have the right to be represented by
counsel of its own choosing.

(d) Discovery. The Parties agree that discovery appropriate to the issues in the
dispute shall be permitted in the arbitration, including reasonable document
requests, pre-hearing exchanges of information, expert witness disclosures,
limited depositions of important witnesses and other appropriate discovery,
provided that such discovery shall be limited to the narrower of (i) the scope
of discovery agreed to by the Parties, or if none can be agreed, established by
the arbitrators, and (ii) such discovery as would be permitted by the Federal
Rules of Civil Procedure and is approved by the arbitrators, keeping in mind the
goal of an expedited and efficient proceeding.

(e) Procedural Rules; Statute of Limitations. The arbitration shall be governed
by the procedural and substantive law set forth in Section 16.3 and the United
States Arbitration Act, 9 U.S.C. §§1-16 to the exclusion of any inconsistent
state laws. The statute of limitations of the State of New York applicable to
the commencement of a lawsuit shall apply to the commencement of arbitration
under this Article 16; provided that such statute of limitations shall be tolled
with respect to the subject matter of any Dispute upon delivery of a Party’s
written request under Section 16.1 relating to such Dispute; provided, further,
that, if the chief executive officers are unable to resolve such Dispute within
the [**] day period specified in Section 16.1, the Parties agree to file the
notice of arbitration within [**] days thereafter.

(f) Costs. Each Party shall bear its own costs and expenses and attorneys’ fees
in the arbitration, except that the arbitrators may order the non-prevailing
Party to bear all or an appropriate part (reflective of the relative success on
the issues) of the costs and expenses and reasonable attorneys’ fees incurred by
the prevailing Party based on the relative merits of each Party’s positions on
the issues in the Dispute. The Party that substantially prevails in the
arbitration proceeding shall be paid the arbitrators’ fees and expenses and any
administrative fees of arbitration.

(g) Award. Any award rendered by the arbitrators shall be final and binding on
the Parties, and shall be governed by the terms and conditions hereof, including
the limitation on damages set forth in Section 14.6. Any award to be paid by one
Party to the other Party as determined by the arbitrators shall be promptly paid
in U.S. dollars free of any tax, deduction or offset; and any costs, fees or
taxes incident to enforcing the award shall, to the maximum extent permitted by
Applicable Law, be charged against the Party resisting enforcement. Each Party
agrees to abide by the award rendered in any arbitration conducted pursuant to
this Article 16, and agrees that, subject to the U.S. Federal Arbitration Act, 9
U.S.C. §§ 1-16, judgment may be entered upon the final award in any court of
competent jurisdiction, including any court of competent jurisdiction in the
United States or in Japan. The award shall include interest from the date of any
damages incurred for breach of the Agreement, and from the date of the award
until paid in full, at the rate set forth in Section 10.21.

 

116



--------------------------------------------------------------------------------

(h) Confidentiality. All proceedings and decisions of the arbitrator shall be
deemed Confidential Information of each of the Parties, and shall be subject to
Article 12. Except as required by Applicable Law, neither Party shall make (or
instruct the arbitrator to make) any public announcement with respect to the
proceedings or decision of the arbitrators without prior written consent of the
other Party. The existence of any dispute submitted to arbitration, and the
award, shall be kept in confidence by the Parties and the arbitrators, except as
required in connection with the enforcement of such award or as otherwise
required by Applicable Law.

(i) Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

16.3 Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

16.4 Injunctive Relief; Remedy for Breach of Exclusivity. Nothing in this
Article 16 will preclude either Party from seeking equitable relief or interim
or provisional relief from a court of competent jurisdiction, including a
temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding. Specifically, the Parties agree that a
material breach by either Party of its obligations in Section 9.6 of this
Agreement may cause irreparable harm to the other Party, for which damages may
not be an adequate remedy. For the avoidance of doubt, nothing in this
Section 16.4 shall otherwise limit a breaching Party’s opportunity to cure a
material breach as permitted in accordance with Section 15.3(a).

16.5 Patent and Trademark Disputes. Notwithstanding Section 16.2, any Dispute
relating to the scope, validity, enforceability or infringement of any Licensed
Patents, ASTELLAS Patents, Jointly Owned Product Patents or Joint Other
Invention Patents (for clarity, excluding any Dispute concerning patent term
extensions with respect to ASTELLAS Patents and Licensed Patents other than
Joint Other Invention Patents, which Dispute shall be resolved pursuant to
Section 11.3(b)), or relating to JDCT Trademarks or other Trademarks Controlled
by a Party Covering the Manufacture, use, importation, offer for sale or sale of
Licensed Products or Licensed Product Biomarkers shall be submitted to a court
of competent jurisdiction in the country in which such Patent or trademark
rights were granted or arose.

ARTICLE 17

MISCELLANEOUS

17.1 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States of America or other countries which may be imposed upon or related to
AVEO or ASTELLAS from time to time. Each Party agrees that it shall not export,
directly or indirectly, any technical information acquired from the other Party
under this Agreement or any products using such technical

 

117



--------------------------------------------------------------------------------

information to a location or in a manner that at the time of export requires an
export license or other governmental approval, without first obtaining the
written consent to do so from the appropriate agency or other governmental
entity, provided that AVEO shall undertake Commercially Reasonable Efforts to
procure all relevant export licenses and other governmental approvals.

17.2 Entire Agreement; Amendment. This Agreement (including the Exhibits
hereto), together with the Supply Agreements, the JDCT Commercialization
Agreement and the SDEA, set forth the complete, final and exclusive agreement
and all the covenants, promises, agreements, warranties, representations,
conditions and understandings between the Parties with respect to Licensed
Compounds, Licensed Products and Licensed Product Biomarkers, and supersede and
terminate all prior agreements and understandings between the Parties with
respect to the subject matter hereof, including the Confidentiality Agreement.
There are no covenants, promises, agreements, warranties, representations,
conditions or understandings, either oral or written, between the Parties other
than as are set forth herein and therein. No subsequent alteration, amendment,
change or addition to this Agreement shall be binding upon the Parties unless
reduced to writing and signed by an authorized officer of each Party.

17.3 Force Majeure. A Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure and the nonperforming Party promptly provides
notice of the prevention to the other Party. Such excuse shall be continued so
long as the condition constituting Force Majeure continues and the nonperforming
Party takes reasonable efforts to remove the condition. For purposes of this
Agreement, “Force Majeure” means conditions beyond a Party’s reasonable control
or ability to plan for, including acts of God, war, terrorism, civil commotion,
epidemic, failure or default of public utilities or common carriers, and
destruction of production facilities or materials by fire, earthquake, storm or
like catastrophe; provided, however, that the payment of amounts due and owing
hereunder shall not be excused by reason of a Force Majeure affecting the payor.
For avoidance of doubt, such payments shall include, without limitation,
milestone payments, royalty payments and allocation of Pre-Tax Profit and Loss
as described on Exhibit H.

17.4 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if mailed by first class
certified or registered mail, postage prepaid, express delivery service or
personally delivered. Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

 

In the case of API:

     

Astellas Pharma Inc.

2-3-11, Nihonbashi-Honcho, Chuo-ku

Tokyo 103-8411, Japan

Attention: Vice President, License & Alliances

Facsimile: +81-(0)3-3244-3245

with a required copy to:

     

Astellas Pharma Inc.

 

118



--------------------------------------------------------------------------------

  

2-3-11, Nihonbashi-Honcho, Chuo-ku

Tokyo 103-8411, Japan

Attention: Vice President, Legal

Facsimile: +81-(0)3-3244-5811

In the case of AUS:

     

Astellas US LLC

Three Parkway North

Deerfield, IL 60015

Attention: Vice President, Business Development

Facsimile: (847) 317-5977

with a required copy to:

     

Astellas US LLC

Three Parkway North

Deerfield, IL 60015

Attention: Senior Vice President, General Counsel and Secretary

Facsimile: (847) 317-7288

In the case of APEL:

     

Astellas Pharma Europe Limited

Lovett House

Lovett Road

Staines, Middlesex TW18 3AZ

Attention:Vice President - Licensing & Alliances

Facsimile: +44 1784 419 525

with a required copy to:

     

Astellas Pharma Europe Limited

Lovett House

Lovett Road

Staines, Middlesex TW18 3AZ

Attention: Senior Vice President & General Counsel

Facsimile: +44 1784 419 525

In the case of AVEO US:

     

AVEO Pharmaceuticals, Inc.

75 Sidney Street

Cambridge, MA 02139

Attention: Chief Business Officer

Facsimile: (617) 995-4995

In the case of AVEO UK:

     

AVEO Pharma Limited

 

119



--------------------------------------------------------------------------------

  

Gainsborough House

81 Oxford Street

London W1D 2EU, United Kingdom

Attention: David Johnston, Director

in each case, with a required copy to:

     

AVEO Pharmaceuticals, Inc.

75 Sidney Street

Cambridge, MA 02139

Attention: Vice President, Corporate Counsel

Facsimile: (617) 995-4995

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Steven D. Singer, Esq.

Facsimile No.: (617) 526-5000

17.5 Maintenance of Records. Each Party shall keep and maintain all records
required by Applicable Law with respect to Licensed Products and Licensed
Product Biomarkers and shall make copies of such records available to the other
Party upon request.

17.6 Construction. This Agreement has been prepared jointly by the Parties and
shall not be strictly construed against any Party. Any reference in this
Agreement to an Article, Section, subsection, paragraph, clause, Schedule or
Exhibit shall be deemed to be a reference to any Article, Section, subsection,
paragraph, clause, Schedule or Exhibit, of or to, as the case may be, this
Agreement. Except where the context otherwise requires, (a) any definition of or
reference to any agreement, instrument or other document refers to such
agreement, instrument other document as from time to time amended, supplemented
or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein or therein), (b) any reference to
any laws refers to such laws as from time to time enacted, repealed or amended,
(c) the words “herein,” “hereof” and hereunder,” and words of similar import,
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) the words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “but not limited to,” “without limitation” or words of
similar import, (e) the word “or” is used in the inclusive sense (or), (f) when
referring to notices to, review by, consultation with, or the prior written
consent or agreement of, “AVEO”, such notice, review, consultation, consent or
agreement shall only be required as to AVEO US, except that, with respect to
European Commercialization matters, such notice, review, consultation, consent
or agreement, as applicable, shall be required as to both AVEO US and AVEO UK,
(g) when referring to notices to, review by, consultation with, or the prior
written consent or agreement of, “ASTELLAS”, such notice, review by,
consultation, consent or agreement shall only be required as to API, except
that, with respect to North American Commercialization matters, such notice,
review, consultation, consent or agreement, as applicable, shall be required as
to both API and AUS, and, with respect to European

 

120



--------------------------------------------------------------------------------

Commercialization matters, as to both API and APEL, and (h) where “Party” is
used in reference to “AVEO” (or any entity included within “AVEO”, as
applicable), “Party” may refer to either or both AVEO US or AVEO UK, as the
context requires, and where “Party” is used in reference to “ASTELLAS” (or any
entity included within “ASTELLAS”, as applicable), “Party” may refer to any one
or more of API, AUS or APEL, as the context requires.

17.7 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned or otherwise transferred by either Party without the consent of
the other Party; provided, however, that either Party may, without such consent,
assign this Agreement (a) in whole or in part (whether divided on a geographic
basis, in connection with the assignment of the economic benefit of this
Agreement, or otherwise), to any of its respective Affiliates; provided that
such Party shall remain jointly and severally liable with such Affiliate in
respect of all obligations so assigned; such Affiliate has acknowledged and
confirmed this in writing effective as of such assignment or other transfer; and
such Affiliate shall be bound by this Agreement as if it were a party to it as
and to the identical extent applicable to the transferor; or (b) as a whole, if
such Party merges with, or all or substantially all of its business or assets
are acquired by, another entity (whether by merger, sale of assets, sale of
stock or otherwise) (an “M&A Event”), to such Party’s merger partner or the
acquirer as part of that M&A Event. Each Party agrees that, notwithstanding any
provisions of this Agreement to the contrary, if this Agreement is assigned by
such Party in connection with an M&A Event, such assignment shall not provide
the non-assigning Party with rights or access to intellectual property or
technology of the acquirer of the assigning Party. Any permitted assignment
shall be binding on the successors of the assigning Party. Any assignment or
attempted assignment by any Party in violation of the terms of this Section 17.7
shall be null and void.

17.8 Performance by Affiliates. Each Party acknowledges that rights and
obligations under this Agreement, the JDCT Commercialization Agreement, the
Supply Agreements and the SDEA may be performed by Affiliates of AVEO US and
API, and each of AVEO US, on the one hand, and API, on the other hand,
guarantees performance of this Agreement, the JDCT Commercialization Agreement,
the Supply Agreements and the SDEA by their respective Affiliates.
Notwithstanding the foregoing, if any dispute arises out of the performance of
this Agreement by an Affiliate, or the alleged failure of an Affiliate to comply
with the conditions and obligations of this Agreement, the Party seeking to
resolve such dispute shall have the right do so directly with AVEO US or API, as
applicable, only after such Party has first undertaken efforts to pursue an
action against, or obtain recovery from, the Affiliate which is alleged to have
caused a breach of this Agreement.

17.9 Independent Contractors. It is expressly agreed that AVEO and ASTELLAS
shall be independent contractors and that the relationship between any two of
them or among them shall not constitute a partnership, joint venture or agency.
Neither AVEO nor ASTELLAS shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on any other Party, without the prior written consent of the other
Party to do so.

 

121



--------------------------------------------------------------------------------

17.10 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

17.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in the alternative dispute resolution proceedings specified in
Article 16 from which no court appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof. The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

17.12 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.

17.13 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the subsequent enforcement of its rights under
this Agreement, excepting only as to an express written and signed waiver as to
a particular matter for a particular period of time executed by an authorized
officer of the waiving Party.

17.14 No Third Party Beneficiaries. Except as expressly set forth in this
Agreement, no Person other than the Parties and their respective Affiliates and
permitted assignees and indemnitees hereunder shall be deemed an intended third
party beneficiary hereunder or have any right to enforce any obligation of this
Agreement.

17.15 Costs. Each Party shall bear its own legal costs of and incidental to the
preparation, negotiation and execution of this Agreement.

17.16 Standstill.

(a) ASTELLAS agrees that from the Effective Date until the first anniversary of
the date that is the later of (1) grant of Marketing Approval in the United
States and (2) EMA grant of Marketing Approval (the “Standstill Period”),
neither ASTELLAS nor any of its Affiliates shall, in any manner, directly or
indirectly unless invited to do so by AVEO:

(i) make, effect, initiate, cause or participate in any acquisition of
beneficial ownership of any voting securities of AVEO or any voting securities
of any subsidiary or other Affiliate of AVEO, if the effect of such acquisition
would be to entitle ASTELLAS to cast directly or indirectly more than five
percent (5%) of the voting power in any election of directors of AVEO (for
purposes of the 5% calculation under this Section 17.16(a)(i), all such
securities, rights or options beneficially owned by ASTELLAS (including through
Affiliates or others) shall be treated on an as-exercised and as-converted
basis, but such securities, rights or options beneficially owned by others shall
not be so treated);

 

122



--------------------------------------------------------------------------------

(ii) make, effect, initiate, cause or participate in any acquisition of any
material assets of AVEO or any subsidiary of AVEO that would place AVEO or
ASTELLAS under a legal obligation to make a public disclosure of such activity;

(iii) engage or become a participant in any “solicitation” of (x) “proxies” (as
such terms are defined in Regulation 14A under the Exchange Act) or (y) consents
to vote any AVEO stock;

(iv) form, join or participate in a “group” (as defined in the Securities
Exchange Act of 1934 and the rules promulgated thereunder) with respect to the
matters set forth in clauses (i), (ii) or (iii) of this Section 17.16(a);

(v) agree or offer to take, or propose (publicly or otherwise) the taking of,
any action referred to in clauses (i), (ii), (iii) or (iv) of this
Section 17.16(a);

(vi) assist, induce or encourage any other Person to take any action of the type
referred to in clauses (i), (ii), (iii), (iv) or (v) of this Section 17.16(a);

(vii) enter into any discussions, negotiations, arrangement or agreement with
any other Person relating to any of the foregoing; or

(viii) request or propose that AVEO or any of AVEO’s representatives amend,
waive or consider the amendment or waiver of any provision set forth in this
Section 17.16(a).

(b) The obligations and restrictions of ASTELLAS under Section 17.16(a) shall
automatically terminate and be of no further force or effect:

(i) upon any Person or group (x) commencing or publicly announcing its intent to
commence a tender or exchange offer for securities or other voting interests
representing more than [**] percent ([**]%) of the combined voting power of the
then outstanding voting securities of AVEO or (y) publicly announcing a bona
fide unsolicited proposal to enter into a transaction described in subsection
(b)(ii) below;

(ii) upon AVEO publicly announcing a process designed to solicit offers relating
to transactions that, if consummated, would constitute a Change in Control (as
defined in clause (c) below) of AVEO;

(iii) upon the public announcement of an offer from a Third Party to acquire,
directly or indirectly, beneficial ownership of more than [**] percent ([**]%)
of the then outstanding voting securities of AVEO or all or substantially all of
the consolidated assets of AVEO;

(iv) upon AVEO publicly announcing the actual or intended execution by AVEO of a
definitive agreement that, if consummated, would result in a Change in Control;
or

 

123



--------------------------------------------------------------------------------

(v) upon AVEO publicly announcing that the board of directors of AVEO has
adopted a plan of liquidation or dissolution;

provided, however, that, in each of the foregoing cases, the standstill set
forth in Section 17.16(a) shall be reinstated if the subject transaction under
clause (i) through (v) above is terminated.

(c) A “Change in Control” of AVEO shall mean:

(i) the acquisition by a Person of beneficial ownership of any capital stock of
AVEO if, after such acquisition, such Person beneficially owns [**] percent
([**]%) or more of either (x) the then-outstanding shares of common stock of
AVEO or (y) the combined voting power of the then-outstanding securities of
AVEO; provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from AVEO (excluding an acquisition pursuant to the exercise,
conversion or exchange of any security exercisable for, convertible into or
exchangeable for common stock or voting securities of AVEO, unless the Person
exercising, converting or exchanging such security acquired such security
directly from AVEO or an underwriter or agent of AVEO), (B) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by AVEO or
any corporation controlled by AVEO, or (C) any acquisition by any corporation
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (ii) of this definition; or

(ii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving AVEO or a sale or other disposition
of all or substantially all of the assets of AVEO (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the then-outstanding shares of common
stock of AVEO and the combined voting power of the then-outstanding securities
of AVEO immediately prior to such Business Combination beneficially own,
directly or indirectly, more than [**] percent ([**]%) of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns AVEO or substantially all of AVEO’s
assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership of the then-outstanding
shares of common stock of AVEO and the combined voting power of the
then-outstanding securities of AVEO, respectively, immediately prior to such
Business Combination and (y) no Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by AVEO or by the Acquiring Corporation)
beneficially owns, directly or indirectly, [**] percent ([**]%) or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
(except to the extent that such ownership existed prior to the Business
Combination).

(d) Nothing in this Section 17.16 prohibits ASTELLAS or any of its Affiliates
from acquiring securities of AVEO or any of its subsidiaries or other Affiliates
by or through:

 

124



--------------------------------------------------------------------------------

(i) a diversified mutual or pension fund or employee benefit plan managed by an
independent investment adviser or pension plan established for the benefit of
the employees of ASTELLAS or any of its Affiliates; or

(ii) any stock portfolios not controlled by ASTELLAS or any of its Affiliates
that invest in AVEO or any of its subsidiaries or other Affiliates among other
companies on a broadly diversified basis.

(e) In addition, nothing in Section 17.16 shall prevent ASTELLAS or any of its
Affiliates from acquiring securities of another pharmaceutical or biotechnology
company or other Person that, at the time ASTELLAS or any of its Affiliates
first enters into an agreement to acquire such company’s securities,
beneficially owns any securities of AVEO or any of its subsidiaries or other
Affiliates, provided that any securities of AVEO so acquired shall be subject to
the provisions of this Section 17.16.

(f) The expiration of the Standstill Period will not terminate or otherwise
affect any of the other provisions of this Agreement.

[Remainder of page intentionally left blank.]

 

125



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AVEO US, AVEO UK, API, AUS and APEL execute this Agreement
by the hands of their duly authorized officers, effective as of the Effective
Date:

 

AVEO PHARMACEUTICALS, INC.     ASTELLAS PHARMA INC. By:   /s/ Tuan Ha-Ngoc    
By:   /s/ Masafumi Nogimori Name:   Tuan Ha-Ngoc     Name:   Masafumi Nogimori
Title:   President and CEO     Title:   President and CEO AVEO PHARMA LIMITED  
  ASTELLAS PHARMA EUROPE LIMITED By:   /s/ Tuan Ha-Ngoc     By:   /s/ Masao
Yoshida Name:   Tuan Ha-Ngoc     Name:   Masao Yoshida Title:   Director    
Title:   President and CEO     ASTELLAS US LLC       By:   /s/ Seigo Kashii    
  Name:   Seigo Kashii       Title:   President and CEO

[Signature Page to Collaboration Agreement]

 

126



--------------------------------------------------------------------------------

EXHIBIT A

CLINICAL SUPPLY AGREEMENT

BY AND BETWEEN

AVEO PHARMACEUTICALS, INC.,

AND

ASTELLAS PHARMA INC.

EFFECTIVE AS OF

FEBRUARY 16, 2011



--------------------------------------------------------------------------------

CLINICAL SUPPLY AGREEMENT

This CLINICAL SUPPLY AGREEMENT (this “Agreement”) is entered into as of
February 16, 2011 (the “Effective Date”) by and between AVEO PHARMACEUTICALS,
INC., a Delaware corporation with its principal offices at 75 Sidney Street,
Cambridge, MA 02139 United States (“AVEO”), and ASTELLAS PHARMA INC., a Japanese
corporation with its principal offices at 3-11, Nihonbashi-Honcho 2 Chrome,
Chuo-Ku, Toyko 103-8411 Japan (“ASTELLAS”). AVEO and ASTELLAS may be referred to
herein each, individually, as a “Party” or, collectively, as the “Parties”.

RECITALS

WHEREAS, the Parties are concurrently entering into a Collaboration and License
Agreement dated as of the date hereof (the “Collaboration Agreement”), pursuant
to which, among other things, the Parties have agreed to collaborate on the
Development and Commercialization of Licensed Compounds, Licensed Products and
Licensed Product Biomarkers (each as defined in the Collaboration Agreement) in
accordance with the terms of the Collaboration Agreement;

WHEREAS, pursuant to the terms of the Collaboration Agreement, ASTELLAS desires
to obtain supplies of Clinical Supply Product (as defined below) and AVEO is
willing to manufacture Clinical Supply Product via its Third Party Manufacturer
(as defined below), on such terms and conditions as are set forth herein.

NOW THEREFORE, in consideration of the foregoing premises, which are
incorporated into and made a part of this Agreement, and of the mutual covenants
which are recited herein, the Parties agree as follows:

 

1.

DEFINITIONS

Capitalized terms used herein and not defined shall have the meaning given
thereto in the Collaboration Agreement. Other terms are defined as follows:

1.1 “Batch” shall mean a specific quantity of Clinical Supply Product that is
produced according to a single manufacturing order during the same cycle of
Manufacture.

1.2 “Batch Record” shall mean all documentation associated with the production,
testing and Manufacture of Clinical Supply Product under a Batch, including
without limitation production records, certificates of analysis supplied by the
manufacturers of raw materials used in the Manufacture of Clinical Supply
Product, sampling documentation, test results, investigative and correction
action reports, deviation reports, all applicable Manufacturing process data
(including any pertinent output from instrumentation), Facility cGMP compliance
verifications for the duration of the Batch’s production, the Certificate of
Analysis, the Certificate of Compliance and any additional quality review and
approval documentation.

1.3 “Calendar Quarter” shall mean a calendar quarter ending on the last day of
March, June, September or December.

 

- 1 -



--------------------------------------------------------------------------------

1.4 “Calendar Year” shall mean a period of time commencing on January 1 and
ending on the following December 31.

1.5 “cGMP” shall mean, as of a given point in time and regulatory jurisdiction,
then-current good manufacturing practices in accordance with the regulations and
standards required by applicable Regulatory Authority(ies) in the Territory, as
applicable.

1.6 “Clinical Supply Product” shall mean Licensed Product (or placebo if
required for the applicable clinical study pursuant to the JDCT Development Plan
or ASTELLAS RBT Development Plan) in filled and/or finished form, as applicable,
for use in Development of Licensed Products in the Field in the Territory.

1.7 “Facility” shall mean, as designated in the Quality Agreement, the
manufacturing facility (or portion thereof) used to Manufacture Clinical Supply
Product under this Agreement.

1.8 “JDCT” shall mean North America and Europe, each as further defined in the
Collaboration Agreement.

1.9 “Order” shall mean a written confirmation delivered by ASTELLAS to AVEO for
Clinical Supply Product pursuant to Section 4.5.

1.10 “RBT” shall mean all countries other than the JDCT and countries in Asia
that constitute the KHK Territory, each as further defined in the Collaboration
Agreement.

1.11 “Specifications” shall mean the manufacturing and quality specifications
for the Clinical Supply Product established from time to time in accordance with
Article 5.

1.12 “Third Party Manufacturer” shall mean existing Third Party Manufacturing
contractors of AVEO (as disclosed to ASTELLAS under the Collaboration Agreement
prior to the Effective Date) and any other Third Party contractors selected by
AVEO to Manufacture Clinical Supply Product, subject to JSC approval pursuant to
Section 2.1(d)(iii)(B) of the Collaboration Agreement.

1.13 Additional Definitions. Each of the following definitions is set forth in
the section of this Agreement indicated below:

 

Definitions

   Section

Acceptance

   5.6(d)(i)

Clinical Supply Product Warranties

   5.6(a)

Collaboration Agreement

   Recitals

Effective Date

   Preamble

Forecast

   4.1

Firm Forecast

   4.2

JMC

   2.1

Initial Forecast

   4.1

Long Term Forecast

   4.4

 

- 2 -



--------------------------------------------------------------------------------

Definitions

   Section

Manufacturing Requirements

   5.6(b)

Non-Conforming Supply

   5.6(d)(i)

Quality Agreement

   3.3

Semi-Firm Forecast

   4.2

Short Supply

   5.6(d)(i)

Transfer Price

   6.2

 

2.

COORDINATION; OVERSIGHT

2.1 Oversight. AVEO will provide day-to-day management of the Manufacture and
supply of the Clinical Supply Product pursuant to this Agreement. The Parties
shall establish a Joint Manufacturing Committee (“JMC”), as a subcommittee to
the JSC, consisting of up to [**] manufacturing, logistics, quality control and
quality assurance personnel from each Party; provided that each Party may invite
up to [**] additional personnel whom it considers reasonably necessary to invite
for the purpose of the JMC. The JMC will provide guidance and recommendation for
the Manufacture and supply of the Clinical Supply Product including:

(a) recommending the overall strategy for Manufacture and supply for Clinical
Supply Product to the JSC;

(b) recommending Third Party Manufacturers proposed to be used for Manufacturing
Clinical Supply Product to the JSC;

(c) monitoring logistics, capacity planning and inventory levels for Clinical
Supply Product;

(d) review of each Party’s budgets and Forecasts and Long Term Forecasts for
Clinical Supply Product, including Manufacturing Costs;

(e) providing a forum for the Parties to discuss any material quality-related
issues concerning the Clinical Supply Product;

(f) providing a forum for the Parties to discuss any scientific issues
concerning (i) the development of Know-How related to to the Clinical Supply
Product (including the Licensed Compound therein) (provided that, all such
discussions are reported to the JSC pursuant to Section 2.1(d)(iv) of the
Collaboration Agreement) and (ii) the Manufacture and supply of the Clinical
Supply Product including the content of the documents thereto to be submitted to
Regulatory Authorities;

(g) monitoring and reviewing of Material Communications with Regulatory
Authorities with respect to issues concerning the Manufacture of Clinical Supply
Product; and

(h) other matters as agreed by the Parties for the purpose of the Manufacture
and supply of the Clinical Supply Product.

 

- 3 -



--------------------------------------------------------------------------------

2.2 Responsibility. Unless otherwise specified herein or expressly consented to
in writing by Parties, as between the Parties, AVEO shall have control of
performance of all activities necessary to supply ASTELLAS and its Affiliates
with Clinical Supply Product as contemplated hereunder, in each case which shall
be consistent with all Applicable Law, JSC approval as provided in Section 2.1
of the Collaboration Agreement, JMC oversight and the terms and conditions of
this Agreement.

 

3.

SUPPLY

3.1 Exclusive Supply. Except as otherwise expressly provided in this Agreement,
ASTELLAS shall exclusively purchase from AVEO all Clinical Supply Product in
order to meet ASTELLAS’s and its Affiliates’ requirements of the Clinical Supply
Product for use by ASTELLAS’s and its Affiliates in conducting Development
activities for the JDCT and the RBT in accordance with the JDCT Development
Plan, the ASTELLAS RBT Development Plan and the Collaboration Agreement, as
applicable. For purposes of clarity, if ASTELLAS grants any sublicenses in
accordance with Section 9.2 of the Collaboration Agreement, the Parties,
together with the applicable Sublicensee(s), shall negotiate in good faith any
appropriate amendments to this Agreement to reflect any supply of Clinical
Supply Product to such Sublicensee.

3.2 General Scope of Services. Subject to the terms and conditions of this
Agreement, AVEO shall (for itself or through its Third Party Manufacturer(s))
use Commercially Reasonable Efforts to Manufacture and supply ASTELLAS’s and its
Affiliates’ requirements of Clinical Supply Product for use in the Development
of Licensed Product for the JDCT in accordance with the JDCT Development Plan,
and for use in the Development of Licensed Product for the RBT in accordance
with the ASTELLAS RBT Development Plan; provided that, (i) AVEO shall only label
and package Clinical Supply Product for use in an applicable territory in a
manner for which adequate stability data (which shall be conducted pursuant to
Section 5.8) already exists as of the date of the applicable Order, and
(ii) AVEO’s obligations under this Section 3.2 are subject to receipt of
adequate information in the applicable Order from ASTELLAS pursuant to Sections
4.5(c) and 4.5(d).

3.3 Quality Agreement. Within ninety (90) days of the Effective Date, but no
later than the date of initiation of the first ASTELLAS conducted clinical study
for the Licensed Product, the Parties shall negotiate and execute a quality
agreement specifying the testing, storage, release, cGMP, regulatory, audit and
other quality assurance requirements relating to Manufacture and shipment of
Clinical Supply Product by or on behalf of AVEO under this Agreement (the
“Quality Agreement”). To the extent there are any inconsistencies or conflicts
between this Agreement and the Quality Agreement, the terms and conditions of
this Agreement shall control unless otherwise agreed to in writing by the
Parties.

3.4 Third Party Manufacturers. ASTELLAS acknowledges and agrees that the
provisions set forth in this Agreement are subject to the requirements and
limitations of AVEO’s agreements with its Third Party Manufacturers. Without
limiting the generality of the foregoing, AVEO shall use Commercially Reasonable
Efforts to ensure its Third Party Manufacturer(s) comply in all material
respects with the requirements related to the Manufacture of the Clinical Supply
Product set forth in this Agreement and the Quality Agreement, including the

 

- 4 -



--------------------------------------------------------------------------------

establishment and deployment of regular and for cause inspections of the
Facilities of such Third Party Manufacturer(s) and the execution of regular and
for cause audits of such Third Party Manufacturer(s). AVEO shall not amend those
agreements with Third Party Manufacturer(s) in a way that is inconsistent with
the material requirements related to the Manufacture of the Clinical Supply
Product in this Agreement and the Quality Agreement nor terminate them without
prior written consent of ASTELLAS. However, AVEO may amend or terminate those
agreements with Third Party Manufacturers without ASTELLAS prior written consent
if such amendment or termination (i) would not change any of AVEO’s obligations
to ASTELLAS hereunder, (ii) is necessary to comply with Applicable Law, or
(iii) is related to the safety, efficacy, or potency of the Clinical Supply
Product; provided that AVEO shall immediately inform ASTELLAS of such amendment
or termination in writing. AVEO shall provide to ASTELLAS any audit reports
generated by or prepared for AVEO in the conduct of such inspections or audits,
which reports shall be deemed Confidential Information of AVEO. In addition, if
reasonably requested by ASTELLAS, AVEO shall use Commercially Reasonable Effort
to ensure those Third Party Manufacturer(s) to allow regular and for-cause
inspections or audits by ASTELLAS of those Third Party Manufacturer(s).

3.5 Materials. In accordance with the approved strategy or plan for the
Manufacture and supply of the Clinical Supply Product, AVEO may enter into
supply agreements with Third Party suppliers of the materials necessary to
Manufacture the Clinical Supply Product upon approval of the JSC of such Third
Party contractors. For the avoidance of doubt, ASTELLAS has reviewed and
approved all Third Party material suppliers and Third Party Manufacturers
utilized by AVEO in the Manufacture of the Clinical Supply Product as of the
Effective Date. AVEO shall not amend those Third Party supply agreements in a
way that is inconsistent with the material requirements related to the
Manufacture of the Clinical Supply Product in this Agreement and the Quality
Agreement nor terminate them without prior written consent of ASTELLAS. However,
AVEO may amend or terminate those agreements Third Party supply agreements
without ASTELLAS prior written consent if such amendment or termination
(i) would not change any of AVEO’s obligations to ASTELLAS hereunder, (ii) is
necessary to comply with Applicable Law, or (iii) is related to the safety,
efficacy, or potency of the Clinical Supply Product; provided that AVEO shall
inform ASTELLAS of such amendment or termination in writing within 96 hours.

 

4.

FORECASTS AND ORDERS

4.1 Initial Forecast and Quarterly Forecast. An initial non-binding forecast
shall be delivered by ASTELLAS to AVEO by [**] which shall specify the total
quantity and packaged and labeled form of each required dosage and strength of
Clinical Supply Product that ASTELLAS expects to order from AVEO within the next
[**] month period, broken down by calendar month, by country, and by clinical
trial (“Initial Forecast”). Thereafter, on or before the first Business Day of
each Calendar Quarter after the delivery of the Initial Forecast, ASTELLAS shall
submit to AVEO a rolling non-binding (subject to Sections 4.2 and 4.3 below)
forecast that sets forth the total quantity and packaged and labeled form of
each required dosage and strength of Clinical Supply Product for supply that
ASTELLAS either has ordered, or expects to order from AVEO within the next [**]
month period, broken down by calendar month, by country, and by clinical trial
(the “Forecast”).

 

- 5 -



--------------------------------------------------------------------------------

4.2 Firm Forecast and Semi-Firm Forecast. Each Forecast shall include: (i) the
Firm Forecast of the previous Forecast (other than the Initial Forecast, which
shall be a non-binding forecast), (ii) a binding Forecast for the [**] quarter
of such Forecast (“Firm Forecast”), and (iii) a semi-binding (subject to
Section 4.3) Forecast for the [**]quarters of such Forecast (“Semi-Firm
Forecast”). The [**] quarters of each Forecast shall be non-binding.

4.3 Updating/Changing Forecasts. A Firm Forecast may not be updated or changed
unless otherwise agreed in writing by AVEO. Other than the Firm Forecast, a
Forecast shall not be construed as a firm commitment by ASTELLAS to AVEO, and
may be updated or changed by ASTELLAS from time to time; provided, however, that
unless otherwise agreed in writing by AVEO, ASTELLAS may not increase or
decrease for any calendar month the total amount of Clinical Supply Product, or
the amount of Clinical Supply Product for which labeled and packaged form has
been specified in the applicable Forecast, by more than [**] percent ([**]%) of
a Semi-Firm Forecast from the total amount, or the amount of label and packaged
form, of Clinical Supply Product that had been set forth for such calendar month
in the previous Forecast. Notwithstanding the foregoing, in the event that
(i) the Parties agreed to amend or update JDCT Development Plan pursuant to
Section 3.2(a) of the Collaboration Agreement or (ii) if AVEO, after good faith
consideration, agrees that it has the capacity to Manufacture Clinical Supply
Product related to any changes to the ASTELLAS RBT Development Plan, in either
case, to include additional clinical studies or increase enrollment of
previously planned clinical studies, ASTELLAS may update those Firm Forecast and
Semi-Firm Forecast necessary to meet the requirements related to those clinical
studies under such plans, and AVEO shall use Commercially Reasonable Effort to
accommodate such updates.

4.4 Long-Term Forecast. An initial Long Term Forecast shall be delivered by
ASTELLAS to AVEO by [**]. Thereafter on or before September 30, 2011 and each
September 30 thereafter, ASTELLAS shall submit to AVEO a non-binding three
(3) year forecast of its estimated requirements of the Clinical Supply Product
to be used for planning purposes (“Long Term Forecast”). Each Long Term Forecast
shall set forth ASTELLAS’s estimated requirements of Clinical Supply Product
separately for each quarter covered therein. The Long Term Forecast will include
estimated quantities broken down by dosage, strength and also proposed packaging
format. ASTELLAS may update the Long Term Forecast at any time if it considers
it necessary to incorporate the then current conditions of the Development
activities in the Territory.

4.5 Invoicing; Orders.

(a) AVEO shall issue an invoice to ASTELLAS for Clinical Supply Product covered
in an applicable Order within [**] days following delivery of the applicable
Order.

(b) Each quarterly update of the Forecast by ASTELLAS (other than the Initial
Forecast) pursuant to Section 4.1 shall be accompanied by an Order with respect
to the Firm Forecast set forth in such Forecast (provided that, ASTELLAS may
submit an Order prior to the first quarterly update to the Forecast which meets
the requirement of Section 4.6). AVEO shall have the right to reject any Order
issued by ASTELLAS that is inconsistent with the terms of the applicable Firm
Forecast or the provisions of Section 4.3 with respect to a Semi-Firm Forecast
or this Agreement. ASTELLAS may request in the Order an increase or decrease in

 

- 6 -



--------------------------------------------------------------------------------

quantities for the applicable Firm Forecast, but AVEO shall have no obligation
to accept such increase or decrease; provided that, AVEO will use Commercially
Reasonable Efforts to meet such increase or decrease if it is within the range
of [**] percent ([**]%) of the applicable Firm Forecast.

(c) Each Order shall specify the form and quantity of Clinical Supply Product
ordered, including dosage strength and packaging format and, subject to
Section 6.1, the requested date of delivery and the delivery destination for
Clinical Supply Product covered by the applicable Firm Forecast.

(d) In order for AVEO to properly label and package the Clinical Supply Product
covered by the applicable Firm Forecast, each Order shall also specify the
countries in which the Clinical Supply Product from such Firm Forecast shall be
utilized, the quantity of Clinical Supply Product from such Firm Forecast
destined for each such country, and other information as may be beneficial,
useful or otherwise reasonably requested by AVEO in order to perform packaging
and labeling for a particular country.

4.6 Fulfillment of Orders. Subject to the remainder of this Article 4 and
Section 6.1, AVEO shall use Commercially Reasonable Efforts to produce and
supply to ASTELLAS the quantities set forth in the Firm Forecasts within [**]
days of delivery of the Forecast (or, if applicable, such later delivery date as
established pursuant to Section 6.1). Notwithstanding the foregoing, AVEO shall
have no obligation to supply Clinical Supply Product:

(a) in excess of ASTELLAS’ Firm Forecast or Semi-Firm Forecast (subject to
Astellas’ rights in Section 4.3);

(b) in a different packaged form other than what was set forth in the applicable
Order; or

(c) pursuant to an Order which does not conform in all material respects to the
provisions of Section 4.5.

4.7 Supply Uncertainty. AVEO shall promptly inform ASTELLAS in the event that
AVEO becomes aware of any matters which may reasonably be expected to result in
a material supply shortage of Clinical Supply Product based on the then-current
Forecast. The Parties, through the JSC or JMC as applicable, shall discuss the
reasons for any such anticipated material supply shortage of Clinical Supply
Product and potential means of addressing such anticipated supply shortage.
ASTELLAS shall not be deemed to have breached the Collaboration Agreement for
any delay in the Development activities conducted by ASTELLAS, including due to
Force Majeure, due to a supply shortage caused by AVEO.

 

5.

PRODUCTION

5.1 Specifications. The Specifications are attached hereto as Schedule 5.1. The
Specifications, other than packaging and labeling, may be amended by AVEO as
provided in Section 5.2, and as otherwise mutually agreed by the Parties. AVEO
shall not amend those

 

- 7 -



--------------------------------------------------------------------------------

Specifications without prior written consent of ASTELLAS except for the changes
required pursuant to Applicable Laws.

5.2 Changes Required by Applicable Law. AVEO or its Third Party Manufacturers
may make such changes to the Specifications, Manufacturing process or the
Facility as are required pursuant to Applicable Laws; provided, that AVEO shall
have notified ASTELLAS in advance of any required change. Costs incurred by AVEO
or its Third Party Manufacturers in connection with such changes shall be
reimbursed by ASTELLAS to the extent that changes to the Specifications,
Manufacturing process and/or Facility are required pursuant to Applicable Law or
Regulatory Approvals applicable to the Clinical Supply Product in the RBT. Costs
incurred by AVEO or its Third Party Manufacturers in connection with such
changes shall be shared by the Parties as Manufacturing Costs in the calculation
of Pre-Tax Profit or Loss under the Collaboration Agreement, to the extent that
changes to the Specifications, Manufacturing process and/or Facility are
required pursuant to Applicable Law or Regulatory Approvals applicable solely to
the Clinical Supply Product in the JDCT.

5.3 Notice of Required Changes. If ASTELLAS is notified of or otherwise learns
of any change in Applicable Laws in any country in the Territory in which
ASTELLAS or its Affiliates are, or are reasonably anticipating, using the
Clinical Supply Product, which change would or could require a change to
Specifications, ASTELLAS shall promptly notify AVEO of such change in Applicable
Laws and the Parties shall negotiate in good faith a written agreement regarding
the extent and timing of such change. Costs incurred by AVEO or its Third Party
Manufacturers in connection with such changes shall be reimbursed by ASTELLAS or
reconciled in the same manner as set forth in Section 5.2 above.

5.4 Changes Requested by ASTELLAS. If ASTELLAS, on behalf of itself or any of
its Affiliates, requests any change to Specifications which change is not
required by a change in Applicable Laws in any such country, AVEO may, in good
faith, consider such request. Such request shall not be implemented unless the
Parties mutually agree in writing on the extent, costs and timing of such
change.

5.5 Packaging Specifications. The Parties, through the JMC, shall agree upon the
necessary specifications for packaging and labeling of the Clinical Supply
Product for each country in the Territory in which ASTELLAS or its Affiliates
intend to use Clinical Supply Product.

5.6 Warranties; Non-Conformance.

(a) Warranties. AVEO shall obtain from its Third Party Manufacturer(s) supplying
Clinical Supply Product for ASTELLAS, representations and warranties for the
benefit of ASTELLAS that, as of the date of physical transfer of each order of
Clinical Supply Product to ASTELLAS, such Clinical Supply Product (i) was
Manufactured in accordance with cGMP for clinical materials in all material
respects; (ii) conforms in all material respects to the applicable
Specifications and Quality Agreement; and (iii) does not contain any material
that would cause the Clinical Supply Product to be adulterated or misbranded
under Applicable Law. AVEO shall pass along to ASTELLAS the warranties provided
by its Third Party

 

- 8 -



--------------------------------------------------------------------------------

Manufacturer(s) (“Clinical Supply Product Warranties”). For purposes of clarity,
AVEO does not provide any warranties that are separate from, or in addition to,
the warranties provided by Third Party Manufacturer(s) with respect to Clinical
Supply Product Manufactured by such Third Party Manufacturer(s).

(b) Notwithstanding anything in this Agreement or the Quality Agreement to the
contrary, with respect to cGMP or other Regulatory Authority requirements in the
RBT or KHK Territory, AVEO’s obligation (by itself or designated Third Party
Manufacturers) to Manufacture Clinical Supply Product in accordance with cGMP
shall be subject to (a) ASTELLAS informing AVEO in advance of all cGMP or other
Regulatory Authority requirements in the RBT or KHK Territory that are
inconsistent with, or in addition to, cGMP required by applicable Regulatory
Authority(ies) in the United States or Europe, as applicable (the “Manufacturing
Requirements”) with respect to the Clinical Supply Products, and (b) ASTELLAS
remaining responsible for all Manufacturing Costs related to AVEO’s supplying
Clinical Supply Product in accordance with the Manufacturing Requirements.

(c) Delivery of Documentation. AVEO shall deliver (or have its Third Party
Manufacturer(s) deliver) complete and accurate Batch Records and all other
documentation related to the Manufacturing of Product, including, but not
limited to a Certificate of Analysis, Certificate of Compliance, a deviation
summary, all investigative and corrective action reports, and any other
information specified in the Quality Agreement. All such documents shall be
written in English. ASTELLAS will be deemed to have accepted such Clinical
Supply Product and may not later reject or return such order or any portion
thereof, except as otherwise provided in Section 5.6(d).

(d) Non-Conforming Clinical Supply Product.

(i) Within [**] days after delivery of an Order of Clinical Supply Product and
Batch Record thereto to ASTELLAS, ASTELLAS shall notify AVEO in writing if such
Clinical Supply Product does not comply with any of the Clinical Supply Product
Warranties (“Non-Conforming Supply”), or if the quantity of Clinical Supply
Product is less than the quantity set forth in the applicable Firm Forecast
(“Short Supply”), and shall provide AVEO with sufficient evidence to
substantiate such claim. ASTELLAS shall only make such claims in good faith. If
ASTELLAS does not make a claim within such [**] day period, such Clinical Supply
Product shall be deemed to be accepted by ASTELLAS (“Acceptance”). ASTELLAS may
not claim that the Clinical Supply Product delivered failed to meet the Clinical
Supply Product Warranties or that there was a Short Supply after the Acceptance
thereof.

Notwithstanding the foregoing, should ASTELLAS, within [**] days after
Acceptance, discover and demonstrate via definitive evidence (subject to the
process set forth in Sections 5.6(d)(ii) and (iii)), that there are hidden or
latent defects which have resulted in Non-Conforming Supply and such latent or
hidden defects could not have been discovered prior to Acceptance despite
ASTELLAS’s Commercially Reasonable Efforts to inspect the Clinical Supply
Product, then ASTELLAS shall promptly inform AVEO, such supply of Clinical
Supply Product shall be consider Non-Conforming Supply and ASTELLAS shall be
entitled to the remedies under Section 5.6(d)(iv) with respect to such
Non-Conforming Supply.

 

- 9 -



--------------------------------------------------------------------------------

(ii) Should AVEO disagree with the substantiating evidence provided by ASTELLAS,
the Parties shall immediately and jointly submit the matter to the JSC for
resolution pursuant to the mechanism set forth in Section 2.6 of the
Collaboration Agreement.

(iii) If the JSC is unable to resolve the complaint in accordance with
Section 2.6 of the Collaboration Agreement, then, notwithstanding anything in
Section 2.6 of the Collaboration Agreement to the contrary, the Parties shall
promptly and jointly carry out the necessary analysis using an independent Third
Party(ies) mutually acceptable to the Parties to verify whether ASTELLAS’s
complaint is justified. Should such Third Party(ies) analysis confirm the
invalidity of the complaint by ASTELLAS or should the Parties agree that
ASTELLAS’s complaint was invalid, then the matter shall be deemed conclusively
resolved in AVEO’s favor.

(iv) If the Parties agree, or the Third Party analysis confirms, that ASTELLAS’s
complaint was valid, AVEO shall use Commercially Reasonable Efforts to supply to
ASTELLAS, as promptly as practicable, (A) Clinical Supply Product conforming to
the Clinical Supply Product Warranties, in the remaining quantity necessary to
fulfill the applicable Order for such Clinical Supply Product, at no additional
expense to ASTELLAS (if the complaint concerned Non-Conforming Supply), or
(B) the remaining quantity of Clinical Supply Product necessary to fulfill the
applicable Order for such Clinical Supply Product, at the applicable Transfer
Price (if the complaint concerned Short Supply).

(e) In the event that AVEO fails to supply at least [**] percent ([**]%) of the
Clinical Supply Product ordered by ASTELLAS in the applicable Order in [**]
consecutive Firm Forecasts, other than for Force Majeure, then ASTELLAS shall
have the option to assume responsibility of the Manufacture and supply of
Clinical Supply Product until AVEO demonstrates to ASTELLAS’ reasonable
satisfaction that AVEO has fully remedied such supply failure. In the event that
ASTELLAS exercises its option under this Section 5.6(e), AVEO will provide
reasonable technical transfer assistance to allow ASTELLAS to assume
Manufacturing responsibility, including without limitation, transfer (through a
sublicense or otherwise) of the rights under the agreements between AVEO and
Third Party Manufacturer(s) relating specifically to the Manufacture of Clinical
Supply Product. Additionally, if ASTELLAS exercises its option under this
Section 5.6(e), AVEO will have the option to: (A) retain the right to
Manufacture Clinical Supply Product to meet its own requirements; or
(B) negotiate an agreement, on substantially the same terms as those contained
herein, where ASTELLAS will Manufacture and supply Clinical Supply Product for
AVEO; provided that Section 5.6(e)(B) is subject to the amount of the Clinical
Supply Product to be Manufactured for clinical studies set forth in the JDCT
Development Plan.

(f) THE PROVISIONS IN THIS SECTION 5.6 SHALL BE AVEO’S EXCLUSIVE LIABILITY AND
ASTELLAS’S SOLE REMEDY WITH RESPECT TO ANY NON-CONFORMING SUPPLY, SHORT SUPPLY
OR OTHER FAILURE TO SUPPLY BY AVEO OR IT THIRD PARTY MANUFACTURER(S) HEREUNDER,
AND NO SUCH FAILURE TO SUPPLY BY AVEO OR BY THIRD PARTY MANUFACTURER(S) SHALL BE
DEEMED A BREACH BY AVEO UNDER THIS AGREEMENT OR UNDER THE COLLABORATION
AGREEMENT.

 

- 10 -



--------------------------------------------------------------------------------

5.7 Preservation of Samples. ASTELLAS shall retain and store preservation
samples from each lot number of Clinical Supply Product received by ASTELLAS
hereunder for a period of no less than two (2) years after the expiration date
of the Clinical Supply Product or such longer period as required by Applicable
Law.

5.8 Stability. AVEO will (for itself or through its Third Party Manufacturer(s))
be responsible for performing stability testing, data interpretation, reporting
and updating of stability information to regulatory documents for the Clinical
Supply Product. If any deviation or out of specifications is found during the
stability testing, AVEO shall inform Astellas in writing within [**] hours.
Stability related activities for which AVEO is responsible shall be completed in
accordance with the timing specified in the stability protocols and AVEO’s (or
its Third Party Manufacturer(s)’) procedures. Requirements for Clinical Supply
Product stability will be reviewed by the JMC on an annual basis or from
time-time if the JMC determines there is a specific reason to perform stability
(e.g. change in manufacturing method, package, etc.).

 

6.

DELIVERY AND PAYMENT

6.1 Delivery. The delivery dates for Clinical Supply Product shall be as
mutually agreed by the Parties and, once mutually agreed, shall be incorporated
into the applicable Order. ASTELLAS acknowledges that the delivery date for any
order of Clinical Supply Product will be determined based on the manufacturing
runs of Clinical Supply Product scheduled by AVEO and its Third Party
Manufacturer(s) and any delay in delivery (but no more than [**] days after the
delivery date originally agreed between the Parties) as a result of the
scheduling of such manufacturing runs shall not be a breach of this Agreement by
AVEO; subject to the condition that AVEO shall inform ASTELLAS in writing no
later than [**] days before the delivery date originally agreed between the
Parties. AVEO shall deliver Clinical Supply Product ordered in the relevant
Order, according to Incoterms 2010 FCA (at the Facility). Title to the delivered
quantity of Clinical Supply Product shall pass to ASTELLAS or its designee upon
such delivery.

6.2 Price; Payments. Invoice will be submitted by AVEO pursuant to
Section 4.5(a). Each invoice will include the price for Clinical Supply Product,
which shall be equal to [**] (as defined in the Collaboration Agreement) for
such Clinical Supply Product (the “Transfer Price”).

(a) With respect to Clinical Supply Product Manufactured for the RBT, ASTELLAS
shall pay such invoice within fifteen (15) days following the Acceptance
thereof.

(b) With respect to Clinical Supply Product Manufactured for the JDCT, AVEO’s
Manufacturing Cost associated with such clinical supply shall be included as an
Allowable Expense in the calculation of Pre-Tax Profit or Loss under the
Collaboration Agreement and shall be shared by the Parties in accordance with
the terms of the Collaboration Agreement. For the purposes of clarity, the
invoice will include AVEO’s Manufacturing Costs solely for purposes of
valuation.

(c) To the extent that any amounts are payable by ASTELLAS under this Agreement,
the provisions of Sections 10.14 through 10.17, 10.19 and 10.21 of the
Collaboration

 

- 11 -



--------------------------------------------------------------------------------

Agreement are herein incorporated by reference and shall apply to the Parties
with respect to this Agreement mutatis mutandis to the same extent as in the
Collaboration Agreement.

 

7.

REGULATORY

7.1 Information Provided to Manufacturers. AVEO shall fully disclose to its
Affiliates and to its Third Party Manufacturers, subject to the terms of the
applicable agreements with AVEO (a) any information necessary for such
Affiliates or Third Party Manufacturers to comply with any reporting
requirements or to fulfill obligations under any supply agreement with AVEO; or
(b) any information regarding non-conforming Clinical Supply Products, any Short
Supply or safety issues regarding Clinical Supply Products, including all
communication with Regulatory Authorities with respect thereto. At AVEO’s
reasonable request, ASTELLAS shall, and shall ensure that its Affiliates, use
Commercially Reasonable Effort to participate in discussions with AVEO, its
Affiliates and Third Party Manufacturers regarding such non-conforming Clinical
Supply Products or safety requests received from Regulatory Authorities and
shall otherwise cooperate with AVEO, its Affiliates and Third Party
Manufacturers to resolve any issues with respect thereto.

7.2 General. Each Party’s responsibility with regards to regulatory interactions
and communications, event reporting, safety and recalls shall be as set forth in
Article 5 of the Collaboration Agreement and as may be further detailed in the
Quality Agreement. Without limiting the generality of the foregoing, AVEO shall
require its Third Party Manufacturer(s) to provide to AVEO all information with
regard to Manufacturing which may be required for filing with the Regulatory
Authorities in the JDCT and RBT.

 

8.

REPRESENTATIONS AND WARRANTIES

8.1 Representations and Warranties. Without limiting the generality of the
representations and warranties set forth in the Collaboration Agreement, each
Party represents and warrants to the other Party that as of the Effective Date,
all necessary consents, approvals and authorizations of all regulatory and
governmental authorities and other Persons required to be obtained by it in
connection with the execution and delivery of this Agreement has been obtained.

8.2 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY NOR THEIR RESPECTIVE AFFILIATES AND, IN THE CASE OF AVEO, ITS
THIRD PARTY MANUFACTURERS, MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES
OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES OR ARISING
FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT
THERETO.

8.3 Limitation of Damages. NEITHER PARTY NOR THEIR RESPECTIVE AFFILIATES SHALL
BE LIABLE FOR SPECIAL, INCIDENTAL, EXEMPLARY,

 

- 12 -



--------------------------------------------------------------------------------

CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY OR OTHERWISE. IN ADDITION, IN NO EVENT SHALL
AVEO’S LIABILITY HEREUNDER EXCEED THE AMOUNTS PAID TO AVEO BY ASTELLAS PURSUANT
TO THIS AGREEMENT IN THE TWELVE (12) MONTHS PRECEDING ANY CLAIM BY ASTELLAS,
EXCEPT WHERE SUCH LIABILITY IS DUE TO AVEO’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE. NOTHING IN THIS SECTION 8.3 IS INTENDED TO LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THE COLLABORATION
AGREEMENT.

 

9.

TERM AND TERMINATION

9.1 Term. This Agreement shall become effective as of the Effective Date and
shall expire upon the expiration of the Collaboration Agreement in its entirety,
unless earlier terminated in accordance with Article 15 of the Collaboration
Agreement.

9.2 Effect of Termination. Upon termination or expiration of this Agreement,
Article 15 of the Collaboration Agreement shall apply with respect to the rights
and obligations of the Parties. In addition, Sections 5.6(e), 5.6(f), 5.7, 8.2,
8.3, 9.2 and 10 shall survive any termination or expiration of this Agreement in
accordance with their terms. Without limiting the generality of the foregoing,
any and all outstanding payments due from ASTELLAS shall become immediately due
and payable upon any early termination of this Agreement by AVEO, or by ASTELLAS
pursuant to Section 15.2 of the Collaboration Agreement.

 

10.

INDEMNIFICATION

10.1 The indemnification obligations of the Parties under this Agreement shall
be as set forth in Article 14 of the Collaboration Agreement.

 

11.

MISCELLANEOUS

11.1 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if mailed by first class
certified or registered mail, postage prepaid, express delivery service or
personally delivered. Unless otherwise specified in writing, the mailing
addresses of the Parties shall be as described below.

 

If to ASTELLAS:

     

Astellas Pharma Inc.

2-3-11, Nihonbashi-Honcho, Chuo-ku

Tokyo 103-8411, Japan

Attention: Vice President, Project & Quality Management

Facsimile: +81-(0)3-3271-2104

with a required copy to:

     

Astellas Pharma Inc.

 

- 13 -



--------------------------------------------------------------------------------

  

2-3-11, Nihonbashi-Honcho, Chuo-ku

Tokyo 103-8411, Japan

Attention: Vice President, Legal

Facsimile: +81-(0)3-3244-5811

In the case of AVEO:

     

AVEO Pharmaceuticals, Inc.

75 Sidney Street

Cambridge, MA 02139

Attention: Chief Business Officer

Facsimile: (617) 995-4995

with a required copy to:

     

AVEO Pharmaceuticals, Inc.

75 Sidney Street

Cambridge, MA 02139

Attention: Vice President, Corporate Counsel

Facsimile: (617) 995-4995

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Steven D. Singer, Esq.

Facsimile No.: (617) 526-5000

11.2 Entire Agreement. This Agreement, including any exhibits or attachments
attached hereto, the Quality Agreement and the Collaboration Agreement
constitute the entire agreement between AVEO and ASTELLAS with respect to the
subject matter hereof, and all previous or other negotiations, representations
and understandings with respect to the subject matter hereof between AVEO and
ASTELLAS are superseded as of the Effective Date. This Agreement has been
prepared jointly and will not be strictly construed against either Party.

11.3 Governance; Dispute Resolution. Governance of the activities contemplated
by this Agreement and not otherwise specified herein shall be effected through
the JDC, JMC and JSC. Any disputes regarding such matters shall be resolved
pursuant to Sections 2.6 and Section 16.1 of the Collaboration Agreement, as
applicable (except for any disagreement under Section 5.6(d) hereof, which shall
be resolved in accordance with the terms set forth in Section 5.6(d) and
5.6(e)).

11.4 Modifications. No amendment, waiver or modification of this Agreement will
be valid or binding on either Party unless made in writing and signed by duly
authorized representatives of both Parties.

11.5 Confidentiality. Article 12 of the Collaboration Agreement shall govern the
confidentiality obligations and use restrictions of the Parties with respect to
any information disclosed under this Agreement and Quality Agreement.

 

- 14 -



--------------------------------------------------------------------------------

11.6 Intellectual Property Matters. The ownership of any invention or other
Know-How arising under this Agreement shall be determined in accordance with,
and pursuant to the terms of, Section 11.1 of the Collaboration Agreement.

11.7 Assignment. This Agreement may be assigned only in conjunction with and
pursuant to a valid assignment of the Collaboration Agreement in accordance with
Section 17.7 thereof.

11.8 Incorporation by Reference. The following provisions of the Collaboration
Agreement are herein incorporated by reference and shall apply to the Parties
with respect to this Agreement mutatis mutandis to the same extent as in the
Collaboration Agreement: Sections 10.20 (Records; Inspection), 17.1 (Export
Control), 17.3 (Force Majeure), 17.5 (Maintenance of Records), 17.6
(Construction), 17.8 (Performance by Affiliates), 17.9 (Independent
Contractors), 17.10 (Counterparts), 17.11 (Severability), 17.12 (Headings),
17.13 (No Waiver), 17.14 (No Third Party Beneficiaries) and 17.15 (Costs).

[Remainder of Page Intentionally Left Blank]

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AVEO and ASTELLAS execute this Agreement by the hands of
their duly authorized officers, effective as of the Effective Date:

 

AVEO PHARMACEUTICALS, INC.       ASTELLAS PHARMA INC. By:  

/s/ Tuan Ha-Ngoc

    By:   /s/ Masafumi Nogimori Tuan Ha-Ngoc     Name:   Masafumi Nogimori
President and CEO     Title:   President and CEO

[Signature Page to Clinical Supply Agreement]

 

- 16 -



--------------------------------------------------------------------------------

Schedule 5.1

Specifications

[**]

A total of 3 pages were omitted and filed separately

with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT B

DEFINITION OF EUROPE

Austria

Belgium

Bulgaria

Cyprus

Czech Republic

Denmark

Estonia

Finland

France

Germany

Greece

Hungary

Ireland

Italy

Latvia

Lithuania

Luxembourg

Malta

Netherlands

Norway

Poland

Portugal

Romania

Slovakia

Slovenia

Spain

Sweden

Switzerland

United Kingdom

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FTE RATES

 

FTE type

  

FTE description

  

Applicable FTE Rate

Research FTE

   FTE conducting translational research activities under the JDCT Development
Plan    [**] Dollars ($[**]) per FTE per year ($[**] per FTE per quarter)

Development FTE

   FTE conducting pre-clinical development, clinical development and regulatory
activities under the JDCT Development Plan    [**] Dollars ($[**]) per FTE per
year ($[**]per FTE per quarter)

Manufacturing FTE

   FTE conducting manufacturing activities with respect to Clinical Supply
Product or Drug Product for the JDCT    [**] Dollars ($[**]) per FTE per year
($[**] per FTE per quarter)

MSL FTE

   Field Based MSLs and Personnel Directly Supporting Medical Affairs Activities
   [**] Dollar ($[**]) per year ($[**] per FTE per quarter)

Applicable FTE Rates shall include [**]; provided that, (i) [**], and (ii) [**].
Upon request from either Party, the other Party shall discuss the possibility of
modifying FTE Rates subject to evidence by the requesting Party which provides
rationale to modify then current FTE Rates, provided that the rates shall be
consistent across ASTELLAS and AVEO.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D-1

EUROPEAN COMMERCIALIZATION AGREEMENT

BY AND BETWEEN

AVEO PHARMA LIMITED

AND

ASTELLAS PHARMA EUROPE LTD.

EFFECTIVE AS OF

FEBRUARY 16, 2011



--------------------------------------------------------------------------------

EUROPEAN COMMERCIALIZATION AGREEMENT

This EUROPEAN COMMERCIALIZATION AGREEMENT (this “Agreement”) is made effective
as of February 16, 2011 (the “Effective Date”) by and between AVEO PHARMA
LIMITED, a corporation established under the laws of England having its
principal offices at Gainsborough House, 81 Oxford Street, London W1D 2EU,
United Kingdom (“AVEO UK”), and ASTELLAS PHARMA EUROPE LIMITED, a company
existing under the laws of England and Wales, with its principal offices at
Lovett House, Lovett Road, Staines, TW18 3AZ, England (“APEL”). AVEO UK and APEL
may each be referred to herein as a “Party” and, collectively, the “Parties”.

RECITALS

WHEREAS, as of the Effective Date AVEO UK, AVEO PHARMACEUTICALS, INC. (“AVEO
US”), APEL, ASTELLAS PHARMA INC. (“API”), and ASTELLAS US LLC (“AUS”) are
concurrently entering into a Collaboration and License Agreement (the
“Collaboration Agreement”), pursuant to which, among other things, AVEO and
ASTELLAS have agreed to collaborate on the Development and Commercialization of
Licensed Compounds, Licensed Products and Licensed Product Biomarkers (each as
defined in the Collaboration Agreement) in accordance with the terms of the
Collaboration Agreement;

WHEREAS, pursuant to the Collaboration Agreement (including Article 6 thereof),
the parties thereto wish to Commercialize Licensed Compounds, Licensed Products
and Licensed Product Biomarkers in the JDCT (as defined below);

WHEREAS, the Parties wish to conduct the Commercialization of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers in Europe (as
defined below) pursuant to the terms and conditions set forth herein (with the
terms and conditions of Commercialization in North America to be set forth in a
separate North American Commercialization Agreement);

WHEREAS, APEL is a controlled indirect subsidiary of API;

WHEREAS, APEL has, with other European Affiliates of APEL the activities of
which are coordinated by APEL, the resources necessary to Commercialize Licensed
Compounds, Licensed Products and Licensed Product Biomarkers in Europe, such
commercialization to be conducted pursuant to the European Commercialization
Plan approved by the JCC and JSC, as applicable, and this Agreement;

WHEREAS, API wishes to assign to APEL responsibility for Commercialization of
Licensed Compounds, Licensed Products and Licensed Product Biomarkers in Europe
and to sublicense to APEL the rights required therefor; and

WHEREAS, AVEO and ASTELLAS wish to confirm the conditions under which APEL will
undertake such Commercialization;

NOW THEREFORE, in consideration of the foregoing premises and the covenants and
obligations set forth in this Agreement, the Parties agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings given to such terms in the Collaboration
Agreement. As used herein, the following terms shall have the meanings
indicated:

1.1 Defined Terms

“ASTELLAS” means API and/or APEL, as applicable.

“AVEO” means AVEO US and/or AVEO UK, as applicable.

“CSO” means a contract sales organization in the business of Detailing
pharmaceutical products on a fee-for-service basis or other basis of
remuneration.

“DETAIL” means a contact of a member of the Sales Force with a medical
professional with or without prescribing authority (e.g., oncology nurses), a
prospect or client budget holder, a pharmacist or a formulary representative,
during which scientific and/or medical information about a Profit-Share Product
is discussed. For the avoidance of doubt, a Detail does not include a reminder
or Sample drop without any discussion. When used as a verb, the term “Detailing”
means to engage in the activity of a Detail.

“DISTRIBUTOR/CSO EXPENSES” has the meaning set forth on Exhibit C.

“EUROPE” means the countries listed on Exhibit A. “EUROPEAN” shall have its
correlative meaning.

“EUROPEAN COMMERCIALIZATION PLAN” means the three (3) year rolling
commercialization plan that governs the Commercialization of Profit-Share
Products in Europe, as prepared pursuant to Article II below. The European
Commercialization Plan forms a part of the JDCT Commercialization Plan (as
defined in Section 2.3(c) below).

“INTERNAL COMPLIANCE GUIDELINES” means the guidelines adopted from time to time
by APEL, consistent with Applicable Law on a country-by-country basis, and
applicable industry compliance codes and standards, regarding the
Commercialization of pharmaceutical products in Europe, including but not
limited to Association of the British Pharmaceutical Industry (ABPI) and
European Federation of Pharmaceutical Industries and Associations (EFPIA) codes.

“JCC” means the Joint Commercialization Committee, as defined in the
Collaboration Agreement.

“JDCT” or “JOINT DEVELOPMENT AND COMMERCIALIZATION TERRITORY” means North
America (as further defined in the Collaboration Agreement) and Europe.

“MSLs” for all purposes in Europe is defined in Exhibit E.

 

2



--------------------------------------------------------------------------------

“NORTH AMERICAN COMMERCIALIZATION AGREEMENT” means the North American
Commercialization Agreement of even date herewith by and between AVEO US and
AUS.

“PERFORMANCE TO GOAL” means the measurement of performance relative to Sales
Objectives for the Sales Force.

“PROFIT-SHARE PRODUCT” means any Licensed Compound, Licensed Product or Licensed
Product Biomarker Developed or Commercialized for use or sale in the Field in
Europe.

“PROMOTIONAL/EDUCATIONAL MATERIALS” means all sales, Commercialization,
educational and communication materials, including software (whether printed,
electronic or in other form), including: pharmacy, managed care, and trade
communications, detailing aids, leave behind educational items, journal
advertising, educational programs, formulary binders, appropriate reprints and
reprint carriers, product monographs, patient support kits, convention exhibit
materials, direct mail, scripts for telemarketing and teleconferences, and
websites. PROMOTIONAL/EDUCATIONAL MATERIALS do not include those publications
and educational materials to be overseen by the Medical Affairs function, which
shall be managed by the Joint Medical Affairs Committee or JMAC (as defined in
the Collaboration Agreement) under terms set forth in the Collaboration
Agreement.

“SALES FORCE” means APEL’s sales force comprised of sales representatives,
regional managers, district managers and oncology account liaisons, who are
Detailing and/or promoting Profit-Share Products or otherwise performing
Commercialization work under this Agreement.

“SALES FORCE FTE” means, notwithstanding the definition of FTE in the
Collaboration Agreement, a full-time equivalent person year for a sales
representative, regional manager, district manager or oncology account liaison
conducting Commercialization work, (less standard time off pursuant to APEL’s
company policy for vacations, holidays, sick time and the like). For this
purpose, full-time employment shall be determined on a country-by-country basis.
[**].

“SAMPLE(S)” means quantities of Profit-Share Product given to authorized medical
professionals for no consideration for a patient’s trial use.

1.2 Additional Definitions.

Each of the following definitions is set forth in the section of this Agreement
indicated below:

 

Definitions

   Section

Agreement

   Preamble

APEL

   Preamble

API

   Recitals

AUS

   Recitals

 

3



--------------------------------------------------------------------------------

Definitions

   Section

APPLICABLE LAW

   Collaboration
Agreement

AVEO UK

   Preamble

AVEO US

   Recitals

Collaboration Agreement

   Recitals

Commercialization Costs

   Exhibit C

Effective Date

   Preamble

FTE Cost

   Exhibit C

FTE Rate

   Exhibit D

GPOs

   2.3(a)(ii)

HICP

   Exhibit D

Indirect Selling Expenses

   Exhibit C

Includable G&A Costs

   Exhibit C

Includable Sales Force Costs

   Exhibit C

Includable Sales and Marketing Operations Costs

   Exhibit C

JDCT Commercialization Plan

   2.3(c)

JECT

   2.4(a)

Marketing and Education Expense

   Exhibit C

Party or Parties

   Preamble

Product Complaints

   7.6

Sales Force Deployment Plan

   3.1(a)

Sales Objectives

   3.2

Travel Expenses

   2.6(b)

ARTICLE II

JOINT EUROPEAN COMMERCIALIZATION TEAM AND EUROPEAN

COMMERCIALIZATION PLAN; JDCT COMMERCIALIZATION PLAN

2.1 General. APEL shall have responsibility for the Commercialization of
Profit-Share Products in Europe (with the exception of AVEO UK’s participation
in Medical Affairs Activities as set forth in Article 7 of the Collaboration
Agreement and AVEO UK’s participation in the activities of the JECT pursuant to
the terms of this Agreement), including distribution, marketing and promotion
thereof, provided that all Commercialization activities in Europe shall be
conducted pursuant to the strategies and budget contained in the European
Commercialization Plan (which shall be approved by the JCC and JSC, as
applicable) with such modifications within the parameters permitted by this
Agreement, including without limitation, Section 2.3(v) (Reimbursement
Services), Section 2.6 (exceeding budget by [**]%), Section 3.1 (Sales Force
Sizing and Alignment), Section 3.4 (Sales Force Maintenance), Section 3.6 (MSL
Strategy), Section 4.4 (Compliance with Applicable Law), and Section 7.1(b)
(Pricing, Commercial Terms). APEL shall be responsible for formulating and
implementing the Commercialization strategy for Profit-Share Products in Europe,
including, subject to Section 2.2 below, formulation of, and updates and
amendments to the European Commercialization Plan. In the development of the
Commercialization strategy for Europe, including formulation of the European

 

4



--------------------------------------------------------------------------------

Commercialization Plan, APEL agrees to consult with, and consider in good faith,
input received from AVEO UK through the JECT, as set forth in Section 2.3 below.
The European Commercialization Plan shall be presented to the JECT for review,
discussion and, when applicable, modifications, and then presented to the JCC
and the JSC for review and, with respect to certain items as set forth below,
for approval. AVEO shall consult with ASTELLAS when formulating global elements
of Commercialization strategy that are neither North American nor
European-specific (including (i) global life cycle plans, and (ii) global market
research strategies, global product positioning, global messaging and global
branding concepts and imagery), as further set forth in Section 2.3(c) of the
North American Commercialization Agreement, which global elements of
Commercialization strategy shall be reflected in the European Commercialization
Plan.

2.2 European Commercialization Plan.

(a) General. The European Commercialization Plan shall include, without
limitation, the following items for Europe, determined at the European level
(unless otherwise expressly specified):

(i) European strategy/lifecycle plans, including target product profiles, market
access clinical trials and observational studies, and strategies for addressing
competition from branded and generic competitors;

(ii) a firm budget for Commercialization Costs for the first year covered by
such plan on a quarterly basis, and forecasts for Commercialization Costs for
the second and third years covered by such plan on an annual basis;

(iii) a provisional, non-binding forecast for commercial supply of Drug Product
for each of the three years covered by such plan (it being understood that
formal binding forecasts shall be submitted under the Commercial Supply
Agreement);

(iv) revenue/sales forecasts for each of the three years covered by such plan,
including firm Sales Objectives, and quarterly sales forecasts for the first
year covered by such plan;

(v) [**];

(vi) reimbursement strategies, including strategies relative to health
technology assessment, managed care, reimbursement by social security systems,
other public-sector payors, patient support and other public and private group
purchasing organizations and networks;

(vii) anticipated timelines for launch and other material Commercialization
activities;

(viii) Europe-specific branding strategy;

(ix) European Commercialization aspects of Profit-Share Product packaging and
labeling;

 

5



--------------------------------------------------------------------------------

(x) selection of European advertising and public relations agencies of record;

(xi) Europe market research strategy;

(xii) European Medical Affairs Plan, and such relevant activities as outlined in
Article 7 of the Collaboration Agreement;

(xiii) Sales Force strategy, sizing and alignment, including, solely for the
first year covered by such plan, the Sales Force Deployment Plans as set forth
in Section 3.1 below;

(xiv) European MSL strategy (including strategy for confidentiality, compliance
and management of key opinion leaders);

(xv) incentive compensation guidelines consistent with oncology products of
similar market potential upon launch, and scaled accordingly during product
lifecycle;

(xvi) review of publication strategy for Europe, including provision of
Commercial input on the selection of publication agencies of record;

(xvii) policies for distribution of Samples; and

(xviii) development of European Promotional/Educational Materials, including
development of content for European websites for Profit-Share Products.

(b) JCC Review and Approval. The JCC will serve as a forum for review and
approval of the European Commercialization Plan, and to resolve disputes arising
therefrom that are not resolved by consensus of the JECT regarding the initial
European Commercialization Plan and any modifications and updates thereof, as
presented to the JECT by APEL. The JCC’s responsibilities shall include:

(i) reviewing and recommending revisions to the European Commercialization Plan
in order to coordinate with the North American Commercialization Plan (as
defined in the North American Commercialization Agreement), including the
general cross-territorial Commercialization strategies and principles applicable
to both North America and Europe set forth under the North American
Commercialization Plan;

(ii) submitting the European Commercialization Plan to the JSC for review
pursuant to Section 2.1(d)(i)(B) of the Collaboration Agreement and approval of
the items set forth in Section 2.2(a)(i)–(vii) hereof in accordance with
Sections 2.1(d)(i)(C) and 2.1(d)(iii) of the Collaboration Agreement; and

(iii) reviewing and approving the items of the European Commercialization Plan
set forth in Section 2.2(a)(viii)-(xviii) hereof.

(c) Initial European Commercialization Plan. The initial draft of the European
Commercialization Plan shall be prepared by APEL (with consultation and
solicitation of input from AVEO UK) and submitted to the JECT within [**] days
following the Effective Date. The JECT shall then review the initial European
Commercialization Plan and shall seek to achieve

 

6



--------------------------------------------------------------------------------

consensus on any updates or modifications thereto, and shall submit such initial
European Commercialization Plan and any updates or modifications thereto to the
JCC within [**] days of the Effective Date. Until such time as the initial
European Commercialization Plan has been approved by the JCC and JSC, as
applicable, pursuant to Section 2.2(b) herein and Section 6.2 of the
Collaboration Agreement, the Parties will operate in accordance with the Interim
2011 European Operating Budget attached as Exhibit B hereto (as the same may be
amended by mutual agreement of the Parties), and all expenses incurred pursuant
to the Interim 2011 European Operating Budget shall be deemed Commercialization
Costs to be shared equally by the Parties in good faith pursuant to
Section 6.2(b) of the Collaboration Agreement.

(d) Updates and Modifications to the European Commercialization Plan. APEL shall
formulate and submit to the JECT annual updates to the European
Commercialization Plan on or before August 1, 2011, and by August 1st of each
year thereafter. Either Party shall have the right to submit to the JECT for
review and consideration additional modifications to the then-current European
Commercialization Plan at any meeting of the JECT. APEL shall review and as
appropriate revise such updates and modifications in order to gain consensus on
and submit such updates to the JCC by September 15, 2011, and September 15th of
each year thereafter. The JCC, in accordance with Section 6.2(a) of the
Collaboration Agreement, shall submit annual updates to the European
Commercialization Plan to the JSC on or before September 30, 2011 and each
September 30 thereafter. The JCC shall also timely submit to the JSC any
proposed modifications for the JSC’s review and approval. Any issue or item of
any update or proposed modification to the European Commercialization Plan for
which the JECT cannot reach consensus will be submitted to the JCC for
resolution as part of the JCC’s review of such updates to the European
Commercialization Plan.

(e) KHK Access. APEL acknowledges and agrees that the European Commercialization
Plan, and any updates and modifications thereto, may be disclosed to KHK under
and subject to the terms of the KHK Agreement, and subject to coordination of
Commercialization activities between KHK, AVEO and API as provided in
Section 2.1(d)(v)(C) of the Collaboration Agreement. AVEO UK agrees that, to the
extent that AVEO UK receives corresponding information from KHK and has the
right to grant to APEL access to such information, AVEO UK shall share with APEL
such corresponding information provided by KHK.

(f) Prevailing Provisions. The provisions of an approved European
Commercialization Plan, updated and modified as provided herein, shall prevail
over any inconsistent provisions of the North American Commercialization Plan
(to the extent applicable in Europe). In addition, notwithstanding any provision
in the Collaboration Agreement to the contrary, once the firm budget under the
European Commercialization Plan and the Commercialization activities associated
therein has been approved by the JSC (it being understood that the Interim 2011
European Operating Budget attached as Exhibit B hereto shall be deemed approved
by the JSC as of the Effective Date), any Commercialization Costs incurred under
such approved budget and European Commercialization Plan shall be shared equally
by the Parties (as such budget may be modified under Section 2.6), except as
otherwise set forth in Section 4.3 or the last sentence of Section 2.6 hereof or
in Section 2.8(b) of the Collaboration Agreement.

 

7



--------------------------------------------------------------------------------

2.3 European Commercialization: General Principles.

(a) Without limiting the generality of Section 2.1, the allocation of specific
European Commercialization activities shall be as follows:

(i) Marketing: APEL shall be the party responsible for the strategic
development, implementation and management of European marketing and promotion
(including development of Promotional/Educational Materials as further described
in Article VI, and selection of primary Third Party advertising and public
relations agencies, subject to approval of the JCC pursuant to
Section 2.2(b)(iii)), market research, competitive intelligence, relationships
with advocacy groups and advisory boards, public relations, and health
economics. APEL shall consult with, and consider in good faith, input received
from AVEO UK through the JECT with regard to such activities. Solely with
respect to Licensed Products, Licensed Compounds and Licensed Product
Biomarkers, AVEO UK will be allowed to participate in the conduct of competitive
intelligence gathering, advisory boards, public relations and relationships with
advocacy groups. APEL agrees to provide reasonable notice to AVEO UK in order to
facilitate such participation;

(ii) Field Sales: As further described in Article III below, APEL shall be
responsible for field sales, including, but not limited to, field sales
activities targeting academic centers, hospitals, community oncologists or other
relevant medical professionals, federal, national, regional and local accounts,
cooperative groups, group purchasing organizations (“GPOs”) and
physician/hospital networks and advocacy groups;

(iii) Sales Operations and Training: As further described in Article III below,
APEL shall be responsible for establishing compensation programs and
dashboard/reporting for its Sales Force, as well as training its Sales Force;

(iv) Sales Training Content: APEL shall be responsible for the strategic
development and management of sales training curriculum and associated
materials, as further set forth in Article V. APEL shall consult with, and
consider in good faith, input received from AVEO UK through the JECT with regard
to such activities;

(v) Reimbursement Services: APEL shall be responsible for the activities related
to reimbursement services for Europe, including, but not limited to, all
negotiations and agreements with managed care (Third Party payer), pricing
authorities, government payers, reimbursement, patient support and GPO and
hospital/physician networks, formulary inclusion criteria and related regulatory
issues; provided that such activities shall be consistent with the pricing and
reimbursement strategy in the European Commercialization Plan reviewed and
approved by the JCC and JSC, as applicable. Without limiting the foregoing, APEL
shall consult with, and consider in good faith, input received from AVEO UK
through the JECT with regard to such activities in making a final determination
with respect to these matters; and

(vi) Pricing; Commercial Terms: APEL shall set pricing and price-related terms
(e.g., discounts, rebates, chargebacks), as well as trade, contract and other
financial terms with respect to Profit-Share Products in Europe, as further
described in Section 7.1(b) below, provided that all such pricing and
price-related terms shall be [**].

 

8



--------------------------------------------------------------------------------

(b) The responsibility for execution and implementation of all European
Commercialization Plan tactical initiatives, including but not limited to
project level tactical activities in marketing, market research, advisory
boards, advocacy development, public relations, sales training, health economics
and reimbursement services, are to be assigned to APEL personnel (subject to
participation by AVEO UK as specifically provided herein), and set forth in the
European Commercialization Plan prepared pursuant to Section 2.4 below. APEL
shall have discretion to choose Third Party vendors to undertake an applicable
task so long as such activities are within the applicable budget. The selection
of advertising and public relations agencies of record shall be subject to JCC
approval pursuant to Section 2.2(b)(iii), provided that APEL shall be the
contracting party.

(c) The European Commercialization Plan and the North American Commercialization
Plan (as defined in the North American Commercialization Agreement) shall
constitute the JDCT Commercialization Plan, as further described in the
Collaboration Agreement (“JDCT Commercialization Plan”) and shall be approved by
the JCC and the JSC, as applicable. The North American Commercialization Plan
shall outline Commercialization strategies and principles for North America as
well as general cross-territorial Commercialization strategies and principles
applicable to both North America and Europe, including lifecycle plans, market
research strategies, product positioning, messaging and common branding concepts
and imagery, in each case to be utilized across North America and Europe, as
approved by the JCC and JSC, as applicable. The Parties shall endeavor to
harmonize, where appropriate, the European Commercialization Plan with such
cross-territorial strategies and principles.

2.4 Joint European Commercial Team.

(a) JECT Formation. Within [**] days following the Effective Date, the Parties
shall form a joint commercial working team for Commercialization in Europe to be
referred to as the Joint European Commercialization Team (the “JECT”). The JECT
shall have not more than [**] members, with equal representation from APEL and
AVEO UK, and shall include personnel from appropriate functional areas as
determined on a case by case basis, including marketing, sales, market access
and medical affairs. Such personnel shall be employees of either APEL or AVEO
UK. Each Party shall keep the other informed in a timely manner as to the
personnel of such Party who are assigned to the JECT. The JECT shall be chaired
by the JECT representative designated by APEL, which representative shall be
responsible for preparing and distributing an agenda, and meeting materials when
available, prior to each regularly scheduled JECT meeting as described in
subsection (d) below (which shall include any items proposed for discussion by
any member of the JECT) and for preparing and distributing minutes following
each such JECT meeting.

(b) JECT Responsibilities. The JECT’s responsibilities shall include the
following:

(i) share information and serve as a forum for discussion of the initial
European Commercialization Plan and any updates or modifications thereto;

 

9



--------------------------------------------------------------------------------

(ii) submit the initial European Commercialization Plan and any updates or
modifications thereto for JCC review and approval (and, subject to JCC
submission to the JSC, for JSC review and approval);

(iii) serve as a forum for discussion of, and provide regular updates to the JCC
with respect to, the progress of Commercialization activities under the European
Commercialization Plan and performance objectives agreed to under the European
Commercialization Plan;

(c) JECT Authority. In the event of a disagreement between AVEO UK personnel
within the JECT on the one hand, and APEL personnel within the JECT on the other
hand, such disagreements shall be subject to the governance provisions of
Section 2.2(b). The JECT shall have no power to amend, modify or waive
compliance with this Agreement. The JECT shall have only such powers as are
specifically assigned to it in this Agreement. The JECT’s meeting minutes,
regardless of whether signed by the senior representatives of AVEO UK and APEL,
shall be deemed not to amend, modify or waive compliance with this Agreement or
the KHK Agreement.

(d) JECT Meetings. It is expected that the JECT will interact informally and
frequently as required in furtherance of the Commercialization objectives
hereunder, including informal [**] briefings. Such interactions may be in
person, by videoconference or teleconference, or by any other similar means
determined by the JECT. In addition to informal meetings, the Parties shall
mutually agree on the time and location for the first scheduled formal meeting
of the JECT and, thereafter, the JECT shall have a formal meeting at least [**]
per calendar quarter for so long as there are ongoing Commercialization
activities in Europe with respect to Profit-Share Products under this Agreement,
and more frequently as necessary until the MAA submission. [**] JECT formal
meetings shall be scheduled so as to occur at least one (1) week in advance of
the [**] meetings of the JCC to allow the JECT to assemble and finalize any and
all reports, updates, plans, etc. as it may be required to be provided to the
JCC in accordance with this Agreement or the Collaboration Agreement. JECT
formal meetings may be held in person or by videoconference or teleconference,
as the JECT designated team members may agree, except that at least [**]
meetings per year shall be in person. In-person meetings shall be held at
locations selected by APEL.

(e) JECT Meeting Agendas. Agenda items for regularly scheduled JECT meetings
shall generally include a discussion of:

(i) the then-current European Commercialization Plan and the formulation of any
updates or modifications thereto; and

(ii) the progress that APEL has made relative to performance objectives with
respect to the Commercialization in Europe of Licensed Compounds, Licensed
Products and Licensed Product Biomarkers, including a discussion of potential
actions to address any failure or inability by APEL to meet such performance
objectives. In order to ensure an appropriate level of transparency, APEL shall
provide reports to the JECT no less frequently than once every calendar quarter
with respect to its Commercialization activities, including performance of
obligations under the European Commercialization Plan, including the number of
Details made

 

10



--------------------------------------------------------------------------------

by the Sales Force and the Performance to Goal during such calendar quarter.
Such reports shall be presented by the JECT to the JCC no less frequently than
once every calendar quarter.

(f) Employment Status of JECT Members. Neither Party’s JECT members shall hold
themselves out as, nor give any Person any reason to believe that they are,
employees of the other Party. Each Party shall be solely responsible for any
employee benefits, payroll and employment taxes, insurance, and worker’s
compensation with respect to its employees when participating in meetings of the
JECT, which costs shall not be included in the Commercialization Costs.

2.5 Annual Budgets.

Without limiting Section 2.2, the initial European Commercialization Plan and
each annual update thereto shall include budgets and forecasts for
Commercialization expenses to be shared by the Parties, including all Sales
Force FTEs and other FTEs. Budgets shall exclude the cost of investigator
sponsored studies, which shall be included (if at all) in the budget for
clinical studies contained in the European Medical Affairs Plan or the Joint
Development Plan, as applicable, under the Collaboration Agreement.

2.6 Sharing of Commercialization Costs in Europe.

(a) Commercialization Costs. The Parties shall share equally in all
Commercialization Costs incurred by the Parties in accordance with this
Agreement, including the European Commercialization Plan and the JSC-approved
budgets set forth therein (which includes those costs and expenses incurred from
and after [**]). Such Commercialization Costs shall be included as Allowable
Expenses in the calculation of Pre-Tax Profit or Loss under the Collaboration
Agreement and shall be reported and reconciled in accordance with Exhibit H of
the Collaboration Agreement. Notwithstanding anything in this Agreement to the
contrary, the total actual Commercialization Costs incurred by AVEO UK or APEL
and their respective Affiliates for a calendar year shall not exceed [**]
percent ([**]%) of the budgeted Commercialization Costs for Europe for such
calendar year, as shown on the then current version of the European
Commercialization Plan, or if no budget has been approved for such calendar
year, on the last approved multi-year forecast showing the relevant activities,
except to the extent the JSC unanimously approves the increase over [**] percent
([**]%) of the budgeted Commercialization Costs. Notwithstanding the foregoing,
either Party, at its own discretion, may elect to devote additional resources
toward the Commercialization of Profit-Share Products in Europe (beyond what is
contemplated in the European Commercialization Plan); provided that, all
additional costs incurred, beyond [**] percent ([**]%) of what is budgeted in
the European Commercialization Plan, shall be borne one hundred percent
(100%) by the Party incurring the additional costs, unless otherwise mutually
agreed by the Parties.

(b) Travel Expenses. All travel and entertainment expenses related to the
performance of activities under the European Commercialization Plan (“Travel
Expenses”) shall be subject to a travel and entertainment budget developed by
the JECT and approved by the JCC as part of the European Commercialization Plan,
and pursuant to a travel policy mutually agreed by the Parties, which in any
event shall be at least as restrictive as, and permitting no greater expense
rates than, the then-applicable APEL European Corporate Travel and Expense

 

11



--------------------------------------------------------------------------------

Policy. Subject to the foregoing, any Travel Expenses shall be treated as
Commercialization Costs in accordance with Exhibit C.

ARTICLE III

EUROPEAN SALES FORCE; SALES PERFORMANCE; MEDICAL AFFAIRS

ACTIVITIES

 

3.1

Sales Force Sizing and Alignment.

(a) Sales Force Deployment Plan. APEL shall propose a plan to be incorporated in
the European Commercialization Plan for sizing and alignment of APEL’s Sales
Force in a manner designed to optimize the profitability of Profit-Share
Products in Europe (the “Sales Force Deployment Plan”).

(b) Sizing, Alignment, Performance Objectives. The Sales Force Deployment Plan
shall set forth Sales Force sizing, on a country-by-country basis with respect
to the Major EU Countries and on a pan-European basis outside the Major EU
Countries, and Sales Objectives as provided in Section 3.2. The Sales Force
Deployment Plan shall calculate Sales Force sizing based on (i) [**]. Sales
territories shall be defined in an unbiased manner based on both objective,
quantifiable information and market research and the reasonable discretion and
commercial judgment of APEL’s commercial and sales professionals, with the
objective of achieving the appropriate reach and Detailing frequency needed to
optimize the profitability of Profit-Share Products to achieve applicable Sales
Objectives. When formulating amendments to the Sales Force Deployment Plan, APEL
shall consult with, and consider in good faith, input received from AVEO UK
through the JECT, provided that APEL shall retain the right to reallocate the
Sales Force within Europe based on APEL’s reasonable judgment and APEL shall
notify the JECT thereof. For the avoidance of doubt, AVEO UK recognizes that
APEL may decide from time to time to reassign Sales Force representatives to
target customer segments in order to optimize the targeted market opportunity
and, as a result, amend the Sales Force Deployment Plan.

(c) Field Management. APEL shall create a field management structure for its
sales effort that is consistent with the European Commercialization Plan and its
internal management structures. Each sales representative shall have a sales
territory that allows such sales representative to perform a reasonable number
of Details within a reasonable geographic area (i.e., without overly-burdensome
travel requirements), subject to Applicable Law. APEL’s sales representatives
shall remain exclusively under the direct authority and control of the field
sales management of APEL.

3.2 Sales Objectives.

The European Commercialization Plan shall contain annual performance objectives
based on [**] in Europe, on a country-by-country basis with respect to the Major
EU Countries and on a pan-European basis outside the Major EU Countries (“Sales
Objectives”). Within its Sales Force, APEL shall have discretion to allocate
individual goals among sales representatives,

 

12



--------------------------------------------------------------------------------

provided that such individual goals are directed toward meeting the annual Sales
Objectives. At the JECT, APEL shall share with AVEO UK quarterly Sales
Objectives to the extent available.

3.3 Hiring and Compensation.

(a) Hiring. APEL will be responsible for recruiting, hiring, terminating,
establishing and maintaining its Sales Force in accordance with the European
Commercialization Plan, its standard procedures, industry standards for oncology
products of similar market opportunity and lifecycle stage, and this Article
III.

(b) Sales Force Compensation. Only Sales Force compensation included in
Includable Sales Force Costs on Exhibit C may be allocated to APEL’s calculation
of Commercialization Costs under this Agreement. Sales Force Compensation shall
be set in APEL’s sole discretion and the principles governing Sales Force
Compensation will be included in the European Commercialization Plan.

(c) Employment Status. None of APEL’s sales representatives or members of its
Sales Force shall hold themselves out as, nor give any Person any reason to
believe that they are, employees of AVEO UK. Equally, none of AVEO UK’s
employees shall hold themselves out as, nor give any Person any reason to
believe that they are, employees of APEL. APEL shall be solely responsible for
any employee benefits, payroll and employment taxes, insurance and worker’s
compensation with respect to its employees, and AVEO UK shall be solely
responsible for such matters with respect to its employees, subject (in both
cases) to sharing of Commercialization Costs pursuant to the Collaboration
Agreement. Each Party shall indemnify the other for all Employment Liabilities
(defined in Section 3.3(d) below) arising out of any allegation or claim made
against the other Party by any employee of the first Party (excluding Employment
Liabilities arising under Section 3.3(d) below, which shall be addressed
therein); provided, however, that neither Party shall be obligated to indemnify
the other Party (the “indemnitee”) under this Section 3.3(c) to the extent that
such Employment Liabilities arise from the breach or alleged breach of this
Agreement by the indemnitee, or the negligence or willful misconduct (including
any act of discrimination or harassment) of the indemnitee.

(d) Transfer Regulations. If it is found or alleged that the employment of any
person(s) employed or engaged by one Party (the “Transferor”) or any of its
Affiliates, contractors or agents transfers across to the other Party (the
“Transferee”) pursuant to the operation of the Transfer Regulations (as defined
below) or otherwise by operation of Applicable Law (each a “Transferring
Employee”), the Parties agree that the following terms shall be applicable:
(i) the Transferee may terminate the employment of each and every Transferring
Employee within [**] calendar days of the later of the date the transfer
occurred and the date the Transferee became aware that the Transferring Employee
had, or alleged that he had, transferred into the employment of the Transferee
and in this event the Transferor shall indemnify and hold harmless the
Transferee and all of its Affiliates against all Employment Liabilities (as
defined below) that the Transferee and/or any such Affiliates may suffer or
incur as a result of, or in connection with, any such termination of employment
of each and every Transferring Employee, the employment by the Transferee of
each and every Transferring Employee up to the date his employment is terminated
in accordance with this article and all employment costs arising from the
employment by the Transferee of each Transferring Employee up to the date that
the

 

13



--------------------------------------------------------------------------------

termination of employment takes effect; and (ii) the Transferor shall indemnify
and hold harmless the Transferee and all of its Affiliates against all
Employment Liabilities that the Transferee and/or any such Affiliates may suffer
or incur as a result of, or in connection with: (A) the employment of each and
every Transferring Employee by the Transferor or any of its Affiliates,
contractors or agents prior to or on the date the employment of the Transferring
Employee transfers from the Transferor to the Transferee (the “Transfer Date”);
and/or (B) any act or omission of the Transferor or any of its Affiliates,
contractors or agents (or an act or omission for which the Transferor or any of
its Affiliates, contractors or agents is/are vicariously liable) in relation to
any Transferring Employee taking place prior to or on the Transfer Date; and/or
(C) any failure by the Transferor or any of its Affiliates, contractors or
agents to comply with any obligations it has or may have to provide information
to, and/or consult with, and/or seek an opinion from, any Transferring
Employee(s) or any representatives of any Transferring Employee(s) (including,
without limitation, any trade union, staff association, workers’ committee,
works council, European works council, appropriate representative or other
employee representative) with regard to the transfer of the employment of the
Transferring Employees from the Transferor to the Transferee and/or the measures
either Party intends to undertake with regard to any Transferring Employee(s).

“Employment Liabilities” means any and all loss, liability (including
liabilities arising from any settlements, judgments, orders, fines and
penalties), damages, compensation, awards, and/or costs (including reasonable
attorneys’ fees, court costs and other litigation expenses) relating to or
arising from any actual or threatened claim, action, suit or proceeding (whether
civil, criminal, administrative, arbitral, investigative or otherwise) brought
under any Applicable Laws directly or indirectly relating to or connected with
employees, employment rights, personal injuries or workers compensation in any
jurisdiction.

“Transfer Regulations” means any local Applicable Laws implementing the
provisions of the Acquired Rights Directive (Council Directive No. 2001/23/EEC
of the European Union dated 12 March 2001 as amended or replaced from time to
time) and, with regard to any country outside the European Union, any
legislation with similar effect to the Acquired Rights Directive.

3.4 Sales Force Maintenance.

(a) Consultation. AVEO UK will keep APEL informed regarding any issues or
concerns relating to the conduct of APEL’s sales representatives. The Parties
shall discuss in good faith any issues or concerns raised by AVEO UK with
respect thereto.

(b) Contract Sales Organizations. It is the intention of APEL to rely primarily
on employee sales representatives to meet its obligations hereunder, including
under the European Commercialization Plan, and APEL may not employ a CSO to
fulfill any of its Commercialization obligations in the JDCT without JCC
approval; however, the Parties recognize that at times it may be appropriate for
APEL to engage a CSO to cover vacant territories on an interim basis in order to
address short-term Sales Force staffing issues and, therefore, AVEO shall not
unreasonably withhold its consent (at the JCC) to APEL’s employment of a CSO to
address such issues, provided that any CSO shall be required to meet all
obligations of APEL under this Article III. All Distributor/CSO Expenses
resulting from the employment of an approved CSO shall be included within
Commercialization Costs.

 

14



--------------------------------------------------------------------------------

(c) Distributors. For the avoidance of doubt, upon the approval of the JCC, APEL
may appoint new or different Distributors in the countries of Europe where APEL
has no Affiliates (it being understood that no JCC or JSC approval shall be
required with respect to Distributors engaged by APEL or APEL’s European
Affiliates as of the Effective Date, a list of which Distributors has been
provided to AVEO prior to the Effective Date). All Distributor/CSO Expenses
incurred by a Party or an Affiliate of a Party relating to the distribution by a
Distributor of Profit Share Products in Europe shall be included within
Commercialization Costs.

(d) Competitive Products. APEL’s Sales Force representatives shall not promote
another product that is designed to replace, or be a substitute for, the
Profit-Share Product for treatment of an approved Indication.

3.5 Performance Monitoring.

APEL will establish, in cooperation with AVEO UK, a transparent and compatible
sales performance and sales based objectives monitoring and reporting system
consistent with industry custom and practice, and compatible with APEL’s
systems, for sales of Profit-Share Products in Europe to facilitate periodic
reporting to the JECT and planning and monitoring of the European
Commercialization Plan, including Sales Objectives, Details performed,
individual Performance to Goals and other sales activities. Details shall be
measured by APEL’s internal recording of such activity, provided that such
measurement shall be on the same basis as the APEL’s measurement for its sales
representatives Detailing of APEL’s other products (if any), consistently
applied. Such system shall be reasonably designed to enable AVEO UK to verify
the Performance to Goals provided by APEL and the performance of other
obligations under the European Commercialization Plan by APEL. APEL agrees to
make available to AVEO UK through such system such information as may reasonably
be required to accomplish the goals set forth in this Section 3.5.

3.6 MSL Strategy.

The European MSL strategy described in Section 2.2(a)(xiii) shall be included in
the European Commercialization Plan and prepared, submitted and approved as part
of the preparation, submission and approval of the European Commercialization
Plan. Except as otherwise provided in the approved European Commercialization
Plan: (1) AVEO UK will be allocated responsibility for fifty percent (50%) of
MSL coverage in the Major EU Countries, which MSL coverage shall be AVEO UK’s
sole participation in medical affairs efforts related to Profit-Share Products
in Europe, (2) the functions to be performed by APEL and AVEO UK MSLs in Europe
are described in Exhibit E hereto, (3) AVEO UK shall adopt a policy requiring
that, in performing all MSL activities related to Profit-Share Products in
Europe, AVEO UK’s MSLs shall follow APEL’s compliance policies and procedures
relating to MSL conduct which, for the avoidance of doubt, means that APEL’s
policies require that all MSLs shall follow any directions and instructions of
the APEL Medical Affairs Director, and (4) APEL shall be solely responsible for
medical information, the disbursement of grants and CME administration in
Europe. AVEO UK’s MSLs who are engaged to perform MSL activities under this
Agreement shall dedicate at least [**] percent ([**]%) of their time and effort
to performing MSL activities related to Profit-Share Products in Europe, and the
FTE Costs of such AVEO UK MSLs (such

 

15



--------------------------------------------------------------------------------

FTE Costs to be calculated based on percentage of time and effort allocated to
Profit Share Products) shall be shared by the Parties under the Collaboration
Agreement.

ARTICLE IV

COMPLIANCE

4.1 Each Party shall use diligent efforts to ensure that all activities
conducted under this Agreement by it or on its behalf, including, but not
limited to, development and implementation of the European Commercialization
Plan, training, Detailing, promotion, distribution, sales, record-keeping, and
Sampling, will be performed in compliance with Marketing Approvals, the approved
package insert and labeling of Profit-Share Products, all Applicable Law and
Internal Compliance Guidelines. Via the JECT, APEL shall provide to AVEO UK a
copy of its Internal Compliance Guidelines, including material modifications
thereto. APEL shall ensure that its Internal Compliance Guidelines comply with
all Applicable Law. Questions or issues regarding compliance shall be reviewed
at the JECT.

4.2 Each Party covenants that it will not promote Profit-Share Products for any
use not approved by the Regulatory Authorities. Each Party also covenants that
it will not knowingly make any false or misleading representation to any health
care professional or others regarding Profit-Share Products and that it will not
make, except as contained in the Promotional Materials and the Profit-Share
Products’ package insert and labeling, any representation, warranty, or
guarantee with respect to the specifications, features, or capabilities of
Profit-Share Products.

4.3 Notwithstanding any other term or condition of this Agreement, neither Party
shall be required to participate in, fund, or support any sales, marketing or
promotional activities that in such Party’s judgment would conflict with or be
inconsistent with Applicable Law or such Party’s Internal Compliance Guidelines.
For the avoidance of doubt, notwithstanding anything herein to the contrary,
neither Party shall use Promotional/Educational Materials that conflict with or
are inconsistent with Applicable Law or its Internal Compliance Guidelines and
shall not be obligated to pay expenses with respect to such
Promotional/Educational Materials that are incurred after the date on which such
Party objects to such Promotional/Educational Materials.

4.4 Notwithstanding any provision of this Agreement, the Collaboration Agreement
or any agreement entered into pursuant to the Collaboration Agreement, either
Party shall at all times be entitled to take any action it reasonably believes,
based on expert advice (legal or regulatory), to be necessary in order to comply
with Applicable Law; provided that in the event that either Party reasonably
believes that taking a specific action is necessary in order to comply with
Applicable Law and such action is not consistent with this Agreement or with the
then current European Commercialization Plan, such Party shall notify the other
Party in writing regarding such specific action and the reasons therefor
reasonably in advance of taking such action (except in the case of exigent
circumstances that do not permit advance notice, in which event such notice
shall be provided as soon as is reasonably practicable) and such Party shall
consult with the other Party in good faith, with the goal of realizing the
objectives contemplated by the Parties with respect to the relevant provisions
under this Agreement or the European Commercialization Plan.

 

16



--------------------------------------------------------------------------------

ARTICLE V

TRAINING

5.1 Training Materials.

APEL, in consultation with AVEO UK, shall be responsible for developing training
materials for the Sales Force for Europe, including training objectives, plans
and programs.

5.2 Training Program.

APEL shall train each member of the Sales Force with respect to Profit-Share
Products in Europe using the training materials prepared in accordance with
Section 5.1, including conducting proficiency testing which shall verify that
the Sales Force is adequately trained in the following matters: disease state,
Profit-Share Products knowledge, competitive product knowledge, APEL’s
applicable business policies, Sample distribution policies and procedures,
obligations under this Agreement, and knowledge of the Internal Compliance
Guidelines.

5.3 Responsibility for Training.

(a) Initial Training. APEL shall provide initial training (including general and
Profit-Share Product-specific training) to each member of its Sales Force prior
to his or her commencement of activities hereunder in accordance with the
training objectives, plans and programs for Europe, as established pursuant to
Section 5.2 above.

(b) Ongoing Training. In addition to such initial training, APEL shall utilize
the training programs and materials on an ongoing basis to assure a consistent,
focused promotional strategy with respect to the Sales Force in accordance with
the European Commercialization Plan.

(c) Annual Certification. APEL shall annually certify to AVEO UK that members of
its Sales Force (including field managers) are properly trained with respect to
Profit-Share Products in Europe, including compliance with Applicable Law and
its Internal Compliance Guidelines, and as otherwise set forth with respect to
proficiency testing in Section 5.2.

(d) Observation Right. AVEO’s representatives shall be invited to attend and
observe the Sales Force training meetings of APEL in order to ensure consistent
application of such training in the JDCT.

ARTICLE VI

PROMOTIONAL/EDUCATIONAL MATERIALS

6.1 Materials for Europe.

(a) APEL shall be responsible for developing all Promotional/Educational
Materials sufficient to permit APEL to perform Commercialization and
Profit-Share Product educational

 

17



--------------------------------------------------------------------------------

activities under the European Commercialization Plan. Such
Promotional/Educational Materials shall be shared with, and reviewed by, the
JECT.

(b) All Promotional/Educational Materials shall display the names and house
marks of both Parties with equal prominence, where permitted by Applicable Law.

6.2 Promotional/Educational Websites.

APEL shall establish and maintain appropriate websites designed to further
Commercialization of and education relating to the Profit-Share Product in
Europe in accordance with Applicable Laws; provided that such websites will be
consistent with the European Commercialization Plan. The Profit-Share Product
specific websites and any materials available for download therefrom are
Promotional/Educational Materials and subject to Section 6.3.

6.3 Ownership.

APEL shall own all copyrights in and to all Promotional/Educational Materials
created by or on behalf of APEL under this Agreement; and APEL hereby grants to
AVEO a royalty-free, non-exclusive, non-transferable (except in connection with
an assignment of the Collaboration Agreement pursuant to Section 17.7 thereof),
right and license to use, reproduce and distribute such Promotional/Educational
Materials solely in conjunction with the promotion and Commercialization of, and
education related to, Profit-Share Products under the North American
Commercialization Agreement, and to grant sublicenses to AVEO’s Affiliates and
to Third Party contractors to the extent required for AVEO to perform its
obligations thereunder, subject to any moral rights or other limitations or
restrictions under Applicable Law.

ARTICLE VII

OTHER MATTERS

7.1 Product Sales.

(a) Booking Sales. As set forth in Section 6.1(d) of the Collaboration
Agreement, APEL shall be responsible for booking sales of Profit-Share Products
in Europe.

(b) Pricing; Commercial Terms. APEL shall be responsible for proposing price,
discounts, rebates, chargebacks, or other financial terms with respect to
Profit-Share Products in Europe, [**]. Subject to the foregoing, APEL shall be
responsible for establishing other terms and conditions for contracts and other
arrangements of sales with respect to Profit-Share Products in Europe.

7.2 Orders; Returns; Invoicing; Inventory.

(a) Supply. APEL shall be solely responsible for supply chain management and
integrity, and trade and distribution activities for Profit-Share Products in
Europe.

 

18



--------------------------------------------------------------------------------

(b) Order Policy; Returns; Inventory. APEL shall be responsible for establishing
and implementing policies governing the handling of all order processing,
invoicing, returns, collection, distribution, and inventory for Profit-Share
Products in Europe.

(c) Distribution/Warehousing. APEL shall be responsible for arranging for the
distribution and warehousing of Profit-Share Products in any country in Europe.

(d) Order Processing. All orders for Profit-Share Products in any country in
Europe shall be accepted by APEL and executed in a reasonable and timely manner
consistent with the practices and diligence applied to orders for APEL’s own
account.

(e) Misdirected Orders. If, for any reason, AVEO UK receives orders for
Profit-Share Products in Europe, AVEO UK shall forward such orders to APEL (or
if directed by APEL, to their wholesalers) as soon as reasonably practicable.

7.3 Customer Support.

APEL will be responsible for providing customer service representatives to
handle customer inquiries and service related to the Profit-Share Products. The
number and qualifications of these customer service representatives will be
sufficient to reasonably handle calls and inquiries related to the Profit-Share
Products. AVEO UK shall forward all customer inquiries in Europe to APEL as soon
as reasonably practicable.

7.4 Samples.

(a) Distribution. As set forth in the European Commercialization Plan or
otherwise agreed by the JCC, APEL’s Sales Force may distribute Samples of
Profit-Share Products to the health care professionals to whom it Details
Profit-Share Products. APEL shall distribute Samples in compliance with its
Internal Compliance Guidelines and all Applicable Laws.

(b) Product Liability Costs. Product liability losses and recall and removal
costs relating to Samples shall be treated as Product Liability Costs and shall
be borne by the Parties as set forth in Section 14.3 of the Collaboration
Agreement, as if such Samples had been commercially sold rather than distributed
in connection with promotional activities.

7.5 Medical Inquiries.

Subject to the terms of the Collaboration Agreement (including Section 5.3),
APEL shall be responsible for handling and reporting of medical inquiries in
Europe.

7.6 Product Complaints.

Other than as set forth in the SDEA, each Party shall refer any oral, electronic
or written communication alleging deficiencies related to the identity, quality,
durability, reliability, effectiveness or performance of a Profit-Share Product
(“Product Complaints”) which it receives concerning the Profit-Share Product to
the other Party within five (5) days of its receipt thereof. APEL shall not take
any other action in respect of any such Product Complaint without

 

19



--------------------------------------------------------------------------------

the consent of AVEO UK unless otherwise required by Applicable Law. At APEL’s
request, AVEO UK will reasonably cooperate with APEL to resolve any Product
Complaints. If any such Product Complaint may result in the need for a Recall,
then Section 5.4 of the Collaboration Agreement shall govern.

7.7 Market Information.

Through the JECT, the Parties will disclose to each other all information that
the disclosing Party deems significant and relevant to the Commercialization of
Profit-Share Products in Europe, within a reasonable time after such information
becomes known to the disclosing Party, provided such information is not received
under an obligation of confidentiality to a Third Party. Nothing herein shall be
construed as requiring APEL to disclose any information with respect to KHK
Competing Products that may be under development by API.

7.8 Subcontracting.

Without limiting the generality of Sections 9.2 or 9.5 of the Collaboration
Agreement, if APEL subcontracts any obligations under this Agreement to a CSO
(subject to Section 3.4(b)), Affiliate, Distributor (subject to Section 3.4(c))
or Sublicensee, APEL shall nonetheless remain primarily liable for the
performance of its obligations under this Agreement whether performed by itself
or by such CSO, Affiliate, Distributor or Sublicensee.

7.9 Commercialization Costs.

All FTE Costs and Out-of-Pocket Costs incurred by a Party directly related to
activities set forth in this Article VII shall be included as Commercialization
Costs for purposes of calculating Pre-Tax Profit or Loss, subject to the
limitations set forth in Section 2.6(a).

ARTICLE VIII

TERM AND TERMINATION

8.1 Term; Termination.

(a) Term. This Agreement shall become effective as of the Effective Date and
shall expire upon the expiration of the Collaboration Agreement with respect to
Europe in its entirety, unless earlier terminated in accordance with Article 15
of the Collaboration Agreement.

(b) Termination for Breach. For purposes of clarity, any breach by either Party
(or its Affiliates or Sublicensees, as applicable) of any terms of this
Agreement shall be addressed under the Collaboration Agreement as a breach
thereunder.

8.2 Effect of Termination.

Upon termination or expiration of this Agreement, Article 15 of the
Collaboration Agreement shall apply with respect to the rights and obligations
of the Parties. In addition, Section 7.4(b), to the extent applicable, and
Sections 3.3(c)-(d) shall survive.

 

20



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1 Entire Agreement.

This Agreement, including any exhibits or attachments attached hereto, and the
Collaboration Agreement, including any exhibits or attachments attached thereto,
constitute the entire agreement between AVEO UK and APEL with respect to the
subject matter hereof, and all previous or other negotiations, representations
and understandings with respect to the subject matter hereof between AVEO UK and
APEL are superseded as of the Effective Date. For purposes of clarity, the terms
and conditions set forth in this Agreement only apply with respect to each
Party’s rights and obligations in connection with the Commercialization of
Profit-Share Products in Europe (and not North America).

9.2 Governance; Dispute Resolution.

Pursuant to Sections 6.1(a) and 6.1(b) of the Collaboration Agreement,
governance of the activities contemplated by this Agreement and not otherwise
specified herein shall be effected through the JCC and JSC. Any disputes
regarding such matters shall be resolved pursuant to Sections 2.6, Section 16.1
and Section 16.3 of the Collaboration Agreement, as applicable. In the event of
any inconsistency or conflict between the terms of this Agreement and those of
the Collaboration Agreement, the terms of this Agreement shall prevail with
respect to matters relating to the pricing of the Profit-Share Products, Sale
Force Deployment, MSLs and compliance with Applicable Law and as otherwise
expressly provided herein, and the Collaboration Agreement shall control with
respect to other matters.

9.3 Non-Solicitation.

During the term of this Agreement, AVEO shall not actively recruit or solicit
for employment any then-current member of APEL’s Sales Force who is engaged or
had been engaged in the Development or Commercialization of a Profit-Share
Product. For the avoidance of doubt, nothing in this Agreement shall limit AVEO
from engaging in general recruitment through advertisements or recruiting
through “head-hunters” so long as the staff members of APEL are not specifically
targeted in such recruitment effort.

9.4 Notices.

All notices, statements, and reports required to be given under this Agreement
shall be given in the manner specified in the Collaboration Agreement; provided,
however, that such notice, statement, or report shall specifically refer to this
Agreement and the applicable section, if any, of this Agreement.

9.5 Modifications.

No amendment, waiver or modification of this Agreement will be valid or binding
on either Party unless made in writing and signed by duly authorized
representatives of both Parties.

 

21



--------------------------------------------------------------------------------

9.6 Confidentiality.

Article 12 of the Collaboration Agreement shall govern the confidentiality
obligations and use restrictions of the Parties with respect to any information
disclosed under this Agreement.

9.7 Assignment.

This Agreement may be assigned only in conjunction with and pursuant to a valid
assignment of the Collaboration Agreement in accordance with Section 17.7
thereof. If the Collaboration Agreement is validly assigned in accordance with
Section 17.7 thereof by a Party to a Third Party, such Party shall assign this
Agreement to such Third Party at the same time. Any assignment or attempted
assignment by a Party in violation of the terms of this Section 9.7 shall be
null and void. Any right or obligation of APEL hereunder may be exercised or
performed by one or more of API European Affiliates. Notwithstanding any such
assignment or transfer of rights or obligations, API and APEL shall remain
primarily responsible, and jointly and severally liable, for the performance of
this Agreement by its Affiliates or assignees.

9.8 Disclaimer of Implied Warranties.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN AND IN THE COLLABORATION
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.

9.9 Incorporation by Reference.

The following provisions of the Collaboration Agreement are herein incorporated
by reference and shall apply to the Parties with respect to this Agreement
mutatis mutandis to the same extent as in the Collaboration Agreement: Sections
2.8 (Legal Compliance), 10.20 (Records; Inspection), 14.6 (Limitation of
Liability), 17.1 (Export Control), 17.3 (Force Majeure), 17.4 (Notices), 17.5
(Maintenance of Records), 17.6 (Construction), 17.8 (Performance by Affiliates),
17.9 (Independent Contractors), 17.10 (Counterparts), 17.11 (Severability),
17.12 (Headings), 17.13 (No Waiver), 17.14 (No Third Party Beneficiaries) and
17.15 (Costs).

9.10 Data Privacy.

Notwithstanding any conflicting provisions in this Agreement or the
Collaboration Agreement, the Parties understand and agree that no transmission
of information or data pursuant to this Agreement shall be required to the
extent it is not in accordance with Applicable Laws, including laws and
regulations relating to data privacy.

9.11 Accounts; Tax Filings.

 

22



--------------------------------------------------------------------------------

(a) As provided in Section 10.16 of the Collaboration Agreement, it shall be the
responsibility of APEL to ensure that proper books of account are kept of the
assets and liabilities and of the receipts and expenses of the partnership
deemed to be created by this Agreement and the Collaboration Agreement, and of
all other matters, transactions and things as are required or ought to be
entered for the purpose of keeping accounts and that the affairs of such
partnership shall be kept properly in order.

(b) As provided in Section 10.16 of the Collaboration Agreement, a profit and
loss account should be taken for every financial year and a balance sheet as at
each accounting date shall be prepared by APEL in accordance with generally
accepted accounting principles and in such format giving such information notes
and disclosure of the interest therein of APEL and AVEO UK as may be required.

(c) APEL shall be responsible for seeking all relevant registrations and making
all relevant filings including all appropriate tax returns to relevant tax
authorities as shall be required by the partnership deemed to be created by this
Agreement and the Collaboration Agreement, and shall upon the request of AVEO UK
promptly furnish to AVEO UK any information in its possession that is reasonably
necessary in order for AVEO UK to comply with its own tax requirements.

(d) APEL shall consult with, and consider in good faith, input received from
AVEO UK with respect to the books of account, profit and loss accounts, balance
sheets, filings and tax returns required by this Section 9.11, all of which
shall be open to inspection by AVEO UK and its professional advisors upon
reasonable notice during normal business hours.

[Remainder of This Page Intentionally Left Blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AVEO UK and APEL execute this Agreement by the hands of
their duly authorized officers, effective as of the Effective Date.

 

AVEO Pharma Limited     ASTELLAS Pharma Europe Limited By:   /s/ Tuan Ha-Ngoc  
  By:   /s/ Masao Yoshida Name:   Tuan Ha-Ngoc     Name:   Masao Yoshida Title:
  Director     Title:   President and CEO

 

[Signature Page to European Commercialization Agreement]



--------------------------------------------------------------------------------

Exhibit A

DEFINITION OF EUROPE

Austria

Belgium

Bulgaria

Cyprus

Czech Republic

Denmark

Estonia

Finland

France

Germany

Greece

Hungary

Ireland

Italy

Latvia

Lithuania

Luxembourg

Malta

Netherlands

Norway

Poland

Portugal

Romania

Slovakia

Slovenia

Spain

Sweden

Switzerland

United Kingdom

 

A-1



--------------------------------------------------------------------------------

Exhibit B

INTERIM 2011 EUROPEAN OPERATING BUDGET

[**]

 

B-1



--------------------------------------------------------------------------------

Exhibit C

COMMERCIALIZATION COST TERMS

 

1

Definitions

“Commercialization Costs” means FTE Costs and Out-of-Pocket Costs of a Party
incurred by either Party or its Affiliates from and after [**] in
Commercializing Profit-Share Products in Europe, in accordance with this
Agreement and the Collaboration Agreement and consistent with the European
Commercialization Plan, including without limitation the following (each as may
be further defined below):

(a) Indirect Selling Expenses;

(b) Includable Sales and Marketing Operations Costs

(c) Includable Sales Force Costs;

(d) Marketing and Education Expenses;

(e) Travel Expenses, subject to Section 2.6(b);

(f) Includable G&A Costs;

(g) Distributor/CSO Expenses;

(h) any other FTE Costs or Out-of-Pocket Costs incurred that are explicitly
included in the budget included in the European Commercialization Plan; and

(i) Medical Affairs Costs contained in Article 7 and Exhibit H of the
Collaboration Agreement;

in each case determined from the books and records of the applicable Party and
its Affiliates maintained in accordance with GAAP. Notwithstanding anything to
the contrary herein, the Commercialization Costs shall include no costs related
to time spent, or travel expenses incurred, by personnel in performing
activities associated with the JECT, the JCC or the JSC, or any other committees
formed hereunder, or any alliance management activities.

“FTE Cost” means, for any period, (a) with respect to sales representatives,
regional managers, national sales managers and oncology account liaisons, the
“Includable Sales Force Costs”, and (b) with respect to any other employees
undertaking Commercialization work hereunder, the product of (i) the actual
total FTEs during such period (which for purposes of clarity, may be calculated
on a prorated basis based on the actual percentage of such individual’s working
time committed to Commercialization of Profit-Share Products), and (ii) the FTE
Rate.

“FTE Rate” has the meaning given on Exhibit D.

 

C-1



--------------------------------------------------------------------------------

“Indirect Selling Expenses” means Out-of-Pocket Costs incurred that are
specifically identifiable to the selling of Profit-Share Products and to operate
and maintain the Sales Force which promotes Profit-Share Products in Europe
(excluding corporate and administrative overhead, costs included in Includable
Sales Force Costs and all other internal FTE Costs), including the costs of
sales meetings, consultants (including fees for territory alignment and sales
deployment consulting), call reporting and other Third Party monitoring/tracking
costs (including Third Party data purchases), and educational grant funds and
charitable contributions related to Profit-Share Products.

“Includable Sales and Marketing Operations Costs” means FTE Costs incurred
(1) in developing advertising, promotional and educational materials, including
related training materials and programs, (2) related to payer reimbursement
services and (3) in Early Phase Commercial Development, each specifically
identifiable to the Profit-Share Products, and shall be calculated by
(i) determining the actual number of FTEs in any period related to such services
and (ii) in each case, multiplying such number by the FTE Rate applicable to the
sales, marketing and payer reimbursement personnel (as set forth on Exhibit D
below).

“Includable Sales Force Costs” means FTE Costs incurred in the field by the
Sales Force, specifically identifiable to the selling of Profit-Share Products,
and shall be calculated by (i) determining the actual number of Sales Force FTEs
in any period and (ii) in each case multiplying such number by the FTE Rate
applicable to field-based sales representatives (as set forth on Exhibit D
below).

“Marketing and Education Expense” means Out-of-Pocket Costs (excluding corporate
and administrative overhead and all internal FTE Costs) incurred by APEL or for
its account which are specifically identifiable to the advertising, promotion
and marketing of Profit-Share Products consistent with the European
Commercialization Plan, and related professional education in the Field (to the
extent not performed by sales representatives), including,
(i) Promotional/Educational Materials, (ii) reimbursement and patient assistance
programs and health outcomes programs, (iii) development of information and data
specifically identifiable for national accounts, managed care organizations and
group purchasing organizations of Profit-Share Products in Europe consistent
with the European Commercialization Plan, (iv) development of competitive
intelligence, (v) branding expenses, (vi) packaging and labeling expenses,
(vii) advertisements appearing in journals, newspapers, magazines or other
media, including direct mail and electronic media, (viii) external market
research, (ix) Profit-Share Product-specific public relations programs,
(x) sales operations and reimbursement services, and (xi) training programs and
materials; provided, however, that such expenses shall exclude Indirect Selling
Expenses, Medical Affairs Costs, and Distributor/CSO Expenses.

“Includable G&A Costs” means an amount constituting a [**] percent ([**]%)
upcharge on Includable Sales Force Costs and Includable Sales and Marketing
Operations Costs.

“Distributor/CSO Expenses” means Out-of-Pocket Costs (excluding corporate and
administrative overhead and all internal FTE Costs) incurred by APEL or for its
account which are specifically identifiable to the Commercialization of
Profit-Share Products by approved Distributors and CSOs consistent with the
European Commercialization Plan.

 

C-2



--------------------------------------------------------------------------------

2

Other Terms

For purposes of clarity, (i) no costs or expenses shall be double-counted for
purposes of calculating Commercialization Costs hereunder, and (ii) in no event
shall corporate or administrative overhead of either Party be deemed an
allowable Commercialization Cost hereunder, except as otherwise specifically set
forth in Includable G&A Costs.

 

C-3



--------------------------------------------------------------------------------

Exhibit D

FTE RATES

“FTE Rate” means, with respect to each functional group or category set forth on
this Exhibit D, the rate set forth on this Exhibit D that is applicable to each
FTE within such functional group or category, as such rate may be increased or
decreased annually during the Term by the percentage increase or decrease in the
HICP as of December 31st of each year over the level of the HICP as of
December 31st of the prior year; provided that the rate payable for an FTE
within a functional group or category set forth on this Exhibit D shall be the
same for each Party. As used in this definition, “HICP” means the Harmonized
Index of Consumer Price as set by the European Central Bank.

 

Commercialization FTE Type

  

FTE Rate

  

Inclusions/Exclusions

1. Field-Based Sales Representatives    EURO€ [**] per FTE per year (EURO€ [**]
per FTE per quarter)    FTE Rate includes the following expenses: [**]. 2.
Sales, Marketing and Payer Reimbursement and Early Phase Commercial Development
Personnel    EURO€ [**] per FTE per year (EURO€ [**] per FTE per quarter)    FTE
Rate includes [**]. 3. MSL FTE (includes MSLs and Personnel Directly Supporting
Medical Affairs Activities)   

EURO€ [**] per

FTE per year

(EURO€ [**] per FTE per quarter)

   FTE rates includes [**].

 

D-1



--------------------------------------------------------------------------------

Exhibit E

European MSLs

Notwithstanding any provisions to the contrary in the Collaboration Agreement,
for purposes of the Commercialization of Profit-Share Products in Europe and
related medical affairs activities, “Medical and Scientific Liaisons” or “MSLs”
shall have the following functions, responsibilities and reporting obligations:

Pursuant to the compliance policies and procedures governing the conduct of MSLs
as set by the APEL Medical Affairs Director based in APEL’s European
Headquarters in London and subject to Section 7.6(b) of the Collaboration
Agreement relating to use of educational materials, MSLs shall provide medical
and scientific input to relevant European Therapeutic Area Brand Teams, in order
to optimise commercial objectives for Profit-Share Products, in close
cooperation with other APEL departments. For the avoidance of doubt, APEL’s
policies require that all MSLs shall follow any directions and instructions of
the APEL Medical Affairs Director. In particular, MSLs shall:

 

1.

Medical Marketing

Develop and maintain relationships with key external experts, laboratories,
physicians and pharmaceutical companies regarding collaborative studies, medical
advances and product related issues.

Maintain a comprehensive understanding of all scientific data and literature
relevant to the Profit-Share Products and the relevant therapeutic areas as well
as the competitors.

Be familiar with and keep up to date with national reimbursement procedures.

Work closely with colleagues in the medical department to develop and use
suitable resources to meet the needs of the role and to ensure compliance with
all regulations, legislation and policies.

Provide medical input to commercial activities for the therapeutic area
franchise including the planning and preparation of the European
Commercialisation Plan, brand strategies and product positioning.

Internal and external scientific product presentations.

External meetings, advisory boards and symposia.

Promotional and scientific materials

In all cases, MSLs shall ensure that the commercial objectives for the
therapeutic area franchise are realised, product licences are maintained and the
perception of ASTELLAS and AVEO in the market is upheld in accordance with
legal, regulatory and ethical EU directives.

 

E-1



--------------------------------------------------------------------------------

2.

Medical Information

Ensure that competitor complaints are answered accurately and promptly to uphold
the perception of ASTELLAS and AVEO in the market place.

Provide internal medical support for maintaining relevant product literature and
developing / updating the Q&A database (SMILE) to ensure an informed, consistent
and aligned corporate strategy.

In accordance with the European Medical Affairs Plan, provide medical support in
coordination with project teams at APEL HQ.

Provide medical input to training materials and delivery of events to ensure
accuracy of content.

 

3.

Clinical Research

Support the Clinical Research Director in the development, conduct and reporting
of Phase IIIb and IV clinical trials so that the trial therapeutic area study
programme can be accomplished expeditiously and effectively.

 

4.

Learning & Development

Attend selected international meeting and congresses and participate in external
platforms and working groups to foster external relationships.

Develop and maintain working relationships with commercial colleagues to enhance
cross-functional teamwork and success.

 

5.

Publications

Develop, publish and disseminate publications relating to Licensed Products and
relevant disease states.

 

6.

Advocacy and Cooperative Groups

Manage relationships with cooperative groups, physician/hospital networks and
advocacy groups.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT D-2

NORTH AMERICAN COMMERCIALIZATION AGREEMENT

BY AND BETWEEN

AVEO PHARMACEUTICALS, INC.

AND

ASTELLAS US LLC

EFFECTIVE AS OF

FEBRUARY 16, 2011



--------------------------------------------------------------------------------

NORTH AMERICAN COMMERCIALIZATION AGREEMENT

This NORTH AMERICAN COMMERCIALIZATION AGREEMENT (this “Agreement”) is made
effective as of February 16, 2011 (the “Effective Date”) by and between AVEO
PHARMACEUTICALS, INC., a Delaware corporation having its principal offices at 75
Sidney Street, Cambridge, MA 02139 United States (“AVEO US”), and ASTELLAS US
LLC, a Delaware limited liability company with its principal offices at Three
Parkway North, Deerfield, IL 60015 (as modified by the fourth recital below,
“AUS”). AVEO US and AUS may each be referred to herein as a “Party” and,
collectively, the “Parties”.

RECITALS

WHEREAS, as of the Effective Date AVEO US, AVEO PHARMA LIMITED (“AVEO UK”), AUS,
ASTELLAS PHARMA EUROPE LTD. (“APEL”) and Astellas Pharma Inc. (“API”), are
concurrently entering into a Collaboration and License Agreement (the
“Collaboration Agreement”), pursuant to which, among other things, the Parties
have agreed to collaborate on the Development and Commercialization of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers (each as defined in
the Collaboration Agreement) in accordance with the terms of the Collaboration
Agreement; and

WHEREAS, pursuant to the Collaboration Agreement (including Article 6 thereof),
the parties thereto wish to jointly Commercialize Licensed Compounds, Licensed
Products and Licensed Product Biomarkers in the JDCT (as defined below);

WHEREAS, the Parties wish to conduct the joint Commercialization of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers in North America
(as defined below) pursuant to the terms and conditions set forth herein (with
the terms and conditions of Commercialization in Europe to be set forth in a
separate European Commercialization Agreement); and

WHEREAS, the Parties understand that AUS may assign its responsibilities for
Commercialization of Profit-Share Products in North America under this Agreement
to AUS’s North American Affiliates, subject to Section 9.7 hereof, and
consequently, all references herein to “AUS” shall be deemed to refer to
Astellas US LLC and/or its applicable North American Affiliates.

NOW THEREFORE, in consideration of the foregoing premises and the covenants and
obligations set forth in this Agreement, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meanings given to such terms in the Collaboration
Agreement. As used herein, the following terms shall have the meanings
indicated:

 

1



--------------------------------------------------------------------------------

1.1

Defined Terms

“CSO” means a contract sales organization in the business of Detailing
pharmaceutical products on a fee-for-service basis.

“DETAIL” means an interactive face-to-face contact (excluding live
video-conferencing and e-detailing) of either an AUS or AVEO US sales
representative, as the case may be, with a medical professional with prescribing
authority during which scientific and/or medical information about a
Profit-Share Product is discussed. A Detail does not include a reminder or
Sample drop. When used as a verb, the term “Detailing” means to engage in the
activity of a Detail.

“EUROPEAN COMMERCIALIZATION AGREEMENT” means the European Commercialization
Agreement of even date herewith by and between APEL and AVEO UK.

“INTERNAL COMPLIANCE GUIDELINES” means the guidelines adopted from time to time
by either AVEO US or AUS, consistent with Applicable Law and applicable industry
compliance codes and standards, regarding the Commercialization of
pharmaceutical products in North America.

“JCC” means the Joint Commercialization Committee, as defined in the
Collaboration Agreement.

“JDCT” or “JOINT DEVELOPMENT AND COMMERCIALIZATION TERRITORY” means North
America and Europe (as further defined in the Collaboration Agreement).

“NORTH AMERICA” means (a) the United States (as defined below), (b) Canada, and
(c) Mexico. “NORTH AMERICAN” shall have its correlative meaning.

“NORTH AMERICAN COMMERCIALIZATION PLAN” means the three (3) year rolling
commercialization plan, including the US Commercialization Plan (defined below),
that governs the Commercialization of Profit-Share Products in North America, as
prepared pursuant to Article II below. The North American Commercialization Plan
forms a part of the JDCT Commercialization Plan (as defined in Section 2.3(c)
below).

“PERFORMANCE TO GOAL” means the measurement of performance relative to Sales
Objectives for each of the AUS Sales Force and the AVEO US Sales Force.

“PROFIT-SHARE PRODUCT” means any Licensed Compound, Licensed Product or Licensed
Product Biomarker Developed or Commercialized for use or sale in the Field in
North America.

“PROMOTIONAL/EDUCATIONAL MATERIALS” means all sales, Commercialization,
educational and communication materials, including software (whether printed,
electronic or in other form), including: pharmacy, managed care, and trade
communications, detailing aids, leave behind educational items, journal
advertising, educational programs, formulary binders, appropriate reprints and
reprint carriers, product monographs, patient support kits, convention exhibit
materials, direct mail, scripts for telemarketing and

 

2



--------------------------------------------------------------------------------

teleconferences, and websites. PROMOTIONAL/EDUCATIONAL MATERIALS do not include
those publications and educational materials to be overseen by the Medical
Affairs function, which shall be managed by the Joint Medical Affairs Committee
or JMAC (as defined in the Collaboration Agreement) under terms set forth in the
Collaboration Agreement.

“SALES FORCE” means a sales force comprised of sales representatives, regional
managers and district managers who are Detailing and/or promoting Profit-Share
Products.

“SALES FORCE FTE” means, notwithstanding the definition of FTE in the
Collaboration Agreement, a full-time equivalent person year for a sales
representative, regional manager and district manager (consisting of a total of
[**] hours per year) conducting Commercialization work undertaken by the
applicable Party’s employees, (less standard time off pursuant to such Party’s
company policy for vacations, holidays, sick time and the like) whose [**]. For
sake of clarity, [**].

“SAMPLE(S)” means quantities of Profit-Share Product given to authorized medical
professionals for no consideration for a patient’s trial use.

“UNITED STATES” or “US” means the fifty (50) United States and the District of
Columbia, and all of its territories and possessions.

“US COMMERCIALIZATION PLAN” means the three (3) year rolling commercialization
plan that forms a part of the North American Commercialization Plan (defined
above) and that governs the Commercialization of Profit-Share Products in the
US, as prepared pursuant to Article II below.

 

1.2

Additional Definitions.

Each of the following definitions is set forth in the section of this Agreement
indicated below:

 

Definitions

  

Section

Agreement

   Preamble

APEL

   Recitals

API

   Recitals

AUS

   Preamble

AVEO UK

   Recitals

AVEO US

   Preamble

Collaboration Agreement

   Recitals

Commercialization Costs

   Exhibit B

CPI

   Exhibit C

Effective Date

   Preamble

FTE Cost

   Exhibit B

FTE Rate

   Exhibit C

Generic Drug Act

   9.8(a)

Global Marketing Elements

   2.1(a)(ii)

GPOs

   2.3(a)(ii)

Indirect Selling Expenses

   Exhibit B

Includable Sales Force Costs

   Exhibit B

 

3



--------------------------------------------------------------------------------

Definitions

  

Section

Includable Sales and Marketing Operations Costs

   Exhibit B

Individual Level Sales Objectives

   3.2

JDCT Commercialization Plan

   2.3(c)

JNACT

   2.4(a)

Marketing and Education Expense

   Exhibit B

Party or Parties

   Preamble

PhRMA Code

   4.1

Product Complaints

   7.6

Sales Force Deployment Plan

   3.1(a)

Sales Objectives

   3.2

Travel Expenses

   2.6(b)

ARTICLE II

JOINT NORTH AMERICAN COMMERCIALIZATION TEAM AND NORTH

AMERICAN COMMERCIALIZATION PLAN; JDCT COMMERCIALIZATION PLAN

 

2.1

General.

(a) AVEO US, in its role as the Lead Commercialization Party for North America,
shall have lead responsibility for formulating the Commercialization strategy
for Profit-Share Products in North America, including, subject to Sections 2.2
and 2.3 below, formulation of, and updates and amendments to the North American
Commercialization Plan, provided that all Commercialization activities in North
America shall be conducted pursuant to the strategies and budget contained in
the North American Commercialization Plan, including the US Commercialization
Plan component (both of which shall be approved by the JCC and JSC, as
applicable). Each Party shall be responsible for undertaking the
Commercialization activities in North America assigned to such Party in the
North American Commercialization Plan approved by the JCC and the JSC, as
applicable. In the development of the Commercialization strategy for North
America, including formulation of the North American Commercialization Plan,
AVEO US shall consult with AUS through the JNACT, as set forth in Section 2.4
below. The North American Commercialization Plan shall be presented to the JNACT
for review, discussion and, when applicable, modifications, and then presented
to the JCC and the JSC for review and, with respect to certain items as set
forth below, for approval. AVEO US shall, in consultation with AUS and APEL,
also be responsible for formulating global elements of Commercialization
strategy that are neither North American nor European-specific (including
(i) global life cycle plans, and (ii) global market research strategies, global
product positioning, global messaging and global branding concepts and imagery
(the matters in subsection (ii) referred to as the “Global Marketing
Elements”)), as further set forth in Section 2.3(c), which global elements of
Commercialization strategy shall be incorporated into the North American
Commercialization Plan.

(b) Given that the Parties’ current Commercial focus in North America is in the
US, the Agreement currently focuses on US Commercialization issues and
considerations that (as further described below) will be set forth in a US
Commercialization Plan, which is to be

 

4



--------------------------------------------------------------------------------

included within the North American Commercialization Plan. At a mutually
acceptable time, but in any event no later than [**] months prior to the
anticipated commercial launch of Profit-Share Product in each such country, AVEO
US (in consultation with AUS) shall prepare additional components of the North
American Commercialization Plan to address detailed Commercialization activities
in Canada and Mexico consistent with the terms and conditions of this Agreement,
the Collaboration Agreement and (as applicable) the US Commercialization Plan,
with modifications as may be needed to conform with Applicable Law or standard
industry practices in such country. Such additional components will be reviewed
and approved by the JCC and JSC, as applicable, and shall be addressed and
implemented by the Parties, in each case in the same manner as set forth herein
with respect to the US Commercialization Plan.

 

2.2

US Commercialization Plan.

(a) General. The US Commercialization Plan shall include, without limitation,
the following strategies for the US:

(i) US strategy/lifecycle plans;

(ii) a firm budget for Commercialization Costs for the first year covered by
such plan, and forecasts for Commercialization Costs for the second and third
years covered by such plan;

(iii) a forecast for commercial supply of Drug Product for each of the three
years covered by such plan;

(iv) revenue/sales forecasts for each of the three years covered by such plan,
including firm Sales Objectives, and quarterly (or more frequent) sales
forecasts for the first year covered by such plan;

(v) pricing strategies;

(vi) reimbursement strategies, including strategy relative to managed care,
reimbursement, patient support, group purchasing organizations and networks and
government payers;

(vii) supply chain and trade and distribution strategy;

(viii) Individual Level Sales Objectives for the Parties;

(ix) anticipated timelines for launch and other material Commercialization
activities;

(x) US-specific branding strategy;

(xi) US Commercialization aspects of Profit-Share Product packaging and
labeling;

(xii) selection of US advertising and public relations agencies of record;

 

5



--------------------------------------------------------------------------------

(xiii) US market research strategy;

(xiv) Sales Force strategy, sizing and alignment, including, solely for the
first year covered by such plan, the Sales Force Deployment Plans as set forth
in Section 3.1 below;

(xv) incentive compensation guidelines consistent with oncology products of
similar market potential upon launch, and scaled accordingly during product
lifecycle;

(xvi) review of US publication strategy, including provision of Commercial input
on the selection of publication agencies of record;

(xvii) the allocation of specific accounts and/or geographic territories to AVEO
US sales representatives or to AUS sales representatives, respectively;

(xviii) procedures and policies for distribution of Samples; and

(xix) development of US Promotional/Educational Materials, including development
of content for US websites for Profit-Share Products.

(b) JCC Review and Approval. The JCC will serve as a forum for review and
approval of, and to resolve disputes that are not resolved by consensus of the
JNACT regarding, Commercialization activities in North America, including
Commercialization activities under the US Commercialization Plan. The JCC’s
responsibilities shall include:

(i) reviewing and revising the US Commercialization Plan to coordinate with the
European Commercialization Plan (as defined in the European Commercialization
Agreement) and the Global Marketing Elements;

(ii) submitting the US Commercialization Plan to the JSC for review pursuant to
Section 2.1(d)(i)(B) of the Collaboration Agreement and approval of the items
set forth in Section 2.2(a)(i)–(vii) hereof and the global lifecycle plans in
accordance with Sections 2.1(d)(i)(C) and 2.1(d)(iii) of the Collaboration
Agreement; and

(iii) reviewing and approving the items of the US Commercialization Plan set
forth in Section 2.2(a)(viii)-(xix) hereof.

(c) Initial US Commercialization Plan. The initial draft of the US
Commercialization Plan shall be prepared by AVEO US (with consultation and
solicitation of input from AUS) and submitted to the JNACT within [**] days
following the Effective Date. The JNACT shall then review the initial US
Commercialization Plan on an activity-by-activity basis, shall seek to achieve
consensus on any updates or modifications thereto, and shall submit such initial
US Commercialization Plan and any updates or modifications thereto to the JCC
within [**] days of the Effective Date. Any issue or item of the initial US
Commercialization Plan for which the JNACT cannot reach consensus will be
submitted to the JCC for resolution as part of the JCC’s review of the initial
US Commercialization Plan. Until such time as the initial US Commercialization
Plan has been approved by the JCC and JSC, as applicable, pursuant to
Section 2.2(b) herein and Section 6.2 of the Collaboration Agreement, the
Parties will operate in accordance with the Interim 2011 Operating Budget
attached as Exhibit A hereto (as the same

 

6



--------------------------------------------------------------------------------

may be amended by mutual agreement of the Parties), and all expenses incurred
pursuant to the Interim 2011 Operating Budget shall be deemed Commercialization
Costs to be shared equally by the Parties in good faith pursuant to
Section 6.2(b) of the Collaboration Agreement.

(d) Updates and Modifications to the US Commercialization Plan. AVEO US shall
formulate and submit to the JNACT annual updates to the US Commercialization
Plan on or before August 1, 2011, and by August 1st of each year thereafter.
Either Party shall have the right to submit to the JNACT for review and
consideration additional modifications to the then-current US Commercialization
Plan at any time. The JNACT shall review and as appropriate revise such updates
and modifications in order to gain consensus on and submit such updates to the
JCC by September 15, 2011, and September 15th of each year thereafter. The JCC,
in accordance with Section 6.2(a) of the Collaboration Agreement, shall submit
annual updates to the US Commercialization Plan to the JSC on or before
September 30, 2011 and each September 30 thereafter. The JCC shall also timely
submit to the JSC any proposed modifications for the JSC’s review and approval.
Any issue or item of any update or proposed modification to the US
Commercialization Plan for which the JNACT cannot reach consensus will be
submitted to the JCC for resolution as part of the JCC’s review of such updates
to the US Commercialization Plan.

(e) KHK Access. AUS acknowledges and agrees that the US Commercialization Plan,
and any updates and modifications thereto, may be disclosed to KHK under and
subject to the terms of the KHK Agreement, and subject to coordination of
Commercialization activities between KHK, AVEO US and API as provided in
Section 2.1(d)(v)(C) of the Collaboration Agreement. AVEO US agrees that, to the
extent that AVEO US receives corresponding information from KHK and has the
right to grant to AUS access to such information, AVEO US shall share with AUS
such corresponding information provided by KHK.

 

2.3

North American Commercialization: General Principles.

(a) Without limiting the generality of Section 2.1, the allocation of specific
North American Commercialization activities shall be as follows:

(i) Marketing: AVEO US shall be the lead party responsible for the selection of
primary Third Party advertising and public relations agencies, subject to
approval of the JCC pursuant to Section 2.2(b)(iii). In the initial draft of the
US Commercialization Plan under Section 2.2(c) and any updates and modifications
thereto under Section 2.2(d), as well as in the broader North American
Commercialization Plan (including updates and modifications thereto)
incorporating components for Commercialization in Canada and Mexico, as
described in Section 2.1(b), AVEO US shall propose an equitable allocation of
responsibility for other marketing activities, including market research,
competitive intelligence, relationships with advocacy groups and advisory
boards, public relations, and health economics. The JNACT shall review the
initial US Commercialization Plan and any amendments and modifications thereto
(as well as those components to be added later with respect to Canada and Mexico
under Section 2.1(b)) on an activity-by-activity basis, and shall seek to
achieve consensus thereon in accordance with Section 2.2(c) and Section 2.2(d);

 

7



--------------------------------------------------------------------------------

(ii) Field Sales: As further described in Article III below, the Parties shall
be jointly responsible for field sales, including field sales activities
targeting academic centers, hospitals, community oncologists, federal accounts,
cooperative groups, group purchasing organizations (“GPOs”) and
physician/hospital networks, advocacy groups, and veterans’ affairs;

(iii) Sales Operations and Training: As further described in Article III below,
each Party shall be responsible for establishing compensation programs and
dashboard/reporting for its respective Sales Force, as well as training its
respective Sales Force;

(iv) Sales Training Content: AVEO US and AUS shall be jointly responsible for
the strategic development and management of sales training curriculum and
associated materials, as further set forth in Article V;

(v) Reimbursement Services: AVEO US shall provide a field force of national
account managers and shall be the lead party responsible for providing patient
reimbursement and support assistance. All other reimbursement related services,
including managed care (Third Party payer), government payers, GPO and
hospital/physician networks, shall be allocated by mutual agreement of the
Parties; provided, however, that AVEO US shall be the contracting party with
respect to all such customers;

(vi) Pricing; Commercial Terms: The Parties shall jointly agree upon pricing and
price-related terms (e.g., discounts, rebates, chargebacks), as well as trade,
contract and other financial terms with respect to Profit-Share Products in
North America, as further described in Section 7.1(b) below; and

(vii) General Product Supply and Distribution Issues: AVEO US shall be
responsible for, and have final decision-making authority with respect to,
supply chain management and trade and distribution activities (including orders,
returns, invoicing, inventory management, and customer complaints), as further
described in Article VII and subject to Section 7.10 therein and consistent with
the strategy approved by the JSC pursuant to Section 2.2(b)(ii). AVEO US shall
consult with AUS with regard to such activities.

(b) The lead responsibility for execution of all North American
Commercialization Plan tactical initiatives, including but not limited to
project level tactical activities in marketing, market research, advisory
boards, advocacy development, public relations, sales training, health economics
and reimbursement services, are to be assigned to either AVEO US and/or AUS
personnel, and set forth in the North American Commercialization Plan (including
the US Commercialization Plan component) prepared pursuant to Section 2.2. In
the event of a disagreement over such assignments at the JNACT, such
disagreement shall be resolved by the JCC. The Party to whom a task is allocated
under the North American Commercialization Plan shall have discretion to choose
Third Party vendors to undertake the task so long as such activities are within
the applicable budget. The selection of advertising and public relations
agencies of record shall be subject to JCC approval pursuant to
Section 2.2(b)(iii), provided that AVEO US shall be the contracting party.

 

8



--------------------------------------------------------------------------------

(c) The North American Commercialization Plan (including the US
Commercialization Plan component) and the European Commercialization Plan (as
defined in the European Commercialization Agreement) shall constitute the JDCT
Commercialization Plan, as further described in the Collaboration Agreement
(“JDCT Commercialization Plan”) and shall be approved by the JCC and JSC, as
applicable. The North American Commercialization Plan shall also outline the
general cross-territorial Commercialization strategies and principles applicable
to both North America and Europe, including the global life cycle plans and
Global Marketing Elements, in each case to be utilized across North America and
Europe, as approved by the JCC and JSC, as applicable. In developing such
strategies and principles, the Parties shall involve appropriate personnel from
both Parties representing both North America and Europe. The Parties shall
endeavor to harmonize, where appropriate, the North American Commercialization
Plan with such cross-territorial strategies and principles.

 

2.4

Joint North American Commercial Team.

(a) JNACT Formation. Within [**] days following the Effective Date, the Parties
shall form a joint commercial working team for Commercialization in North
America to be referred to as the Joint North American Commercialization Team
(the “JNACT”). The JNACT shall be led by the marketing personnel of both AVEO US
and AUS. In addition to such marketing personnel, the JNACT shall include AVEO
US and AUS personnel from other appropriate functional areas. Each Party shall
keep the other informed in a timely manner as to the personnel of such Party who
are assigned to the JNACT. The JNACT shall be chaired by the JNACT
representative designated by AVEO US, which representative shall be responsible
for preparing and distributing an agenda prior to each regularly scheduled JNACT
meeting as described in subsection (d) below (which shall include any items
proposed for discussion by any member of the JNACT) and for preparing and
distributing minutes (to be endorsed by consensus) following each such JNACT
meeting.

(b) JNACT Responsibilities. The JNACT shall be the working group responsible for
implementation of the North American Commercialization Plan, including the US
Commercialization Plan component, and shall seek to reach consensus on the
matters set forth below. Without limiting the generality of the foregoing, the
JNACT’s responsibilities shall include the following:

(i) review and serve as a forum for discussion of the initial US
Commercialization Plan and any updates or modifications thereto;

(ii) submit the initial US Commercialization Plan and any updates or
modifications thereto for JCC review and approval (and, subject to JCC
submission to the JSC, for JSC review and approval);

(iii) implement and coordinate the Parties’ activities under the US
Commercialization Plan;

(iv) evaluate the progress of Commercialization activities under the US
Commercialization Plan relative to performance objectives;

 

9



--------------------------------------------------------------------------------

(v) review and serve as a forum for discussion of North American
strategic/lifecycle planning, budgets, forecasts, pricing, contracting,
performance objectives, supply chain, trade and distribution activities, and
reimbursement services, in each case for review and approval by the JCC and JSC,
as applicable;

(vi) provide regular updates to the JCC on, and serve as a forum for discussion
of, regional marketing activities in North America (including competitive
intelligence, advisory boards, public relations, health economics, agency
selection, contracts, Promotional/Educational Materials, and market research),
customer service, field sales activities/key customer coverage, certain sales
operations (including compensation and dashboard reporting), and sales training
activities and materials; and

(vii) review and serve as a forum for discussion of strategies and plans for
North America for branding, market research, certain sales operations (including
the sizing and alignment of sales operations and incentive compensation),
selection of primary Third Party advertising and public relations agencies,
commercial aspects of packaging and labeling (e.g., size, type and branding of
package), and cross-territorial Commercialization strategies and principles
applicable to both North America and Europe, in each case for review and
approval by the JCC and JSC, as applicable.

(c) JNACT Authority. In the event of a disagreement between AVEO US personnel
within the JNACT on the one hand, and AUS personnel within the JNACT on the
other hand, such disagreements shall be subject to the governance provisions of
Section 2.2(b). The JNACT shall have no power to amend, modify or waive
compliance with this Agreement. The JNACT shall have only such powers as are
specifically assigned to it in this Agreement. The JNACT’s meeting minutes,
regardless of whether signed by the senior representatives of AVEO US and AUS,
shall be deemed not to amend, modify or waive compliance with this Agreement or
the KHK Agreement.

(d) JNACT Meetings. It is expected that the JNACT will interact informally and
frequently as required in furtherance of the Commercialization objectives
hereunder. Such interactions may be in person, by videoconference or
teleconference, or by any other similar means determined by the JNACT. In
addition to informal meetings, the Parties shall mutually agree on the time and
location for the first scheduled formal meeting of the JNACT and, thereafter,
the JNACT shall have a formal meeting at least [**] for so long as there are
ongoing Commercialization activities in North America with respect to
Profit-Share Products under this Agreement. [**] JNACT formal meetings shall be
scheduled so as to occur at least one (1) week in advance of the [**] meetings
of the JCC to allow the JNACT to assemble and finalize any and all reports,
updates, plans, etc. as it may be required to be provided to the JCC in
accordance with this Agreement or the Collaboration Agreement. JNACT formal
meetings may be held in person or by videoconference or teleconference, as the
JNACT designated team members may agree, except that at least [**] meetings per
year shall be in person. In-person meetings shall be held at locations
alternately selected by AVEO US and by AUS.

(e) JNACT Meeting Agendas. Agenda items for regularly scheduled JNACT meetings
shall generally include a discussion of:

 

10



--------------------------------------------------------------------------------

(i) the then-current US Commercialization Plan and the formulation of any
updates or modifications thereto; and

(ii) the progress that AVEO US and AUS have made relative to performance
objectives with respect to the Commercialization in North America of Licensed
Compounds, Licensed Products and Licensed Product Biomarkers, including a
discussion of potential actions to address any failure or inability by either
Party to meet such performance objectives. In order to ensure an appropriate
level of transparency, each Party shall provide reports to the JNACT no less
frequently than once every calendar quarter with respect to its
Commercialization activities, including performance of obligations under the
North American Commercialization Plan, including the number of Details made and
the Performance to Goal on a territory-by-territory basis by such Party’s Sales
Force of Profit-Share Products in North America during such calendar quarter.
Such reports shall be presented by the JNACT to the JCC no less frequently than
once every calendar quarter.

(f) Employment Status of JNACT Members. Neither Party’s JNACT members shall hold
themselves out as, nor give any Person any reason to believe that they are,
employees of the other Party. Each Party shall be solely responsible for any
employee benefits, payroll and employment taxes, insurance, and worker’s
compensation with respect to its employees.

 

2.5

Annual Budgets.

Without limiting Section 2.2, the initial US Commercialization Plan and each
annual update thereto shall include budgets and forecasts for Commercialization
expenses to be shared by the Parties, including all Sales Force FTEs and other
FTEs. Budgets shall exclude the cost of investigator sponsored studies, which
shall be included (if at all) in the budget for clinical studies contained in
the North American Medical Affairs Plan or the Joint Development Plan, as
applicable, under the Collaboration Agreement.

 

2.6

Sharing of Commercialization Costs in North America.

(a) Commercialization Costs. The Parties shall share equally in all
Commercialization Costs incurred by the Parties in accordance with this
Agreement, including the North American Commercialization Plan and the
JSC-approved budgets set forth therein (which includes those costs and expenses
incurred from and after [**]). Such Commercialization Costs shall be included as
Allowable Expenses in the calculation of Pre-Tax Profit or Loss under the
Collaboration Agreement and shall be reported and reconciled in accordance with
Exhibit H of the Collaboration Agreement. Notwithstanding anything in this
Agreement to the contrary, the total actual Commercialization Costs incurred by
AVEO US or AUS or any of their respective Affiliates for a calendar year for a
given country shall not exceed [**] percent ([**]%) of the budgeted
Commercialization Costs for such country in North America for such calendar
year, as shown on the then current version of the North American
Commercialization Plan, or if no budget has been approved for such calendar
year, on the last approved multi-year forecast showing the relevant activities,
except to the extent the JSC unanimously approves the increase over [**] percent
([**]%) of the budgeted Commercialization Costs. Notwithstanding the foregoing,
either Party, at its own discretion, may elect to devote additional resources
toward the Commercialization of Profit-Share Products for a given country in
North America (beyond what

 

11



--------------------------------------------------------------------------------

is contemplated in the North American Commercialization Plan for such country);
provided that, all additional costs incurred, beyond [**] percent ([**]%) of
what is budgeted in the North American Commercialization Plan for such country,
shall be borne one hundred percent (100%) by the Party incurring the additional
costs.

(b) Travel Expenses. All travel and entertainment expenses related to the
performance of activities under the North American Commercialization Plan,
including the US Commercialization Plan component (“Travel Expenses”) shall be
subject to a travel and entertainment budget developed by the JNACT and approved
by the JCC, and pursuant to a travel policy mutually agreed by the Parties,
which in any event shall be at least as restrictive as, and permitting no
greater expense rates than, the then-applicable AVEO US and AUS US Corporate
Travel and Expense Policies. Subject to the foregoing, any Travel Expenses shall
be treated as Commercialization Costs in accordance with Exhibit B.

 

2.7

Supply Forecast.

Without limiting the generality of Section 2.2(a)(iii), the Parties through the
JNACT shall finalize, within [**] days following the Effective Date, an initial
non-binding forecast for commercial supply of Drug Product for each of the first
three (3) calendar years following the Effective Date.

ARTICLE III

US SALES FORCE; SALES PERFORMANCE

 

3.1

Sales Force Sizing, Allocation and Alignment.

(a) Sales Force Deployment Plan. The JNACT shall propose a plan to be
incorporated in the US Commercialization Plan for sizing, alignment and
allocation of the applicable Sales Force in a manner designed to optimize the
profitability of Profit-Share Products in the US (the “Sales Force Deployment
Plan”). With respect to certain group or institutional presentations, or joint
details by sales representatives of both Parties, the US Commercialization Plan
will set forth policies and procedures as determined by the JNACT for
coordinating such presentations.

(b) Sizing, Alignment, Performance Objectives. The Sales Force Deployment Plan
shall set forth Sales Force sizing on a territory-by-territory basis, and each
individual territory shall be assigned a Sales Objective as provided in
Section 3.2. The Sales Force Deployment Plan shall calculate Sales Force sizing
based on (i) [**]. Sales territories shall be defined in an unbiased manner
based on both objective, quantifiable information and market research and the
reasonable discretion and commercial judgment of the Parties’ commercial and
sales professionals, with the objective of achieving the appropriate reach and
Detailing frequency needed to optimize the profitability of Profit-Share
Products to achieve applicable Sales Objectives. The Parties recognize that it
may be necessary from time to time to reassign individual customers in the
target audience to optimize the targeted market opportunity, and, as a result,
the Parties shall be entitled to review the allocation of customers in the
target audience through the JNACT as the Parties reasonably determine to be
appropriate.

 

12



--------------------------------------------------------------------------------

(c) Allocation.

(i) Through the JNACT, the Parties shall share, and periodically update each
other with, on request, such detailed information with regard to the deployment
of its existing Sales Forces in the US as the Party can generate in order to
facilitate development and review of the Sales Force Deployment Plans.

(ii) Unless otherwise mutually agreed by the Parties, the Sales Force Deployment
Plans shall provide that:

(i) AVEO US shall be responsible for fifty percent (50%) of the Sales Force FTEs
responsible for Detailing; and

(ii) AUS shall be responsible for fifty percent (50%) of Sales Force FTEs
responsible for Detailing.

(d) Field Management. Each Party shall create a field management structure for
its sales effort that is consistent with the US Commercialization Plan, the
Party’s internal management structures, and typical field management structures
in the pharmaceutical industry for oncology products of similar market
opportunity upon launch and scaled accordingly during product lifecycle. Each
sales representative shall have a sales territory that allows such sales
representative to perform a reasonable number of Details within a reasonable
geographic area (i.e., without overly-burdensome travel requirements). Each
Party’s sales representatives shall remain exclusively under the direct
authority and control of the field sales management of such Party, and shall
cooperate with members of the other Party’s Sales Force as reasonably necessary
to perform the Parties’ obligations under this Agreement.

 

3.2

Sales Objectives.

In the US Commercialization Plan, each Party shall be assigned a quarterly and
annual performance objective based on [**] in the US (“Sales Objectives”), which
shall subsequently be divided and allocated to individual sales representatives
(“Individual Level Sales Objectives”). Within its respective Sales Force, each
Party shall have discretion to allocate Individual Level Sales Objectives,
provided that such individual goals are directed toward meeting the quarterly
and annual Sales Objectives. Each Party shall inform the other Party of its
Individual Level Sales Objectives and related data sources in measuring
Performance to Goal. If a Party believes in good faith that such Individual
Level Sales Objectives are detrimental to the joint Commercialization interests
of the Parties, it shall so notify the other Party, and the Parties shall
discuss in good faith any issues or concerns raised by with respect thereto.

 

3.3

Hiring and Compensation.

(a) Hiring. Each Party will be solely responsible for recruiting, hiring,
terminating, establishing and maintaining their respective Sales Forces in
accordance with the US Commercialization Plan, such Party’s standard procedures,
industry standards for oncology products of similar market opportunity and
lifecycle stage, and this Article III.

 

13



--------------------------------------------------------------------------------

(b) Sales Force Compensation. Each Party will use its Commercially Reasonable
Efforts to ensure that variable pay components of its compensation structure,
including incentive plans, for its Sales Force are reasonably calculated to
enable such Party to meet its responsibilities hereunder, including under the US
Commercialization Plan, including the inclusion of Profit-Share Products in each
Party’s respective sales incentive bonus program for the corresponding sales
representatives, with specific links to Sales Objectives. For clarity, only
Sales Force compensation included in Includable Sales Force Costs on Exhibit B
may be allocated to a Party’s calculation of Commercialization Costs under this
Agreement.

(c) Employment Status. Neither Party’s sales representatives or members of its
Sales Force shall hold themselves out as, nor give any Person any reason to
believe that they are, employees of the other Party. Each Party shall be solely
responsible for any employee benefits, payroll and employment taxes, insurance
and worker’s compensation with respect to its employees, subject to sharing of
Commercialization Costs pursuant to the Collaboration Agreement.

 

3.4

Sales Force Maintenance.

(a) Consultation. The Parties will keep each other informed regarding any issues
or concerns relating to the conduct of the other Party’s sales representatives.
The Parties shall discuss in good faith any issues or concerns raised by either
Party with respect thereto.

(b) Contract Sales Organizations. It is the intention of each Party to rely
primarily on employee sales representatives to meet its obligations hereunder,
including under the US Commercialization Plan, and neither Party may employ a
CSO to fulfill any of its Commercialization obligations in the JDCT without JCC
approval; however, the Parties recognize that at times it may be appropriate for
a Party to engage a CSO to cover vacant territories on an interim basis in order
to address short-term Sales Force staffing issues and, therefore, neither Party
shall unreasonably withhold its consent (at the JCC) to the other Party’s
employment of a CSO to address such issues, provided that any CSO shall be
required to meet all obligations of the engaging Party under this Article III.

(c) Competitive Products. A Sales Force representative for each Party shall not
promote another product that is [**].

 

3.5

Performance Monitoring.

The Parties will establish, in cooperation with each other, a transparent and
compatible sales performance and sales based objectives monitoring and reporting
system consistent with industry custom and practice for sales of Profit-Share
Products in the US to facilitate periodic reporting to the JNACT and planning
and monitoring of the US Commercialization Plan, including Sales Objectives,
Details performed, individual Performance to Goals and other sales activities.
Details shall be measured by each Party’s internal recording of such activity,
provided that such measurement shall be on the same basis as the recording
Party’s measurement for its sales representatives Detailing of such recording
Party’s other oncology products (if any), consistently applied. Such system
shall be reasonably designed to enable each Party to verify the Performance to
Goals provided by the other Party and the performance of other obligations under

 

14



--------------------------------------------------------------------------------

the North American Commercialization Plan by the other Party. Each Party agrees
to make available to the other through such system such information as may
reasonably be required to accomplish the goals set forth in this Section 3.5.

ARTICLE IV

COMPLIANCE

4.1 Each Party shall use diligent efforts to ensure that all activities
conducted under this Agreement by it or on its behalf, including, but not
limited to, development and implementation of the North American
Commercialization Plan (including the US Commercialization Plan component),
training, Detailing, promotion, distribution, sales, record-keeping, and
Sampling, will be performed in compliance with Marketing Approvals, the approved
package insert and labeling of Profit-Share Products, all Applicable Law, (as
applicable in the US) the PhRMA Code on Interactions with Healthcare
Professionals (the “PhRMA Code”), and its Internal Compliance Guidelines. Via
the JNACT, each Party shall provide to the other Party a copy of its Internal
Compliance Guidelines, including material modifications thereto. Each Party
shall ensure that its Internal Compliance Guidelines comply with all Applicable
Law and (with respect to the US) the PhRMA Code. Questions or issues regarding
compliance shall be reviewed at the JNACT.

4.2 Each Party covenants that it will not promote Profit-Share Products for any
use not approved by the Regulatory Authorities. Each Party also covenants that
it will not knowingly make any false or misleading representation to any health
care professional or others regarding Profit-Share Products and that it will not
make, except as contained in the Promotional Materials and the Profit-Share
Products’ package insert and labeling, any representation, warranty, or
guarantee with respect to the specifications, features, or capabilities of
Profit-Share Products.

4.3 Notwithstanding any other term or condition of this Agreement, neither Party
shall be required to participate in, fund, or support any sales, marketing or
promotional activities that in such Party’s judgment would conflict with or be
inconsistent with Applicable Law, the PhRMA Code or such Party’s Internal
Compliance Guidelines. For the avoidance of doubt, notwithstanding anything
herein to the contrary, neither Party shall be obligated to use
Promotional/Educational Materials that in such Party’s judgment conflict with or
are inconsistent with Applicable Law, the PhRMA Code or its Internal Compliance
Guidelines and shall not be obligated to pay expenses with respect to such
Promotional/Educational Materials that are incurred after the date on which such
Party objects to such Promotional/Educational Materials.

ARTICLE V

TRAINING

 

5.1

Training Materials.

AVEO US and AUS shall be jointly responsible for developing training materials
consistent with the US Commercialization Plan for the AVEO US and AUS Sales
Forces for

 

15



--------------------------------------------------------------------------------

North America. AVEO US shall be the contracting party with any Third Party
vendor retained to develop such materials, unless otherwise agreed by the JNACT.

 

5.2

Training Program.

Each Party shall independently train its own Sales Forces with respect to
Profit-Share Products in North America in accordance with Sections 5.3 and 5.4,
including conducting proficiency testing which shall verify that the Sales Force
are adequately trained in the following matters: disease state, Profit-Share
Product knowledge, competitive product knowledge, such Party’s applicable
business policies, Sample distribution policies and procedures (with respect to
the Sales Force only), obligations under this Agreement, coordination with
counterparts on the other Party’s Sales Force, knowledge of Internal Compliance
Guidelines, administration and other appropriate information.

 

5.3

Responsibility for Training.

(a) Initial Training. Each Party shall provide initial training (including
general and Profit-Share Product-specific training) to each member of their
respective Sales Forces prior to his or her commencement of activities hereunder
in accordance with the training objectives, plans and programs for North
America, as established pursuant to Section 5.2 above.

(b) Ongoing Training. In addition to such initial training, each Party shall
utilize the training programs and materials on an ongoing basis to assure a
consistent, focused promotional strategy with respect to the Sales Force in
accordance with the North American Commercialization Plan.

(c) Annual Certification. Each Party shall annually certify to the other Party
that members of their respective Sales Forces (including field managers) are
properly trained with respect to Profit-Share Products in North America,
including compliance with Applicable Law, (as applicable in the US) the PhRMA
Code and its Internal Compliance Guidelines, and as otherwise set forth with
respect to proficiency testing in Section 5.2.

(d) Observation Right. Each Party’s representatives shall be invited to attend
and observe the Sales Force training meetings of the other Party in order to
ensure consistent application of such training between the Parties.

 

5.4

Training Meetings.

Unless otherwise mutually agreed by the Parties, AUS and AVEO US sales
representatives will participate in Sales Force training meeting(s) (which may
be held together or separately) for each Profit-Share Product in North America,
which shall include training sessions on product-specific sales skills with
respect to the approved Indications for such Profit-Share Products; provided
that, the initial launch Sales Force training shall be conducted jointly by the
Parties. Subsequent to first commercial launch, AUS and AVEO US shall
periodically hold meetings with AVEO US and AUS field management (including
district and/or regional managers or their equivalents who are directly
supervising territory sales representatives) to coordinate marketing and
Commercialization of the Profit-Share Products in North America.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

PROMOTIONAL/EDUCATIONAL MATERIALS

 

6.1

Materials for North America.

(a) AVEO US, and to the extent mutually agreed under the North American
Commercialization Plan AUS, shall be responsible for developing all
Promotional/Educational Materials sufficient to permit the Parties to perform
the Commercialization and Profit-Share Product educational activities assigned
to such Parties under the US Commercialization Plan. AVEO US shall consult with
AUS through the JNACT with regard to such activities, and shall consider in good
faith ways for AUS to participate in the conduct of such activities.

(b) The JNACT shall establish a joint promotional review committee, comprised of
personnel from both AVEO US and AUS in the marketing, regulatory, medical
affairs and legal areas, responsible for review and approval of
Promotional/Educational Materials. The JNACT shall be responsible for keeping
the JCC informed with respect to the development and use of
Promotional/Educational Materials in North America.

(c) In the event of any disagreement between the Parties at the joint
promotional review committee, either Party may use Promotional/Educational
Materials which in such Party’s reasonable judgment are compliant with
Applicable Law, the PhRMA Code and such Party’s Internal Compliance Guidelines.

(d) All Promotional/Educational Materials shall display the names and house
marks of both Parties with equal prominence, where permitted by Applicable Law.

 

6.2

Promotional/Educational Websites.

AVEO US shall establish and maintain appropriate core product, investigator and
reimbursement websites for the Profit-Share Product in the US; provided that
such websites will be consistent with the US Commercialization Plan and comply
with Applicable Law. It is anticipated that the Parties will establish
additional websites relating to Profit-Share Products, responsibility for which
shall be determined by the JNACT. The Profit-Share Product specific websites and
any materials available for download therefrom are Promotional/Educational
Materials and subject to Section 6.3.

 

6.3

Ownership.

Each Party shall own all copyrights in and to all Promotional/Educational
Materials created by or on behalf of such Party under this Agreement; and each
Party hereby grants to the other Party a royalty-free, non-exclusive,
non-transferable (except in connection with an assignment of the Collaboration
Agreement pursuant to Section 17.7 thereof), right and license to use, reproduce
and distribute such Promotional/Educational Materials solely in conjunction with
the promotion and Commercialization of, and education related to, Profit-Share
Products under this Agreement and, as applicable, the European Commercialization
Agreement, and to grant sublicenses to their respective Affiliates and to Third
Party contractors to the extent required for such Party to perform its
obligations hereunder and thereunder.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

OTHER MATTERS

 

7.1

Product Sales.

(a) Booking Sales. As set forth in Section 6.1(d) of the Collaboration
Agreement, AVEO US shall be responsible for booking sales of Profit-Share
Products in North America.

(b) Pricing; Commercial Terms. The JNACT shall be responsible for proposing
price, discounts, rebates, chargebacks, or other financial terms with respect to
Profit-Share Products in North America, subject to JSC approval in accordance
with Section 2.2(b)(ii) above. Subject to the foregoing, AVEO US shall be
responsible for establishing other terms and conditions for contracts and other
arrangements of sales with respect to Profit-Share Products in North America.

 

7.2

Orders; Returns; Invoicing; Inventory.

(a) Order Policy; Returns; Inventory. AVEO US shall be responsible for
establishing and implementing policies governing the handling of all order
processing, invoicing, returns, collection, distribution, and inventory for
Profit-Share Products in North America.

(b) Distribution/Warehousing. AVEO US shall be responsible for arranging for the
distribution and warehousing of Profit-Share Products in any country in North
America.

(c) Order Processing. All orders for Profit-Share Products in any country in
North America shall be accepted by AVEO US and executed in a reasonable and
timely manner consistent with the practices and diligence applied to orders for
such Party’s own account.

(d) Misdirected Orders. If, for any reason, AUS receives orders for Profit-Share
Products in North America, AUS shall forward such orders to AVEO US (or if
directed by AVEO US, to AVEO US’s wholesalers) as soon as reasonably
practicable.

 

7.3

Customer Support.

AVEO US will be responsible for providing customer service representatives to
handle customer inquiries and service related to the Profit-Share Products. The
number and qualifications of these customer service representatives will be
sufficient to reasonably handle calls and inquiries related to the Profit-Share
Products. AUS shall forward all customer inquiries in North America to AVEO US
as soon as reasonably practicable.

 

7.4

Samples.

(a) Distribution. The JNACT shall establish and implement a mechanism and
procedure for distribution and delivery of Samples and Sample accountability.
Each Party’s Sales Force shall use diligent efforts to distribute Samples in
compliance with such Party’s Internal Compliance Guidelines, industry guidelines
(e.g., PhRMA Code), and all Applicable Law.

 

18



--------------------------------------------------------------------------------

(b) Product Liability Costs. Product liability losses and recall and removal
costs relating to Samples shall be treated as Product Liability Costs and shall
be borne by the Parties as set forth in Section 14.3 of the Collaboration
Agreement, as if such Samples had been commercially sold rather than distributed
in connection with promotional activities.

 

7.5

Medical Inquiries.

Subject to the terms of the Collaboration Agreement (including Section 5.3),
AVEO US shall be responsible for handling and reporting of medical inquiries in
North America.

 

7.6

Product Complaints.

Other than as set forth in Section 5.3 of the Collaboration Agreement, AUS shall
refer any oral, electronic or written communication alleging deficiencies
related to the identity, quality, durability, reliability, effectiveness or
performance of a Profit-Share Product (“Product Complaints”) which it receives
concerning the Profit-Share Product to AVEO US within five (5) days of its
receipt thereof. AUS shall not take any other action in respect of any such
Product Complaint without the consent of AVEO US unless otherwise required by
Applicable Law. At AVEO US’s request, AUS will reasonably cooperate with AVEO US
to resolve any Product Complaints.

 

7.7

Market Information.

Through the JNACT, the Parties will disclose to each other all information that
the disclosing Party deems significant and relevant to the Commercialization of
Profit-Share Products in North America, within a reasonable time after such
information becomes known to the disclosing Party, provided such information is
not received under an obligation of confidentiality to a Third Party. Nothing
herein shall be construed as requiring AUS to disclose any information with
respect to KHK Competing Products that may be under development by API.

 

7.8

Subcontracting.

Without limiting the generality of Sections 9.2 or 9.5 of the Collaboration
Agreement, if either Party subcontracts any obligations under this Agreement to
a CSO (subject to Section 3.4(b)), Affiliate or Sublicensee, such Party shall
nonetheless remain primarily liable for the performance of its obligations under
this Agreement whether performed by itself or by such CSO, Affiliate or
Sublicensee.

 

7.9

Commercialization Costs.

All FTE Costs and Out-of-Pocket Costs incurred by a Party directly related to
activities set forth in this Article VII shall be included as Commercialization
Costs for purposes of calculating Pre-Tax Profit or Loss, subject to the
limitations set forth in Section 2.6(a).

 

7.10 

Additional Astellas Services.

 

19



--------------------------------------------------------------------------------

The Parties shall discuss in good faith the possibility of AUS (by and through
its contractors or Affiliates) providing certain services with respect to Profit
Share Products in North America, including supply chain management,
distribution, trade, customer service/order management, managed care contracting
support and reimbursement services on compensation and other terms to be agreed
by the Parties. Nothing herein shall require either Party to enter into any such
arrangement.

ARTICLE VIII

TERM AND TERMINATION

 

8.1

Term; Termination.

(a) Term. This Agreement shall become effective as of the Effective Date and
shall expire upon the expiration of the Collaboration Agreement with respect to
North America in its entirety, unless earlier terminated in accordance with
Article 15 of the Collaboration Agreement.

(b) Termination for Breach. For purposes of clarity, any breach by either Party
(or its Affiliates or Sublicensees, as applicable) of any terms of this
Agreement shall be addressed under the Collaboration Agreement as a breach
thereunder.

 

8.2

Effect of Termination.

Upon termination or expiration of this Agreement, Article 15 of the
Collaboration Agreement shall apply with respect to the rights and obligations
of the Parties. In addition, Section 7.4(b) shall survive, to the extent
applicable.

ARTICLE IX

GENERAL PROVISIONS

 

9.1

Entire Agreement.

This Agreement, including any exhibits or attachments attached hereto, and the
Collaboration Agreement, including any exhibits or attachments attached thereto,
constitute the entire agreement between AVEO US and AUS with respect to the
subject matter hereof, and all previous or other negotiations, representations
and understandings with respect to the subject matter hereof between AVEO US and
AUS are superseded as of the Effective Date.

 

9.2

Governance; Dispute Resolution.

Pursuant to Sections 6.1(a) and 6.1(b) of the Collaboration Agreement,
governance of the activities contemplated by this Agreement and not otherwise
specified herein shall be effected through the JCC and JSC. Any disputes
regarding such matters shall be resolved pursuant to Sections 2.6 and
Section 16.1 of the Collaboration Agreement, as applicable. In the event of any
inconsistency or conflict between the terms of this Agreement and those of the
Collaboration Agreement, the terms of the Collaboration Agreement shall control.

 

20



--------------------------------------------------------------------------------

9.3

Non-Solicitation.

During the term of this Agreement, neither Party shall actively recruit or
solicit for employment any then-current member of the Sales Force of the other
Party who is engaged or had been engaged in the Development or Commercialization
of a Profit-Share Product. For the avoidance of doubt, nothing in this Agreement
shall limit a Party from engaging in general recruitment through advertisements
or recruiting through “head-hunters” so long as the staff members of the other
Party are not specifically targeted in such recruitment effort.

 

9.4

Notices.

All notices, statements, and reports required to be given under this Agreement
shall be given in the manner specified in the Collaboration Agreement; provided,
however, that such notice, statement, or report shall specifically refer to this
Agreement and the applicable section, if any, of this Agreement.

 

9.5

Modifications.

No amendment, waiver or modification of this Agreement will be valid or binding
on either Party unless made in writing and signed by duly authorized
representatives of both Parties.

 

9.6

Confidentiality.

Article 12 of the Collaboration Agreement shall govern the confidentiality
obligations and use restrictions of the Parties with respect to any information
disclosed under this Agreement.

 

9.7

Assignment.

This Agreement may be assigned only in conjunction with and pursuant to a valid
assignment of the Collaboration Agreement in accordance with Section 17.7
thereof. If the Collaboration Agreement is validly assigned in accordance with
Section 17.7 thereof by a Party to a Third Party, such Party shall assign this
Agreement to such Third Party at the same time. Any assignment or attempted
assignment by a Party in violation of the terms of this Section 9.7 shall be
null and void. Any right or obligation of AUS hereunder may be exercised or
performed by one or more of AUS’s North American Affiliates. Notwithstanding any
such assignment or transfer of rights or obligations, AUS shall remain primarily
responsible for the performance of this Agreement by its Affiliates or
assignees.

 

9.8

Debarment Warranty.

Each Party warrants, represents and covenants as follows:

(a) Generic Drug Act. Pursuant to the Generic Drug Enforcement Act of 1992, 21
U.S.C. § 335a, as may be amended or supplemented (the “Generic Drug Act”),

 

21



--------------------------------------------------------------------------------

(i) Neither it, nor its Affiliates, nor, to its knowledge, any Person under its
direction or control engaged in the conduct of activities under this Agreement
is currently debarred by the FDA under the Generic Drug Act;

(ii) Neither it, nor its Affiliates, nor, to its knowledge, any Person under its
direction or control engaged in the conduct of activities under this Agreement
is currently using or will use in any capacity in connection with the Product
any Person that is debarred by FDA under the Generic Drug Act; and

(iii) Neither it, nor its Affiliates, nor, to its knowledge, any Person under
its direction or control engaged in the conduct of activities under this
Agreement has been convicted of any of the types of crimes set forth in the
Generic Drug Act within the five years prior to the Effective Date.

(b) Legal Requirements. Neither Party, nor its Affiliates, nor, to its
knowledge, any Person under its direction or control engaged in the conduct of
activities under this Agreement is currently or has been excluded from a federal
or state health care program under Sections 1128 or 1156 of the Social Security
Act, 42 U.S.C. §§ 1320a-7, 1320c-5 as may be amended or supplemented. Neither
Party, nor its Affiliates, nor, to its knowledge, any Person under its direction
or control engaged in the conduct of activities under this Agreement is
otherwise currently excluded or has otherwise been excluded from contracting
with the federal government. Neither Party, nor its Affiliates, nor, to its
knowledge, any Person under its direction or control engaged in the conduct of
activities under this Agreement is otherwise currently or has otherwise been
excluded, suspended, or debarred from any federal or state program. Each Party
shall notify the other Party within one (1) Business Day if at any time during
the Term, (i) such Party or its Affiliates is convicted of an offense that would
subject either Party to exclusion, suspension, or debarment from any federal or
state program, or (ii) such Party becomes aware that any Person under the
direction or control of such Party or its Affiliates and engaged in the conduct
of activities under this Agreement is convicted of an offense that would subject
either Party to exclusion, suspension, or debarment from any federal or state
program.

 

9.9

Disclaimer of Implied Warranties.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN AND IN THE COLLABORATION
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.

 

9.10 

Incorporation by Reference.

 

22



--------------------------------------------------------------------------------

The following provisions of the Collaboration Agreement are herein incorporated
by reference and shall apply to the Parties with respect to this Agreement
mutatis mutandis to the same extent as in the Collaboration Agreement: Sections
2.8 (Legal Compliance), 10.20 (Records; Inspection), 14.6 (Limitation of
Liability), 17.1 (Export Control), 17.3 (Force Majeure), 17.4 (Notices), 17.5
(Maintenance of Records), 17.6 (Construction), 17.8 (Performance by Affiliates),
17.9 (Independent Contractors), 17.10 (Counterparts), 17.11 (Severability),
17.12 (Headings), 17.13 (No Waiver), 17.14 (No Third Party Beneficiaries) and
17.15 (Costs).

 

9.11 

Accounts; Tax Filings.

(a) As provided in Section 10.16 of the Collaboration Agreement, it shall be the
responsibility of AVEO US to ensure that proper books of account are kept of the
assets and liabilities and of the receipts and expenses of the partnership
deemed to be created by this Agreement and the Collaboration Agreement, and of
all other matters, transactions and things as are required or ought to be
entered for the purpose of keeping accounts and that the affairs of such
partnership shall be kept properly in order.

(b) As provided in Section 10.16 of the Collaboration Agreement, a profit and
loss account should be taken for every financial year and a balance sheet as at
each accounting date shall be prepared by AVEO US in accordance with generally
accepted accounting principles and in such format giving such information notes
and disclosure of the interest therein of AVEO US and AUS as may be required.

(c) AVEO US shall be responsible for seeking all relevant registrations and
making all relevant filings including all appropriate tax returns to relevant
tax authorities as shall be required by the partnership deemed to be created by
this Agreement and the Collaboration Agreement, and shall upon the request of
AUS promptly furnish to AUS any information in its possession that is reasonably
necessary in order for AUS to comply with its own tax requirements.

(d) AVEO US shall consult with, and consider in good faith, input received from
AUS with respect to the books of account, profit and loss accounts, balance
sheets, filings and tax returns required by this Section 9.11, all of which
shall be open to inspection by AUS and its professional advisors upon reasonable
notice during normal business hours.

[Remainder of This Page Intentionally Left Blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AVEO US and AUS execute this Agreement by the hands of their
duly authorized officers, effective as of the Effective Date.

 

AVEO Pharmaceuticals, Inc.     ASTELLAS US LLC

By:

 

/s/ Tuan Ha-Ngoc

   

By:

 

/s/ Seigo Kashii

Name:

  Tuan Ha-Ngoc    

Name:

 

Seigo Kashii

Title:

  President and CEO    

Title:

 

President and CEO

 

[Signature Page to North American Commercialization Agreement]



--------------------------------------------------------------------------------

Exhibit A

INTERIM 2011 OPERATING BUDGET

[**]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

COMMERCIALIZATION COST TERMS

 

1

Definitions

“Commercialization Costs” means FTE Costs and Out-of-Pocket Costs of a Party
incurred by either Party or its Affiliates from and after [**] in
Commercializing Profit-Share Products in North America, in accordance with this
Agreement and the Collaboration Agreement and consistent with the applicable
commercialization plan, including without limitation the following (each as may
be further defined below):

(a) Indirect Selling Expenses;

(b) Includable Sales and Marketing Operations Costs

(c) Includable Sales Force Costs;

(d) Marketing and Education Expenses;

(e) Travel Expenses, subject to Section 2.6(b); and

(f) any other costs or expenses incurred that are explicitly included in the
budget included in the North American Commercialization Plan;

in each case determined from the books and records of the applicable Party and
its Affiliates maintained in accordance with GAAP.

“FTE Cost” means, for any period, (a) with respect to sales representatives,
regional managers and national sales managers, the “Includable Sales Force
Costs”, and (b) with respect to any other employees undertaking
Commercialization work hereunder, the product of (i) the actual total FTEs
during such period (which for purposes of clarity, may be calculated on a
prorated basis based on the actual percentage of such individual’s working time
committed to Commercialization of Profit-Share Products), and (ii) the FTE Rate.

“FTE Rate” has the meaning given on Exhibit C.

“Indirect Selling Expenses” means Out-of-Pocket Costs incurred that are
specifically identifiable to the selling of Profit-Share Products and to operate
and maintain the Sales Force which promotes Profit-Share Products in North
America (excluding corporate and administrative overhead, costs included in
Includable Sales Force Costs and all other internal FTE Costs), including the
costs of sales meetings, consultants (including fees for territory alignment and
sales deployment consulting), call reporting and other Third Party
monitoring/tracking costs (including Third Party data purchases), and
educational grant funds and charitable contributions related to Profit-Share
Products.

“Includable Sales and Marketing Operations Costs” means FTE Costs incurred
(1) in developing advertising, promotional and educational materials, including
related

 

B-1



--------------------------------------------------------------------------------

training materials and programs, and (2) related to payer reimbursement
services, each specifically identifiable to the Profit-Share Products, and shall
be calculated by (i) determining the actual number of FTEs in any period related
to such services and (ii) in each case, multiplying such number by the FTE Rate
applicable to the sales, marketing and payer reimbursement personnel (as set
forth on Exhibit C below).

“Includable Sales Force Costs” means FTE Costs incurred in the field by sales
representatives and regional and district managers, specifically identifiable to
the selling of Profit-Share Products, and shall be calculated by (i) determining
the actual number of Sales Force FTEs in any period and (ii) in each case
multiplying such number by the FTE Rate applicable to field-based sales
representatives, (as set forth on Exhibit C below).

“Marketing and Education Expense” means Out-of-Pocket Costs (excluding corporate
and administrative overhead and all internal FTE Costs) incurred by a Party or
for its account which are specifically identifiable to the advertising,
promotion and marketing of Profit-Share Products consistent with the North
American Commercialization Plan, and related professional education in the Field
(to the extent not performed by sales representatives), including,
(i) Promotional/Educational Materials, (ii) reimbursement and patient assistance
programs and health outcomes programs, (iii) development of information and data
specifically identifiable for national accounts, managed care organizations and
group purchasing organizations of Profit-Share Products in North America
consistent with the North American Commercialization Plan, (iv) development of
competitive intelligence, (v) branding expenses, (vi) packaging and labeling
expenses, (vii) advertisements appearing in journals, newspapers, magazines or
other media, including direct mail and electronic media, (viii) external market
research, (ix) Profit-Share Product-specific public relations programs,
(x) sales operations and reimbursement services, and (xi) training programs and
materials; provided, however, that such expenses shall exclude Indirect Selling
Expenses and Medical Affairs Costs.

 

2

Other Terms

For purposes of clarity, (i) no costs or expenses shall be double-counted for
purposes of calculating Commercialization Costs hereunder, and (ii) in no event
shall corporate or administrative overhead of either Party be deemed an
allowable Commercialization Cost hereunder.

 

B-2



--------------------------------------------------------------------------------

Exhibit C

FTE RATES

“FTE Rate” means, with respect to each functional group or category set forth on
this Exhibit C, the rate set forth on this Exhibit C that is applicable to each
FTE within such functional group or category, as such rate may be increased or
decreased annually during the Term by the percentage increase or decrease in the
CPI as of December 31st of each year over the level of the CPI as of
December 31st of the prior year; provided that the rate payable for an FTE
within a functional group or category set forth on this Exhibit C shall be the
same for each Party. As used in this definition, “CPI” means the Consumer Price
Index – Urban Wage Earners and Clerical Workers, US City Average, All Items,
1982-84 = 100, published by the United States Department of Labor, Bureau of
Labor Statistics (or its successor equivalent index).

 

Commercialization FTE Type

  

FTE Rate

  

Inclusions/Exclusions

1. Field-Based Sales Representatives    $[**] per FTE per year ($[**] per FTE
per quarter)    FTE Rate includes the following expenses: [**]. 2. Sales,
Marketing and Payer Reimbursement Personnel    $[**] per year ($[**] per FTE per
quarter)    FTE Rate includes [**]

 

C-1



--------------------------------------------------------------------------------

Exhibit E

AVEO-Astellas

Tivozanib Joint Development Plan

February 16, 2011

LOGO [g1563964.jpg]



--------------------------------------------------------------------------------

[**]

A total of 21 pages were omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT F

KHK TERRITORY

Afghanistan

Bahrain

Bangladesh

Bhutan

Brunei

Cambodia

India

Indonesia

Iran

Iraq

Israel

Japan

Jordan

Kuwait

Laos

Lebanon

Malaysia

Maldives

Mongolia

Myanmar

Nepal

North Korea

Oman

Pakistan

Peoples Republic of China (including Hong Kong and Macao)

Philippines

Qatar

Saudi Arabia

Singapore

South Korea

Sri Lanka

Syria

Taiwan

Thailand

Timor-Leste

Turkey

United Arab Emirates

Vietnam

Yemen

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

LIST OF PATENT FAMILIES FOR LISTED AVEO PATENTS

[**]

A total of 2 pages were omitted and filed separately with the Securities and
Exchange Commission pursuan to a request for confidential treatment.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

PROFIT-SHARE TERMS

1. Definition of “Pre-Tax Profit or Loss”. As set forth in Section 10.3 of the
Agreement, the Parties shall share equally in any Pre-Tax Profit or Loss.
“Pre-Tax Profit or Loss” shall mean N.A. Pre-Tax Profit or Loss or EU Pre-Tax
Profit or Loss, as applicable.

(a) “N.A. Pre-Tax Profit or Loss” shall be calculated by determining, on a
calendar quarterly basis, (i) Net Sales of Profit-Share Products in North
America by AVEO US or its Affiliates (but not Sublicensees), plus (ii) any
proceeds received by AVEO US, AUS and/or their respective Affiliates from Third
Parties with respect to the Development, Manufacture or Commercialization of
Profit-Share Products in the Field for North America, including proceeds
attributable to a grant of a license or sublicense, or a grant of distribution
rights, to Sublicensees and Distributors under this Agreement to Develop,
Manufacture and/or Commercialize such Profit-Share Products, and by then
subtracting (x) any amounts due to KHK under the KHK Agreement on account of
regulatory milestones associated with North America and any royalties associated
with sales of Profit-Share Products in North America, (y) any Allowable Expenses
to the extent specifically allocable to the Development, Manufacture and/or
Commercialization of Profit-Share Products in the Field for North America, and
(z) [**] percent ([**]%) of any Allowable Expenses that are [**] (with the
understanding that, from time to time, the Parties may revisit and recalculate
the foregoing allocation of Allowable Expenses [**], provided that no change in
such allocation shall be made other than by mutual agreement of the Parties); in
each case determined from the books and records of the applicable Party or its
Affiliates or Sublicensees, maintained in accordance with GAAP.

(b) “EU Pre-Tax Profit or Loss” shall be calculated by determining, on a
calendar quarterly basis, (i) Net Sales of Profit-Share Products in Europe by
APEL or its Affiliates (but not Sublicensees), plus (ii) any proceeds received
by APEL, AVEO UK and/or their respective Affiliates from Third Parties with
respect to the Development, Manufacture or Commercialization of Profit-Share
Products in the Field for Europe, including proceeds attributable to a grant of
a license or sublicense, or a grant of distribution rights, to Sublicensees and
Distributors under this Agreement to Develop, Manufacture and/or Commercialize
such Profit-Share Products, and by then subtracting (y) any Allowable Expenses
to the extent specifically allocable to the Development, Manufacture and/or
Commercialization of Profit-Share Products in the Field for Europe, and (z) [**]
percent ([**]%) of any Allowable Expenses that are [**] (with the understanding
that, from time to time, the Parties may revisit and recalculate the foregoing
allocation of Allowable Expenses [**], provided that no change in such
allocation shall be made other than by mutual agreement of the Parties); in each
case determined from the books and records of the applicable Party or its
Affiliates or Sublicensees, maintained in accordance with GAAP.

(c) Net Sales. In calculating Net Sales of Profit-Share Products for purposes of
determining Pre-Tax Profit or Loss, (i) Distribution Costs (as defined below)
shall be deducted from such calculation of Net Sales, in lieu of the costs
treated as a deduction under clause (b) of the definition of “Net Sales”; and
(ii) bad debt and uncollectible amounts that are actually written off for
financial reporting purposes shall be deducted from such calculation of Net
Sales, in lieu of the costs treated as a deduction under clause (e) of the
definition of “Net

 

H-1



--------------------------------------------------------------------------------

Sales”. For clarity, without limiting the generality of the foregoing, neither
the costs and expenses included in the calculation of N.A. Pre-Tax Profit or
Loss or EU Pre-Tax Profit or Loss, as applicable, and the deductions specified
in the definition of Net Sales, nor the proceeds included in the calculation of
N.A. Pre-Tax Profit or Loss or EU Pre-Tax Profit or Loss, as applicable, and
revenues included in the definition of Net Sales, shall be double-counted.

2. Definition of “Allowable Expenses”. “Allowable Expenses” means all FTE Costs
and Out-of-Pocket Costs associated with the Development, Manufacture or
Commercialization of Profit-Share Products for the JDCT during the applicable
calendar quarter, excluding costs of general corporate overhead and
administrative personnel. “Allowable Expense” shall include the following (as
each may be further defined below):

(a) Manufacturing Costs of Profit-Share Products;

(b) Development Costs, subject to Section 3.4(a) and Section 3.4(b);

(c) Commercialization Costs (as defined in, and subject to, the applicable JDCT
Commercialization Agreement);

(d) Distribution Costs;

(e) Regulatory Costs;

(f) Patent and Trademark Costs;

(g) Third Party Blocking IP Costs;

(h) Product Liability Costs; and

(i) Medical Affairs Costs.

The following terms shall have the meanings described below:

“Manufacturing Costs” means, with respect to Licensed Compounds, Licensed
Products and Licensed Product Biomarkers (or placebo if required for the
applicable clinical study pursuant to this Agreement), the FTE Costs and
Out-of-Pocket Costs of AVEO US or API or any of their respective Affiliates
incurred in Manufacturing such Licensed Compounds, Licensed Products or Licensed
Product Biomarkers, including costs and expenses incurred in connection with
(1) the development or validation of any Manufacturing process, formulations or
delivery systems, or improvements to the foregoing; (2) Manufacturing scale-up;
(3) in-process testing, stability testing and release testing; (4) quality
assurance/quality control development; (5) internal and Third Party costs and
expenses incurred in connection with qualification and validation of Third Party
contract manufacturers, including scale up, process and equipment validation,
and initial manufacturing licenses, approvals and inspections; (6) packaging
development and final packaging and labeling; (7) shipping configurations and
shipping studies; and (8) overseeing the conduct of any of the foregoing.
“Manufacturing Costs” shall further include:

 

H-2



--------------------------------------------------------------------------------

(a) to the extent that any such Licensed Compound, Licensed Product or Licensed
Product Biomarker is Manufactured by a Third Party manufacturer, the
Out-of-Pocket Costs incurred by such Party or any of its Affiliates to the Third
Party for the Manufacture and supply (including packaging and labeling) thereof,
and any reasonable Out-of-Pocket Costs and direct labor costs incurred by such
Party or any of its Affiliates in managing or overseeing the Third Party
relationship, determined in accordance with the books and records of such Party
or its Affiliates maintained in accordance with GAAP; and

(b) to the extent that any such Licensed Compound, Licensed Product or Licensed
Product Biomarker is Manufactured by such Party or any of its Affiliates, direct
material and direct labor costs attributable to such Licensed Compound, Licensed
Product or Licensed Product Biomarker, determined in accordance with the books
and records of such Party or its Affiliates maintained in accordance with GAAP.

“Development Costs” means FTE Costs and Out-of-Pocket Costs incurred by either
AVEO US or API or their respective Affiliates from and after [**] in Developing
Profit-Share Products for the JDCT, in accordance with this Agreement and
consistent with the JDCT Development Plan, including:

(a) Out-of-Pocket Costs for services contracted with Third Parties;

(b) FTE Costs of internal scientific, medical, technical or managerial personnel
engaged in such efforts;

(c) travel expenses to support the Development of Profit-Share Products, as
mutually agreed by the Parties and set forth in the JDCT Development Plan;

(d) specific direct laboratory costs associated with translational research,
including microarray costs and mouse acquisition costs, as mutually agreed by
the Parties and set forth in the JDCT Development Plan; and

(e) any other costs that are explicitly included in the budget included in the
JDCT Development Plan, subject to Section 3.4(a);

in each case determined from the books and records of the applicable Party and
its Affiliates maintained in accordance with GAAP.

“Distribution Costs” means FTE Costs and Out-of-Pocket Costs incurred by either
AVEO US or APEL or its respective Affiliates, specifically identifiable to the
distribution of Profit-Share Products to a Third Party including (i) handling,
storage, distribution, transportation, customs clearance, containers, freight,
shipping, sales, use, excise, value-added and similar customs, taxes, tariffs or
duties and insurance (including shipments from Third Party logistics service
providers to wholesalers), and (ii) customer services including order entry,
billing and adjustments, inquiry and credit and collection.

“Regulatory Costs” means FTE Costs and Out-of-Pocket Costs incurred by AVEO US,
API or APEL or their respective Affiliates associated with the preparation and
filing

 

H-3



--------------------------------------------------------------------------------

of INDs and NDAs, and the maintenance of Marketing Approvals, for Profit-Share
Products, including (i) fees paid to Regulatory Authorities directly related to
INDs, NDAs and Marketing Approvals in the Field, (ii) costs of any Regulatory
Interactions with respect to Profit-Share Products, and (iii) costs to establish
and maintain a global safety database.

“Third Party Blocking IP Costs” means royalties, license fees or other payments,
as applicable, reasonably allocable to the Development, Manufacture or
Commercialization of Profit-Share Products in the JDCT and incurred by either
AVEO US or API or their respective Affiliates to Third Parties to license
Blocking Third Party Rights owned or controlled by such Third Parties.

“Blocking Third Party Rights” shall mean, with respect to any country in the
JDCT, on a country-by-country basis, Patents and/or Know-How in such country
owned or controlled by a Third Party that Cover a Profit-Share Product (for
which license payments may be allocated pursuant to Section 10.8 or
Section 10.9, as applicable); provided that Patents and Know-How licensed from
KHK by AVEO under the KHK Agreement and sublicensed to API under this Agreement
shall not constitute Blocking Third Party Rights.

“Patent and Trademark Costs” means FTE Costs and Out-of-Pocket Costs incurred by
either AVEO US or API or their respective Affiliates in connection with (i) the
preparation, filing, prosecution (as further defined in Section 11.2(a)),
maintenance and enforcement of Listed AVEO Patents, AVEO Product Invention
Patents, Jointly Owned Product Patents and ASTELLAS Patents in the Field in the
JDCT, and (ii) establishing, maintaining and enforcing the Profit-Share
Product-specific Trademarks in the JDCT.

“Product Liability Costs” means FTE Costs and Out-of-Pocket Costs incurred by
AVEO US, API or APEL or their respective Affiliates associated with (i) any
Recall in the JDCT, including the cost of any investigations or corrective
actions, (ii) any Excess Product Liability Costs (as defined in Section 14.3),
and (iii) product liability insurance premiums for policies covering the
Development, Manufacture or Commercialization of Profit-Share Products that are
reasonably and fairly allocable to Profit-Share Products (as described in
Section 14.5).

“Medical Affairs Costs” means FTE Costs and Out-of-Pocket Costs (excluding
corporate and administrative overhead) incurred by AVEO US, AVEO UK, AUS or APEL
or their respective Affiliates or on behalf of such Party in accordance with
this Agreement, the European Commercialization Agreement and the JDCT Medical
Affairs Plan, which are specifically identifiable to the Medical Affairs
Activities with respect to Profit-Share Products in the Field, including
(i) medical information call center maintenance costs, (ii) costs for scientific
consulting meetings, (iii) speakers training, (iv) educational grants and
charitable contributions, (v) company MSL meetings and major medical meetings
(in each case to the extent attributable to the portion of such meeting
dedicated to the Profit-Share Products relative to other products),
(vi) exhibiting at seminars, conventions and medical congresses and meetings (in
each case to the extent attributable to the portion of such meetings dedicated
to Profit-Share Products), (vii) MSL materials, (viii) expenses related to
medical information, (ix) expenses relating to grant and CME administration
(x) symposia, continuing medical education, and opinion leader development
activities and management expenses, (xi) publication expenses;
(xii) reimbursement and patient assistance programs and health outcomes
programs, (xiii) expenses related to

 

H-4



--------------------------------------------------------------------------------

advisory boards, (xiv) post-approval clinical studies within the approved
Indications (except post-approval clinical studies required by Regulatory
Authorities), and (xv) Travel Expenses (as defined in Section 7.3(a)).

Notwithstanding the identified AVEO and ASTELLAS Affiliates specified in the
definitions of the various categories of Allowable Expenses above, the Parties
acknowledge that either Party may elect to have such Allowable Expenses incurred
by other Affiliates of such Party in its sole discretion.

3. Reconciliation.

(a) From and after the Effective Date, the Parties shall conduct a quarterly
reconciliation of Pre-Tax Profit or Loss as follows:

(i) Within ten (10) days after the end of each calendar quarter, each of AVEO US
and AUS shall submit to the other Party a preliminary written report for North
America, and each of AVEO UK and APEL shall submit to the other Party a separate
preliminary written report for Europe, in each case setting forth:

(A) actual revenues and expenses for the first two (2) months of such calendar
quarter, including:

(1) all sales in units and in value of Profit-Share Products in the North
America or Europe, as applicable, made by such Party or its Affiliates during
such two (2) month period, together with an accounting of the itemized
deductions from gross invoice price to Net Sales;

(2) all amounts received from Third Parties in North America or Europe, as
applicable, during such two (2) month period;

(3) the relevant Allowable Expenses incurred by such Party or its Affiliates
with respect to Profit-Share Product(s) in North America or Europe, as
applicable, during such two (2) month period; and

(B) a good faith estimate of revenues and expenses for the last month of such
calendar quarter, for financial reporting purposes.

(b) Within thirty (30) days after the end of each calendar quarter, each of AVEO
US and AUS shall submit to the other Party a final written report for North
America, and each of AVEO UK and APEL shall submit to the other Party a separate
final written report for Europe, in each case setting forth:

(i) all sales in units and in value of Profit-Share Products in North America or
Europe, as applicable, made by such Party or its Affiliates during such calendar
quarter, together with an accounting of the itemized deductions from gross
invoice price to Net Sales;

 

H-5



--------------------------------------------------------------------------------

(ii) all amounts received from Third Parties in North America or Europe, as
applicable, during such calendar quarter, and

(iii) the relevant Allowable Expenses incurred by such Party or its Affiliates
with respect to Profit-Share Product(s) in North America or Europe, as
applicable, during such calendar quarter.

(c) Within twenty (20) days after the receipt of the report pursuant to
subparagraph (b) above, (i) AVEO US shall submit to AUS a written reconciliation
report setting forth in reasonable detail the calculation of N.A. Pre-Tax Profit
or Loss, the amount of any taxes withheld and the calculation of the net amount
owed by AUS to AVEO US, or by AVEO US to AUS, as the case may be, in order to
ensure the sharing of N.A. Pre-Tax Profit or Loss set forth in Section 10.3 and
the proper allocation of withholding taxes pursuant to Section 10.16, and
(ii) AVEO UK shall submit to APEL a written reconciliation report setting forth
in reasonable detail the calculation of EU Pre-Tax Profit or Loss, the amount of
any taxes withheld and the calculation of the net amount owed by APEL to AVEO
UK, or by AVEO UK to APEL, as the case may be, in order to ensure the sharing of
EU Pre-Tax Profit or Loss set forth in Section 10.3 and the proper allocation of
withholding taxes pursuant to Section 10.16. Concurrently with its submission of
the reconciliation report to APEL as set forth in the foregoing clause (ii),
AVEO UK shall also submit such reconciliation report to AVEO US. Within twenty
(20) days after the receipt of such reconciliation report from AVEO UK, AVEO US
shall submit to API and AUS a final written reconciliation report setting forth
in reasonable detail, after taking into account the calculation of both the N.A.
Pre-Tax Profit or Loss and the EU Pre-Tax Profit or Loss, (A) the final
calculation of Pre-Tax Profit or Loss, (B) the net amount owed by ASTELLAS to
AVEO, or by AVEO to ASTELLAS, as the case may be, with respect to such Pre-Tax
Profit or Loss, (C) the total amount of any taxes withheld, and (D) the amount
of any sales-based milestones due on Net Sales in the Licensed Territory for the
applicable period in accordance with Section 10.6. The net amount payable with
respect to Pre-Tax Profit or Loss, after appropriate adjustment for any
withholding taxes, shall be paid by API or AUS (or the appropriate Affiliate) or
by AVEO US (or the appropriate Affiliate), as the case may be, and any
sales-based milestones shall be paid by API, within twenty (20) days following
receipt of invoice for such amount.

(d) In addition to providing the information set forth in subsections (a) and
(b) above, each of AVEO US and AUS, and AVEO UK and APEL, as the case may be,
shall provide reasonable supporting documentation of Allowable Expenses included
in the calculation of N.A. Pre-Tax Profit or Loss or EU Pre-Tax Profit or Loss,
as applicable, in a manner determined by the JSC.

(e) Without limiting the generality of the foregoing, it is the intent of the
Parties that, for cash flow management purposes, to the extent practicable each
Party shall incur approximately fifty percent (50%) of the Allowable Expenses
during each calendar quarter, and the Parties shall work together to ensure the
foregoing.

 

H-6



--------------------------------------------------------------------------------

Exhibit I

Medical Affairs Interim 2011 Operating Budget

[**]

 

Study
Name

  Phase or
type of
study   Study
Population   Treatment
Arms   Primary
Endpoint &
Sample Size   Data or
Event
Required
for Start   Est. Time
of First
Patient In   Est. Time
to Obtain
Results   Proposed
Sponsor [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

INITIAL PUBLIC ANNOUNCEMENT

LOGO [g1563965.jpg]

CONFIDENTIAL DRAFT – FOR INTERNAL REVIEW ONLY

 

Astellas Pharma Inc.

Corporate Communications

Astellas Pharma Inc.

  

AVEO Pharmaceuticals

Investor Contact:

Monique Allaire

AVEO Pharmaceuticals

+81(3)-3244-3201

  

(617) 299-5810

  

Media Contact:

Dan Budwick

  

Pure Communications, Inc.

  

(973) 271-6085

Astellas and AVEO Pharmaceuticals Enter into Worldwide Agreement to Develop and

Commercialize Tivozanib Outside of Asia[**]— AVEO to Receive $125 Million
Upfront and

$1.3 Billion in Potential Milestones —

— Global 50/50 Profit Share with AVEO to Lead Commercialization in North America

and Astellas to Lead Commercialization in Europe —

— Agreement Accelerates Development of Tivozanib in Multiple Additional Cancer
Indications —

TOKYO, JAPAN and CAMBRIDGE, MASS., February 16, 2011 – Astellas Pharma Inc.
(TSE: 4503, “Astellas”), a global pharmaceutical company, and AVEO
Pharmaceuticals, Inc. (NASDAQ: AVEO, “AVEO”) today announced that they have
entered into a worldwide agreement outside of Asia to develop and commercialize
tivozanib, AVEO’s lead product candidate designed to optimally block the VEGF
pathway by inhibiting all three VEGF receptors, for the treatment of a broad
range of cancers. Tivozanib is currently being investigated in a pivotal, global
Phase 3 clinical trial called TIVO-1 comparing the efficacy and safety of
tivozanib to sorafenib (Nexavar®) in patients with advanced renal cell carcinoma
(RCC), as well as in

 

J-1



--------------------------------------------------------------------------------

additional clinical studies in other solid tumor types as a single agent and in
combination with other anti-cancer agents.

Under the terms of the agreement, AVEO will receive an initial cash payment of
$125 million, composed of a $75 million license fee and $50 million in research
and development funding. AVEO is also eligible to receive approximately $1.3
billion in potential milestones comprised of $575 million in clinical and
regulatory milestones, including $90 million in connection with the regulatory
filings and market approval of tivozanib in RCC, as well as more than $780
million in commercial milestones. Subject to regulatory approval, AVEO will lead
commercialization of tivozanib in North America and Astellas will lead
commercialization of tivozanib in the European Union (EU). The companies will
share equally all North American and EU development and commercialization costs
and profits for tivozanib. Outside of North America and EU, Astellas will be
responsible for the development and commercialization costs of tivozanib and
will be obligated to pay AVEO a tiered, double-digit royalty on sales in those
territories. Pursuant to the terms of a licensing agreement between Kyowa Hakko
Kirin and AVEO, Kyowa Hakko Kirin retains the rights to develop and
commercialize tivozanib in Asia. AVEO will be responsible for the manufacturing
of tivozanib. The upfront cash payment of $125 million is not included in
Astellas’ current fiscal year (from April 1, 2010 to March 31, 2011) financial
forecast.

“We are very pleased to initiate this collaboration to co-develop and
commercialize tivozanib with AVEO as it further supports our stated growth
strategy of becoming a Global Category Leader in Oncology,” said Masafumi
Nogimori, president and chief executive officer of Astellas. “Oncology is a
high-priority therapeutic area for Astellas. We share AVEO’s vision for oncology
drug development and confidence that the TIVO-1 trial is positioned for success.
We also strongly believe tivozanib has significant potential in multiple cancers
beyond RCC and we look forward to working together to maximize the market
opportunities for tivozanib and improving the treatment of cancer patients.”

“This collaboration accomplishes the key strategic objectives we were seeking
from a partnership for tivozanib which we believe positions us well to realize
the full potential value of tivozanib in North America and Europe,” stated Tuan
Ha-Ngoc, president and chief executive officer of AVEO. “In particular, the
agreement enables us to build out our North American commercial infrastructure
to not only launch tivozanib, but also to support future products emerging from
our growing oncology pipeline. We are excited to work with Astellas in our
efforts to bring tivozanib to market and, based upon our mutual expectation of a
favorable outcome in the TIVO-1 trial, we will be moving forward to accelerate
and expand the clinical development of tivozanib beyond RCC prior to top-line
TIVO-1 data.”

In 2010, AVEO both initiated and completed patient enrollment in TIVO-1, a
global, randomized Phase 3 superiority trial evaluating the efficacy and safety
of tivozanib compared to sorafenib in patients with clear cell RCC who had a
prior nephrectomy. The primary endpoint of the trial is to compare the PFS of
patients treated with tivozanib vs. sorafenib. AVEO expects to announce top-line
data from TIVO-1 in mid-2011. In addition, tivozanib has demonstrated the
ability to be combined with targeted therapies and chemotherapies in multiple
indications in Phase 1b clinical trials. In conjunction with the ongoing TIVO-1
trial and combination studies, AVEO and Astellas

 

J-2



--------------------------------------------------------------------------------

will jointly conduct and fund the expansion of tivozanib clinical development
into additional solid tumor types.

RCC, or kidney cancer, is the eighth most commonly diagnosed cancer in men and
women in the U.S1. Worldwide during 2010, it was estimated that more than
200,000 people would be diagnosed and more than 100,000 people would die from
the disease2. RCC, which accounts for 90 percent of all malignant kidney tumors,
is highly resistant to chemotherapy3. Despite advances in RCC therapies,
significant unmet need persists. Currently available therapies provide patients
less than one year of survival without disease progression and are associated
with significant toxicities4.

Conference Call Information

AVEO will discuss this corporate development during its fourth quarter 2010
financial results conference call which is now scheduled for today at x:xx p.m.
(EST). The call can be accessed by dialing [TBD] (domestic) or [TBD]
(international) five minutes prior to the start of the call and providing the
passcode [TBD]. A replay of the call will be available approximately two hours
after the completion of the call and can be accessed by dialing [TBD] (domestic)
or [TBD] (international), providing the passcode [TBD]. The replay of the call
will be available for two weeks from the date of the live call.

A live, listen-only webcast of the conference call can also be accessed by
visiting the investors section of the AVEO website at investor.aveopharma.com. A
replay of the webcast will be archived on the company’s website for two weeks
following the call.

About Tivozanib

Tivozanib, an investigational new drug, is designed to optimally block the VEGF
pathway by inhibiting all three VEGF receptors. Each of the three receptors of
the VEGF pathway play an important role in angiogenesis (the formation of new
blood vessels), which is critical in cancer cell growth. Tivozanib’s high level
of potency across VEGF receptors 1, 2 and 3 is designed to potently block the
VEGF pathway. Tivozanib’s high level of selectivity for VEGF receptors 1, 2 and
3 is designed to minimize off-target toxicities, and its oral, one capsule,
once-daily administration may enhance convenience for patients.

In a large, multi-center, randomized Phase 2 clinical trial, the subset of
patients with clear cell renal cell carcinoma (RCC) who had a prior nephrectomy
receiving tivozanib therapy achieved 14.8 months progression free survival
(PFS), the longest PFS reported for a single-agent therapy in this population5.
The safety profile of tivozanib observed in the Phase 2 trial was notable for
the minimal off-target toxicities often associated with VEGF, multi-targeted
therapies. There was a low incidence of diarrhea, fatigue, stomatitis and
hand-foot syndrome. Hypertension and dysphonia (hoarseness of voice), which are
mechanism-related side effects associated with angiogenesis inhibitors, were the
most commonly reported drug-related side effects, and both were manageable and
reversible5. AVEO has completed patient enrollment in TIVO-1, a global,
randomized, controlled Phase 3 clinical trial evaluating the efficacy of
tivozanib compared to sorafenib (Nexavar®) in this same patient population. The
primary endpoint of the trial is to

 

J-3



--------------------------------------------------------------------------------

compare the PFS of patients treated with tivozanib vs. sorafenib. AVEO expects
to announce top-line data from TIVO-1 in mid-2011.

Tivozanib has also demonstrated the ability to be combined with both targeted
therapies and chemotherapies at the full dose and schedule6-8. In Phase 1b
clinical trials to date, tivozanib has demonstrated safety in combination with
temsirolimus (Torisel®) in patients with RCC6, FOLFOX6 chemotherapy regimen in
patients with colorectal cancer7, and paclitaxel (Taxol®) in patients with
metastatic breast cancer8. Tivozanib is also being evaluated in a Phase 1b trial
in combination with oral capecitabine (Xeloda®) in patients with metastatic
breast and colorectal cancers.

About Astellas

Astellas Pharma Inc., located in Tokyo, Japan, is a pharmaceutical company
dedicated to improving the health of people around the world through the
provision of innovative and reliable pharmaceutical products. Astellas has
approximately 16,000 employees worldwide. The organization is committed to
becoming a global category leader in urology, immunology & infectious diseases,
neuroscience, DM complications & metabolic diseases and oncology. Astellas
acquired OSI Pharmaceuticals, Inc. in June 2010 to add oncology infrastructure;
OSI and AVEO have been collaborating on drug discovery and translational
research related to OSI’s novel epithelial-mesenchymal transition (EMT) agents
and proprietary patient selection biomarkers since 2007. For more information on
Astellas Pharma Inc., please visit our website at http://www.astellas.com/en.

About AVEO

AVEO Pharmaceuticals (NASDAQ: AVEO) is a cancer therapeutics company committed
to discovering, developing and commercializing targeted therapies to impact
patients’ lives. The company’s lead product candidate, tivozanib, is currently
being investigated in a global, randomized Phase 3 clinical trial called TIVO-1
comparing tivozanib to sorafenib in patients with advanced renal cell carcinoma,
as well as additional clinical studies in other solid tumor types. AVEO’s second
most advanced product candidate, AV-299, is a potent, functional anti-HGF/c-MET
pathway antibody that is currently in Phase 2 clinical development. AVEO’s
proprietary Human Response Platform™ is designed to offer the company a unique
advantage in cancer drug development and has provided a discovery engine for
multiple therapeutic targets. This approach has resulted in a promising pipeline
of monoclonal antibodies against novel targets including HGF, ErbB3, RON, Notch
and FGFR. For more information, please visit the company’s website at
www.aveopharma.com.

Cautionary Note Regarding Forward-Looking Statements

This press release contains forward-looking statements of AVEO that involve
substantial risks and uncertainties. All statements, other than statements of
historical facts, contained in this press release are forward-looking
statements. The words “anticipate,” “believe,” “estimate,” “expect,” “intend,”
“may,” “plan,” “predict,” “project,” “target,” “potential,” “will,” “would,”
“could,” “should,” “continue,” “contemplate,” or the negative of these terms or

 

J-4



--------------------------------------------------------------------------------

other similar expressions are intended to identify forward-looking statements,
although not all forward-looking statements contain these identifying words.
These forward-looking statements include, among others, statements about: the
expected strategic, operational and financial benefits of AVEO’s collaboration
with Astellas; AVEO’s expectations about the receipt of license fees, milestones
and other payments under the agreement with Astellas; tivozanib’s therapeutic
and commercial potential; AVEO’s expectation regarding a favorable outcome in
the TIVO-1 trial; AVEO’s plans to accelerate the development of tivozanib in
other indications and combinations; the potential therapeutic advantages and
benefits of AV-299; plans and timelines for AVEO’s ongoing and planned
preclinical studies and clinical trials and the development of our commercial
infrastructure; and AVEO’s plans to leverage its Human Response Platform™.
Actual results or events could differ materially from the plans, intentions and
expectations disclosed in the forward-looking statements that AVEO makes due to
a number of important factors, including risks relating to: the potential
inability of Astellas and AVEO to fully realize the benefits contemplated by
their collaboration agreement; difficulties, delays and failures in AVEO’s
ability to successfully research, develop and obtain and maintain regulatory
approvals for tivozanib and AVEO’s other product candidates; the possibility
that AVEO will not obtain positive results in its Phase 3 clinical trial of
tivozanib and/or that tivozanib will not achieve the regulatory approvals
required for its successful commercialization either in the U.S. or abroad;
potential delays in data availability from TIVO-1; AVEO’s inability to obtain
and maintain adequate protection for intellectual property rights relating to
AVEO’s product candidates and technologies; unplanned operating expenses; AVEO’s
inability to raise substantial additional funds to achieve AVEO’s goals; adverse
general economic and industry conditions; and those risks discussed in “Risk
Factors” and elsewhere in AVEO’s Quarterly Report on Form 10-Q for the period
ended September 30, 2010 and in its other filings with the Securities and
Exchange Commission. The forward-looking statements in this press release
represent AVEO’s views as of the date of this press release. The Company
anticipates that subsequent events and development will cause its views to
change. However, while it may elect to update these forward-looking statements
at some point in the future, it has no current intention of doing so except to
the extent required by applicable law. You should, therefore, not rely on these
forward-looking statements as representing AVEO’s views as of any date
subsequent to the date of this press release.

 

1.

www.cancer.org/cancer/kidneycancer;
http://seer.cancer.gov/statfacts/html/kidrp.html

2.

Jemal A, Murray T, Ward E, et al. Cancer statistics, 2005. CA Cancer J Clin.
2005;55(1):10-30.

Parkin DM, Bray F, Ferlay J, et al. Global cancer statistics, 2002. CA Cancer J
Clin. 2005;55(2):74-108.

 

Franklin

JR, Figlin R, Belldegrun A. Renal cell carcinoma: basic biology and clinical
behavior. Semin Urol Oncol. 1996; 14:208.

 

3.

Decision Resources December 2010 All Rights Reserved

4.

Package inserts

Rini B, et al. J Clin Oncol. 2009;27(27):4462-4468

 

Motzer

RJ, et al. 2009

 

Esclier

B, et al. 2009

 

5.

Bhargava P, et al. Poster presented at the ASCO Annual Meeting; June 4-8, 2010;
Chicago, IL. Abstract 4599. In the tivozanib Phase 2 trial, the intent to treat
patient population (n=272) achieved 11.8 months median PFS.

6.

Kabbinavar FF, et al. Presented at the International Kidney Cancer Symposium;
October 1-2, 2010; Chicago, IL.

7.

Eskens FALM, et al. Poster presented at the EORTC-NCI-AACR International
Symposium on Molecular Targets and Cancer Therapeutics; November 16-19, 2010;
Berlin, Germany

8.

Mayer EL, et al. Poster presented at the SABCS Annual Meeting; December 8-12,
2010; San Antonio, TX.

###

 

J-5